LAW 101
FUNDAMENTALS
OF THE LAW
NEW YORK LAW
AND

FEDERAL LAW

2018 Edition
Michael H. Martella, Esq.

1

This work is licensed under a Creative Commons Attribution 4.0
International License.

About the Book
The author wishes to acknowledge that this textbook is a derivative of the wonderful textbook
Understanding New York Law, 2013-14 Edition written by David Pogue, Elizabeth Clifford and
Alan L. Schwartz, published by Upstate Legal Publishers. The author thanks them for graciously
granting him permission to adapt their work into this new Open Educational Resources textbook.
The author also wishes to give a special thanks to Kendra Dundon for all her invaluable advice
and assistance in preparing this textbook for publishing.

Contents

Chapter 1 – MAJOR FACTORS IN CHOOSING AND WORKING WITH AN ATTORNEY
Chapter 2 – COMPARING AND CONTRASTING CIVIL AND CRIMINAL LAW
Chapter 3 – NEW YORK STATE AND FEDERAL COURT STRUCTURE AND SOURCES OF
LAW
Chapter 4 – HOW THE UNITED STATES AND NEW YORK STATE CONSTITUTIONS
AFFECTS OUR LIVES
Chapter 5 – THE PATH OF A NEW YORK STATE CRIMINAL CASE
Chapter 6 – TRAFFIC STOPS & DWI
Chapter 7 – DISCRIMINATION LAW
Chapter 8 – THE PATH OF A CIVIL TORT CASE
Chapter 9 – MARRIAGE, DIVORCE AND FAMILY LAW
Chapter 10 – COMMON ESTATE PLANNING PROCESSES AND DOCUMENTS
Chapter 11 – TAXES
Chapter 12 – REAL ESTATE TRANSFERS
Chapter 13 – RESIDENTIAL LEASE TRANSACTIONS
Chapter 14 – ELEMENTS OF A CONTRACT, CONSUMER PROTECTIONS, AND
BANKRUPTCY
Chapter 15 – PRIVACY

2

CHAPTER 1
MAJOR FACTORS IN CHOOSING AND WORKING WITH AN ATTORNEY
INTRODUCTION
Why would one need an attorney? Perhaps you are buying or selling a house. Or, you are getting
married and want a will. You may be starting a new business or have had difficulty with a
contractor and need assistance in pursing your grievance. You may be a landlord and need to evict
a tenant, or you may be a tenant and your landlord is violating your lease. You may have gotten a
speeding ticket or been charged with a DWI or some other crime. In these, and many other
circumstances, you may need the assistance and counsel of an attorney. So, who are attorneys, how
does one become an attorney, what is his/her role, and how would you choose and work with one?

PART I: BECOMING AN ATTORNEY IN NYS
WHAT FORMAL EDUCATION IS REQUIRED TO BECOME AN ATTORNEY IN NYS?
• High School Degree
• Bachelor’s Degree from an accredited college
• Juris Doctorate Degree from an American Law School
There are some exceptions and special rules for attorneys who move to NYS from another country.
Those will depend on what country and legal system they are licensed to practice in.
Regarding the college degree, law schools are not particularly concerned about a student’s major.
Most important are your college grades and your score on the Law School Admission Test, most
commonly known as the LSAT. Law school is typically a three-year program, and most law
schools require full-time attendance. One can attend any law school in the United States and
apply to practice in NYS, as long as the law school is approved by the American Bar
Association, also known as the ABA. The ABA is the recognized national representative of the
legal profession. Most American law schools award a JD (Juris Doctor) degree.
The following is a list of ABA approved law schools in NYS:
•
•
•
•
•
•
•
•
•
•

Albany Law School (Albany, NY)
Brooklyn Law School (Brooklyn, NY)
CUNY School of Law (Flushing, NY)
Columbia Law School (New York, NY)
Cornell Law School (Ithaca, NY)
Fordham University School of Law (New York, NY)
Hofstra University School of Law (Hempstead, NY)
New York University School of Law (New York, NY)
Pace University School of Law (White Plains, NY)
Saint John's University School of Law (Queens, NY)
3

•
•
•
•
•

State University of New York at Buffalo (Buffalo, NY)
Syracuse University College of Law (Syracuse, NY)
Touro College Law Center (Central Islip, NY)
Yeshiva University Benjamin N. Cardozo School of Law (New York, NY)
New York Law School (New York, NY)

WHAT IS NEXT AFTER GRADUATION FROM LAW SCHOOL?
After graduation from an approved law school, you are still not an attorney. You are technically
only a law-school graduate with a JD degree. Graduating from law school, in and of itself, does
not qualify you to practice law. The New York Judiciary Law § 478 makes it unlawful for anyone
to practice, appear, or hold themselves out to be an attorney, lawyer, or counselor-at-law without
first being duly authorized. So, how does one become duly authorized? To actually become an
attorney, the law school graduate must decide in what state(s) he/she wishes to practice law and
must submit to a professional qualifying test known as the Bar Exam in that state/those states.
Passing this exam ultimately qualifies the law school graduate the right to practice law in that
given state. As of July 2016, New York State is now administering the Uniform Bar Exam, which
is also called the UBE.
The UBE is administered on the last Tuesday and Wednesday of February and July. During the
morning session on Tuesday, applicants are given three hours to complete two Multistate
Performance Test (MPT) items. During the afternoon session on Tuesday, applicants are given
three hours to answer six Multistate Essay Exam (MEE) questions. On Wednesday, applicants will
take the Multistate Bar Examination (MBE), which is a six-hour, 200 question multiple-choice
exam divided into two 3-hour sessions. The passing score for the exam varies from state to state.
In NYS, the passing score is 266 out of a 400-point scale. The score is transferable between states
that also administer the UBE. As of May 2018, there are 31 states and US territories that have
adopted the UBE. The remaining states have their own individual bar exams.
After passing the UBE, there are several more hurdles left before a law school graduate can
practice law in NYS. An applicant for admission in New York must also take and complete an
online course in New York-specific law, known as the New York Law Course (NYLC), and must
take and pass an online examination, known as the New York Law Exam (NYLE). Applicants
must comply with the 50-hour pro bono service requirement. Applicants must also take and pass
the Multistate Professional Responsibility Examination (MPRE). Additionally, applicants who
commence their law school studies after August 1, 2016 must comply with the Skills Competency
Requirement. Finally, applicants must satisfy the character and fitness requirements by appearing
before the committee on character and fitness. If one has a felony conviction, that will be a
disqualifier.

PART II: CHOOSING AN ATTORNEY
HOW DO YOU FIND AN ATTORNEY?
One way is by word-of-mouth, or professional reputation. You may ask and talk to friends and/or
family members about an attorney who they have liked or disliked, for a particular legal matter
like a speeding ticket or divorce. Or, you may talk to a business associate of attorneys who will
4

recommend an attorney for a particular legal matter. For example, you may be in the process of
selling or buying a house and your real estate agent recommends an attorney for a real estate
closing.
Secondly, there is attorney advertising. Attorney advertising, like all professional advertising, is
the exercise of the constitutionally protected right to freedom of speech (Bates v State Bar of
Arizona, (1977) 433 US 350). You will find attorneys advertising on billboards, television, the
radio, and the internet. These ads may help you find an attorney to fit your particular legal needs.
However, as is true with all advertising, you should do your own due diligence and research to
determine if these attorneys and/or firms are the right fit for you. While many of these ads will
indicate an attorney’s or firm’s expertise, or area of concentration in a particular area of law, NYS
does not have any specialized certifications of attorneys. All attorneys are qualified to practice in
any area of law. However, many do limit themselves to certain areas of law like criminal or
personal injury. An attorney’s experience in a particular area of law may be a major factor in
helping you choose an attorney.
Another method is through various attorney referral services. In NYS, each county has its own
local Bar Association under the umbrella of the NYS Bar Association located in Albany, NY.
Each of these local bar associations has some sort of attorney referral program. There are also
non-profit legal services available like Legal Aid. For criminal matters, based on your income or
wealth, you may be entitled to legal representation by the Public Defender’s office.
I THINK I FOUND AN ATTORNEY. NOW WHAT?
A friend or family member has recommended an attorney and from what they are telling you,
she/he seems perfect for your particular legal needs. Now what? You will need to make an
appointment and have your first attorney-client in-person meeting. This meeting is really a twoway interview to determine whether the proposed personal/professional relationship will be taken
further. It is the time for both parties to decide whether this will be a good fit. This initial
consultation is as much for the attorney’s information gathering as it is for the client to make a
basic assessment of the attorney’s appearance, office set-up, competence, availability, time, and
cost. Some attorneys charge a fee for this initial consultation, some do not.

PART III: HOW ATTORNEYS GET PAID AND ATTORNEY FEES
Some attorneys work as salaried employees just like many others in our economy. Examples of
salaried attorneys are patent/trademark attorneys who work for major corporations. Others may be
agency or government employees such as criminal prosecutors who work for a District Attorney’s
Office, or criminal defense attorneys who work for a Public Defender’s Office. Some may work
as trust officers for a bank or other financial institution or become judges or town attorneys. Some
go into politics or become television personalities. However, these are not typically the attorneys
you would hire to give you legal advice or represent you in a legal matter.
Client-specific attorneys often work for themselves as solo practitioners, or perhaps share office
space with other attorneys, but not their clients. Many are associates and/or partners in law firms

5

which can range in size from two attorneys to thousands of attorneys in national and even
international law firms.
HOW DO CLIENT-SPECIFIC ATTORNEYS GET PAID?
Attorneys are paid primarily for two things, their time and their legal advice. How much an
attorney charges for these two things varies greatly from attorney to attorney. The cost of an
attorney often varies based on the location. Attorneys in New York City often charge much more
than those in Upstate or Western New York State. It can vary based on the particular area of law
concentration or expertise of an attorney or law firm. It can vary based on the reputation of an
attorney as well. Regardless, the compensation of client-specific attorneys is determined, directly
or indirectly, in one of four ways: flat fee, hourly, on a contingency fee basis, or on retainer.
Flat fee payment arrangements: This is a task-based method of payment. This fee arrangement
is particularly suited to a legal task that is deemed routine or predictable, in both time required and
complexity.
Some examples of this type of legal work may include:
Name changes
Uncontested divorces
Real Estate Closings
Wills
Power of Attorney documents
Criminal Defense Representation
Traffic Court Appearance
Evictions
Hourly fee payment arrangements: This is legal compensation based on a fixed hourly rate.
Most attorneys charge more per hour for “in court” time than they do for office work. Fractional
hours are billable hours. This may range from one-tenth of an hour (i.e. every six minutes) to every
quarter-hour (15 minutes), or half-hour (30 minutes). Phone calls (whether to, from, or about
clients), text messages, and emails count as much as face-to-face meeting time. These fees can
range from small town attorneys charging $100 per hour, to large firm attorneys in major cities
charging $725 per hour. Back in 2013, the ABA Journal published that the average billing rate for
partners ranged from $343 at firms of 50 or fewer lawyers to $727 at firms of more than 1,000
lawyers.
Contingent fee payment arrangements: With this fee arrangement, an attorney only gets paid if
he/she wins a case. The attorney then gets paid a percentage, often between 25-33% of any
monetary judgment or settlement. What is important to remember is that an attorney who takes
on a contingent fee case, and loses, does not get paid. Secondly, contingent fee arrangements are
uniquely applicable to personal injury actions, and are inherently inapplicable to matters like
criminal defense, divorces, obtaining patents, or adoptions. Most often in personal injury actions,
there are expenses that go beyond attorney fees. Filing fees, fees for obtaining documents, expert
witness fees, travel expenses, deposition transcripts, and getting copies of medical records all cost
money. An attorney who works on a contingent fee basis cannot pay for these client expenses of
litigation. The client is responsible for these expenses whether they win or lose their case. With all
of this in mind, attorneys who work on contingency fee cases are careful to take on cases they
6

believe they can win. They typically do not want to work for free. When a client unsuccessfully
shops their case around with several firms, it is usually because the case is likely not going to go
well for the client.
On retainer fee payment arrangements: In some circumstances, a client anticipates having an
on-going and substantial need for an attorney’s professional services. In these circumstances, an
agreement may be reached that for an agreed-upon fee, the attorney will be “on call” to such a
client. The attorney is then guaranteed at least the agreed-upon amount for remaining available to
do whatever legal work is required for the client. This sometimes referred to as being on retainer.
WHAT IS A RETAINER AGREEMENT?
A retainer agreement is a signed written document between the client and the attorney on how the
attorney is going to be paid. Not all legal representation requires the signing of a retainer
agreement. Often attorneys forgo a retainer agreement for legal work such as representing a client
in a town court for a traffic ticket or preparing a will. However, retainer agreements are highly
encouraged, and in some circumstances, legally required to prevent any down-the-road
misunderstandings of how an attorney is going to be paid. This signed written confirmation of the
mutually-agreed-upon fee arrangement is to be distinguished from “being on retainer” in that a
retainer agreement sets out how an attorney is to be paid, whether by flat fee, hourly, on
contingency, or being on retainer. It may also set out whether the attorney is requiring an advance
or upfront payment by the client. This is much like a deposit which the attorney can draw from as
the legal matter proceeds. Part or all of an advance, or upfront retainer fee, may be refundable
depending on the agreement between the client and attorney. There are also some legal restrictions
placed on attorneys on how much of an advance, or upfront retainer fee, they can keep if the legal
representation of a client prematurely ends.
The following is an example of a contingency fee retainer agreement:
CONTINGENT FEE RETAINER AGREEMENT
THIS AGREEMENT is made and entered into this ____ day of _____, 20__ by and between the
law firm of _________________________, hereinafter referred to as “law firm” and
________________________, hereinafter referred to as “client(s).”
WHEREAS, the law firm is a firm of regularly practicing attorneys located in
____________________, New York, who engage in litigation involving personal injury and
property damage, and
WHEREAS, client(s) believe(s) that (s)he may have claim or cause of action for personal injury
and/or property damage against (insert appropriate name(s)) or any other person, firm, or
corporation that may be liable thereto resulting from an incident that occurred on the (date) day of
(month, year).
WHEREAS, the client(s) is/are desirous of hiring said law firm to proceed against said
Defendant(s), or some of them, or any other person’s legal entities or insurers against whom a
recovery might be obtained, as determined by the discretion of said law firm.
7

NOW, THEREFORE, the client(s) and law firm do hereby mutually agree that the law firm will
proceed as it shall deem appropriate to affect a recovery for any and all personal injury and/or
property damage that has been sustained by client(s).
Client(s) shall, upon the signing of this Agreement, pay the law firm the sum of $(dollar amount)
that shall be applied upon account for expenses as needed, to obtain photographs, hospital reports,
to secure records and documents, to pay the costs of medical examinations and reports, fees for
expert witnesses, and the costs of service of notice of suit and filing of Petition. Law firm may
demand from time to time, and client(s) shall pay such, additional sums as shall be necessary to
pay said expenses. Any expense fund balance shall apply on law firm’s fees; however, such
balances so applied, unless hereinafter otherwise set forth, shall be considered in determining the
percentages hereinafter referred to.
Client(s) further agree(s) that, in addition to the expenses or including the expenses referred to in
the preceding paragraph, or if not otherwise paid, the client(s) will pay in advance all out-of-pocket
costs of suit, including any and all costs of suit, including any and all costs as may be necessary
for the opening of an Estate, Guardianship, or Conservatorship, as herein after set forth, and all
out-of-pocket expenses to discover, preserve, and present evidence, to prepare for trial, and
client(s) further agree(s) to pay all reasonable incidental expenses, including reasonable and
necessary travel costs. Client(s) agrees(s) to pay all said fees promptly at the request of the law
firm.
Client(s) and law firm further agree that, in the event of recovery, such expenses as hereinabove
referred to, not already paid, shall be paid by client(s) from his/her/their share of the proceeds as
hereinafter set forth.
In the event of recovery, the amount of recovery shall be used as a basis for compensation as
hereinafter specified. The firm shall receive an amount equal to thirty-three and one-third
percent (331/3rd) of said recovery in money or property if effected by settlement made after
service of notice of suit, or up to the time of the beginning of the selection of the jury in said
trial or if made at any point between the beginning of the selection of the jury and the final
decision of the jury, or after appeal if an appeal is taken.
Client(s) and law firm further agree that law firm may, at its own expense, employ another
attorney, or attorneys, in such place or places as may appear desirable to assist in the above matter.
If client(s) employ(s) another attorney, or attorneys, in this matter, such employment shall be at
the client’s expense and shall not affect the amount due law firm under this contract. If client(s)
should settle or collect his/her/their claim himself/herself/themselves, such fact shall not affect the
amount due law firm under this agreement. Client(s) agree(s) that any settlement of this claim shall
be made through, and at the offices of, said law firm.
Client(s) and law firm further agree that, in the event the proper prosecution of this case requires
proceedings in an Estate or Guardianship, the law firm herein shall in addition to the contingent
fee herein agreed upon, be reasonably compensated for such services in the event of recovery as
allowed by the Court and provided by law. Should there be no recovery, client(s) shall pay to the

8

law firm such reasonable amount for opening and closing such Estate or Guardianship as allowed
by the Court, and as provided by law.
Client(s) and law firm further agree that all sums due herein shall be paid at the offices of (your
address).
Client(s) and law firm further agree (insert as needed).
Client(s) and law firm further agree that except as may be heretofore set forth, or as provided by
law for the administration of assets other than this lawsuit, said attorneys shall receive no
compensation for services rendered under this Agreement if there is no recovery of money and/or
property.
Signed and dated at ____________________________________, on the date first above written.
__________________________________
(Law Firm Name)
By:
(Attorney Name)

_______________________________
_________________________________

(Client name)
__________________________________
(Client name)

PART IV: ATTORNEY ETHICS
All attorneys who practice law are subject to a Code of Ethics and can be professionally disciplined
for failing to meet minimal performance and ethical standards.
HOW ATTORNEYS ARE PROFESSIONALLY DISCIPLINED.
Complaints alleging attorney misconduct whether brought by clients, fellow attorneys, or others
can be made to an attorney grievance commission. The commission conducts a thorough
investigation, and issues a written report, either dismissing the complaint or recommending to the
Appellate Division, that the attorney be disciplined in one of three ways ranging from least to most
serious.
Censure: This is a public statement that an attorney has done something wrong. Censure is the
least serious form of attorney discipline. While embarrassing to the attorney, it does not include
any restrictions on the attorney’s right to continue to practice law in NYS.
Suspension: This is for more serious professional misconduct. It requires an attorney to take a
“leave” from the practice of law in NYS for a period of time ranging from months to years. It may
require restitution and/or rehabilitation measures such as counseling and treatment for alcohol
9

and/or drug abuse. A written report that a suspended attorney’s problem has been resolved may
result in his/her re-instatement to practice law.
Disbarment: This is the most serious of all attorney discipline measures, and results in a lifetime
ban on any further practice of law in NYS. With reciprocity agreements, it is also a lifetime ban
on the practice of law in any other state as well. An attorney’s felony conviction that has not
been reversed on appeal is a reason for disbarment. Other possible grounds for disbarment
include creation of evidence known to be false, perjury, and assisting a client in conduct known
to be illegal. Some attorneys choose to voluntarily resign from the Bar when facing imminent
disbarment. Upon a voluntary resignation from the Bar, the lifetime ban on the practice of law is
the same as for disbarment. Voluntary resignation amounts to an attorney opting for a facesaving action. President Clinton chose to resign from the Arkansas Bar, rather than face pending
perjury charges.
Analogous to attorney disciplinary actions applicable to NYS judges, from least serious to most
serious, are censure, admonition, and removal from office, with resignation always an ultimate
alternative.

PART V: Other Attorney-Related Matters
THE ATTORNEY-CLIENT PRIVILEGE.
The attorney-client privilege is a requirement of professional confidentiality, akin to the priestpenitent and the doctor-patient privileges.
What the attorney-client privilege means is that what is told by a client to his/her attorney is not to
be told by the attorney to anyone else, without the client’s express permission. This is not an
absolute privilege. There are limits. For example, anything said by a client to their attorney, on
any matter whatsoever, which speaks to the intent by the client to commit a future illegal act is not
covered by the privilege. Statements made by a client to their attorney with no reasonable
expectations of privacy or confidentiality are not covered by the privilege. For example, a client’s
statement shouted to an attorney in a crowded courtroom hallway.
The attorney-client privilege applies not only to statements made to their attorney, but also to the
attorney’s office staff, ranging from an attorney’s receptionist to any attorney associate or partner
of the attorney. The attorney-client privilege not only applies to a client statement, but also to other
client-related information, including the fact that the individual is even a client of the attorney, or
had an appointment with the attorney.
So, what is the definition of a client? In general, a client is generally defined as the intended and
immediate beneficiary of the lawyer’s services. To be considered a client for the purpose of
invoking the attorney-client privilege, two conditions must be met. First, the client must
communicate with the attorney to obtain legal advice, and second, the client must interact with the
attorney to advance the client’s own interests. A prospective client communication is protected,
even if never retained.
WHO ARE PARALEGALS AND WHAT DO THEY DO?
10

The American Bar Association defines a paralegal as:
“A legal assistant or paralegal is a person, qualified by education, training or
work agency or other entity and who performs specifically delegated
substantive legal work for which a lawyer is responsible.”
Paralegals assist supervising attorneys in a variety of tasks, from in-take interviewing, to
information gathering, to completing legal forms, to drafting documents. A paralegal cannot
practice law, meaning they cannot give legal advice, cannot appear in court with a client, and
cannot establish an attorney-client relationship.
There is no certification or educational requirements for paralegals in NYS, and this is true in most
other states. So, in NYS, anyone can hold themselves out as a paralegal. However, most NYS
paralegals have either experience working in a law office and/or have obtained a degree or
certificate recognizing completion of a formal paralegal education program.
WHO ARE NOTARY PUBLICS AND WHAT DO THEY DO?
A notary public (often referred to as a notary) is someone who is licensed by NYS to determine
the identity of a person signing a legal document. The notary then affixes their signature and
notary stamp to acknowledge that a signed document has been legally and properly signed.
The role of a notary public is all too often misunderstood. This is especially true for those that
immigrate to the United States from some Spanish speaking countries. The term “notary public”
in Spanish is “notario publico,” which in several countries means “a person highly specialized in
the practice of law.” In NYS, a notary public who is not an attorney cannot give legal advice,
explain legal documents, draft legal documents, or legally represent someone.
Most attorneys are a notary public. However, non-attorneys can also be a notary public. All that is
required to be a notary public is to pass a written test (attorneys seeking to become notaries are not
required to take this test) as to the powers, duties, and regulations applicable to notaries.

References:
American Bar Association. (June). Retrieved June 3, 2018, from
http://www.americanbar.org/aba.html
BOLE- OFFICIAL PAGE NEW YORK STATE BAR EXAMINATION. (n.d.). Retrieved June
5, 2018, from http://www.nybarexam.org/
Home. (n.d.). Retrieved June 5, 2018, from http://www.ncbex.org/
New York State. (n.d.). New York State Unified Court System. Retrieved June 7, 2018, from
http://nycourts.gov/

11

Pogue, D. L., Clifford, E., & Schwartz, A. L. (2009). Understanding New York Law, 2013-14.
Upstate Legal Publishers
School of Law. (2018, June 04). Retrieved July 23, 2018, from http://www.law.buffalo.edu/

12

CHAPTER 2
COMPARING AND CONTRASTING CIVIL AND CRIMINAL LAW
INTRODUCTION
The law is generally divided into two categories - civil and criminal law. This chapter will assist
the student in identifying the differences and similarities between them.
EXAMPLES OF CRIMINAL CASES IN NEW YORK STATE:
•

MURDER/HOMICIDE: The unjustified taking of another human life.

•

ROBBERY: Stealing property by force from another person.

•

LARCENY: The intent to wrongfully take, withhold, or obtain the property of
another person.

•

ARSON: The burning of another person's dwelling, building, car, etc.

•

BURGLARY: The knowingly entering or remains unlawful in a building with
the intent to commit a crime therein.

•

RAPE: Having sex with an individual without their legal permission.

•

ASSAULT: Intentionally or recklessly striking and injuring a person.

•

DRUG OFFENSES: Selling or possessing illegal drugs or controlled
substances.

COMMON EXAMPLES OF CIVIL CASES IN NEW YORK STATE:
•

WRONGFUL DEATH: Asking for money damages when the death of a person
is caused by another.

•

CONVERSION: The unauthorized assumption and exercise of the right of
ownership over property belonging to another to the exclusion of the owner's
rights.

•

DIVORCE: Terminating the marital relationship.

•

NEGLIGENCE: Cases such as personal injury claims, car accidents, and
medical malpractice cases.

•

ASSAULT AND BATTERY: A civil assault is the intentional placing of
another person in fear of imminent or harmful contact, and battery is an
intentional wrongful physical contact with another person without consent.

CAN A PERSON COMMIT A CRIME AND ALSO BE SUED IN A CIVIL COURT FOR
THE SAME ACT?
The answer is yes. Some actions involve both criminal and civil matters. For example, assault can
be both a civil matter and a criminal matter. It is criminal case because when one person
intentionally strikes and injures another individual, he has committed a crime in violation of the
13

Penal Code. At the same time, if a victim of said crime receives injuries and experiences pain and
suffering, he can sue the person who caused the injury in civil court for money damages to
compensate the victim for his medical expenses, pain and suffering.
Many court cases can be both civil and criminal. For example, a person who has intentionally
killed another can be charged in criminal court with homicide and can also be sued civilly for
wrongful death. A person who takes your car can be charged criminally with larceny and can be
sued civilly for conversion.
Because the standard of proof in a criminal case is higher than that of a civil lawsuit, a guilty
verdict or plea may help a plaintiff in their civil lawsuit. However, a not guilty verdict in the
criminal case does not stop the civil case from proceeding forward on its own merits.
WHAT LAW APPLIES?
How many laws exist in the United States? No one really knows for sure. It is estimated that there
are at least 20,000 laws just regulating guns. Perhaps as many as 300,000 federal regulations
include criminal penalties if violated. Regardless of the number, the following is where you will
find them in NYS and at the federal level.
New York - Consolidated/Unconsolidated Laws
Criminal
§ Penal Law
§ Criminal Procedure Law
Civil
• Civil Practice Law and Rules
For administrative law, the New York Codes, Rules and Regulations (NYCRR) contains the state
agency rules and regulations.
Federal – Code of Laws of the United States (U.S.Code or U.S.C.)
Criminal
• U.S. Code: Title 18 – Crimes and Criminal Procedure
• Federal Rules of Criminal Procedure
Civil
• Federal Rules of Civil Procedure
The Code of Federal Regulations (CFR) is the official record of all federal government regulations.
The CFR consists of 50 volumes called titles, each of which focuses on a particular area.
WHO IS THE VICTIM?
In both a civil and criminal case, the victim is a person or entity (such as an agency, business, or
corporation) that is harmed, injured, killed, or has their property rights violated.
WHO ARE THE PARTIES AND WHO BRINGS THE CASE TO COURT?
In a criminal case, the party bringing the action is the people of NYS, not the victim. In other
words, the People are society. The district attorney or prosecutor decides whether the case will be
brought to court on behalf of the People. The victim has no control on whether a criminal case will
14

be brought to court. If a criminal case is brought to court by the People, it will be against an accused
known as the defendant. In a civil case, the victim files a lawsuit in civil court. They are known as
a plaintiff. The party they file their lawsuit against, who they believe has wronged them, is known
as the defendant.
IS THE CASE CAPTIONING THE SAME FOR CIVIL AND CRIMINAL CASES?
The case caption is the name of a civil or criminal case. It is not the same for criminal and civil
cases. Criminal cases in NYS will have a case caption that typically reads: THE PEOPLE OF THE
STATE OF NEW YORK, v. JOHN DOE. The State of New York is the party charging a suspect
with a crime, so they are the first party named in a criminal case caption with the second name
being the defendant. In NYS civil cases, it will name the parties with the first name being the
plaintiff and the second name being the defendant. A typical NYS civil case caption may read:
John Doe v. EYZ Corporation.
WHO IS SEEKING WHAT?
In a criminal case, the people of NYS (society) seek to punish the defendant, who is the perpetrator
of the crime. Besides punishment, rehabilitation of the defendant, as well as deterrence from
committing future crimes, is often sought by society. The defendant is seeking to have the case
dismissed prior to a trial. If unsuccessful, the defendant may seek a plea bargain to lessen the
charge and/or punishment or end the case before trial. If unsuccessful in obtaining a plea bargain,
the defendant is seeking a not guilty verdict from the jury or judge. The vast majority of criminal
cases end with a plea bargain.
In a civil lawsuit, the person suing in most instances is seeking a verdict in their favor in money
damages for the wrong they suffered. This is often referred to as “making the plaintiff whole
again”. So, what does making a person whole again mean? If you are injured in an automobile
accident due to the negligence of a defendant and you are now a paraplegic, there is nothing a court
can do to get you back to your normal physical self. However, the court can award you money
damages to be paid by the defendant. This is the only way a court can make you whole again.
In some civil lawsuits, money damages may not be the best or only remedy sought by a plaintiff.
The plaintiff may need an injunction to stop the defendant from doing something that is harming
or wronging them or ask the court for specific performance to force the defendant to do something.
For example, if your neighbor is dumping the water of his swimming pool repeatedly on your
property, which is causing flooding and killing your grass, you may not only be interested in being
compensated for monetary damages you have suffered, but you may also wish to prevent the
dumping from happening again. In such an instance, a judge may issue an injunction, which is an
order from the judge to the neighbor barring them from doing it again in the future. If you were
buying a specific antique and the dealer would not deliver it to you after payment, you may ask
the court to issue a specific performance order requiring the defendant to give you that specific
antique you paid for.
The defendant will be seeking a dismissal of the case prior to trial. If unsuccessful, they may seek
a settlement with the plaintiff. This requires a negotiated agreement between the plaintiff and the
defendant on the resolution of the lawsuit. If unsuccessful in getting either a dismissal or working
out a settlement, the defendant will seek a verdict in their favor from a jury or judge.
15

WHAT IS THE STANDARD OF PROOF AND WHO HAS THE BURDEN OF PROOF?
In criminal cases, the People of the State of New York have the burden of proof. In civil cases, the
plaintiff has the burden of proof.
In a criminal case, the standard of proof is “beyond a reasonable doubt.” The District Attorney
has the task of proving to the jury each and every element of the crime beyond a reasonable doubt.
This is the highest, most demanding standard in any court. If the prosecutor fails to do this, the
jury must come back with a verdict of “not guilty.”
The New York Pattern Jury Instructions are the official guide to judges on how to instruct or charge
a jury on all civil and criminal matters. The New York Pattern Jury Instructions charge for beyond
a reasonable doubt reads in part:
What does our law mean when it requires proof of guilt "beyond a reasonable
doubt"? The law uses the term, "proof beyond a reasonable doubt," to tell you how
convincing the evidence of guilt must be to permit a verdict of guilty. The law
recognizes that, in dealing with human affairs, there are very few things in this
world that we know with absolute certainty. Therefore, the law does not require the
People to prove a defendant guilty beyond all possible doubt. On the other hand, it
is not sufficient to prove that the defendant is probably guilty. In a criminal case,
the proof of guilt must be stronger than that. It must be beyond a reasonable doubt.
A reasonable doubt is an honest doubt of the defendant's guilt for which a reason
exists based upon the nature and quality of the evidence. It is an actual doubt, not
an imaginary doubt. It is a doubt that a reasonable person, acting in a matter of this
importance, would be likely to entertain because of the evidence that was presented
or because of the lack of convincing evidence.
Proof of guilt beyond a reasonable doubt is proof that leaves you so firmly
convinced of the defendant's guilt that you have no reasonable doubt of the
existence of any element of the crime or of the defendant's identity as the person
who committed the crime.
The two standards of proof in civil litigation are a preponderance of the evidence, and clear and
convincing proof. In most civil lawsuits the plaintiff must only establish their case by a
preponderance of the evidence. Preponderance of the evidence means that it is more likely than
not that the defendant is legally responsible for the plaintiff’s injuries. If the plaintiff proves their
case by more than 50 percent of the evidence, the jury must come back with a verdict in favor of
the plaintiff.
In some civil lawsuits, the plaintiff may have to prove their case by clear and convincing evidence.
This standard is sometimes required in administrative hearings, fraud cases, and in some family
law cases. It is a higher standard than preponderance of the evidence, but a lower standard than
beyond a reasonable doubt. Clear and convincing evidence requires a jury or judge to find that the
plaintiff has proven their case so that it is highly probable that what the plaintiff claims is what
happened.

16

The New York Pattern Jury Instructions provide the following explanation of these respective
standards of proof:
Clear and Convincing evidence means evidence that satisfies you that there is a
high degree of probability that there was (e.g., fraud, malice, mistake, a gift, a
contract between the plaintiff and the deceased, incompetency, addiction), as I
(have defined, will define) it for you.
To decide for the plaintiff, it is not enough to find that the preponderance of the
evidence is in the plaintiff’s favor. A party who must prove (his, her) case by a
preponderance of the evidence only need satisfy you that the evidence supporting
(his, her) case more nearly represents what actually happened than the evidence
which is opposed to it. But a party who must establish (his, her) case by clear and
convincing evidence must satisfy you that the evidence makes it highly probable
that what (he, she) claims is what actually happened.
WHAT DO WE CALL THE ATTORNEYS IN THESE CASES AND WHO PAYS FOR
THEM?
In a NYS criminal case, the person who brings the case is called the District Attorney. They are
sometimes referred to as the prosecutor. The District Attorney is an elected official chosen by the
voters in each county. His/her term is four years. The District Attorney will also have Assistant
District Attorneys (ADAs) who actually do the bulk of the prosecuting. They are paid for by the
local/state government.
In a criminal case, the defendant is represented by his own attorney, called a defense attorney.
They are sometimes referred to as defense counsel. They are paid for by the defendant. If the
defendant is unable to afford an attorney, the court will appoint one to represent him/her. This
will usually be an attorney from the Public Defender's Office. Under this system, the Public
Defender and her/his Assistants represent indigent defendants who are charged with a crime in
local criminal courts. In counties that do not have a Public Defender, or in cases where there may
be a conflict of interest in having the Public Defender represent an indigent criminal defendant,
the court may appoint a private attorney known as assigned counsel. The Public Defender and
assigned counsel are paid for by the local/state government.
A conflict of interest usually arises when there are two indigent co-defendants. The Public
Defender's Office cannot represent both clients. One client would be represented by the Public
Defender's Office and the trial judge would have to assign an attorney in private practice to act as
assigned counsel for the other defendant.
In a civil case, the person bringing the suit is referred to as the plaintiff. Their attorney is called
the plaintiff’s attorney. The plaintiff's attorney is paid for by the plaintiff himself. A plaintiff or
defendant who is indigent may be able to seek legal assistance from some nonprofit legal
organizations such as the Legal Aid Society or from attorneys that work “pro bono” which means
for free or at a substantially reduced rate.
In a civil case, the party being sued is referred to as the defendant. Their attorney is called the
defense attorney. The defense attorney in a civil lawsuit is paid for by the defendant, unless the
defendant is indigent and is able to obtain pro bono representation (see above). If a defendant has
insurance coverage, they may be represented by an attorney paid for by their insurance carrier. For

17

example, if you are the defendant in an automobile negligence case and have automobile insurance,
your insurance carrier will provide you with and pay for your attorney.
WHAT IS THE NUMBER OF JURORS AND WHAT IS THE VERDICT REQUIRED?
In NYS a criminal defendant is always entitled to a jury trial if they face a misdemeanor or felony
criminal charge. The exception is in New York City where you are not entitled to a jury trial if you
are charged with a B misdemeanor. In NYS felony jury trials have 12 jurors, and misdemeanors
jury trials have 6 jurors. A defendant may elect to waive a jury trial and proceed by judge alone,
which is called a bench trial. In a criminal case, the verdict required by a jury must be unanimous.
This means all jurors must agree to the guilty or not guilty verdict.
In a civil case, the jury will consist of 6 jurors. Their verdict does not have to be unanimous. It
only requires 5 out of the 6 to find in favor of either the plaintiff or the defendant.
ARE THE COURTS AND COURT PERSONNEL THE SAME?
Generally speaking, except in certain specialized courts (like drug court), the courtrooms, the
courts, and the court personnel are the same for civil and criminal cases. Most judges handle both
criminal and civil cases. They use the same courtrooms for both types of cases. All courts have a
court clerk. Most judges besides those in the Justice Courts have law clerks. They all have bailiffs
and stenographers.

18

Chapter 2 Appendix A: Civil and Criminal Case Differences

Criminal and Civil Case Differences
Criminal
Civil
What law applies?
Penal Law, Various statutes, Various statutes, common
Criminal Procedure Law
law, Civil Practice Law and
Rules
___________________________ _______________________ _______________________
Who is the victim?
A person or entity that is
The person or entity that is
intentionally or reckless
intentionally or negligently
wronged harmed, injured,
wronged, harmed, injured,
killed, or had their property killed, or had their property
rights violated by the
rights violated by the
defendant
defendant
Who are the parties and who
The People of the State of
Plaintiff
brings the case to court?
New York
Defendant
Defendant
Who is seeking what?
The People of the State of
Plaintiff-Verdict in their
New York-Punishment,
favor usually for money
rehabilitation, deterrence
damages or injunctive relief
Defendant-Dismissal, plea or specific performance
bargain or not guilty verdict Defendant-Dismissal,
settlement or verdict in their
favor
What is the standard of proof? Beyond a reasonable doubt Preponderance of the
evidence
__________________________ _______________________ _______________________
Who has the burden of proof?
The People of the State of
The plaintiff
New York
What do we call the attorneys in District Attorney/Prosecutor Plaintiff’s attorney and
these cases?
Defense Attorney, Public
Defense attorney
Defender, Assigned Counsel
Who pays for the attorney?
District attorney-government. Parties pay for their own
Defense Attorney-defendant attorneys, or obtain free or
Assigned Counselreduced rates from pro bono
government
attorneys and/or agencies
Public Defender-government
What is the number of jurors?
What verdict is required?

Six for misdemeanor and
Six
twelve for felony
Verdict must be unanimous Verdict need not be
unanimous. Only need 5 out
of 6 to reach a verdict.

19

Chapter 2 Appendix B. New York Consolidated/Unconsolidated Law
Index
Consolidated Laws
ABP - Abandoned Property
AGM - Agriculture & Markets
ABC - Alcoholic Beverage Control
ACG - Alternative County Government
ACA - Arts and Cultural Affairs
BNK - Banking
BVO - Benevolent Orders
BSC - Business Corporation
CAL - Canal
CVP - Civil Practice Law & Rules
CVR - Civil Rights
CVS - Civil Service
CCO - Cooperative Corporations
COR - Correction
CNT - County
CPL - Criminal Procedure
DCD - Debtor & Creditor
DOM - Domestic Relations
EDN - Education
ELD - Elder
ELN - Election
EDP - Eminent Domain Procedure
EML - Employers' Liability
ENG - Energy
ENV - Environmental Conservation
EPT - Estates, Powers & Trusts
EXC - Executive
FIS - Financial Services Law
GAS - General Associations
GBS - General Business
GCT - General City
GCN - General Construction
GMU - General Municipal
GOB - General Obligations
HAY - Highway
IND - Indian
ISC - Insurance
JUD - Judiciary
LAB - Labor
LEG - Legislative
LIE - Lien
20

LLC - Limited Liability Company Law
LFN - Local Finance
MHY - Mental Hygiene
MIL - Military
MDW - Multiple Dwelling
MRE - Multiple Residence
MHR - Municipal Home Rule
NAV - Navigation
PPD - New York State Printing and Public Documents
NPC - Not-For-Profit Corporation
PAR - Parks, recreation and historic preservation
PTR - Partnership
PEN - Penal
PEP - Personal Property
PVH - Private Housing Finance
PBA - Public Authorities
PBB - Public Buildings
PBH - Public Health
PBG - Public Housing
PBL - Public Lands
PBO - Public Officers
PBS - Public Service
PML - Racing, Pari-Mutuel Wagering and Breeding Law
RRD - Railroad
RAT - Rapid Transit
RPP - Real Property
RPA - Real Property Actions & Proceedings
RPT - Real Property Tax
RCO - Religious Corporations
RSS - Retirement & Social Security
REL - Rural Electric Cooperative
SCC - Second Class Cities
SOS - Social Services
SWC - Soil & Water Conservation Districts
STL - State
SAP - State Administrative Procedure Act
STF - State Finance
STT - State Technology
SLG - Statute of Local Governments
TAX - Tax
TWN - Town
TRA - Transportation
TCP - Transportation Corporations
UCC - Uniform Commercial Code
VAT - Vehicle & Traffic
VIL - Village
21

VAW - Volunteer Ambulance Workers' Benefit
VOL - Volunteer Firefighters' Benefit
WKC - Workers' Compensation
Unconsolidated Laws
BSW - Boxing, Sparring and Wrestling Ch. 912/20
BAT - Bridges and Tunnels New York/New Jersey 47/31
CCT - Cigarettes, Cigars, Tobacco 235/52
TRY - City of Troy Issuance of Serial Bonds
DEA - Defense Emergency Act 1951 784/51
DPN - Development of Port of New York 43/22
ETP - Emergency Tenant Protection Act 576/74
EHC - Expanded Health Care Coverage Act 703/88
FEA - NYS Financial Emergency Act for the city of NY 868/75
NYP - NYS Project Finance Agency Act7/75
YFA - Yonkers financial emergency act 103/84
YTS - Yonkers income tax surcharge
FDC - Facilities Development Corporation Act 359/68
GCM - General City Model 772/66
LEH - Local Emergency Housing Rent Control Act 21/62
ERL - Emergency Housing Rent Control Law 274/46 337/61
LSA - Lost and Strayed Animals 115/1894
MCF - Medical Care Facilities Finance Agency 392/73
NYW - N. Y. wine/grape 80/85
HHC - New York City health and hospitals corporation act 1016/69
PCM - Police Certain Municipalities 360/11
PNY - Port of New York Authority 154/21
POA - Port of Albany 192/25
PAB - Private Activity Bond 47/90
RLA - Regulation of Lobbying Act 1040/81
SNH - Special Needs Housing Act 261/88
SCT - Suffolk County Tax Act
TSF - Tobacco Settlement Financing Corporation Act
UDG - Urban development guarantee fund of New York 175/68
UDA - Urban Development Corporation Act 174/68
UDR - Urban development research corporation act 173/68
NNY - New, New York Bond Act 649/92

22

Chapter 2 Appendix C: U.S. Code Index
Title 1 - General Provisions
Title 2 - The Congress
Title 3 - The President
Title 4 - Flag and Seal, Seat of Government, and the States
Title 5 - Government Organization and Employees
Appendix
Title 6 - Domestic Security
Title 7 - Agriculture
Title 8 - Aliens and Nationality
Title 9 - Arbitration
Title 10 - Armed Forces
Title 11 - Bankruptcy
Appendix
Title 12 - Banks and Banking
Title 13 - Census
Title 14 - Coast Guard
Title 15 - Commerce and Trade
Title 16 - Conservation
Title 17 - Copyrights
Title 18 - Crimes and Criminal Procedure
Appendix
Title 19 - Customs Duties
Title 20 - Education
Title 21 - Food and Drugs
Title 22 - Foreign Relations and Intercourse
Title 23 - Highways
Title 24 - Hospitals and Asylums
Title 25 - Indians
Title 26 - Internal Revenue Code
Title 27 - Intoxicating Liquors
Title 28 - Judiciary and Judicial Procedure
Appendix
Title 29 - Labor
Title 30 - Mineral Lands and Mining
Title 31 - Money and Finance
Title 32 - National Guard
Title 33 - Navigation and Navigable Waters
Title 34 - Crime Control and Law Enforcement
Title 35 - Patents
Title 36 - Patriotic and National Observances, Ceremonies, and Organizations
23

Title 37 - Pay and Allowances of the Uniformed Services
Title 38 - Veterans' Benefits
Title 39 - Postal Service
Title 40 - Public Buildings, Property, and Works
Title 41 - Public Contracts
Title 42 - The Public Health and Welfare
Title 43 - Public Lands
Title 44 - Public Printing and Documents
Title 45 - Railroads
Title 46 - Shipping
Title 47 - Telecommunications
Title 48 - Territories and Insular Possessions
Title 49 - Transportation
Title 50 - War and National Defense
Appendix
Title 51 - National and Commercial Space Programs
Title 52 - Voting and Elections
Title 53 [Reserved]
Title 54 - National Park Service and Related Programs

References:
Find Laws, Legal Information, and Attorneys. (n.d.). Retrieved June 7, 2018, from
https://www.findlaw.com/
Home | Library of Congress. (n.d.). Retrieved June 9, 2018, from https://loc.gov/
New York State. (n.d.). New York State Unified Court System. Retrieved June 7, 2018, from
http://nycourts.gov/
OLRC Home. (n.d.). Retrieved June 3, 2018, from http://uscode.house.gov/
Pogue, D. L., Clifford, E., & Schwartz, A. L. (2009). Understanding New York Law, 2013-14.
Upstate Legal Publishers
The New York State Senate. (2018, July 23). Retrieved June 8, 2018, from
https://www.nysenate.gov/
Welcome to LII. (n.d.). Retrieved June 3, 2018, from https://www.law.cornell.edu/

24

CHAPTER 3
NEW YORK STATE AND FEDERAL COURT STRUCTURE AND SOURCES OF
LAW
Part I: New York and Federal Court Structure
INTRODUCTION
Generally, there are two types of courts – trial courts and appellate courts.
• Trial Courts hear testimony from witnesses, and the judge or jury decides the outcome of
a case.
• Appellate Courts determine appeals from lower courts when one of the parties does not
feel they received justice in the court below. No witnesses are presented in an appellate
court. There is no jury. Appellate courts consist of a panel of judges that reach a decision
based upon a review of the trial transcript and evidence presented during the earlier trial,
as well as written and oral argument presented by attorneys for the parties.
HOW IS THE NEW YORK COURT SYSTEM STRUCTURED?
• The New York State Court System is a three-tiered court system.
1. Cases start in a trial court.
2. If a trial court judgment is appealed, the appeal is heard by an intermediate appellate
court.
3. If the decision of the intermediate trial court is appealed, and that appeal is granted,
the appeal is heard by the highest court in NYS, the New York State Court of
Appeals.
NEW YORK STATE TRIAL COURTS*
*Source: The Courts, (2016), Retrieved July 27, 2018 from https://www.nycourts.gov/courts
Town and Village Courts
There are nearly 1300 Town and Village Courts with approximately 2,200 Town and Village
judges. These courts are often referred to collectively as the Justice Courts. They are located in
NYS’s towns and villages. These courts handle close to 2 million cases a year.
Civil Jurisdiction: The Town and Village Courts hear actions seeking monetary awards up to
$3,000. They also hear small claims proceedings for awards up to $3,000. These courts handle

25

landlord/tenant matters that may result in evictions, as well as money judgments for back rent and
damages.
Town and Village Courts small claims proceedings are intended to provide a low-cost, simplified
and informal procedure for individuals to resolve disputes involving limited monetary claims.
Often, the parties to these proceedings do not use attorneys.
Criminal Jurisdiction: Town and Village courts are authorized to handle matters involving the
prosecution of misdemeanors and violations that are committed within their geographic borders.
These courts also conduct arraignments and preliminary hearings in felony matters. In addition,
these courts hear Vehicle and Traffic Law misdemeanors and traffic infractions.
In cases involving domestic violence, the judges are authorized to issue orders of protection.
City Court
Civil Jurisdiction: City Courts hear civil matters for monetary disputes up to $15,000. City Courts
hear small claims proceedings for awards up to $5,000.
Criminal Jurisdiction: City Courts are authorized to handle matters involving the prosecution of
misdemeanors and violations that are committed within their geographic borders.
These courts also conduct arraignments and preliminary hearings in felony matters. In addition,
these courts hear Vehicle and Traffic Law misdemeanors and traffic infractions.
In cases involving domestic violence, the judges are authorized to issue orders of protection.
County Court
The County Court is established in each county outside New York City.
Civil Jurisdiction: The County Court also has limited jurisdiction in civil cases involving amounts
up to $25,000.
Criminal Jurisdiction: County Court is authorized to handle the prosecution of all crimes
committed within the county. County Courts generally handle felony cases. (Crimes are
wrongdoings as described in the laws of NYS which are punishable by a fine, incarceration, or
both.)
County Courts are also authorized to act as intermediate appellate courts, hearing appeals from the
City Courts and the Town and Village Courts.
District Court
District Courts are located in Nassau County and parts of Suffolk County.
Civil Jurisdiction: District Courts have civil jurisdiction over claims up to $15,000 and small
claims matters not in excess of $5,000.
Criminal Jurisdiction: District Courts are authorized to handle matters involving the prosecution
of misdemeanors and violations that are committed within their geographic borders.
These courts also conduct arraignments and preliminary hearings in felony matters.
Surrogate’s Court
Each county has a Surrogate’s Court. Surrogate's Court hears cases involving the probate of wills,
and the administration of estates of decedents in their county. This court also handles adoptions.
26

Family Court
The Family Court has jurisdiction over matters involving families and children. Family Court’s
jurisdiction includes: Adoption; Guardianship; Foster Care Approval and Review; Delinquency;
Persons in Need of Supervision; Family Offense (domestic violence); Child Protective
Proceedings (abuse and neglect); Termination of Parental Rights; Custody and Visitation; and
Support. The Family Court cannot grant a divorce; only Supreme Court can grant a divorce.
New York State Supreme Court
In NYS, the Supreme Court is not the highest court in NYS, it is a trial court. This is unique to
New York State. Most states call their highest courts the Supreme Court, with the exception of
New York State, the State of Maryland, and the District of Columbia. While the NYS Supreme
Court has unlimited, original jurisdiction, this court generally hears cases that are outside of the
jurisdiction of other courts.
Civil Jurisdiction: This court hears matters beyond the monetary limits of the lower courts. This
court has exclusive jurisdiction over divorce, separation, and annulment proceedings. This court
also has jurisdiction over matters such as mortgage foreclosures and injunctions.
Criminal Jurisdiction: Supreme Court is authorized to handle the prosecution of all crimes
committed within their jurisdiction. However, they generally handle felony cases.
Civil Court of the City of New York
Civil Jurisdiction: The Civil Court of the City of New York hears civil cases involving monetary
amounts up to $25,000, and other civil matters referred to it by the Supreme Court. This court also
hears small claims proceedings up to $5,000. In addition, this court also has a housing part for
landlord-tenant matters and housing code violations. This court has no criminal jurisdiction.
Criminal Court of the City of New York
Criminal Jurisdiction: The Criminal Court of the City of New York is authorized to handle matters
involving the prosecution of misdemeanors and violations that are committed within its geographic
borders. These courts also conduct arraignments and preliminary hearings in felony matters. This
court has no civil jurisdiction.
Court of Claims
The Court of Claims has jurisdiction over the entire State of New York. This court does not have
jurisdiction over any individuals, including NYS employees. However, some claims against
individuals and NYS employees may be maintained against NYS based on wrongful conduct of
employees for which NYS is responsible for.
The Court of Claims also has jurisdiction over the following public authorities which can be sued
under their own names. These include the New York State Thruway Authority, the City
University of New York, the Roswell Park Cancer Institute Corporation, the Olympic
Regional Development Authority, and the Power Authority of the State of New York.
The Court of Claims has no jurisdiction over lawsuits involving county, town, city, or village
governments, agencies, or employees. Litigation against these entities is governed by the
provisions of the General Municipal Law. These entities, and other public authorities not
27

referenced above, are sued in Supreme Court pursuant to the procedure set forth in the General
Municipal Law.
NEW YORK STATE APPELLATE COURTS*
*Source: The Courts, (2016), Retrieved July 27, 2018 from https://www.nycourts.gov/courts
•

After a trial, if a plaintiff or defendant feels he/she did not receive justice, he/she has the
right to an appeal. The exception to this right is that the prosecutor in a criminal case cannot
appeal a not guilty verdict, or its equivalent, since this would create double jeopardy, which
is a violation of both the NYS and United States Constitutions.

•

The NYS Appellate Courts hear and determine appeals from the decisions of the trial
courts. The NYS Appellate Courts are the Court of Appeals, which is NYS’s highest Court,
the Appellate Divisions of the Supreme Court, the Appellate Terms of the Supreme Court,
and the County Courts acting as Appellate Courts in the Third and Fourth Judicial
Departments.

•

There are four Appellate Divisions of the Supreme Court called the 1st, 2nd, 3rd, and 4th
Departments. There is one Appellate Division of the Supreme Court in each of the State's
four Judicial Departments. These Courts resolve appeals from judgments or orders of the
trial courts of original jurisdiction in civil and criminal cases, and review civil appeals
taken from the Appellate Terms, and the County Courts, acting as appellate courts.

•

There are two Appellate Terms of the Supreme Court, one in each of the in the First and
Second Departments. These courts hear appeals from civil and criminal cases originating
in the Civil and Criminal Courts of the City of New York. The Second Department’s
Appellate Terms also have jurisdiction over appeals from civil and criminal cases
originating in District, City, Town, and Village Courts, as well as non-felony appeals
from the County Court.

•

While the County Courts in the Third and Fourth Departments are primarily trial courts,
they also hear appeals from cases originating in the City, Town, and Village Courts.

•

The New York Court of Appeals is the highest court in New York State. It sits atop NYS’s
judicial system. Note that federal appellate courts are also called the U.S. Circuit Court of
Appeals.

•

The granting of an appeal to the NYS Court of Appeals is generally at the discretion of the
Court. An appeal argued before the New York Court of Appeals has usually been heard
by two lower courts (a trial court and the Appellate Division).

•

The New York Court of Appeals is composed of a Chief Judge and six Associate Judges.
They are each appointed to a 14-year term. They have a mandatory retirement age of 70
years of age.
28

•
•

Except in cases involving a Federal question, where the Supreme Court of the United States
has the last word, the Court of Appeals makes the final statement of the law in New York
State.
In recent years, the Court of Appeals has written opinions in about 175 cases annually, in
addition to deciding approximately 1,200 motions for leave to appeal in civil cases and
2,800 criminal leave applications.

HOW IS THE FEDERAL COURT SYSTEM STRUCTURED?
• The Federal Court system is a three-tiered court system.
1. Cases start in a trial court.
2. If a trial court judgment is appealed, the appeal is heard by an intermediate appellate
court.
3. If the decision of the intermediate trial court is appealed, and that appeal is granted,
the appeal is heard by the highest court in the United States, the U.S. Supreme Court
FEDERAL TRIAL COURTS*
*Source: Court Role and Structure, Retrieved July 27, 2018, from
http://www.uscourts.gov/about-federal-courts/court-role-and-structure
District Courts
In the federal court system, there are 94 district trial courts called U.S. District Courts across the
United States. These courts have jurisdiction over both civil and criminal federal cases. District
Court judges have lifetime appointments pursuant to the U.S. Constitution. Magistrate judges assist
district judges in preparing cases for trial. They may also conduct trials in misdemeanor cases.
There is at least one district court in each state, and the District of Columbia. Each district also
includes a U.S. bankruptcy court as a unit of the district court. Four U.S. territories have U.S.
district courts: Puerto Rico, the Virgin Islands, Guam, and the Northern Mariana Islands.
There are also two special trial courts: The Court of International Trade addresses cases involving
international trade and customs laws, while the U.S. Court of Federal Claims deals with most
claims for money damages against the U.S. government.
Bankruptcy Courts
Federal courts have exclusive jurisdiction over bankruptcy cases involving personal, business, or
farm bankruptcy. All bankruptcy cases are federal. There are no state bankruptcy courts.
FEDERAL APPELLATE COURTS*
*Source: Court Role and Structure, Retrieved July 27, 2018, from
http://www.uscourts.gov/about-federal-courts/court-role-and-structure
U.S. Court of Appeals
29

There are 13 appellate courts called the U.S. Court of Appeals that sit below the U.S. Supreme
Court. The 94 federal judicial districts are organized into 12 regional circuits, each of which has a
U.S. Court of Appeals. New York State is in the U.S. Court of Appeals Second Circuit. The Second
Circuit also includes the States of Vermont and Connecticut.
The U.S. Court of Appeals hears challenges to district court decisions located within its circuit, as
well as appeals from decisions of federal administrative agencies. Appeals are heard by a panel of
three judges from a total of 13 available active judges. An appeal heard en banc means all available
judges heard the appeal. Appellate courts do not use a jury. Any plaintiff or defendant that feels
they did not receive justice at their trial has the right to an appeal. The exception is that the
prosecution in a criminal case cannot appeal a not guilty verdict or its equivalent because this
would create double jeopardy, which is a violation of the U.S. Constitution.
In addition, the Court of Appeals for the Federal Circuit has nationwide jurisdiction to hear appeals
in specialized cases such as patent laws, and cases decided by the U.S. Court of International
Trade and the U.S. Court of Federal Claims.
Bankruptcy Appellate Panels
Bankruptcy Appellate Panels (BAPs) are 3-judge panels authorized to hear appeals of bankruptcy
court decisions. BAPs are a unit of the federal courts of appeals established by that circuit. Only
five circuits have established BAPs. They are the First Circuit, Sixth Circuit, Eighth Circuit, Ninth
Circuit, and Tenth Circuit.
Article I Courts
The U.S. Congress created several Article I legislative courts that do not have full judicial power.
The judicial power of these Article I courts is the authority to be the final decider in all questions
of Constitutional law, all questions of federal law, and to hear claims at the core of habeas corpus
issues. These Article I Courts are:
U.S. Tax Court
The United States Tax Court is a court of record established by Congress under Article I
of the U.S. Constitution. When the Commissioner of Internal Revenue has determined a
tax deficiency, the taxpayer may dispute the deficiency in the Tax Court before paying any
disputed amount. This court also has jurisdiction over other federal tax matters.
U.S. Court of Appeals for the Armed Forces
The United States Court of Appeals for the Armed Forces exercises worldwide appellate
jurisdiction over members of the armed forces on active duty, and other persons subject to
the Uniform Code of Military Justice. The Court is composed of five civilian judges
appointed for 15-year terms by the President. Decisions by the Court are subject to direct
review by the Supreme Court of the United States.
U.S. Court of Appeals for Veterans Claims
The United States Court of Appeals for Veterans Claims has exclusive jurisdiction over
decisions of the Board of Veterans Appeals. This court reviews Board decisions appealed
by claimants who believe the Board’s decision was improper or incorrect.

30

United States Supreme Court
The Supreme Court is the highest court in the United States. Article III of the U.S. Constitution
created the Supreme Court and authorized Congress to pass laws establishing a system of lower
courts. In the federal court system’s present form, 94 district level trial courts and 13 courts of
appeals sit below the Supreme Court. The U.S. Supreme Court is the final arbiter of federal
constitutional questions.
The United States Supreme Court has the absolute discretion to grant an appeal. It does so by
granting what is called a writ of certiorari. A writ of certiorari orders a lower court to deliver its
record in a case, so the higher court may review it. The U.S. Supreme Court decides to grant a writ
of certiorari by the “rule of four”. This means that when reviewing the thousands of requests for
appeals, at least four of the nine Supreme Court Justices must agree to grant the appeal. The
Supreme Court agrees to hear about 100-150 of the more than 7,000 cases that it is asked to review
each year.

Part II: Sources of Law
INTRODUCTION
There are numerous sources of law that we as citizens need to understand and be aware of. All
these various sources of law have an impact on our daily lives. Under our legal system, the
following are the sources of law.
•
•
•
•
•

United States Constitution
New York Constitution
Statutes (Federal, State, and Local)
Administrative Rules (Federal and State)
Common Law (Which includes case law.)

HAT IS THE UNITED STATES CONSTITUTION?
The U.S. Constitution is a written body of laws that was ratified in 1788. It includes just 27
amendments since its inception over 200 years ago. It is the foundation for our federal
government and all federal laws. It is written broadly and often needs interpretation by our
federal courts to determine what it actually says and means. The US Constitution has had,
and will continue to have, a huge impact on civil and criminal law, and society in general.
WHAT IS THE NEW YORK STATE CONSTITUTION?
The first New York Constitution was adopted by the Convention of Representatives of the State
of New York in 1777. This was eleven years before the United States Constitution was ratified.
The second New York State Constitution was adopted in 1821, a third in 1846, the fourth in 1894,
and the fifth and current New York Constitution in 1938.

31

It is important to understand that the while there are many similarities between the United States
Constitution and the New York State Constitution, there are important distinctions. First, the
federal Constitution establishes the federal government structure. It also establishes the rights we
have as United States citizens. The federal Constitution establishes the low bar, or minimum rights,
we have as citizens that no state law or constitution can go below.
The New York Constitution establishes the New York State government. It also establishes the
rights we have as New York State citizens that may be greater than those established under the
federal Constitution, but not less. In other words, states can give you equal or more rights than the
federal government, just not less. New York frequently offers its citizens more rights
For example:
New York’s Constitution guarantees:
• The right of workers to organize and bargain collectively.
• The right of workers to receive workers’ compensation.
• The right to a free public education.
• Criminal suspects have more rights regarding defense counsel.
• Criminal suspects have expanded Miranda rights.
• Criminal suspects have more protections regarding search and seizure.
WHAT ARE STATUTES?
Statutes are written laws created by an elected legislature and signed into law by the respective
executive. If the US Congress enacts legislation, we call it a federal statute. This means the House
of Representatives and the U.S. Senate have agreed on legislation that was signed into law by the
President of the United States.
If the New York State legislature enacts legislation we called it a New York statute. This means
that the Assembly (which is similar to the House of Representatives) and the New York Senate
(which is similar to the U.S. Senate) have agreed on legislation that was signed by the New York
Governor (which is similar to the President).
The authority for Congress’ power to pass laws is written in Article II of the federal Constitution.
New York State’s Constitution has a similar provision applying to the New York Senate and
Assembly in Article III of the New York Constitution. Examples of federal laws include:
•
•
•
•

Title VII of the Civil Rights Act of 1964
The Affordable Care Act
Tax Cut and Jobs Act of 2017
The USA Patriot Act

WHAT ARE LOCAL ORDINANCES AND CODES?
Local laws passed by city, town, and village boards are called ordinances or codes. These laws
impact our everyday life because they affect the place we usually spend the most time, where we
live. These local laws are usually put together for particular purposes such as zoning and housing.
Examples of local ordinances and codes include:

32

•
•
•
•

Street Parking
Noise Restrictions
Building Permits
Leash Laws and Pet Licensing

WHAT IS ADMINISTRATIVE LAW?
Some statutes may require more specific rules on how they will be administered. These rules are
written by the administrative agencies that enforce these statutes. For example, the NYS
Department of Environmental Conservation, also known as the DEC, writes the rules, administers,
and enforces the New York State Environmental Conservation Law.
At a federal level, the Environmental Protection Agency, also known as the EPA, writes the rules,
administers, and enforces federal environmental laws like the Clean Air Act. The Internal Revenue
Service rights the rules, administers, and enforces the Tax Cut and Jobs Act of 2017.
The various administrative agencies are under the control of the executive branch, which means
the President at the federal level and the Governor at the state level.
WHAT IS COMMON LAW?
Common law is also known as judicial precedent, or case law. Common is derived from the period
after the Norman Conquest of 1066 in England, where the law was developed by judges and their
decisions, as opposed to legislatures and their statutes. That tradition was carried over to our courts
and laws by our founding fathers. It is therefore that body of law that is derived from decisions of
courts which creates judicial precedent. In situations and cases where parties disagree on what the
law is, courts will look to past court decisions on a same or similar matter and use that decision as
precedent in making its decision.
In some situations, precedent is binding, while in others it may only be persuasive depending on
the court making the precedent decision. For example, if an NY Appellate Court in the 1st
Department makes a decision and a case in the 4th Department arises that is similar, the 1st
Department’s decision is persuasive precedent, but not binding on the 4th Department judges. On
the other hand, if the New York Court of Appeals makes a decision on a same or similar issue, its
decision is binding precedent on all courts in NYS.
The difference is that the 1st and 4th Department courts are equal in stature, while the Court of
Appeals is the highest court in the state. Using this line of logic, all trial courts in the 4th Department
will follow their department’s precedent, while those trial courts in the 1st Department are bound
to follow their 1st Department’s rulings.
Judicial precedent makes the law predictable and more likely to be fair. If you can depend on the
court that you are before to interpret the law the same as that court or previous courts have in the
past, that use of judicial precedent makes it much more likely that your pursuit of justice will be
fair. It also allows those who give legal advice to do so with more confidence and credibility,
which in turn gives you the ability to tailor your personal or business actions to fit within the law.
Common law is an extremely important source of law. Without judicial precedent, the law and life
as we know it in the Unites States would most likely be much different.
33

Appendix A: New York State Judicial Departments*
Judicial Departments
First

Second

Third

Fourth

Bronx
NY County

Dutchess
Kings
Nassau
Orange
Putnam
Queens
Richmond
Rockland
Suffolk
Westchester

Albany
Broome
Chemung
Chenango
Clinton
Columbia
Cortland
Delaware
Essex
Franklin
Fulton
Greene
Hamilton
Madison
Montgomery
Otsego
Rensselaer
St. Lawrence
Saratoga
Schenectady
Schoharie
Schuyler
Sullivan
Tioga
Tompkins
Ulster
Warren
Washington

Allegany
Cattaraugus
Cayuga
Chautauqua
Erie
Genesee
Herkimer
Jefferson
Lewis
Livingston
Monroe
Niagara
Oneida
Onondaga
Ontario
Orleans
Oswego
Seneca
Steuben
Wayne
Wyoming
Yates

*Source: Appellate Divisions, (2013), Retrieved July 27, 2018 from
https://www.nycourts.gov/courts/appellatedivisions.shtml

34

Appendix B: Outline of the New York Court System*

*Source: Structure of the Courts (2013) Retrieved July 27, 2018 from
https://www.nycourts.gov/courts/structure.shtml

35

Appendix C: United States Federal Courts Circuits Map*

*Source: Court Role and Structure, Retrieved July 27, 2018, from
http://www.uscourts.gov/about-federal-courts/court-role-and-structure

36

Appendix D: Justices of the United States Supreme Court Biographies*

John G. Roberts, Jr., Chief Justice of the United States was born in Buffalo, New York, January
27, 1955. He married Jane Marie Sullivan in 1996 and they have two children, Josephine and Jack.
He received an A.B. from Harvard College in 1976 and a J.D. from Harvard Law School in 1979.
He served as a law clerk for Judge Henry J. Friendly of the United States Court of Appeals for the
Second Circuit from 1979–1980, and as a law clerk for then-Associate Justice William H.
Rehnquist of the Supreme Court of the United States during the 1980 Term. He was Special
Assistant to the Attorney General, U.S. Department of Justice from 1981–1982, Associate Counsel
to President Ronald Reagan, White House Counsel’s Office from 1982–1986, and Principal
Deputy Solicitor General, U.S. Department of Justice from 1989–1993. From 1986–1989 and
1993–2003, he practiced law in Washington, D.C. He was appointed to the United States Court of

37

Appeals for the District of Columbia Circuit in 2003. President George W. Bush nominated him
as Chief Justice of the United States, and he took his seat September 29, 2005.

Anthony M. Kennedy, Associate Justice, was born in Sacramento, California, July 23, 1936. He
married Mary Davis and has three children. He received his B.A. from Stanford University and
the London School of Economics, and his LL.B. from Harvard Law School. He was in private
practice in San Francisco, California from 1961–1963, as well as in Sacramento, California from
1963–1975. From 1965 to 1988, he was a Professor of Constitutional Law at the McGeorge School
of Law, University of the Pacific. He has served in numerous positions during his career, including
a member of the California Army National Guard in 1961, the board of the Federal Judicial Center
from 1987–1988, and two committees of the Judicial Conference of the United States: the
Advisory Panel on Financial Disclosure Reports and Judicial Activities, subsequently renamed the
Advisory Committee on Codes of Conduct, from 1979–1987, and the Committee on Pacific
Territories from 1979–1990, which he chaired from 1982–1990. He was appointed to the United
States Court of Appeals for the Ninth Circuit in 1975. President Reagan nominated him as an
Associate Justice of the Supreme Court, and he took his seat February 18, 1988.

Clarence Thomas, Associate Justice, was born in the Pinpoint community near Savannah,
Georgia on June 23, 1948. He attended Conception Seminary from 1967-1968 and received an
A.B., cum laude, from Holy Cross College in 1971 and a J.D. from Yale Law School in 1974. He
was admitted to law practice in Missouri in 1974, and served as an Assistant Attorney General of
Missouri, 1974-1977; an attorney with the Monsanto Company, 1977-1979; and Legislative
Assistant to Senator John Danforth, 1979-1981. From 1981–1982 he served as Assistant Secretary
for Civil Rights, U.S. Department of Education, and as Chairman of the U.S. Equal Employment
Opportunity Commission, 1982-1990. From 1990–1991, he served as a Judge on the United States
Court of Appeals for the District of Columbia Circuit. President Bush nominated him as an
38

Associate Justice of the Supreme Court and he took his seat October 23, 1991. He married Virginia
Lamp on May 30, 1987 and has one child, Jamal Adeen, by a previous marriage.

Ruth Bader Ginsburg, Associate Justice, was born in Brooklyn, New York, March 15, 1933.
She married Martin D. Ginsburg in 1954, and has a daughter, Jane, and a son, James. She received
her B.A. from Cornell University, attended Harvard Law School, and received her LL.B. from
Columbia Law School. She served as a law clerk to the Honorable Edmund L. Palmieri, Judge of
the United States District Court for the Southern District of New York, from 1959–1961. From
1961–1963, she was a research associate and then associate director of the Columbia Law School
Project on International Procedure. She was a Professor of Law at Rutgers University School of
Law from 1963–1972, and Columbia Law School from 1972–1980, and a fellow at the Center for
Advanced Study in the Behavioral Sciences in Stanford, California from 1977–1978. In 1971, she
was instrumental in launching the Women’s Rights Project of the American Civil Liberties Union
and served as the ACLU’s General Counsel from 1973–1980, and on the National Board of
Directors from 1974–1980. She was appointed a Judge of the United States Court of Appeals for
the District of Columbia Circuit in 1980. President Clinton nominated her as an Associate Justice
of
the
Supreme
Court,
and
she
took
her
seat
August
10,
1993.

Stephen G. Breyer, Associate Justice, was born in San Francisco, California, August 15, 1938.
He married Joanna Hare in 1967, and has three children - Chloe, Nell, and Michael. He received
an A.B. from Stanford University, a B.A. from Magdalen College, Oxford, and an LL.B. from
Harvard Law School. He served as a law clerk to Justice Arthur Goldberg of the Supreme Court
of the United States during the 1964 Term, as a Special Assistant to the Assistant U.S. Attorney
General for Antitrust, 1965–1967, as an Assistant Special Prosecutor of the Watergate Special
Prosecution Force, 1973, as Special Counsel of the U.S. Senate Judiciary Committee, 1974–1975,
39

and as Chief Counsel of the committee, 1979–1980. He was an Assistant Professor, Professor of
Law, Lecturer at Harvard Law School, 1967–1994, a Professor at the Harvard University Kennedy
School of Government, 1977–1980, and a Visiting Professor at the College of Law, Sydney,
Australia and at the University of Rome. From 1980–1990, he served as a Judge of the United
States Court of Appeals for the First Circuit, and as its Chief Judge, 1990–1994. He also served as
a member of the Judicial Conference of the United States, 1990–1994, and of the United States
Sentencing Commission, 1985–1989. President Clinton nominated him as an Associate Justice of
the Supreme Court, and he took his seat August 3, 1994.

Samuel A. Alito, Jr., Associate Justice was born in Trenton, New Jersey, April 1, 1950. He
married Martha-Ann Bomgardner in 1985 and has two children - Philip and Laura. He served as a
law clerk for Leonard I. Garth of the United States Court of Appeals for the Third Circuit from
1976–1977. He was Assistant U.S. Attorney, District of New Jersey, 1977–1981, Assistant to the
Solicitor General, U.S. Department of Justice, 1981–1985, Deputy Assistant Attorney General,
U.S. Department of Justice, 1985–1987, and U.S. Attorney, District of New Jersey, 1987–1990.
He was appointed to the United States Court of Appeals for the Third Circuit in 1990. President
George W. Bush nominated him as an Associate Justice of the Supreme Court, and he took his
seat January 31, 2006.

Sonia Sotomayor, Associate Justice, was born in Bronx, New York, on June 25, 1954. She earned
a B.A. in 1976 from Princeton University, graduating summa cum laude and receiving the
university’s highest academic honor. In 1979, she earned a J.D. from Yale Law School where she
served as an editor of the Yale Law Journal. She served as Assistant District Attorney in the New
York County District Attorney’s Office from 1979–1984. She then litigated international
commercial matters in New York City at Pavia & Harcourt, where she served as an associate, and
then partner from 1984–1992. In 1991, President George H.W. Bush nominated her to the U.S.
40

District Court, Southern District of New York, and she served in that role from 1992–1998. She
served as a judge on the United States Court of Appeals for the Second Circuit from 1998–2009.
President Barack Obama nominated her as an Associate Justice of the Supreme Court on May 26,
2009, and she assumed this role August 8, 2009.

Elena Kagan, Associate Justice, was born in New York, New York, on April 28, 1960. She
received an A.B. from Princeton in 1981, an M.Phil. from Oxford in 1983, and a J.D. from Harvard
Law School in 1986. She clerked for Judge Abner Mikva of the U.S. Court of Appeals for the D.C.
Circuit from 1986-1987, and for Justice Thurgood Marshall of the U.S. Supreme Court during the
1987 Term. After briefly practicing law at a Washington, D.C. law firm, she became a law
professor, first at the University of Chicago Law School, and later at Harvard Law School. She
also served for four years in the Clinton Administration, as Associate Counsel to the President and
then as Deputy Assistant to the President for Domestic Policy. Between 2003 and 2009, she served
as the Dean of Harvard Law School. In 2009, President Obama nominated her as the Solicitor
General of the United States. A year later, the President nominated her as an Associate Justice of
the Supreme Court on May 10, 2010. She took her seat on August 7, 2010.

Neil M. Gorsuch, Associate Justice, was born in Denver, Colorado, August 29, 1967. He and his
wife Louise have two daughters. He received a B.A. from Columbia University, a J.D. from
Harvard Law School, and a D.Phil. from Oxford University. He served as a law clerk to Judge
David B. Sentelle of the United States Court of Appeals for the District of Columbia Circuit, and
as a law clerk to Justice Byron White and Justice Anthony M. Kennedy of the Supreme Court of
the United States. From 1995–2005, he was in private practice, and from 2005–2006 he was
Principal Deputy Associate Attorney General at the U.S. Department of Justice. He was appointed
to the United States Court of Appeals for the Tenth Circuit in 2006. He served on the Standing
Committee on Rules for Practice and Procedure of the U.S. Judicial Conference, and as chairman
41

of the Advisory Committee on Rules of Appellate Procedure. He taught at the University of
Colorado Law School. President Donald J. Trump nominated him as an Associate Justice of the
Supreme Court, and he took his seat on April 10, 2017.
*Source: Justices, Retrieved July 27, 2018 from
https://www.supremecourt.gov/about/justices.aspx

42

Appendix F: Common Legal Words and Terms
The following are some common legal words and terms used by attorneys and courts in New
York State.
Action, Case, Suit, and Lawsuit: These words mean the same thing. They refer to a
legal dispute, issue, or claim.
Answer: A legal document in which the person against whom an action is brought
answers the claims of the person bringing the lawsuit.
Appearance Ticket: In a criminal matter, an appearance ticket is served ordering a
person to appear in court for a lesser criminal offense or traffic violation instead of
arresting that person. This is also called a summons.
Argument: An attorney’s presentation of evidence; summation at the end of a trial or
explanation before an appellate court.
Bill of Particulars: A part of the discovery process of a lawsuit to obtain more detailed
information about the case.
Charge or instruction to jury: After the attorneys are done presenting their evidence
and summations, the judge gives the jurors the law relating to the issues and the evidence
presented.
Civil: The rights and remedies of private persons that have been wronged and harmed
in a non-criminal manner.
Claim: What a person alleges that another person did wrong.
Court Clerk: In the courtroom, the court clerk sits in front of the judge, is an officer
of the court, administers the oath to jurors and to witnesses before they testify, and
records orders made by the court during the trial and verdict.
Closing argument: The final statements by the attorneys to the jury or court
summarizing the evidence they think they have established, and the evidence that they
think the other side has failed to establish. This is also called the summation. In New
York criminal cases, the defense goes first with his closing argument, and then the
prosecutor closes. In New York civil cases, the plaintiff closes after the defense.
Common law: A body of principles and rules which derive their authority from usage
and customs built up over many years, particularly from the unwritten law of England.
It is also that of a body of law that develops from judicial decisions as distinct from
statutory law.
Complaint: A legal document in which the person bringing the lawsuit states allegations
or claims against the other party.
County Clerk: The County Clerk is a public office where legal documents are placed,
kept, recorded, and placed on record.
Court: A branch of the government organized to administer justice. In includes both
judges and juries.
Court Attendant: Also known as a bailiff, court attendants have the charge of keeping
order in a courtroom, the custody of the jury, the custody of prisoners while in court,
43

and providing courtroom security.
Cross-Examination: The examination of a witness by the party opposed to the one who
produced the witness. The purpose is to test the veracity of evidence given by the witness
during direct examination.
Crime: A wrongdoing described in the laws of NYS and punishable by a fine,
incarceration, or both.
Defendant: A person or entity against whom a lawsuit has been started. In some legal
proceedings they are called a respondent. In a criminal prosecution, this is the person
who is charged with committing a crime.
Direct Examination: The first line of questioning of a witness by the party producing
the witness.
Evidence: Proof legally presented at trial through witnesses, photographs, documents,
exhibits, physical objects, videos, or other legal means to establish a particular fact,
issue, or both.
Fact: A reality of events of which the actual occurrence is to be determined by evidence
to establish the truth.
Issue: The problem or dispute which the parties seek to resolve.
Judge: A person appointed or elected to administer the law in a court.
Law Clerk: Usually a person who has completed law school. They may or may not be
a fully licensed attorney. They assist a judge with various tasks, such as legal research
and the writing of legal opinions.
Opening Statement: Made by the attorneys, it is the outline of the case and anticipated
evidence to be presented at trial. It is presented to a judge and/or jury at the start of the
trial before any evidence is submitted. In a criminal case, the district attorney is required
to give an opening statement and goes first. The defense attorney is under no obligation
to present an opening statement in a criminal case.
Parties: The person or entity bringing the action and the person or entity against whom
the action is brought. The parties in a lawsuit are often referred to as opposing parties.
Personal Injury: A civil wrong between private persons or entities. It involves civil
actions such as automobile accidents, malpractice, “slip and fall”, and libel/slander
cases. Typically, plaintiffs are suing to recover money damages for medical bills, pain
and suffering, or damage to their reputation. Personal injury is also called torts.
Petitioner: The person or entity bringing the action usually in a family court or surrogate
court proceeding. In some proceedings, they are called the plaintiff.
Plaintiff: The person or entity bringing the lawsuit. In some proceedings they are called
the petitioner.
Pleadings: These are the formal legal documents in a lawsuit. The complaint contains
the claims of the plaintiff and the answer contains the response of the defendant to the
plaintiff’s claims.
Reasonable Doubt: Standard used to determine the guilt or of an accused in a criminal
case. (For more, see definition in Chapter 2.)
44

Record: All the pleadings, exhibits, and word-for-word testimony recorded during a
trial by a court reporter.
Redirect Examination: The re-questioning of a witness by the direct examiner after
the cross-examination of the witness.
Remedy: What a party is seeking as a result of being wronged by another party. In civil
cases, this is usually money for damages or injuries suffered. In criminal cases, it is
usually restitution and/or punishment as set forth by law.
Respondent: A person or entity against whom a lawsuit or legal proceeding has been
started. In some legal proceedings; they are called a defendant.
Subpoena: A legal document which is served on a witness compelling the witness to
present documents or evidence, and/or appear in court or at a hearing at a particular time
and place.
Summation: The final statements by the attorneys to the jury or court summarizing the
evidence they think they have established and the evidence they think the other side has
failed to establish. This is also called the closing argument. In New York criminal cases,
the defense goes first with his closing argument, and then the prosecutor closes. In New
York civil cases, the plaintiff closes after the defense.
Summons: The notice served on the opposing party by the person bringing a civil
lawsuit. In a criminal matter, a summons is served ordering a person to appear in court
for a lesser criminal offense or traffic violation instead of arresting that person. This is
also called an appearance ticket.
Testimony: Oral statements given under oath at a trial or hearing.
Tort: A civil wrong between private persons or entities. It involves civil actions such
as automobile accidents, malpractice, “slip and fall”, and libel/slander cases. Typically,
plaintiffs are suing to recover money damages for medical bills, pain and suffering, or
damage to their reputation. Torts are often called personal injury.
Verdict: The finding made by a judge or jury on the issues submitted to them at the
conclusion of a trial.

References:
Find Laws, Legal Information, and Attorneys. (n.d.). Retrieved July 27, 2018, from
https://www.findlaw.com/
New York State. (n.d.). New York State Unified Court System. Retrieved July 27, 2018, from
http://nycourts.gov/
New York State Court of Appeals. (n.d.). Retrieved July 27, 2018, from
http://www.nycourts.gov/ctapps/

45

Pogue, D. L., Clifford, E., & Schwartz, A. L. (2009). Understanding New York Law, 2013-14.
Upstate Legal Publishers
Supreme Court of the United States Home. (n.d.). Retrieved July 27, 2018, from
https://www.supremecourt.gov/
United States Courts. (n.d.). Retrieved July 27, 2018, from http://www.uscourts.gov/

46

CHAPTER 4
HOW THE UNITED STATES AND NEW YORK STATE CONSTITUTIONS
AFFECTS OUR LIVES
INTRODUCTION
This chapter will discuss two very important legal documents, the New York State Constitution
and the United States Constitution. When most people mention the “Constitution” they are usually
referring to the United States Constitution which was ratified in 1788. However, 11 years early,
New York State had adopted its first of four Constitutions, with the last major modifications
occurring back in 1938.
This chapter will discuss both Constitutions and how they impact our lives as citizens of both the
United States of America and New York State.
THE HISTORY OF THE NEW YORK STATE CONSTITUTION:
As already mentioned above, New York’s first Constitution was adopted in 1777. However, since
that time, the NYS’s Constitution has been rewritten three more times, in 1821, 1846, and 1894.
NYS’s current Constitution is from 1938. It was not rewritten but modified by amendments to the
1894 Constitution.
THE NEW YORK STATE CONSTITUTION OF 1777:
New York's first Constitution was drafted right after New York's Fourth Provincial Congress
declared New York independent of Great Britain in 1776. It was formally adopted by the
Convention of Representatives of the State of New York meeting in the upstate town of Kingston,
on April 20th, 1777.
The Constitution declared the possibility of reconciliation between British and its former American
colonies even if uncertain and remote. The Constitution then declared that there was now the need
for the creation of a new New York government for the preservation of internal peace, virtue, and
good order.
This new Constitution created three governmental branches: an executive branch, a judicial
branch, and a legislative branch. The Constitution called for the election of a governor, 24 senators,
and 70 assemblymen from 14 declared counties who were to be elected by eligible male
inhabitants. The right to vote was tied to the ownership of a certain amount of property. The
Constitution also guaranteed the right to a jury trial.
THE NEW YORK STATE CONSTITUTION OF 1821:
At the 1821 Convention, there was a bitter debate over the property qualifications for voting. Many
at the convention felt the need to retain property ownership was a qualification for the right to vote,
and was necessary to avoid as Chancellor James Kent, the state’s leading legal scholar and the
head of its highest Court, said “corruption, injustice, violence and tyranny”.
However, Governor Daniel Tompkins, the chairman of the Convention who had led the State
militias during the War of 1812, argued that all the men who fought in the war should have a right
47

to vote. A motion to retain property qualifications for voting was defeated by a vote of 19 to 100,
and with it one of the most important political developments in New York’s history was
established.
The New York State Constitution of 1821 had many flaws. It did not give women the right to vote.
It effectively disenfranchised free African American men by requiring them to own at least $250
of property to vote. Nevertheless, it set the stage for major social and political change. As the
state’s economy moved from agricultural to industrial, and with influx of immigrants arriving from
around the world, the right to vote without the need to own land helped establish eventual broadbased suffrage.
THE NEW YORK STATE CONSTITUTION OF 1846:
Several changes where established in the 1846 rewrite of the NYS Constitution. Most notably,
were the abolishment of the Court of Chancery, the Court for the Correction of Errors, and the
New York State Circuit Courts. Jurisdiction was moved to the New York Supreme Court, and
appellate jurisdiction to the New York Court of Appeals. The Attorney General, Secretary of State,
Comptroller, Treasurer, and State Engineer offices went from appointed cabinet offices to elected
officials.
THE NEW YORK STATE CONSTITUTION OF 1894:
The rewrite of the 1894 Constitution included the reduction in the number of years in office for
the governor and lieutenant governor from three to two. The number of state senators and
assemblymen was increased. The year of cabinet officer elections was changed. The State Park
Reserve was given perpetual protection. Convict labor was abolished. Voting machines were
allowed to be used.
THE NEW YORK STATE CONSTITUTIONAL CONVENTION OF 1938:
While the Constitution was not rewritten at this convention, 57 amendments to the 1894
Constitution were presented to the voters. Some of the notable changes approved by vote were
the setting out of the rights of public works workers, the removal of a debt ceiling for NYC so the
city could finance a public rapid transport system, and permission for the State legislature to
provide funds for transportation to parochial schools.
THE HISTORY OF THE U.S. CONSTITUTION:
Perhaps the most important legal document ever written, the U.S. Constitution is the heart and soul
of the experiment known as the United States of America.
The preamble, which has no legal applicability, is nevertheless important. It sets out the goals and
aspirations of what the Framers of the Constitution where hoping to accomplish during the summer
of 1787. It reads: “We the people of the United States, in order to form a more perfect union,
establish justice, insure domestic tranquility, provide for the common defense, promote the general
welfare, and secure the blessings of liberty to ourselves and our posterity, do ordain and establish
this Constitution for the United States of America.”
The U.S. Constitution was proposed, debated, and written between May 14 and September 17,
1787 at a convention held in the city of Philadelphia. Every state sent delegates to this convention,
with except of the state of Rhode Island. It was ratified on June 21, 1788, when New Hampshire
48

became the ninth and last state needed to ratify the new Constitution. So, what were the
circumstances and events that brought 12 of 13 states to Philadelphia in 1787, resulting in this new
Constitution and thereby creating this new form of government?
THE REVOLUTIONARY WAR:
While most of us have a basic understanding of the Revolutionary War, also known as the
American Revolution, it cannot be understated how much influence that war had on the formation
of our Constitution and new form of government that ensued. The war started in 1775, and
effectively was over by 1781 after the Continental Army defeated the British at Yorktown, with
French assistance. The fighting formally ended in 1783.
The war started due to growing tensions between the British and the 13 colonies that were only
getting worse. The British were continuing to raise taxes on the colonists, while at the same time,
denying them representation. Violence between the British and the colonist started in 1770 with
the Boston Massacre, which resulted in five dead colonists killed by British soldiers. By 1773, we
have a group of Bostonians dressed as Mohawk Indians dumping 342 chests of tea into the Boston
Harbor. Shortly thereafter, the 13 American colonies created a Continental Congress. Their first
meeting, in 1774, in Philadelphia was to air their grievances with the British crown. By their
second meeting in 1775, they voted to create the Continental Army with George Washington as
the Commander in Chief. By July 4, 1776, they adopted the Declaration of Independence, a
document written by a five-man committee, including Ben Franklin and John Adams, but written
primarily by Thomas Jefferson. The American Revolution was now in full swing.
THE ARTICLES OF CONFEDERATION:
Our first Constitution was actually the Articles of Confederation. The Continental Congress felt
the need to create a central government due to the war. Six different drafts of the Articles of
Confederation were presented to the Congress, as early as 1775. The Congress adopted the final
version in 1777, but they did not go into effect until 1781.
The Articles of Confederation defined itself as “a firm league of friendship” of states “for their
common defense, the security of their liberties, and their mutual and general welfare.” It had a
unicameral congress, in other words, one body. Each state had one vote elected by each state’s
legislature. Each state retained their “sovereignty, freedom, and independence.” The new Congress
could not levy taxes and could not regulate commerce. The Congress lacked sole control over
foreign relations. While it had the authority to maintain an army and navy, it lacked the ability to
collect revenue to do so. Nine states created their own armies, and several had their own navies.
States created their own money. States were imposing tariffs randomly on goods, and the Congress
had no power to stop any of this.
The Articles of Confederation was effectively an alliance, or treaty, between the 13 colonies and
it was not working very well. By 1787, without the ability to raise revenue with taxes, it was clear
that maintaining a national army and navy was impossible. There was no consistent national
economic policy and the economy in general was in trouble. A convention was convened to meet
in Philadelphia, on May 14th, 1787, to address these issues and amend the Articles of
Confederation. Twelve of the thirteen states sent delegates to the convention. Rhode Island was
the sole holdout. Long known for the fierce independence, they feared the convention would lead
49

to a stronger more centralized government, something they were long opposed to, and they
therefore refused to participate.
THE CONSTITUTION CONVENTION:
The meeting was to start on May14th, but travel was difficult, and many arrived late. Almost all
the delegates had taken part in the Revolution. Twenty-nine of the fifty-four in attendance had
served in the Continental forces. Over half were trained as attorneys. About 80% of them served
in the Congress. Almost all had political experience. Twenty-five of them owned slaves. Most
were landowners with wealth. For example, George Washington, who was in attendance, was one
of the wealthiest men in the country.
Several important Founders were not in attendance. Thomas Jefferson was serving as the minister
to France. He was not in favor of this convention. John Adams was serving as the minister to
Britain. He was in favor of this convention and expressed such in writings to the delegates. John
Hancock and Samuel Adams were absent. Patrick Henry did not attend stating he “smelt a rat in
Philadelphia, tending toward monarchy.”
However, there were important Founders in attendance. As mentioned above, George Washington
was in attendance, as was Benjamin Franklin. Also in attendance was James Madison, who
eventually will be known as the father of our Constitution. Washington’s attendance is crucial,
since he is seen as a national hero and leader, giving credibility to the convention. But Madison
was perhaps the most prepared delegate. He was determined not to amend the Articles of
Confederation, but to create an entirely new government. He is one of the first to arrive, and he
keeps copious notes during the entire convention. He is one of the delegates from Virginia, and he
presents to the convention delegates what is known as the Virginia Plan. He does so first, and this
is not by accident. It was planned.
WHAT IS THE VIRGINIA PLAN?
The Virginia plan proposed three separate branches of government; legislative, executive, and
judicial. It proposed separation of powers between these three branches, with checks and balances
built in. It proposed a bicameral legislature, which meant a legislative branch of government
consisting of two chambers. Representation would be based on the number of free inhabitants in
each state. Thus, it favored larger states. Overall, it reflected a strong national form of government.
WHAT IS THE PINCKNEY PLAN?
Proposed by Charles Pinckney of South Carolina, it advanced a bicameral legislature with a House
of Delegates and a Senate. The House of Delegates would have one member for each 1,000
inhabitants of a state. The House would then elect Senators who would serve four terms in rotation
with Senators representing one of four regions of the country. The House would then meet to elect
a President and appoint the cabinet members. The Congress would also serve as a court of appeal
to resolve disputes between the states. The plan also called for a federal court system. While
resembling the Virginia plan in many aspects, Pinckney did not have a coalition of support behind
him that Madison had, and therefore his plan was not debated by the delegates.
WHAT IS HAMILTON’S PLAN?

50

Proposed by Alexander Hamilton, he advocated for doing away with state sovereignty and
consolidation into one nation. It called for a bicameral legislature with one chamber elected by the
people for three-year terms, and the other chamber members elected by electors chosen by the
people, with life time terms. It also called for an executive again elected by electors who would
also have a life time term. While well thought out, it was felt by the delegates to be too close a
resemblance of the British system, and therefore a non-starter.
WHAT IS THE NEW JERSEY PLAN?
After the Virginia Plan was proposed, William Paterson from New Jersey proposed a rebuttal plan
that favored smaller states like New Jersey. Under the New Jersey Plan, the legislature would
remain unicameral with one vote per state, as was already the case under the Articles of
Confederation. This plan also advocated for the belief that states were independent entities that
remained so, even upon agreement to join the United States of America.
WHICH PLAN PREVAILED?
Ultimately, our current Constitution resembles more of the Virginia Plan proposed by James
Madison than any of the others. It was modified with ideas from the New Jersey Plan to obtain
compromise between the small and large states. However, much of the debate and compromise
needed to create the Constitution was over the presidency, the judiciary, and slavery.
THE PRESIDENCY DEBATE AND THE ELECTORIAL COLLEGE:
One of the most contentious debates was over the election of the president. There was widespread
concern over a direct election of the president by the people. Many felt that information was passed
along too slowly across the country, leading to the people only voting for those from their state or
region. The Virginia Plan proposed the election of the president by the legislature. Some wanted
the president chosen by the state governors. Others proposed that state legislatures elect the
president. Others proposed that special members of Congress chosen by lot elect the president.
The compromise was the Electoral College.
The compromise gave each state a number of electors equal to the number of members of the
House of Representatives for each state, plus its two senators. These electors would then vote, and
thereby elect the president. The election of the president would require a majority of the Electoral
College vote, and if that did not happen, the house would then vote based on state block voting,
not as individual members.
There is evidence to believe that the founders assumed the electors would be independent agents
voting for the presidential candidate based on their merits, not necessarily on the popular vote of
its states voters. Within the first decade under the Constitution, the electors were regarded more as
agents of the will of the people and were expected, although not required, to vote for the
presidential candidate that garnered the popular vote in their respective states. State legislatures
were allowed to decide on how their electors were selected.
THE JUDICIARY DEBATE:
The debate over the judiciary centered on whether judges should be chosen by the legislature or
by the president. Madison felt strongly that the link between the current judiciary and the state
executives fostered corruption and patronage. He wanted the judiciary to be an independent branch
51

of the government, and therefore felt it would be best if the legislature chose judges. However,
many felt this should be the function of the president. A compromise was reached where the
president would nominate judges, with the senate confirming them.
THE SLAVERY DEBATE AND COMPROMISES:
Slavery was one, if not the most controversial issues at the convention. Slavery was widespread.
Twenty-five of the fifty-five delegates owned slaves, including all the delegates from Virginia. It
was such an intense debate that several of the southern states made it clear they would not join this
new Union if slavery was abolished.
Delegates from states opposed to slavery that wanted it outlawed felt the need and pressure to
compromise. A close look at the Constitution shows the intention that the Framers neither
authorized, nor prohibited slavery. Slavery is dealt with three times in the original Constitution.
It is first implied in Article 1, Section 2. It reads: “Representatives and direct Taxes shall be
apportioned among the several States which may be included within this Union, according to their
respective Numbers, which shall be determined by adding to the whole Number of free Persons,
including those bound to Service for a term of years, and excluding Indians not taxed, three-fifths
of all other Persons.”
This is known as the Three-Fifths Compromise. It is a compromise between the northern and
southern states where the enumerated population of slaves would not count one-for-one in the
distribution of taxes and apportionment of the House of Representatives. This was a compromise
proposed and supported by the northern states to suppress the power of the southern states in the
House of Representatives.
Slavery is again implied in Article 1, Section 9 which reads: “The Migration and Importation of
such Persons as any of the States now existing shall think proper to admit, shall not be prohibited
by the Congress prior to the Year one thousand eight hundred and eight, but a Tax or duty may be
imposed on such Importation, not exceeding ten dollars for each Person.”
This section deals with the issues of importation and taxation of the slave trade. It prohibits
Congress from acting on the issue of the slave trade until 1808 and limits the tax imposed on the
importation of slaves to no more than ten dollars per slave.
The third reference to slavery is in Article IV, Section 2. It reads: “No Person held to Service or
Labour in one State, under the Laws thereof, escaping into another, shall, in Consequence of any
Law or Regulation therein, be discharged from such Service or Labour, but shall be delivered up
on Claim of the Party to whom Service or Labour may be due.”
This clause essential says that once a slave, always a slave, unless released by his master. It
required that slaves who escape and move to a free state must be returned to their owners.
PROVIDE FOR THE COMMON DEFENSE:
Mentioned in the preamble are the words “provide for the common defense.” Why? The winning
of the American Revolution by common everyday citizens against the greatest military force on
the planet, the British, was viewed by some as unlikely to happen again if the United States of
52

America was ever attacked. The French Navy was no longer protecting the Americans. At that
time, the British, French, and Spanish were all strong militarily and all three had colonial
ambitions. Today you can see the remnants of these ambitions in our neighbors, Canada and
Mexico.
The Founders were aware of the need to establish a strong military. They realized that only a
professional organized military could deter, and if need be, respond to a foreign threat. The Articles
of Confederation did not make this possible. The Constitution put the responsibility of the national
defense solely on the new federal government. The states would no longer have separate armies
and navies. The Founders also made the common defense a shared responsibility between the
Congress and the President. The President would be the commander-in-chief, but only the
Congress can declare war. Congress also controls the funding.
It cannot be understated how important the common defense was to the Founders. As mentioned
earlier, almost all were involved in the American Revolution in some capacity. Over half of them
served in the Continental forces. For the Founders, a primary and central job of the federal
government was for the common defense. Thomas Jefferson once said that “the power of making
war often prevents it.”
THE UNITED STATES CONSTITUTION EXPLAINED:
The following are the highlights of the Constitution.
The Preamble:
• Has no force in law.
• Explains why the Constitution exists.
• It reflects the desire of the Founders to allow the people the power to “form a more perfect
union”.
Article 1:
• Establishes the first of the three branches of government, the Legislature.
Article 1, Section 1:
• The legislature is called the Congress.
• The Congress is a two-part body.
Article 1, Section 2:
• One part is the lower house, and it is called House of Representatives.
• To be a member of the House you must be at least 25-years-old.
• The members must also be citizens for at least seven years.
• The members must also be an inhabitant of the state from which they are elected.
• Members of the House are elected to two-year terms.
• The members of the House of Representatives are divided among the states proportionally
based on each states population. This means the larger states have more House members.
• The leader of the House is called the Speaker of the House, chosen by the members.
Article 1, Section 3:
• The upper house is called the Senate.
• To be a member of the Senate, you must be at least 30-years-old.
• The members of the Senate must also be citizens for nine years.
53

• The Senators must also be inhabitants of their states.
• The Senators are appointed by their state legislatures.
• The Senators serve six-year terms.
• Each state shall have two senators regardless of their population size.
• The Vice-President is the President of the Senate.
• The Vice-President only votes if there is a tie.
Article 1, Section 4:
• Each state establishes its method of electing members.
• It mandates that Congress shall meet at least once per year.
Article 1, Section 5:
• Sets the minimum number of members that must be present in order to meet.
• Sets fines for those who do not attend.
• It allows for members to be expelled.
• It requires both houses to record proceedings and votes.
• It requires both houses to agree to an adjournment.
Article 1, Section 6:
• Members of Congress will be paid.
• Members of Congress cannot be detained while traveling to and from Congress.
• Members of Congress cannot hold any other office of government while in the Congress.
Article 1, Section 7:
• Details how a bill becomes law.
• Requires any bill that raises money to start in the House.
• Bills passed by both houses are sent to the President.
• The President can either sign the bill or veto it.
• If the President vetoes a bill, it is sent back to Congress, and if passed by both houses by a
two-thirds majority, the bill becomes law over the President’s veto.
• If the President does not sign the bill, but also does not veto it, it becomes law after 10
days.
• If the bill is sent to the President, he does not sign it, and the Congress adjourns before the
10 days, the bill does not become law.
Article 1, Section 8:
• Congress has the power to establish and maintain an army and navy.
• Congress has the power to establish post offices.
• Congress has the power to create courts.
• Congress has the power to regulate commerce between the states.
• Congress has the power to declare war.
• Congress has the power to raise money.
• Congress has the power to pass any law necessary for carrying out these powers. This is
known as the Elastic Clause.
Article 1, Section 9:
• Congress cannot suspend habeas corpus.
• Congress cannot issue bills of attainder.
• Ex post facto laws are prohibited.
54

• No law can give preference to one state over another.
• No money can be taken from the treasury, except by law.
• No titles of nobility are allowed.
Article 1, Section 10:
• States cannot make their own money.
• States cannot declare war.
• States cannot tax goods from other states.
• States cannot have navies.
• States cannot pass ex post facto laws
• States cannot grant titles of nobility
• States cannot impair the obligation of contracts
Article 2:
• Establishes the second of three branches of government, the Executive.
Article 2, Section 1:
• Establishes the offices of the President and the Vice-President.
• Their terms are four-years.
• The President is elected by the Electoral College.
• Each state gets one vote for each member of Congress in the Electoral College.
• Whoever gets the most Electoral College votes is President.
• Whoever comes in second is Vice-President.
• To be President, you must be at least 35-years-old.
• Presidents must be natural-born-citizens of the United States.
• The President is paid a salary that cannot be changed while in office.
Article 2, Section 2:
• The President is Commander-in-Chief of the armed forces and the militia of all states.
• The President has a Cabinet to assist him.
• The President can pardon criminals.
• The President makes treaties with other countries that must be approved by the Senate.
• The President chooses judges that must be approved by the Senate.
Article 2, Section 3:
• The President must give a State of the Union address each year.
• The President can make suggestions to Congress.
• The President, as head of state, receives ambassadors and heads of other countries.
• The President is required to make sure laws of the United States are carried out.
Article 2, Section 4:
• The President, Vice-President, and all civil officers of the United States can be removed
from office by impeachment.
• Impeachment is allowed on of the above are convicted of treason, bribery, or other high
crimes and misdemeanors.
Article 3:
• Establishes the third of three branches of government, the Judiciary.
Article 3, Section1:
• Establishes the Supreme Court as the highest court in the United States.
55

• Gives Congress the power to establish inferior, or lower, courts.
• Terms of judges are as long as they are on good behavior, which means for life.
• Judges shall be paid and their pay cannot be lowered.
Article 3, Section 2:
• Established the Supreme Court’s original jurisdiction for disputes in which a state is a
party, or in cases involving representatives of foreign nations.
• In all other matters, the Supreme Court has only appellate jurisdiction.
• Requires the right to a jury trial for all crimes, except for impeachment.
Article 3, Section 3:
• Defines treason as levying war against the United States, or giving adherence to its
enemies, or providing them aid and comfort.
• To be convicted, there must be two witnesses to the same act or confession in open court.
Article 4:
• Establishes state obligations.
Article 4, Section 1:
• Provides that Full Faith and Credit to the laws of other states.
Article 4, Section 2:
• It requires that citizens of one state be treated the equally and fairly as other citizens from
other states.
• Requires extradition for those fleeing from states where they committed a crime.
• Requires that slaves who escape be returned to their owners.
Article 4, Section 3:
• Concerns the admittance of new states into the Union.
• Concerns the control of federal lands.
Article 4, Section 4:
• Guarantees each state a Republican (representative democracy) form of government.
• Guarantees the federal government will protect the states from all invasions and
insurrection.
Article 5:
• Establishes how to amend the Constitution.
• One way is for a bill to pass both houses of the legislature, by a two-thirds majority in each.
Once the bill has passed both houses, it goes on to the states where it must be approved or
ratified by three-fourths of the states. This is the method taken for all current amendments.
• Another way is for a Constitutional Convention to be called by two-thirds of the
legislatures of the States, and for that Convention to propose one or more amendments.
These amendments are then sent to the states to be approved by three-fourths of the
legislatures or conventions. This method has never been used.
• Provides that no amendment could be made prior to 1808 that would affect the 1st and 4th
clauses in Section 9 of Article 1.
• Provides that equal representation of the states in the Senate could not be amended without
the state’s consent.
Article 6:
56

•
•
•
•

Establishes certain obligations of the United States.
All debts incurred under the Articles of Confederation will be honored by the new
government.
All laws and treaties of the United States shall be the supreme law of the land.
It requires all officers of the United States and the states to swear an oath of allegiance to
the United States and the upholding of the Constitution when taking office.

Article 7:
• Required that at least nine of the thirteen states would have to ratify the Constitution before
it would be applied to all the states.
• Delaware ratified the Constitution on December 7, 1787.
• Pennsylvania ratified the Constitution on December 12, 1787.
• New Jersey ratified the Constitution on December 18, 1787.
• Georgia ratified the Constitution on January 2, 1788.
• Connecticut ratified the Constitution on January 9, 1788.
• Massachusetts ratified the Constitution on February 6, 1788 .
• Maryland ratified the Constitution on April 28, 1788.
• South Carolina ratified the Constitution on May 23, 1788.
• New Hampshire ratified the Constitution on June 21, 1788.
• Virginia ratified the Constitution on June 25, 1788.
• New York ratified the Constitution on July 26, 1788 .
• North Carolina ratified the Constitution on November 21, 1789.
• Rhode Island ratified the Constitution on May 29, 1790.
WHAT’S MISSING?
When most people think or talk about the Constitution, they most often go right to the Bill of
Rights. However, the Bills of Rights were not part of the original Constitution. The original
Constitution was about forming a new government. It said little about individual rights under this
new government.
During the ratification process, there was much debate between the federalist, those who favored
the ratification of the Constitution, and the anti-federalist, those who were opposed to the
Constitution, feeling that so much centralized power would eventually lead to tyranny. Leading
federalists included Alexander Hamilton, John Jay, and James Madison. Together, the three wrote
85 essays making the philosophical case for ratifying the Constitution. These essays are known as
the Federalist Papers.
However, anti-federalists like George Mason, Patrick Henry, and Samuel Adams were not in favor
of ratification because of the lack individual liberty protections. As the ratification process moved
forward, some states refused to ratify the Constitution without adding a declaration of rights.
Amending the Constitution after it had already been ratified by several states was not seen as a
practical solution. Instead, the leading federalists like James Madison promised to propose
amendments to the Constitution that would provide rights of liberty to the citizenry once it was
ratified. Soon after the Constitution was ratified, James Madison made good on this promise. and
57

proposed twelve Amendments to the Constitution known as the Bill of Rights. Ten were passed
and ratified by the states on December 15, 1791.
There were two amendments of the twelve that did not get ratified originally. One did in 1992, the
Twenty-Seventh Amendment to the Constitution. The other has never been ratified. It would have
required each congressional district not to exceed a population of 50,000 citizens.
AMENDMENTS TO THE UNITED STATES CONSTITUTION:
Amendment 1 establishes: (Ratified 1791)
• Freedom of religion.
• Freedom of the press.
• Freedom of speech.
• Freedom to assemble.
• Freedom to petition the government.
Amendment 2 establishes: (Ratified 1791)
• The right to own a firearm.
Amendment 3 establishes: (Ratified 1791)
• That the government cannot force a homeowner to provide room and board to the military.
Amendment 4 establishes: (Ratified 1791)
• Protection from the government from unreasonable search and seizure of their person or
property without a warrant based on probable cause.
Amendment 5 establishes: (Ratified 1791)
• Due process of law.
• The requirement of an indictment for charged crimes.
• That one cannot be charged twice for the same crime.
• That one cannot be forced to testify against themselves.
• That your property cannot be taken by the government without just compensation.
Amendment 6 establishes: (Ratified 1791)
• The right to a fair and impartial jury.
• The right to a speedy trial.
• The right to an attorney.
• The right to compel witnesses to testify on your behalf.
• The right to confront witnesses testifying against you.
Amendment 7 establishes: (Ratified 1791)
• The right to a civil jury trial in federal court.
Amendment 8 establishes: (Ratified 1791)
• That punishment must be fair and not cruel.
• That fines and bail will be fair.
Amendment 9: (Ratified 1791)
• Makes the statement that rights may exist that are not stated, and just because they are not
listed, does not mean they cannot be violated by the government.
Amendment 10: (Ratified 1791)
• Provides that power not granted to the federal government belongs to the states.
Amendment 11: (Ratified 1795)
• Changed a portion of Article 3, Section 2.
58

•

Federal Courts are prohibited from hearing certain lawsuits between the states and between
citizens of different states.
• State courts do not have to hear certain suits against the state, if those suits are based on
federal law.
Amendment 12: (Ratified 1804)
• Redefines how the Vice-President is chosen. It would now be cooperative, not who comes
in second place.
Amendment 13: (Ratified 1865)
• Abolishes slavery throughout entire United States.
Amendment 14: (Ratified 1868)
• Granted citizenship to all persons born or naturalized in the United States which included
freed slaves.
• Prohibits the states from denying any person life, liberty, and property without due process
of law.
• Requires the states to provide equal protection under the law.
• Removed the three-fifths counting of slaves in the census.
• Stated that the United States would not pay the debts of the rebellious states.
• It set out loyalty requirements of legislators that participated in the Confederacy.
Amendment 15: (Ratified 1870)
• Granted freed male slaves the right to vote.
Amendment 16: (Ratified 1913)
• Allowed the federal government the right to base and collect taxes on incomes.
Amendment 17: (Ratified 1913)
• Modified Article I, Section 3, of the Constitution by allowing voters to cast direct votes for
U.S. Senators.
Amendment 18: (Ratified 1919)
• Prohibited the manufacturing, transportation, and sale of alcohol within the United States.
Amendment 19: (Ratified 1920)
• Granted all women the right to vote.
Amendment 20: (Ratified 1933)
• Moved the beginning and ending of the terms of the president and vice-president from
March 4 to January 20, and of members of Congress from March 4 to January 3.
• States that the vice-president shall be sworn in as president if the president-elect dies before
being sworn in.
• Allows the Congress to pass legislation on a more detailed succession plan if the vicepresident cannot assume the office of the president-elect.
Amendment 21: (Ratified 1933)
• Repeals the 18th Amendment, and therefore Prohibition.
Amendment 22: (Ratified 1951)
• Limits the presidency to two terms of four years.
Amendment 23: (Ratified 1961)
• Extends voting rights in presidential elections to the District of Columbia residents by
granting them three electors.
Amendment 24: (Ratified 1964)
59

• Prohibits any poll taxes for voting in federal elections.
Amendment 25: (Ratified 1967)
• Clarifies that the vice-president becomes president in the event of death, resignation,
removal from office, or impairment of the president.
• Establishes rules for removal of a president who can no longer perform his or her duties.
Amendment 26: (Ratified 1971)
• Grants the right to vote to eighteen-year-olds.
Amendment 27: (Ratified 1992)
• Changes in congressional pay must take place after the current term of those
representatives.
WHAT IS THE ROLE OF THE U.S. SUPREME COURT?
The U.S. Supreme Court interprets the laws that Congress makes and evaluates, whether the laws
of Congress, or the laws of any of the states, violate the Constitution, Bill of Rights, or other
amendments.
The United States Supreme Court website states: “The Court is the highest tribunal in the Nation
for all cases and controversies arising under the Constitution or the laws of the United States. As
the final arbiter of the law, the Court is charged with ensuring the American people the promise of
equal justice under law and, thereby, also functions as guardian and interpreter of the
Constitution.”
The same website also states: “The complex role of the Supreme Court in this system derives from
its authority to invalidate legislation or executive actions which, in the Court’s considered
judgment, conflict with the Constitution. This power of "judicial review" has given the Court a
crucial responsibility in assuring individual rights, as well as in maintaining a "living Constitution"
whose broad provisions are continually applied to complicated new situations.”
MARBURY V. MADISION, 5 U.S. 137 (1803) AND JUDICIAL REVIEW:
John Adams and Thomas Jefferson ran against each other for president after George Washington’s
two terms. John Adams was President Washington’s Vice President. At the time, under the
Constitution, the candidate who had the second most votes was the Vice President. John Adams
and Thomas Jefferson where initially great friends, but over the years, that friendship waned, and
by the time they ran for president against each other, their friendship was over. Their bids for the
presidency against each other were nasty and ugly.
After losing his bid for a second term to his then Vice President Jefferson, President John Adams
made several lame duck judicial appointments. However, his administration failed to deliver the
required documents commissioning William Marbury as Justice of the Peace in the District of
Columbia. After President Thomas Jefferson was sworn in, he told James Madison, his Secretary
of State, to not deliver the documents to Marbury. Marbury then sued James Madison asking the
Supreme Court to issue a writ requiring him to deliver the documents necessary to officially make
Marbury Justice of the Peace.
Chief Justice John Marshall issued the opinion of the Court. While the issue before the Court was
important, Justice Marshall recognized that the future role of the Supreme Court itself was in
60

question. Was it an equal branch of government? It was clear that the appointment itself was legal,
and the Commission should be delivered to Marbury by President Jefferson. But what if the Court
ordered Jefferson to deliver the Commission and he refused to do so? This was a real possibility
considering the cantankerous relationship between Adams and Jefferson, not to mention the fact
that Jefferson was head of the Democratic Party and Justice Marshall and Marbury were
federalists. The Court has no enforcement powers. The executive branch, which is the President,
enforces Supreme Court orders. Then what?
Justice Marshall also was concerned about how this case was before the Court in the first place.
The Supreme Court is an Appellate Court. It is supposed to decide which cases it hears on appeal.
However, this case was before it based on the Judiciary Act of 1789. It was brought directly to the
Supreme Court without their say.
The Court ruled that Marbury was entitled to his commission, but that according to the
Constitution, the Court did not have the authority to require Madison to deliver the commission to
Marbury in this case. They found that the Judiciary Act of 1789 conflicted with the Constitution
because it gave the Supreme Court more authority than it was given under the Constitution, and
therefore, the statute was unconstitutional. The court decision established judicial review.
As a side note, twelve years after the vicious election of 1800, Adams and Jefferson began writing
letters to each other. They eventually became friends again. They remained friends for the rest of
their lives. As destiny would have it, they passed away on the same day, July 4, 1826, which was
the 50th anniversary of the Declaration of Independence.
HOW MANY MEMBERS ARE ON THE SUPREME COURT?
There are nine. However, that has not always been the number of Supreme Court judges. The
Constitution gives Congress the power to decide on the number. It has been as few as six and as
many as ten. It has had nine members since 1869.

WHAT IS THE PROCESS FOR NOMINATING AND CONFIRMING A NEW JUSTICE?
The President of the United States nominates a member to the Court. The Senate of the United
States must confirm the nominee.
IS THE NOMINATING AND CONFIRMATION PROCESS POLITICAL?
The answer clearly is yes. The appointment of a Supreme Court Justice is for life. They typically
are chosen based on their legal ideology. Are they strict constructionists that base decisions on the
exact words in the Constitution? Or, do they believe the Constitution is a living document that can
be interpreted differently based on current circumstances? Or, are they somewhere in-between?
Presidents often nominate those individuals that they believe will interpret the Constitution based
on their personal politics, and the Senators who must confirm, do the same.
WHAT ARE THE REQUIRED QUALIFICATIONS FOR A SUPREME COURT JUDGE?
The Constitution does not mention or require any particular qualifications. To date, all have
practiced law. Forty have never been judges before becoming a United States Supreme Court
Judge.

61

WHAT IS A WRIT OF CERTIORARI?
The losing party in a case often wishes to appeal. If everybody could appeal to the United States
Supreme Court, the Supreme Court would be overloaded with tens of thousands of cases each
term. The Supreme Court grants a person permission to appeal by granting them a writ of
certiorari. This way the Supreme Court can pick cases to hear involving interesting and significant
issues of law.
WHAT IS THE RULE OF FOUR?
After parties appeal their cases to the United States Supreme Court, four of the nine Supreme Court
justices must agree to grant the writ of certiorari.
HOW DOES A CASE ARISING IN A NEW YORK TRIAL COURT MAKE ITS WAY UP
THE APPELLATE PROCESS ALL THE WAY TO THE UNITED STATES SUPREME
COURT?
Only a small percentage of cases ever reach the U.S. Supreme Court each year, even if they are
appealed. The process to get a NYS trial court case to U.S. Supreme Court would be as follows:
First there would be a trial court verdict. The losing party (other than the government in a criminal
case) would have a right to have their appeal heard by the Appellate Division of the N.Y. Supreme
Court. The losing party could then appeal again to the N.Y. Court of Appeals. That appeal is
discretionary. If the N.Y. Court of Appeals grants such an appeal, the losing party could then
appeal to the U.S. Supreme Court on the basis that there is a U.S. Constitutional question. The
U.S. Supreme Court decides on whether to grant a writ of certiorari.
WHAT IS STARE DECISIS AND CASE LAW PRECEDENT?
Stare decisis is a Latin term meaning "to stand by things decided". It is a legal principle in which
courts generally follow the application of the law as decided in similar prior cases. This is referred
to as following case law precedent. Stare decisis makes the law predictable.
The general requirement is that a lower court must follow the precedent of a higher court within
its jurisdiction. Decisions of lower courts are not binding on higher courts. Decisions of higher
courts are not binding on courts not within their jurisdiction, although it may be what they call
persuasive. Lawyers will try to persuade judges to follow their line of case precedents.
Sometimes there is no case precedent for a particular case. This is often referred to as a “case of
first impression.” Judges then must do their best to interpret how the law should be interpreted or
applied.
WHAT IS MEANT BY THE TERM “LANDMARK CASE”?
The term “Landmark Case” usually refers to highly significant decision rendered by the Court
that then impact our society.
HOW TO BRIEF A CASE:
Court decisions can be very long and complicated. Students, paralegals, law enforcement,
lawyers, and judges read cases to understand the law. A case brief is a summary of the
62

important points of a case. There are many ways to brief a case. The following is one of the
more common:
•
•
•
•
•
•

Citation
o How the case is legally cited so others can find it.
Facts
o A brief summary of what happened.
Procedural History
o A summary of the lower court decisions before it reached this court.
Issue
o This is the question the appellate court is being asked to answer.
Holding
o This is the decision of the appellate court to the issue of question being
asked.
Rationale/Reasoning
o How and why the court came to its decision.

WHAT IS A CITATION?
A citation is the way to find cases in law books. All appellate cases are published in specific law
books call reporters. These cases are now also found online through various legal online research
services. Trial court cases are not published. So, how does one interpret a citation? What does
Texas v. Johnson, 491 U.S. 397 (1989) mean?
Texas v. Johnson

=

The name of the parties of the case.

384

=

Volume number of the reporter.

U.S.

=

The initials represent the name of the reporter

436

=

Page number within the volume of the reporter.

1966

=

Year in which the case was decided.

HOW DO I SUMMARIZE THE FACTS?
Answering the following questions may help you summarize the facts.
•
What happened in this case?
•
Who are the people/organizations/companies involved?
•
What are the motives the people involved on why they acted as they did?
•
Which facts are most important?
WHAT IS THE PROCEDURAL HISTORY OF A CASE?
•
Identify the lower court decisions mentioned in case.
•
Include both the trial and appeals court decisions.
WHAT IS THE ISSUE OR QUESTION BEFORE THE COURT?
Answering the following four questions may be helpful in determining the issue.
•
Who are the actors doing something?
•
Who are the recipients of the action?
63

•
What was the action that caused the controversy?
•
What is the specific part of the Constitution/statute that is involved?
Once you determine what the issue or issue are, present it as a question, hopefully with an answer
that elicits a yes or no answer.
WHAT IS THE COURT’S HOLDING OR DECISION?
In a brief sentence or two, answer the question(s) you wrote for the issue. Courts often provide
you with hints using words like “held”, “we hold”, “we find”, or “the holding of the court is.”
HOW DO I DETERMINE WHAT THE RATIONAL/REASONING IS?
Focus in on why the court made its decision to the question and who it affects.
WHAT IS A MAJORITY OPINION?
The majority opinion is the only opinion of the court that counts and has any legal bearing. If you
are briefing a case, this is the opinion of the case you are concerned with. For a United States
Supreme Court decision, this generally means at least five of the nine justices support the decision.
WHAT IS A CONCURRING OPINION?
A concurring opinion is when a justice agrees with the result of the majority opinion, but for a
different reason. It has no legal bearing. Only the majority opinion does.
WHAT IS A DISSENTING OPINION?
A dissenting opinion is when judges disagree with the majority opinion, and write their own
separate opinion attacking the legal reasoning of the main opinion and giving their own legal
justification why the rule should be otherwise. It also has no legal bearing.
SAMPLE CASES AND CASE BRIEFS:
The following are two landmark First Amendment cases. They are edited for easier reading, which
is called a case syllabus. The original texts of these cases are much longer and more difficult to
read. Following each the case is a sample case brief.

Texas v. Johnson
491 U.S. 397 (1989)
(Case Syllabus edited by the Author)
During the 1984 Republican National Convention, respondent Johnson participated in a political
demonstration to protest the policies of the Reagan administration and some Dallas-based
corporations. After a march through the city streets, Johnson burned an American flag while
protesters chanted. No one was physically injured or threatened with injury, although several
witnesses were seriously offended by the flag burning. Johnson was convicted of desecration of a
venerated object in violation of a Texas statute, and a state court of appeals affirmed.

64

However, the Texas Court of Criminal Appeals reversed, holding that the State, consistent with
the First Amendment, could not punish Johnson for burning the flag in these circumstances. The
court first found that Johnson's burning of the flag was expressive conduct protected by the First
Amendment. The court concluded that the State could not criminally sanction flag desecration in
order to preserve the flag as a symbol of national unity. It also held that the statute did not meet
the State's goal of preventing breaches of the peace, since it was not drawn narrowly enough to
encompass only those flag burnings that would likely result in a serious disturbance, and since the
flag burning in this case did not threaten such a reaction. Further, it stressed that another Texas
statute prohibited breaches of the peace and could be used to prevent disturbances without
punishing this flag desecration.
Held: Johnson's conviction for flag desecration is inconsistent with the First Amendment.
(a) Under the circumstances, Johnson's burning of the flag constituted expressive conduct,
permitting him to invoke the First Amendment. The State conceded that the conduct was
expressive. Occurring as it did at the end of a demonstration coinciding with the Republican
National Convention, the expressive, overtly political nature of the conduct was both intentional
and overwhelmingly apparent.
(b) Texas has not asserted an interest in support of Johnson's conviction that is unrelated to the
suppression of expression and would therefore permit application of the test set forth in United
States v. O'Brien, 391 U.S. 367, whereby an important governmental interest in regulating nonspeech can justify incidental limitations on First Amendment freedoms when speech and nonspeech elements are combined in the same course of conduct. An interest in preventing breaches
of the peace is not implicated on this record. Expression may not be prohibited on the basis that an
audience that takes serious offense to the expression may disturb the peace, since the Government
cannot assume that every expression of a provocative idea will incite a riot but must look to the
actual circumstances surrounding the expression. Johnson's expression of dissatisfaction with the
Federal Government's policies also does not fall within the class of "fighting words" likely to be
seen as a direct personal insult or an invitation to exchange fisticuffs.
This Court's holding does not forbid a State to prevent "imminent lawless action" and, in fact,
Texas has a law specifically prohibiting breaches of the peace. Texas' interest in preserving the
flag as a symbol of nationhood and national unity is related to expression in this case and, thus,
falls outside the O'Brien test.
(c) The latter interest does not justify Johnson's conviction. The restriction on Johnson's political
expression is content-based, since the Texas statute is not aimed at protecting the physical integrity
of the flag in all circumstances, but is designed to protect it from intentional and knowing abuse
that causes serious offense to others. It is therefore subject to "the most exacting scrutiny." Boos
v. Barry, 485 U.S. 312.
The Government may not prohibit the verbal or nonverbal expression of an idea merely because
society finds the idea offensive or disagreeable, even where our flag is involved. Nor may a State
foster its own view of the flag by prohibiting expressive conduct relating to it, since the
Government may not permit designated symbols to be used to communicate a limited set of
65

messages. Moreover, this Court will not create an exception to these principles protected by the
First Amendment for the American flag alone.
755 S.W.2d 92, affirmed.
BRENNAN, J., delivered the opinion of the Court, in which MARSHALL, BLACKMUN,
SCALIA, and KENNEDY, JJ., joined. KENNEDY, J., filed a concurring opinion. REHNQUIST,
C.J., filed a dissenting opinion, in which WHITE and O'CONNOR, JJ., joined. STEVENS, J., filed
a dissenting opinion.
SAMPLE CASE BRIEF FOR TEXAS V. JOHNSON:
CITATION:
Texas v. Johnson, 491 U.S. 397 (1989)
FACTS:
Mr. Johnson publicly burned an American flag during a political demonstration. He was arrested
and convicted by of violating a Texas penal code prohibiting the desecration of “a venerated
object”, in other words the American Flag.
PROCEDURAL HISTORY:
The Texas Court of Appeals affirmed the trial court verdict. The Texas Court of Criminal Appeals
reversed. The U.S. Supreme Court granted certiorari.
ISSUE:
Whether the First Amendment, which protects freedom of speech, is violated when a person is
convicted for burning an American flag during a political demonstration?
HOLDING:
Yes. The First Amendment, which protects freedom of speech, is violated when a person is
convicted for burning an American flag during a political demonstration.
REASONING: While the First Amendment literally forbids the abridgment only of “speech,” the
Court has previously held that it also protects conduct when conduct is “sufficiently imbued with
elements of communication.” Here Johnson's flag burning was part of a political demonstration,
and therefore was the type of conduct meant to be protected as speech. The Court also rejected the
state’s two arguments. First, there was no evidence on the record that Johnson's conviction was
necessary to prevent a breach of the peace. No breach of the peace actually occurred, and his
conduct did not fall into the “fighting words” exception. Second, the state claimed that it has an
interest in preserving the flag as a symbol of national unity. However, if that means prohibiting
the type of expression that occurred in this case, then the government is enforcing its own political
preferences, something the First Amendment prohibits. The Court actually suggested that its
holding will strengthen, and not weaken, our loyalty to the flag.

66

Wisconsin v. Yoder
406 U.S. 205 (1972)
(Case Syllabus edited by the Author)
Respondents, members of the Old Order Amish religion and the Conservative Amish Mennonite
Church, were convicted of violating Wisconsin's compulsory school attendance law which requires
a child's school attendance until age 16. They did so by declining to send their children to public
or private school after they had graduated from the eighth grade.
The evidence showed that the Amish provide continuing informal vocational education to their
children designed to prepare them for life in the rural Amish community. The evidence also
showed that respondents sincerely believed that high school attendance was contrary to the Amish
religion and way of life, and that they would endanger their own salvation and that of their children
by complying with the law.
The Wisconsin Supreme Court sustained respondents' claim that application of the compulsory
school attendance law to them violated their rights under the Free Exercise Clause of the First
Amendment, made applicable to the States by the Fourteenth Amendment.
Held:
The State's interest in universal education is not totally free from a balancing process when it
impinges on other fundamental rights, such as those specifically protected by the Free Exercise
Clause of the First Amendment and the traditional interest of parents with respect to the religious
upbringing of their children.
Respondents have amply supported their claim that enforcement of the compulsory formal
education requirement after the eighth grade would gravely endanger if not destroy the free
exercise of their religious beliefs.
Aided by a history of three centuries as an identifiable religious sect, and a long history as a
successful and self-sufficient segment of American society, the Amish have demonstrated the
sincerity of their religious beliefs, the interrelationship of belief with their mode of life, the vital
role that belief and daily conduct play in the continuing survival of Old Order Amish communities,
and the hazards presented by the State's enforcement of a statute generally valid as to others.
Beyond this, they have carried the difficult burden of demonstrating the adequacy of their
alternative mode of continuing informal vocational education in terms of the overall interest that
the State relies on in support of its program of compulsory high school education.
In light of this showing and weighing the minimal difference between what the State would require
and what the Amish already accept, it was incumbent on the State to show with more particularity
how its admittedly strong interest in compulsory education would be adversely affected by
granting an exemption to the Amish.
The State's claim that it is empowered, as parens patriae, to extend the benefit of secondary
education to children regardless of the wishes of their parents cannot be sustained against a free
67

exercise claim of the nature revealed by this record, for the Amish have introduced convincing
evidence that accommodating their religious objections by forgoing one or two additional years of
compulsory education will not impair the physical or mental health of the child, or result in an
inability to be self-supporting, or to discharge the duties and responsibilities of citizenship, or in
any other way materially detract from the welfare of society.
49 Wis.2d 430, 182 N.W.2d 539, affirmed.
BURGER, C.J., delivered the opinion of the Court, in which BRENNAN, STEWART, WHITE,
MARSHALL, and BLACKMUN, JJ., joined. STEWART, J., filed a concurring opinion, in which
BRENNAN, J., joined. WHITE, J., filed a concurring opinion, in which BRENNAN and
STEWART, JJ., joined. DOUGLAS, J., filed an opinion dissenting in part. POWELL and
REHNQUIST, JJ., took no part in the consideration or decision of the case.
SAMPLE CASE BRIEF FOR WISCONSIN V. YODER:
CITATION:
Wisconsin v. Yoder, 406 U.S. 205 (1972)
FACTS:
Jonas Yoder and Wallace Miller, both members of the Old Order Amish religion, and Adin Yutzy,
a member of the Conservative Amish Mennonite Church, were prosecuted and convicted of
violating a Wisconsin law that required all children to attend public schools until age 16. The three
parents refused to send their children to such schools after the eighth grade, arguing that high
school attendance was contrary to their religious beliefs.
PROCEDURAL HISTORY:
The Wisconsin Supreme Court reversed the lower court decisions.
ISSUE: Did Wisconsin's requirement that all parents send their children to school at least until
age 16 violate the First Amendment by criminalizing the conduct of parents who refused to send
their children to school for religious reasons?
HOLDING: Yes. In a unanimous decision, the Court held that individual's interests in the free
exercise of religion under the First Amendment outweighed the State's interests in compelling
school attendance beyond the eighth grade.
REASONING: In the majority opinion by Chief Justice Warren E. Burger, the Court found that
the values and programs of secondary school were "in sharp conflict with the fundamental mode
of life mandated by the Amish religion," and that an additional one or two years of high school
would not produce the benefits of public education cited by Wisconsin to justify the law. While
Justice William O. Douglas filed a partial dissent, he did join with the majority making the majority
decision unanimous. Justices Rehnquist and Powell did not take part in the case.
COURT CASES:
68

The following are landmark cases that have had an impact various aspects of our lives:

Miranda v. Arizona, 384 U.S. 436 (1966)
(Case Syllabus edited by the Author)
In each of these cases, the defendant, while in police custody, was questioned by police officers,
detectives, or a prosecuting attorney in a room in which he was cut off from the outside world.
None of the defendants was given a full and effective warning of his rights at the outset of the
interrogation process. In all four cases, the questioning elicited oral admissions, and, in three of
them, signed statements as well, which were admitted at their trials. All defendants were convicted,
and all convictions, except in No. 584, were affirmed on appeal.
Held:
1. The prosecution may not use statements, whether exculpatory or inculpatory, stemming from
questioning initiated by law enforcement officers after a person has been taken into custody, or
otherwise deprived of his freedom of action in any significant way, unless it demonstrates the use
of procedural safeguards effective to secure the Fifth Amendment's privilege against selfincrimination.
(a) The atmosphere and environment of incommunicado interrogation as it exists today is
inherently intimidating and works to undermine the privilege against self-incrimination.
Unless adequate preventive measures are taken to dispel the compulsion inherent in
custodial surroundings, no statement obtained from the defendant can truly be the product
of his free choice.
(b) The privilege against self-incrimination, which has had a long and expansive historical
development is the essential mainstay of our adversary system and guarantees to the
individual the "right to remain silent unless he chooses to speak in the unfettered exercise
of his own will," during a period of custodial interrogation, as well as in the courts or during
the course of other official investigations.
(c) The decision in Escobedo v. Illinois, 378 U. S. 478, stressed the need for protective devices
to make the process of police interrogation conform to the dictates of the privilege.
(d) In the absence of other effective measures, the following procedures to safeguard the Fifth
Amendment privilege must be observed: the person in custody must, prior to interrogation,
be clearly informed that he has the right to remain silent, and that anything he says will be
used against him in court; he must be clearly informed that he has the right to consult with
a lawyer and to have the lawyer with him during interrogation, and that, if he is indigent, a
lawyer will be appointed to represent him.

69

(e) If the individual indicates, prior to or during questioning, that he wishes to remain silent,
the interrogation must cease; if he states that he wants an attorney, the questioning must
cease until an attorney is present.
(f) Where an interrogation is conducted without the presence of an attorney, and a statement
is taken, a heavy burden rests on the Government to demonstrate that the defendant
knowingly and intelligently waived his right to counsel.
(g) Where the individual answers some questions during in-custody interrogation, he has not
waived his privilege, and may invoke his right to remain silent thereafter.
(h) The warnings required, and the waiver needed are, in the absence of a fully effective
equivalent, prerequisites to the admissibility of any statement, inculpatory or exculpatory,
made by a defendant.
2. The limitations on the interrogation process required for the protection of the individual's
constitutional rights should not cause an undue interference with a proper system of law
enforcement, as demonstrated by the procedures of the FBI and the safeguards afforded in other
jurisdictions.
3. In all of these cases the statements were obtained under circumstances that did not meet
constitutional standards for protection of the privilege against self-incrimination.
98 Ariz.18; 15 N.Y.2d 970; 16 N.Y.2d 614; 342 F.2d 684, reversed; 62 Cal.2d 571, affirmed.

Roe v. Wade, 410 U.S. 113 (1973)
(Case Syllabus edited by the Author)
A pregnant single woman (Roe) brought a class action challenging the constitutionality of the
Texas criminal abortion laws, which proscribe procuring or attempting an abortion except on
medical advice for the purpose of saving the mother's life. A licensed physician (Hallford), who
had two state abortion prosecutions pending against him, was permitted to intervene. A childless
married couple (the Does), the wife not being pregnant, separately attacked the laws, basing
alleged injury on the future possibilities of contraceptive failure, pregnancy, unpreparedness for
parenthood, and impairment of the wife's health.
A three-judge District Court, which consolidated the actions, held that Roe and Hallford, and
members of their classes, had standing to sue and presented justiciable controversies. Ruling that
declaratory, though not injunctive, relief was warranted, the court declared the abortion statutes
void as vague and over broadly infringing those plaintiffs' Ninth and Fourteenth Amendment
rights. The court ruled the Does' complaint not justiciable. Appellants directly appealed to this
Court on the injunctive rulings, and appellee cross-appealed from the District Court's grant of
declaratory relief to Roe and Hallford.
70

Held:
1. While 28 U.S.C. § 1253 authorizes no direct appeal to this Court from the grant or denial of
declaratory relief alone, review is not foreclosed when the case is properly before the Court on
appeal from specific denial of injunctive relief and the arguments as to both injunctive and
declaratory relief are necessarily identical.
2. Roe has standing to sue; the Does and Hallford do not.
(a) Contrary to appellee's contention, the natural termination of Roe's pregnancy did not moot
her suit. Litigation involving pregnancy, which is "capable of repetition, yet evading
review," is an exception to the usual federal rule that an actual controversy must exist at
review stages, and not simply when the action is initiated.
(b) The District Court correctly refused injunctive, but erred in granting declaratory, relief to
Hallford, who alleged no federally protected right not assertible as a defense against the
good faith state prosecutions pending against him. Samuels v. Mackell, 401 U. S. 66.
(c) The Does' complaint, based as it is on contingencies, any one or more of which may not
occur, is too speculative to present an actual case or controversy.
3. State criminal abortion laws, like those involved here, that except from criminality only a lifesaving procedure on the mother's behalf without regard to the stage of her pregnancy and other
interests involved violate the Due Process Clause of the Fourteenth Amendment, which protects
against state action the right to privacy, including a woman's qualified right to terminate her
pregnancy. Though the State cannot override that right, it has legitimate interests in protecting
both the pregnant woman's health and the potentiality of human life, each of which interests grows
and reaches a "compelling" point at various stages of the woman's approach to term.
(a) For the stage prior to approximately the end of the first trimester, the abortion decision and
its effectuation must be left to the medical judgment of the pregnant woman's attending
physician.
(b) For the stage subsequent to approximately the end of the first trimester, the State, in
promoting its interest in the health of the mother, may, if it chooses, regulate the abortion
procedure in ways that are reasonably related to maternal health.
(c) For the stage subsequent to viability, the State, in promoting its interest in the potentiality
of human life, may, if it chooses, regulate, and even proscribe, abortion except where
necessary, in appropriate medical judgment, for the preservation of the life or health of the
mother.
4. The State may define the term "physician" to mean only a physician currently licensed by the
State and may proscribe any abortion by a person who is not a physician as so defined.

71

5. It is unnecessary to decide the injunctive relief issue, since the Texas authorities will doubtless
fully recognize the Court's ruling that the Texas criminal abortion statutes are unconstitutional.
314 F.Supp. 1217, affirmed in part and reversed in part.
BLACKMUN, J., delivered the opinion of the Court, in which BURGER, C.J., and DOUGLAS,
BRENNAN, STEWART, MARSHALL, and POWELL, JJ., joined. BURGER, C.J., DOUGLAS,
J., and STEWART, J., filed concurring opinions. WHITE, J., filed a dissenting opinion, in which
REHNQUIST, J., joined. REHNQUIST, J., filed a dissenting opinion.

Planned Parenthood of Southeastern Pa. v. Casey
505 U.S. 833 (1992)
(Case Syllabus edited by the Author)
At issue are five provisions of the Pennsylvania Abortion Control Act of 1982:
§ 3205 requires that a woman seeking an abortion give her informed consent prior to the procedure,
and specifies that she be provided with certain information at least 24 hours before the abortion is
performed;
§ 3206 mandates the informed consent of one parent for a minor to obtain an abortion, but provides
a judicial bypass procedure;
§ 3209 commands that, unless certain exceptions apply, a married woman seeking an abortion
must sign a statement indicating that she has notified her husband;
§ 3203 defines a "medical emergency" that will excuse compliance with the foregoing
requirements;
§§ 3207(b), 3214(a), and 3214(f) impose certain reporting requirements on facilities providing
abortion services.
Before any of the provisions took effect, the petitioners, five abortion clinics and a physician
representing himself and a class of doctors who provide abortion services, brought this suit seeking
a declaratory judgment that each of the provisions was unconstitutional on its face, as well as
injunctive relief. The District Court held all the provisions unconstitutional and permanently
enjoined their enforcement. The Third Circuit Court of Appeals affirmed in part and reversed in
part, striking down the husband notification provision, but upholding the others.
Held: The Third Circuit Court of Appeals decision is affirmed.
Justice O'Connor, Justice Kennedy, and Justice Souter delivered the opinion of the Court with
respect to Parts I, II, and III, concluding that:
1. Consideration of the fundamental constitutional question resolved by Roe v. Wade, 410 U.S.
113, principles of institutional integrity, and the rule of stare decisis require that Roe's essential
holding be retained and reaffirmed as to each of its three parts:
(1) a recognition of a woman's right to choose to have an abortion before fetal viability and
to obtain it without undue interference from the State, whose pre-viability interests are not strong

72

enough to support an abortion prohibition or the imposition of substantial obstacles to the woman's
effective right to elect the procedure;
(2) a confirmation of the State's power to restrict abortions after viability, if the law
contains exceptions for pregnancies endangering a woman's life or health; and
(3) the principle that the State has legitimate interests from the outset of the pregnancy in
protecting the health of the woman and the life of the fetus that may become a child.
(a) A reexamination of the principles that define the woman's rights and the State's authority
regarding abortions is required by the doubt this Court's subsequent decisions have cast upon the
meaning and reach of Roe's central holding, by the fact that The Chief Justice would overrule Roe,
and by the necessity that state and federal courts and legislatures have adequate guidance on the
subject.
(b) Roe determined that a woman's decision to terminate her pregnancy is a "liberty" protected
against state interference by the substantive component of the Due Process Clause of the
Fourteenth Amendment. Neither the Bill of Rights, nor the specific practices of States at the time
of the Fourteenth Amendment's adoption, marks the outer limits of the substantive sphere of such
"liberty." Rather, the adjudication of substantive due process claims may require this Court to
exercise its reasoned judgment in determining the boundaries between the individual's liberty and
the demands of organized society.
(c) Application of the doctrine of stare decisis confirms that Roe's essential holding should be
reaffirmed.
(d) Although Roe has engendered opposition, it has in no sense proven unworkable, representing
as it does a simple limitation beyond which a state law is unenforceable.
(e) The Roe rule's limitation on state power could not be repudiated without serious inequity to
people who, for two decades of economic and social developments, have organized intimate
relationships and made choices that define their views of themselves and their places in society, in
reliance on the availability of abortion in the event that contraception should fail. The ability of
women to participate equally in the economic and social life of the Nation has been facilitated by
their ability to control their reproductive lives. The Constitution serves human values, and while
the effect of reliance on Roe cannot be exactly measured, neither can the certain costs of overruling
Roe for people who have ordered their thinking and living around that case be dismissed.
(f) No evolution of legal principle has left Roe's central rule a doctrinal anachronism discounted
by society. If Roe is placed among the cases exemplified by Griswold v. Connecticut, 381 U.S.
479, it is clearly in no jeopardy, since subsequent constitutional developments have neither
disturbed, nor do they threaten to diminish, the liberty recognized in such cases. Similarly, if Roe
is seen as stating a rule of personal autonomy and bodily integrity, akin to cases recognizing limits
on governmental power to mandate medical treatment or to bar its rejection, this Court's post-Roe
decisions accord with Roe's view that a State's interest in the protection of life falls short of
justifying any plenary override of individual liberty claims.
(g) No change in Roe's factual underpinning has left its central holding obsolete, and none supports
an argument for its overruling. Although subsequent maternal health care advances allow for later
73

abortions safe to the pregnant woman, and post-Roe neonatal care developments have advanced
viability to a point somewhat earlier, these facts go only to the scheme of time limits on the
realization of competing interests. Thus, any later divergences from the factual premises of Roe
have no bearing on the validity of its central holding, that viability marks the earliest point at which
the State's interest in fetal life is constitutionally adequate to justify a legislative ban on
nontherapeutic abortions.
(h) A comparison between Roe and two decisional lines of comparable significance — the line
identified with Lochner v. New York, 198 U.S. 45, and the line that began with Plessy v. Ferguson,
163 U.S. 537 — confirms the result reached here. Those lines were overruled by, respectively,
West Coast Hotel Co. v. Parrish, 330 U.S. 379, and Brown v. Board of Education, 347 U.S. 483
— on the basis of facts, or an understanding of facts, changed from those which furnished the
claimed justifications for the earlier constitutional resolutions. The overruling decisions were
comprehensible to the Nation, and defensible, as the Court's responses to changed circumstances.
(i) Overruling Roe's central holding would not only reach an unjustifiable result under stare decisis
principles, but would seriously weaken the Court's capacity to exercise the judicial power and to
function as the Supreme Court of a Nation dedicated to the rule of law.
Justice O'Connor, Justice Kennedy, and Justice Souter concluded in Part IV that an examination
of Roe v. Wade, 410 U.S. 113, and subsequent cases, reveals a number of guiding principles that
should control the assessment of the Pennsylvania statute:
(a) To protect the central right recognized by Roe, while at the same time accommodating the
State's profound interest in potential life, the undue burden standard should be employed. An undue
burden exists, and therefore a provision of law is invalid, if its purpose or effect is to place
substantial obstacles in the path of a woman seeking an abortion before the fetus attains viability.
(b) Roe's rigid trimester framework is rejected. To promote the State's interest in potential life
throughout pregnancy, the State may take measures to ensure that the woman's choice is informed.
Measures designed to advance this interest should not be invalidated if their purpose is to persuade
the woman to choose childbirth over abortion. These measures must not be an undue burden on
the right.
(c) As with any medical procedure, the State may enact regulations to further the health or safety
of a woman seeking an abortion, but may not impose unnecessary health regulations that present
a substantial obstacle to a woman seeking an abortion.
(d) Adoption of the undue burden standard does not disturb Roe's holding that regardless of
whether exceptions are made for particular circumstances, a State may not prohibit any woman
from making the ultimate decision to terminate her pregnancy before viability.
(e) Roe's holding that "subsequent to viability, the State in promoting its interest in the potentiality
of human life may, if it chooses, regulate, and even proscribe, abortion except where it is necessary,
in appropriate medical judgment, for the preservation of the life or health of the mother" is also
reaffirmed.
74

Justice O'Connor, Justice Kennedy, and Justice Souter delivered the opinion of the Court with
respect to Parts V-A and V-C, concluding that:
1. As construed by the Court of Appeals, § 3203's medical emergency definition is intended to
assure that compliance with the State's abortion regulations would not in any way pose a significant
threat to a woman's life or health, and thus does not violate the essential holding of Roe.
2. Section 3209's husband notification provision constitutes an undue burden and is therefore
invalid. A significant number of women will likely be prevented from obtaining an abortion just
as surely as if Pennsylvania had outlawed the procedure entirely. The fact that § 3209 may affect
fewer than one percent of women seeking abortions does not save it from facial invalidity, since
the proper focus of constitutional inquiry is the group for whom the law is a restriction, not the
group for whom it is irrelevant. Furthermore, it cannot be claimed that the father's interest in the
fetus' welfare is equal to the mother's protected liberty, since it is an inescapable biological fact
that state regulation with respect to the fetus will have a far greater impact on the pregnant woman's
bodily integrity than it will on the husband.
Justice O'Connor, Justice Kennedy, and Justice Souter, joined by Justice Stevens, concluded in
Part V-E that all of the statute's recordkeeping and reporting requirements, except that relating to
spousal notice, are constitutional. The reporting provision relating to the reasons a married woman
has not notified her husband that she intends to have an abortion must be invalidated because it
places an undue burden on a woman's choice.
Justice O'Connor, Justice Kennedy, and Justice Souter concluded in Parts V-B and V-D that:
1. Section 3205's informed consent provision is not an undue burden on a woman's constitutional
right to decide to terminate a pregnancy. Requiring that the woman be informed of the availability
of information relating to the consequences to the fetus does not interfere with a constitutional
right of privacy between a pregnant woman and her physician, since the doctor-patient relation is
derivative of the woman's position, and does not underlie or override the abortion right.
The premise behind Akron I's invalidation of a waiting period between the provisions of the
information deemed necessary to informed consent, and the performance of an abortion, is also
wrong. Although § 3205's 24-hour waiting period may make some abortions more expensive and
less convenient, it cannot be said that it is invalid on the present record and in the context of this
facial challenge.
2. Section 3206's one parent consent requirement and judicial bypass procedure are constitutional.
Justice Blackmun concluded that application of the strict scrutiny standard of review required by
this Court's abortion precedents results in the invalidation of all the challenged provisions in the
Pennsylvania statute, including the reporting requirements, and therefore concurred in the
judgment that the requirement that a pregnant woman report her reasons for failing to provide
spousal notice is unconstitutional.
The Chief Justice, joined by Justice White, Justice Scalia, and Justice Thomas, concluded that:
75

1. Although Roe v. Wade, 410 U.S. 113, is not directly implicated by the Pennsylvania statute,
which simply regulates and does not prohibit abortion, a reexamination of the "fundamental right"
Roe accorded to a woman's decision to abort a fetus, with the concomitant requirement that any
state regulation of abortion survive "strict scrutiny," is warranted by the confusing and uncertain
state of this Court's post-Roe decisional law.
2. The Roe Court reached too far when it analogized the right to abort a fetus to the rights involved
in Pierce v. Society of Sisters, 268 U.S. 510; Meyer v. Nebraska, 262 U.S. 390; Loving v. Virginia,
388 U.S. 1; and Griswold v. Connecticut, 381 U.S. 479, and thereby deemed the right to abortion
to be "fundamental." None of these decisions endorsed an all-encompassing "right of privacy," as
Roe claimed.
3. The undue burden standard adopted by the joint opinion of Justices O'Connor, Kennedy, and
Souter has no basis in constitutional law, and will not result in the sort of simple limitation, easily
applied, which the opinion anticipates. The standard presents nothing more workable than the
trimester framework the joint opinion discards, and will allow the Court, under the guise of the
Constitution, to continue to impart its own preferences on the States in the form of a complex
abortion code.
4. The correct analysis is that set forth by the plurality opinion in Webster: A woman's interest in
having an abortion is a form of liberty protected by the Due Process Clause, but States may regulate
abortion procedures in ways rationally related to a legitimate state interest.
5. Section 3205's requirements are rationally related to the State's legitimate interest in assuring
that a woman's consent to an abortion be fully informed. The requirement that a physician disclose
certain information about the abortion procedure and its risks and alternatives is not a large burden,
and is clearly related to maternal health and the State's interest in informed consent. The
requirement that information be provided about the availability of paternal child support and statefunded alternatives is also related to the State's informed consent interest and furthers the State's
interest in preserving unborn life. The waiting period helps ensure that a woman's decision to abort
is a well-considered one, and rationally furthers the State's legitimate interest in maternal health
and in unborn life. It may delay, but does not prohibit, abortions; and both it and the informed
consent provisions do not apply in medical emergencies.
6. The statute's parental consent provision is entirely consistent with this Court's previous decisions
involving such requirements.
7. Section 3214(a)'s requirement that abortion facilities file a report on each abortion is
constitutional because it rationally furthers the State's legitimate interests in advancing the state of
medical knowledge concerning maternal health and prenatal life, in gathering statistical
information with respect to patients, and in ensuring compliance with other provisions of the Act,
while keeping the reports completely confidential.
Justice Scalia, joined by The Chief Justice, Justice White, and Justice Thomas, concluded that a
woman's decision to abort her unborn child is not a constitutionally protected "liberty" because (1)
76

the Constitution says absolutely nothing about it, and (2) the longstanding traditions of American
society have permitted it to be legally proscribed.
O'Connor, Kennedy, and Souter, JJ., announced the judgment of the Court and delivered the
opinion of the Court with respect to Parts I, II, III, V-A, V-C, and VI, in which Blackmun and
Stevens, JJ., joined, an opinion with respect to Part V-E, in which Stevens, J., joined, and an
opinion with respect to Parts IV, V-B, and V-D. Stevens, J., filed an opinion concurring in part
and dissenting in part. Blackmun, J., filed an opinion concurring in part, concurring in the judgment
in part, and dissenting in part. Rehnquist, C. J., filed an opinion concurring in the judgment in part
and dissenting in part, in which White, Scalia, and Thomas, JJ., joined. Scalia, J., filed an opinion
concurring in the judgment in part and dissenting in part, in which Rehnquist, C. J., and White and
Thomas, JJ., joined.

Tinker v. Des Moines Independent Community School District
393 U.S. 503 (1969)
(Case Syllabus edited by the Author)
MR. JUSTICE FORTAS delivered the opinion of the Court.
Petitioner John F. Tinker, 15 years old, and petitioner Christopher Eckhardt, 16 years old, attended
high schools in Des Moines, Iowa. Petitioner Mary Beth Tinker, John's sister, was a 13-year-old
student in junior high school.
In December 1965, a group of adults and students in Des Moines held a meeting at the Eckhardt
home. The group determined to publicize their objections to the hostilities in Vietnam and their
support for a truce by wearing black armbands during the holiday season and by fasting on
December 16 and New Year’s Eve. Petitioners and their parents had previously engaged in similar
activities, and they decided to participate in the program.
The principals of the Des Moines schools became aware of the plan to wear armbands. On
December 14, 1965, they met and adopted a policy that any student wearing an armband to school
would be asked to remove it, and, if he refused, he would be suspended until he returned without
the armband. Petitioners were aware of the regulation that the school authorities adopted.
On December 16, Mary Beth and Christopher wore black armbands to their schools. John Tinker
wore his armband the next day. They were all sent home and suspended from school until they
would come back without their armbands. They did not return to school until after the planned
period for wearing armbands had expired — that is, until after New Year's Day.
This complaint was filed in the United States District Court by petitioners, through their fathers,
under § 1983 of Title 42 of the United States Code. It prayed for an injunction restraining the
respondent school officials and the respondent members of the board of directors of the school
district from disciplining the petitioners, and it sought nominal damages. After an evidentiary
hearing, the District Court dismissed the complaint. It upheld the constitutionality of the school
77

authorities' action on the ground that it was reasonable in order to prevent disturbance of school
discipline. 258 F.Supp. 971 (1966). The court referred to, but expressly declined to follow, the
Fifth Circuit's holding in a similar case that the wearing of symbols like the armbands cannot be
prohibited unless it "materially and substantially interfere[s] with the requirements of appropriate
discipline in the operation of the school." Burnside v. Byars, 363 F.2d 744, 749 (1966).
On appeal, the Court of Appeals for the Eighth Circuit considered the case en banc. The court was
equally divided, and the District Court's decision was accordingly affirmed without opinion. 383
F.2d 988 (1967). We granted certiorari. 390 U.S. 942 (1968).
I
The District Court recognized that the wearing of an armband for the purpose of expressing certain
views is the type of symbolic act that is within the Free Speech Clause of the First Amendment.
See West Virginia v. Barnette, 319 U.S. 624 (1943); Stromberg v. California, 283 U.S. 359 (1931).
Cf. Thornhill v. Alabama, 310 U.S. 88(1940); Edwards v. South Carolina, 372 U.S. 229 (1963);
Brown v. Louisiana, 383 U.S. 131 (1966).
As we shall discuss, the wearing of armbands in the circumstances of this case was entirely
divorced from actually or potentially disruptive conduct by those participating in it. It was closely
akin to "pure speech" which, we have repeatedly held, is entitled to comprehensive protection
under the First Amendment. Cf. Cox v. Louisiana, 379 U.S. 536, 555 (1965); Adderley v. Florida,
385 U.S. 39 (1966).
First Amendment rights, applied in light of the special characteristics of the school environment,
are available to teachers and students. It can hardly be argued that either students or teachers shed
their constitutional rights to freedom of speech or expression at the schoolhouse gate.
In West Virginia v. Barnette, supra, this Court held that, under the First Amendment, the student
in public school may not be compelled to salute the flag. Speaking through Mr. Justice Jackson,
the Court said:
The Fourteenth Amendment, as now applied to the States, protects the citizen against the State
itself and all of its creatures — Boards of Education not accepted.
On the other hand, the Court has repeatedly emphasized the need for affirming the comprehensive
authority of the States and of school officials, consistent with fundamental constitutional
safeguards, to prescribe and control conduct in the schools.
II
The problem posed by the present case does not relate to regulation of the length of skirts or the
type of clothing, to hair style, or deportment. It does not concern aggressive, disruptive action, or
even group demonstrations. Our problem involves direct, primary First Amendment rights akin to
"pure speech." The school officials banned, and sought to punish, petitioners for a silent, passive
expression of opinion, unaccompanied by any disorder or disturbance on the part of petitioners.
There is here no evidence whatever of petitioners' interference, actual or nascent, with the schools'
work or of collision with the rights of other students to be secure and to be let alone. Accordingly,
78

this case does not concern speech or action that intrudes upon the work of the schools or the rights
of other students.
Only a few of the 18,000 students in the school system wore the black armbands. Only five students
were suspended for wearing them. There is no indication that the work of the schools or any class
was disrupted. Outside the classrooms, a few students made hostile remarks to the children wearing
armbands, but there were no threats or acts of violence on school premises.
The District Court concluded that the action of the school authorities was reasonable because it
was based upon their fear of a disturbance from the wearing of the armbands. But, in our system,
undifferentiated fear or apprehension of disturbance is not enough to overcome the right to freedom
of expression. Any departure from absolute regimentation may cause trouble. Any variation from
the majority's opinion may inspire fear. Any word spoken, in class, in the lunchroom, or on the
campus, that deviates from the views of another person may start an argument or cause a
disturbance. But our Constitution says we must take this risk, Terminiello v. Chicago, 337 U.S. 1
(1949); and our history says that it is this sort of hazardous freedom — this kind of openness —
that is the basis of our national strength and of the independence and vigor of Americans who grow
up and live in this relatively permissive, often disputatious, society.
In order for the State in the person of school officials to justify prohibition of a particular
expression of opinion, it must be able to show that its action was caused by something more than
a mere desire to avoid the discomfort and unpleasantness that always accompany an unpopular
viewpoint
In the present case, the District Court made no such finding, and our independent examination of
the record fails to yield evidence that the school authorities had reason to anticipate that the
wearing of the armbands would substantially interfere with the work of the school or impinge upon
the rights of other students.
On the contrary, the action of the school authorities appears to have been based upon an urgent
wish to avoid the controversy which might result from the expression, even by the silent symbol
of armbands, of opposition to this Nation's part in the conflagration in Vietnam. It is revealing, in
this respect, that the meeting at which the school principals decided to issue the contested
regulation was called in response to a student's statement to the journalism teacher in one of the
schools that he wanted to write an article on Vietnam and have it published in the school paper.
(The student was dissuaded.)
It is also relevant that the school authorities did not purport to prohibit the wearing of all symbols
of political or controversial significance. The record shows that students in some of the schools
wore buttons relating to national political campaigns, and some even wore the Iron Cross,
traditionally a symbol of Nazism. The order prohibiting the wearing of armbands did not extend
to these. Instead, a particular symbol — black armbands worn to exhibit opposition to this Nation's
involvement in Vietnam — was singled out for prohibition.
School officials do not possess absolute authority over their students. Students in school, as well
as out of school, are "persons" under our Constitution. They are possessed of fundamental rights
79

which the State must respect, just as they themselves must respect their obligations to the State. In
our system, students may not be regarded as closed-circuit recipients of only that which the State
chooses to communicate. They may not be confined to the expression of those sentiments that are
officially approved. In the absence of a specific showing of constitutionally valid reasons to
regulate their speech, students are entitled to freedom of expression of their views.
Under our Constitution, free speech is not a right that is given only to be so circumscribed that it
exists in principle, but not in fact. Freedom of expression would not truly exist if the right could
be exercised only in an area that a benevolent government has provided as a safe haven for
crackpots. The Constitution says that Congress (and the States) may not abridge the right to free
speech. This provision means what it says. We properly read it to permit reasonable regulation of
speech-connected activities in carefully restricted circumstances. But we do not confine the
permissible exercise of First Amendment rights to a telephone booth or the four corners of a
pamphlet, or to supervised and ordained discussion in a school classroom.
We express no opinion as to the form of relief which should be granted, this being a matter for the
lower courts to determine. We reverse and remand for further proceedings consistent with this
opinion.

New Jersey v. T.L.O.
469 U.S. 325 (1985)
(Case Syllabus edited by the Author)
A teacher at a New Jersey high school, upon discovering respondent, then a 14-year-old freshman,
and her companion, smoking cigarettes in a school lavatory in violation of a school rule, took them
to the Principal's office, where they met with the Assistant Vice Principal. When respondent, in
response to the Assistant Vice Principal's questioning, denied that she had been smoking and
claimed that she did not smoke at all, the Assistant Vice Principal demanded to see her purse. Upon
opening the purse, he found a pack of cigarettes and also noticed a package of cigarette rolling
papers that are commonly associated with the use of marihuana. He then proceeded to search the
purse thoroughly and found some marihuana, a pipe, plastic bags, a fairly substantial amount of
money, an index card containing a list of students who owed respondent money, and two letters
that implicated her in marihuana dealing.
Thereafter, the State brought delinquency charges against respondent in the Juvenile Court, which,
after denying respondent's motion to suppress the evidence found in her purse, held that the Fourth
Amendment applied to searches by school officials, but that the search in question was a reasonable
one, and adjudged respondent to be a delinquent. The Appellate Division of the New Jersey
Superior Court affirmed the trial court's finding that there had been no Fourth Amendment
violation but vacated the adjudication of delinquency and remanded on other grounds. The New
Jersey Supreme Court reversed and ordered the suppression of the evidence found in respondent's
purse, holding that the search of the purse was unreasonable.

80

Held:
The Fourth Amendment's prohibition on unreasonable searches and seizures applies to searches
conducted by public school officials, and is not limited to searches carried out by law enforcement
officers. Nor are school officials exempt from the Amendment's dictates by virtue of the special
nature of their authority over schoolchildren.
In carrying out searches and other functions pursuant to disciplinary policies mandated by state
statutes, school officials act as representatives of the State, not merely as surrogates for the parents
of students, and they cannot claim the parents’ immunity from the Fourth Amendment's strictures.
Schoolchildren have legitimate expectations of privacy. They may find it necessary to carry with
them a variety of legitimate, non-contraband items, and there is no reason to conclude that they
have necessarily waived all rights to privacy in such items by bringing them onto school grounds.
But striking the balance between schoolchildren's legitimate expectations of privacy, and the
school's equally legitimate need to maintain an environment in which learning can take place,
requires some easing of the restrictions to which searches by public authorities are ordinarily
subject. Thus, school officials need not obtain a warrant before searching a student who is under
their authority. Moreover, school officials need not be held subject to the requirement that searches
be based on probable cause to believe that the subject of the search has violated or is violating the
law. Rather, the legality of a search of a student should depend simply on the reasonableness, under
all the circumstances, of the search.
Determining the reasonableness of any search involves a determination of whether the search was
justified at its inception and whether, as conducted, it was reasonably related in scope to the
circumstances that justified the interference in the first place. Under ordinary circumstances, the
search of a student by a school official will be justified at its inception where there are reasonable
grounds for suspecting that the search will turn up evidence that the student has violated, or is
violating, either the law or the rules of the school. And such a search will be permissible in its
scope when the measures adopted are reasonably related to the objectives of the search, and not
excessively intrusive in light of the student's age and sex and the nature of the infraction.
Under the above standard, the search in this case was not unreasonable for Fourth Amendment
purposes. First, the initial search for cigarettes was reasonable. The report to the Assistant Vice
Principal that respondent had been smoking warranted a reasonable suspicion that she had
cigarettes in her purse, and thus the search was justified despite the fact that the cigarettes, if found,
would constitute "mere evidence" of a violation of the no-smoking rule. Second, the discovery of
the rolling papers then gave rise to a reasonable suspicion that respondent was carrying marihuana
as well as cigarettes in her purse, and this suspicion justified the further exploration that turned up
more evidence of drug-related activities.
94 N.J. 331, 463 A.2d 934, reversed.
WHITE, J., delivered the opinion of the Court, in which BURGER, C.J., and POWELL,
REHNQUIST, and O'CONNOR, JJ., joined, and in Part II of which BRENNAN, MARSHALL,
and STEVENS, JJ., joined. POWELL, J., filed a concurring opinion, in which O'CONNOR, J.,
joined, BLACKMUN, J., filed an opinion concurring in the judgment, BRENNAN, J., filed an
81

opinion concurring in part and dissenting in part, in which MARSHALL, J., joined, STEVENS,
J., filed an opinion concurring in part and dissenting in part, in which MARSHALL, J., joined, and
in Part I of which BRENNAN, J., joined,.

MORSE v. FREDERICK
551 U.S. 393 (2007)
(Case Syllabus edited by the Author)
At a school-sanctioned and school-supervised event, petitioner Morse, the high school principal,
saw students unfurl a banner stating, “BONG HITS 4 JESUS,” which she regarded as promoting
illegal drug use. Consistent with established school policy prohibiting such messages at school
events, Morse directed the students to take down the banner. When one of the students who had
brought the banner to the event — respondent Frederick — refused, Morse confiscated the banner
and later suspended him. The school superintendent upheld the suspension, explaining, inter alia,
that Frederick was disciplined because his banner appeared to advocate illegal drug use in violation
of school policy. Petitioner school board also upheld the suspension.
Frederick filed suit under 42 U. S. C. § 1983, alleging that the school board and Morse had violated
his First Amendment rights. The District Court granted petitioner’s summary judgment, ruling that
they were entitled to qualified immunity, and that they had not infringed Frederick’s speech rights.
The Ninth Circuit reversed. Accepting that Frederick acted during a school-authorized activity and
that the banner expressed a positive sentiment about marijuana use, the court nonetheless found a
First Amendment violation because the school punished Frederick without demonstrating that his
speech threatened substantial disruption. It also concluded that Morse was not entitled to qualified
immunity because Frederick’s right to display the banner was so clearly established that a
reasonable principal in Morse’s position would have understood that her actions were
unconstitutional.
Held:
Because schools may take steps to safeguard those entrusted to their care from speech that can
reasonably be regarded as encouraging illegal drug use, the school officials in this case did not
violate the First Amendment by confiscating the pro-drug banner and suspending Frederick.
(a) Frederick’s argument that this is not a school speech case is rejected. The event in question
occurred during normal school hours and was sanctioned by Morse as an approved social event at
which the district’s student-conduct rules expressly applied. Teachers and administrators were
among the students and were charged with supervising them. Frederick stood among other students
across the street from the school and directed his banner toward the school, making it plainly
visible to most students. Under these circumstances, Frederick cannot claim he was not at school.
(b) The Court agrees with Morse that those who viewed the banner would interpret it as advocating
or promoting illegal drug use, in violation of school policy. At least two interpretations of the
banner’s words — that they constitute an imperative encouraging viewers to smoke marijuana or,
82

alternatively, that they celebrate drug use — demonstrate that the sign promoted such use. This
pro-drug interpretation gains further plausibility from the paucity of alternative meanings the
banner might bear.
(c) A principal may, consistent with the First Amendment, restrict student speech at a school event,
when that speech is reasonably viewed as promoting illegal drug use. In Tinker v. Des Moines
Independent Community School Dist., 393 U.S. 503, the Court declared, in holding that a policy
prohibiting high school students from wearing antiwar armbands violated the First Amendment,
that student expression may not be suppressed unless school officials reasonably conclude that it
will “materially and substantially disrupt the work and discipline of the school.” The Court in
Bethel School Dist. No. 403 v. Fraser, 478 U. S. 675, however, upheld the suspension of a student
who delivered a high school assembly speech employing “an elaborate, graphic, and explicit sexual
metaphor.
Analyzing the case under Tinker, the lower courts had found no disruption, and therefore no basis
for discipline. 478 U. S., at 679–680. This Court reversed, holding that the school was “within its
permissible authority in imposing sanctions … in response to [the student’s] offensively lewd and
indecent speech.”
Two basic principles may be distilled from Fraser. First, it demonstrates that “the constitutional
rights of students in public school are not automatically coextensive with the rights of adults in
other settings.” Had Fraser delivered the same speech in a public forum outside the school context,
he would have been protected. In school, however, his First Amendment rights were circumscribed
“in light of the special characteristics of the school environment.” Tinker, supra.
Second, Fraser established that Tinker’s mode of analysis is not absolute, since the Fraser Court
did not conduct the “substantial disruption” analysis. Subsequently, the Court has held in the
Fourth Amendment context that “while children assuredly do not ‘shed their constitutional rights
… at the schoolhouse gate,’ … the nature of those rights is what is appropriate for children in
school,” Vernonia School Dist. 47J v. Acton, 515 U. S. 646, and has recognized that deterring drug
use by schoolchildren is an “important — indeed, perhaps compelling” interest.
Drug abuse by the Nation’s youth is a serious problem. For example, Congress has declared that
part of a school’s job is educating students about the dangers of drug abuse, see, e.g., the Safe and
Drug-Free Schools and Communities Act of 1994, and petitioners and many other schools have
adopted policies aimed at implementing this message. Student speech celebrating illegal drug use
at a school event, in the presence of school administrators and teachers, poses a particular challenge
for school officials working to protect those entrusted to their care. The “special characteristics of
the school environment,” Tinker, 393 U. S., at 506, and the governmental interest in stopping
student drug abuse allow schools to restrict student expression that they reasonably regard as
promoting such abuse. Id., at 508, 509, distinguished. The issue regarding qualified immunity does
not need to be resolved since the principal did not violate the student’s rights.
439 F. 3d 1114, reversed and remanded.

83

Roberts, C. J., delivered the opinion of the Court, in which Scalia, Kennedy, Thomas, and Alito,
JJ., joined. Thomas, J., filed a concurring opinion. Alito, J., filed a concurring opinion, in which
Kennedy, J., joined. Breyer, J., filed an opinion concurring in the judgment in part and dissenting
in part. Stevens, J., filed a dissenting opinion, in which Souter and Ginsburg, JJ., joined.

SAFFORD UNIFIED SCHOOL DISTRICT #1 et al. v. REDDING
557 US 364 (2009)
(Cases Syllabus edited by the Author)
After escorting 13-year-old Savana Redding from her middle school classroom to his office,
Assistant Principal Wilson showed her a day planner containing knives and other contraband. She
admitted owning the planner, but said that she had lent it to her friend Marissa and that the
contraband was not hers. He then produced four prescription-strength, and one over-the-counter,
pain relief pills, all of which are banned under school rules without advance permission. She denied
knowledge of them, but Wilson said that he had a report that she was giving pills to fellow students.
She denied it and agreed to let him search her belongings.
He and Helen Romero, an administrative assistant, searched Savana’s backpack, finding nothing.
Wilson then had Romero take Savana to the school nurse’s office to search her clothes for pills.
After Romero and the nurse, Peggy Schwallier, had Savana remove her outer clothing, they told
her to pull her bra out and shake it, and to pull out the elastic on her underpants, thus exposing her
breasts and pelvic area to some degree. No pills were found.
Savana’s mother filed suit against petitioner school district (Safford), Wilson, Romero, and
Schwallier, alleging that the strip search violated Savana’s Fourth Amendment rights.
Claiming qualified immunity, the individuals (hereinafter petitioners) moved for summary
judgment. The District Court granted the motion, finding that there was no Fourth Amendment
violation, and the en banc Ninth Circuit reversed. Following the protocol for evaluating qualified
immunity claims, see Saucier v. Katz, 533 U. S. 194, the court held that the strip search was
unjustified under the Fourth Amendment test for searches of children by school officials set out in
New Jersey v. T. L. O., 469 U. S. 325. It then applied the test for qualified immunity. Finding that
Savana’s right was clearly established at the time of the search, it reversed the summary judgment
as to Wilson, but affirmed as to Schwallier and Romero because they were not independent
decision makers.
Held:
The search of Savana’s underwear violated the Fourth Amendment.
1. For school searches, “the public interest is best served by a Fourth Amendment standard of
reasonableness that stops short of probable cause.” T.L.O., 469 U. S., at 341. Under the resulting
reasonable suspicion standard, a school search “will be permissible … when the measures adopted
are reasonably related to the objectives of the search and not excessively intrusive in light of the
84

age and sex of the student and the nature of the infraction.” The required knowledge component
of reasonable suspicion for a school administrator’s evidence search is that it raises a moderate
chance of finding evidence of wrongdoing.
Wilson had sufficient suspicion to justify searching Savana’s backpack and outer clothing. A week
earlier, a student, Jordan, had told the principal and Wilson that students were bringing drugs and
weapons to school and that he had gotten sick from some pills. On the day of the search, Jordan
gave Wilson a pill that he said came from Marissa. Learning that the pill was prescription strength,
Wilson called Marissa out of class and was handed the day planner. Once in his office, Wilson,
with Romero present, had Marissa turn out her pockets and open her wallet, producing, inter alia,
an over-the-counter pill that Marissa claimed was Savana’s. She also denied knowing about the
day planner’s contents. Wilson did not ask her when she received the pills from Savana or where
Savana might be hiding them.
After a search of Marissa’s underwear by Romero and Schwallier revealed no additional pills,
Wilson called Savana into his office. He showed her the day planner and confirmed her relationship
with Marissa. He knew that the girls had been identified as part of an unusually rowdy group at a
school dance, during which alcohol and cigarettes were found in the girls’ bathroom. He had other
reasons to connect them with this contraband, for Jordan had told the principal that before the
dance, he had attended a party at Savana’s house where alcohol was served. Thus, Marissa’s
statement that the pills came from Savana was sufficiently plausible to warrant suspicion that
Savana was involved in pill distribution. A student who is reasonably suspected of giving out
contraband pills is reasonably suspected of carrying them on her person and in her backpack.
Looking into Savana’s bag, in her presence and in the relative privacy of Wilson’s office, was not
excessively intrusive, any more than Romero’s subsequent search of her outer clothing.
Because the suspected facts pointing to Savana did not indicate that the drugs presented a danger
to students or were concealed in her underwear, Wilson did not have sufficient suspicion to warrant
extending the search to the point of making Savana pull out her underwear. Romero and Schwallier
said that they did not see anything when Savana pulled out her underwear, but a strip search and
its Fourth Amendment consequences are not defined by who was looking and how much was seen.
Savana’s actions in their presence necessarily exposed her breasts and pelvic area to some degree,
and both subjective and reasonable societal expectations of personal privacy support the treatment
of such a search as categorically distinct, requiring distinct elements of justification on the part of
school authorities for going beyond a search of outer clothing and belongings.
Savana’s subjective expectation of privacy is inherent in her account of it as embarrassing,
frightening, and humiliating. The reasonableness of her expectation is indicated by the common
reaction of other young people similarly searched, whose adolescent vulnerability intensifies the
exposure’s patent intrusiveness. Its indignity does not outlaw the search, but it does implicate the
rule that “the search [be] ‘reasonably related in scope to the circumstances which justified the
interference in the first place.’” T. L.O., supra, at 341. Here, the content of the suspicion failed to
match the degree of intrusion. Because Wilson knew that the pills were common pain relievers, he
must have known of their nature and limited threat and had no reason to suspect that large amounts
were being passed around, or that individual students had great quantities. Nor could he have
suspected that Savana was hiding common painkillers in her underwear.
85

When suspected facts must support the categorically extreme intrusiveness of a search down to an
adolescent’s body, petitioners’ general belief that students hide contraband in their clothing falls
short; a reasonable search that extensive calls for suspicion that it will succeed. Non-dangerous
school contraband does not conjure up the specter of stashes in intimate places, and there is no
evidence of such behavior at the school; neither Jordan nor Marissa suggested that Savana was
doing that, and the search of Marissa yielded nothing. Wilson also never determined when Marissa
had received the pills from Savana; had it been a few days before, that would weigh heavily against
any reasonable conclusion that Savana presently had the pills on her person, much less in her
underwear.
2. Although the strip search violated Savana’s Fourth Amendment rights, petitioners Wilson,
Romero, and Schwallier are protected from liability by qualified immunity because “clearly
established law [did] not show that the search violated the Fourth Amendment ,” Pearson v.
Callahan, 555 U. S. 223, The intrusiveness of the strip search here cannot, under T.L O., be seen
as justifiably related to the circumstances, but lower court cases viewing school strip searches
differently are numerous enough, with well-reasoned majority and dissenting opinions, to counsel
doubt about the clarity with which the right was previously stated.
3. The issue of petitioner Safford’s liability under Monell v. New York City Dept. of Social Servs.,
436 U. S. 658, should be addressed on remand.
531 F. 3d 1071, affirmed in part, reversed in part, and remanded.
Souter, J., delivered the opinion of the Court, in which Roberts, C. J., and Scalia, Kennedy, Breyer,
and Alito, JJ., joined, and in which Stevens and Ginsburg, JJ., joined as to Parts I–III. Stevens, J.,
filed an opinion concurring in part and dissenting in part, in which Ginsburg, J., joined. Ginsburg,
J., filed an opinion concurring in part and dissenting in part. Thomas, J., filed an opinion concurring
in the judgment in part and dissenting in part.

DISTRICT OF COLUMBIA v. HELLER
554 US 570 (2008)
(Syllabus Version edited by the Author)
District of Columbia law bans handgun possession by making it a crime to carry an unregistered
firearm and prohibiting the registration of handguns; provides separately that no person may carry
an unlicensed handgun, but authorizes the police chief to issue 1-year licenses; and requires
residents to keep lawfully owned firearms unloaded and dissembled or bound by a trigger lock or
similar device.
Respondent Heller, a D. C. special policeman, applied to register a handgun he wished to keep at
home, but the District refused. He filed this suit seeking, on Second Amendment grounds, to enjoin
the city from enforcing the ban on handgun registration, the licensing requirement insofar as it
86

prohibits carrying an unlicensed firearm in the home, and the trigger-lock requirement insofar as
it prohibits the use of functional firearms in the home.
The District Court dismissed the suit, but the D. C. Circuit reversed, holding that the Second
Amendment protects an individual’s right to possess firearms, and that the city’s total ban on
handguns, as well as its requirement that firearms in the home be kept nonfunctional even when
necessary for self-defense, violated that right.
Held:
1. The Second Amendment protects an individual’s right to possess a firearm unconnected with
service in a militia, and to use that arm for traditionally lawful purposes, such as self-defense
within the home.
The Amendment’s prefatory clause announces a purpose, but does not limit or expand the scope
of the second part, the operative clause. The operative clause’s text and history demonstrate that it
connotes an individual right to keep and bear arms.
The prefatory clause comports with the Court’s interpretation of the operative clause. The “militia”
comprised all males physically capable of acting in concert for the common defense. The
Antifederalists feared that the Federal Government would disarm the people in order to disable
this citizens’ militia, enabling a politicized standing army or a select militia to rule. The response
was to deny Congress power to abridge the ancient right of individuals to keep and bear arms, so
that the ideal of a citizens’ militia would be preserved.
The Court’s interpretation is confirmed by analogous arms-bearing rights in state constitutions that
preceded and immediately followed the Second Amendment.
The Second Amendment ’s drafting history, while of dubious interpretive worth, reveals three state
Second Amendment proposals that unequivocally referred to an individual right to bear arms.
Interpretation of the Second Amendment by scholars, courts, and legislators, from immediately
after its ratification through the late 19th century, also supports the Court’s conclusion.
None of the Court’s precedents forecloses the Court’s interpretation. Neither United States v.
Cruikshank, 92 U. S. 542, nor Presser v. Illinois, 116 U. S. 252, refutes the individual-rights
interpretation. United States v. Miller, 307 U. S. 174, does not limit the right to keep and bear arms
to militia purposes, but rather limits the type of weapon to which the right applies to those used by
the militia, i.e., those in common use for lawful purposes.
2. Like most rights, the Second Amendment right is not unlimited. It is not a right to keep and
carry any weapon whatsoever in any manner whatsoever and for whatever purpose: For example,
concealed weapons prohibitions have been upheld under the Amendment or state analogues. The
Court’s opinion should not be taken to cast doubt on longstanding prohibitions on the possession
of firearms by felons and the mentally ill, or laws forbidding the carrying of firearms in sensitive
places such as schools and government buildings, or laws imposing conditions and qualifications
on the commercial sale of arms. Miller’s holding that the sorts of weapons protected are those “in

87

common use at the time” finds support in the historical tradition of prohibiting the carrying of
dangerous and unusual weapons.
3. The handgun ban and the trigger-lock requirement (as applied to self-defense) violate the Second
Amendment. The District’s total ban on handgun possession in the home amounts to a prohibition
on an entire class of “arms” that Americans overwhelmingly choose for the lawful purpose of selfdefense. Under any of the standards of scrutiny the Court has applied to enumerated constitutional
rights, this prohibition — in the place where the importance of the lawful defense of self, family,
and property is most acute — would fail constitutional muster. Similarly, the requirement that any
lawful firearm in the home be disassembled or bound by a trigger lock makes it impossible for
citizens to use arms for the core lawful purpose of self-defense and is hence unconstitutional.
Because Heller conceded at oral argument that the D. C. licensing law is permissible if it is not
enforced arbitrarily and capriciously, the Court assumes that a license will satisfy his prayer for
relief and does not address the licensing requirement. Assuming he is not disqualified from
exercising Second Amendment rights, the District must permit Heller to register his handgun and
must issue him a license to carry it in the home.
478 F. 3d 370, affirmed.
Scalia, J., delivered the opinion of the Court, in which Roberts, C. J., and Kennedy, Thomas, and
Alito, JJ., joined. Stevens, J., filed a dissenting opinion, in which Souter, Ginsburg, and Breyer,
JJ., joined. Breyer, J., filed a dissenting opinion, in which Stevens, Souter, and Ginsburg, JJ.,
joined.

McDONALD v. CITY OF CHICAGO, ILLINOIS
561 US 742 (2010)
(Case Syllabus edited by the Author)
Justice Alito delivered the opinion of the Court.
Two years ago, in District of Columbia v. Heller, 554 U. S. 570 (2008), this Court held that the
Second Amendment protects the right to keep and bear arms for the purpose of self-defense, and
struck down a District of Columbia law that banned the possession of handguns in the home.
Chicago (hereinafter City) and the village of Oak Park, a Chicago suburb, have laws effectively
banning handgun possession by almost all private citizens.
After Heller, petitioners filed this federal suit against the City, which was consolidated with two
related actions, alleging that the City’s handgun ban has left them vulnerable to criminals. They
sought a declaration that the bans, and several related City ordinances, violate the Second and
Fourteenth Amendments. Rejecting petitioners’ argument that the ordinances are unconstitutional,
the court noted that the Seventh Circuit previously had upheld the constitutionality of a handgun
ban, that Heller had explicitly refrained from opining on whether the Second Amendment applied
88

to the States, and that the court had a duty to follow established Circuit precedent. The Seventh
Circuit affirmed.
Held:
The Seventh Circuit judgment is reversed, and the case is remanded. The Fourteenth Amendment
incorporates the Second Amendment right, recognized in Heller, to keep and bear arms for the
purpose of self-defense.
(a) Petitioners contend that the Fourteenth Amendment’s Due Process Clause incorporates the
Second Amendment right. Chicago and Oak Park (municipal respondents) maintain that a right set
out in the Bill of Rights applies to the States only when it is an indispensable attribute of any
“civilized” legal system. If it is possible to imagine a civilized country that does not recognize the
right, municipal respondents assert, that right is not protected by due process. And since there are
civilized countries that ban or strictly regulate the private possession of handguns, they maintain
that due process does not preclude such measures.
(b) The Bill of Rights, including the Second Amendment, originally applied only to the Federal
Government, not to the States, but the Constitutional Amendments adopted in the Civil War’s
aftermath fundamentally altered the federal system.
(c) Whether the Second Amendment right to keep and bear arms applies to the States is considered
in light of the Court’s precedents applying the Bill of Rights’ protections to the States.
(1) In the late 19th century, the Court began to hold that the Due Process Clause prohibits
the States from infringing Bill of Rights protections.
(2) Justice Black championed the alternative theory that the Fourteenth Amendment totally
incorporated all of the Bill of Rights’ provisions, but the Court never has embraced that theory.
(3) The Court eventually moved in the direction of adopting a theory of selective
incorporation by which the Due Process Clause incorporates particular rights contained in the first
eight Amendments. The Court clarified that the governing standard is whether a particular Bill of
Rights protection is fundamental to our Nation’s particular scheme of ordered liberty and system
of justice. The Court eventually held that almost all of the Bill of Rights’ guarantees met the
requirements for protection under the Due Process Clause. The Court also held that Bill of Rights
protections must “all … be enforced against the States under the Fourteenth Amendment according
to the same standards that protect those personal rights against federal encroachment.” Under this
approach, the Court overruled earlier decisions holding that particular Bill of Rights guarantees or
remedies did not apply to the States.
(d) The Fourteenth Amendment makes the Second Amendment right to keep and bear arms fully
applicable to the States.
(1) The Court must decide whether that right is fundamental to the Nation’s scheme of
ordered liberty, or, as the Court has said in a related context, whether it is “deeply rooted in this
Nation’s history and tradition,”. Heller points unmistakably to the answer. Self-defense is a basic
right, recognized by many legal systems from ancient times to the present, and the Heller Court
held that individual self-defense is “the central component” of the Second Amendment right.
Explaining that “the need for defense of self, family, and property is most acute” in the home, the
89

Court found that this right applies to handguns because they are “the most preferred firearm in the
nation to ‘keep’ and use for protection of one’s home and family,”. It thus concluded that citizens
must be permitted “to use [handguns] for the core lawful purpose of self-defense.” Heller also
clarifies that this right is “deeply rooted in this Nation’s history and traditions,” Heller explored
the right’s origins in English law and noted the esteem with which the right was regarded during
the colonial era and at the time of the ratification of the Bill of Rights. This is powerful evidence
that the right was regarded as fundamental in the sense relevant here. That understanding persisted
in the years immediately following the Bill of Rights’ ratification and is confirmed by the state
constitutions of that era, which protected the right to keep and bear arms.
(2) A survey of the contemporaneous history also demonstrates clearly that the Fourteenth
Amendment’s Framers and ratifiers counted the right to keep and bear arms among those
fundamental rights necessary to the Nation’s system of ordered liberty.
(i) By the 1850’s, the fear that the National Government would disarm the universal
militia had largely faded, but the right to keep and bear arms was highly valued for self-defense.
Abolitionist authors wrote in support of the right, and attempts to disarm “Free-Soilers” in “Bloody
Kansas,” met with outrage that the constitutional right to keep and bear arms had been taken from
the people. After the Civil War, the Southern States engaged in systematic efforts to disarm and
injure African Americans, see Heller. These injustices prompted the 39th Congress to pass the
Freedmen’s Bureau Act of 1866, and the Civil Rights Act of 1866 to protect the right to keep and
bear arms. Congress, however, ultimately deemed these legislative remedies insufficient, and
approved the Fourteenth Amendment. Today, it is generally accepted that that Amendment was
understood to provide a constitutional basis for protecting the rights set out in the Civil Rights Act.
In Congressional debates on the proposed Amendment, its legislative proponents in the 39th
Congress referred to the right to keep and bear arms as a fundamental right deserving of protection.
Evidence from the period immediately following the Amendment’s ratification confirms that that
right was considered fundamental.
(ii) The right to keep and bear arms must be regarded as a substantive guarantee, not a
prohibition that could be ignored so long as the States legislated in an evenhanded manner.
567 F. 3d 856, reversed and remanded.
Alito, J., announced the judgment of the Court and delivered the opinion of the Court with respect
to Parts I, II–A, II–B, II–D, III–A, and III–B, in which Roberts, C. J., and Scalia, Kennedy, and
Thomas, JJ., joined, and an opinion with respect to Parts II–C, IV, and V, in which Roberts, C. J.,
and Scalia and Kennedy, JJ., join. Scalia, J., filed a concurring opinion. Thomas, J., filed an opinion
concurring in part and concurring in the judgment. Stevens, J., filed a dissenting opinion. Breyer,
J., filed a dissenting opinion, in which Ginsburg and Sotomayor, JJ., joined.

PATRICK KENNEDY v. LOUISIANA
554 U.S. 407 (2008)
(Case Syllabus edited by the Author)
90

Louisiana charged petitioner with the aggravated rape of his then-8-year-old stepdaughter. He was
convicted and sentenced to death under a state statute authorizing capital punishment for the rape
of a child under 12. The State Supreme Court affirmed, rejecting petitioner’s reliance on Coker v.
Georgia, 433 U. S. 584, which barred the use of the death penalty as punishment for the rape of
an adult woman, but left open the question which, if any, other non-homicide crimes can be
punished by death consistent with the Eighth Amendment. Reasoning that children are a class in
need of special protection, the state court held child rape to be unique in terms of the harm it inflicts
upon the victim and society and concluded that, short of first-degree murder, there is no crime
more deserving of death. The court acknowledged that petitioner would be the first person
executed since the state law was amended to authorize the death penalty for child rape in 1995,
and that Louisiana is in the minority of jurisdictions authorizing death for that crime. However,
emphasizing that four more States had capitalized child rape since 1995, and at least eight others
had authorized death for other non-homicide crimes, as well as that, under Roper v. Simmons, 543
U. S. 551, and Atkins v. Virginia, 536 U. S. 304, it is the direction of change rather than the
numerical count that is significant, the court held petitioner’s death sentence to be constitutional.
Held:
The Eighth Amendment bars Louisiana from imposing the death penalty for the rape of a child
where the crime did not result, and was not intended to result, in the victim’s death.
The Amendment’s Cruel and Unusual Punishment Clause “draw[s] its meaning from the evolving
standards of decency that mark the progress of a maturing society.” Trop v. Dulles, 356 U. S. 86.
The standard for extreme cruelty “itself remains the same, but its applicability must change as the
basic mores of society change.” Furman v. Georgia, 408 U. S. 238. Under the precept of justice
that punishment is to be graduated and proportioned to the crime, informed by evolving standards,
capital punishment must “be limited to those offenders who commit ‘a narrow category of the most
serious crimes’ and whose extreme culpability makes them ‘the most deserving of execution.’”
Roper.
Applying this principle, the Court held in Roper and Atkins that the execution of juveniles and
mentally retarded persons violates the Eighth Amendment because the offender has a diminished
personal responsibility for the crime. The Court also has found the death penalty disproportionate
to the crime itself where the crime did not result, or was not intended to result, in the victim’s
death. See, e.g., Coker, supra; Enmund v. Florida, 458 U. S. 782. In making its determination, the
Court is guided by “objective indicia of society’s standards, as expressed in legislative enactments
and state practice with respect to executions.” Roper.
Consensus is not dispositive, however. Whether the death penalty is disproportionate to the crime
also depends on the standards elaborated by controlling precedents and on the Court’s own
understanding and interpretation of the Eighth Amendment’s text, history, meaning, and purpose.
A review of the authorities informed by contemporary norms, including the history of the death
penalty for this and other non-homicide crimes, current state statutes and new enactments, and the
number of executions since 1964, demonstrates a national consensus against capital punishment
for the crime of child rape.
91

The Court follows the approach of cases in which objective indicia of consensus demonstrated an
opinion against the death penalty for juveniles, see Roper, supra, mentally retarded offenders, see
Atkins, supra, and vicarious felony murderers, and see Enmund, supra. Thirty-seven
jurisdictions—36 States plus the Federal Government—currently impose capital punishment, but
only six States authorize it for child rape. In 45 jurisdictions, by contrast, petitioner could not be
executed for child rape of any kind. That number surpasses the 30 States in Atkins and Roper and
the 42 in Enmund that prohibited the death penalty under the circumstances those cases considered.
Respondent’s argument that Coker’s general discussion contrasting murder and rape, has been
interpreted too expansively, leading some States to conclude that Coker applies to child rape when
in fact it does not, is unsound. Coker’s holding was narrower than some of its language read in
isolation indicates. The Coker plurality framed the question as whether, “with respect to rape of
an adult woman,” the death penalty is disproportionate punishment, and it repeated the phrase
“adult woman” or “adult female” eight times in discussing the crime or the victim.
The distinction between adult and child rape was not merely rhetorical; it was central to Coker’s
reasoning, including its analysis of legislative consensus. There is little evidence to support
respondent’s contention that state legislatures have understood Coker to state a broad rule that
covers minor victims, and state courts have uniformly concluded that Coker did not address that
crime. Accordingly, the small number of States that have enacted the death penalty for child rape
is relevant to determining whether there is a consensus against capital punishment for the rape of
a child.
A consistent direction of change in support of the death penalty for child rape might counterbalance
an otherwise weak demonstration of consensus, but no showing of consistent change has been
made here. That five States may have had pending legislation authorizing death for child rape is
not dispositive because it is not this Court’s practice, nor is it sound, to find contemporary norms
based on legislation proposed but not yet enacted. Indeed, since the parties submitted their briefs,
the legislation in at least two of the five States has failed.
The fact that only six States have made child rape a capital offense is not an indication of a trend
or change in direction comparable to the one in Roper. The evidence bears a closer resemblance
to that in Enmund, where the Court found a national consensus against death for vicarious felony
murder despite eight jurisdictions having authorized it.
Execution statistics also confirm that there is a social consensus against the death penalty for child
rape. Nine States have permitted capital punishment for adult or child rape for some length of time
between the Court’s 1972 Furman decision and today; yet no individual has been executed for the
rape of an adult or child since 1964, and no execution for any other non-homicide offense has been
conducted since 1963. Louisiana is the only State since 1964 that has sentenced an individual to
death for child rape, and petitioner and another man so sentenced are the only individuals now on
death row in the United States for non-homicide offenses.

92

Informed by its own precedents and its understanding of the Constitution and the rights it secures,
the Court concludes, in its independent judgment, that the death penalty is not a proportional
punishment for the crime of child rape.
The Court’s own judgment should be brought to bear on the death penalty’s acceptability under
the Eighth Amendment. Rape’s permanent and devastating impact on a child suggests moral
grounds for questioning a rule barring capital punishment simply because the crime did not result
in the victim’s death, but it does not follow that death is a proportionate penalty for child rape. The
constitutional prohibition against excessive or cruel and unusual punishments mandates that
punishment “be exercised within the limits of civilized standards.”
The Court’s decision is consistent with the justifications offered for the death penalty, retribution,
and deterrence, see, e.g., Gregg v. Georgia, 428 U. S. 153. Among the factors for determining
whether retribution is served, the Court must look to whether the death penalty balances the wrong
to the victim in non-homicide cases. Roper. It is not at all evident that the child rape victim’s hurt
is lessened when the law permits the perpetrator’s death, given that capital cases require a longterm commitment by those testifying for the prosecution. Society’s desire to inflict death for child
rape by enlisting the child victim to assist it over the course of years in asking for capital
punishment forces a moral choice on the child, who is not of mature age to make that choice. There
are also relevant systemic concerns in prosecuting child rape, including the documented problem
of unreliable, induced, and even imagined child testimony, which creates a “special risk of
wrongful execution” in some cases. Atkins. As to deterrence, the evidence suggests that the death
penalty may not result in more effective enforcement, but may add to the risk of non-reporting of
child rape out of fear of negative consequences for the perpetrator, especially if he is a family
member. And, by in effect making the punishment for child rape and murder equivalent, a State
may remove a strong incentive for the rapist not to kill his victim.
The concern that the Court’s holding will effectively block further development of a consensus
favoring the death penalty for child rape overlooks the principle that the Eighth Amendment is
defined by “the evolving standards of decency that mark the progress of a maturing society,” Trop.
Confirmed by the Court’s repeated, consistent rulings, this principle requires that resort to capital
punishment be restrained, limited in its instances of application, and reserved for the worst of
crimes, those that, in the case of crimes against individuals, take the victim’s life.
957 So. 2d 757, reversed and remanded.
Kennedy, J., delivered the opinion of the Court, in which Stevens, Souter, Ginsburg, and Breyer,
JJ., joined. Alito, J., filed a dissenting opinion, in which Roberts, C. J., and Scalia and Thomas,
JJ., joined.

Arizona v. Gant
566 U.S. 332 (2009)
(Case Syllabus edited by the Author)

93

Respondent Gant was arrested for driving on a suspended license, handcuffed, and locked in a
patrol car before officers searched his car and found cocaine in a jacket pocket. The Arizona trial
court denied his motion to suppress the evidence, and he was convicted of drug offenses.
Reversing, the State Supreme Court distinguished New York v. Belton, 453 U. S. 454 which held
that police may search the passenger compartment of a vehicle, and any containers therein, as a
contemporaneous incident of a recent occupant’s lawful arrest on the ground that it concerned the
scope of a search incident to arrest, but did not answer the question whether officers may conduct
such a search once the scene has been secured. Because Chimel v. California, 395 U. S. 752,
requires that a search incident to arrest be justified by either the interest in officer safety or the
interest in preserving evidence and the circumstances of Gant’s arrest implicated neither of those
interests, the State Supreme Court found the search unreasonable.
Held:
Police may search the passenger compartment of a vehicle incident to a recent occupant’s arrest
only if it is reasonable to believe that the arrestee might access the vehicle at the time of the search
or that the vehicle contains evidence of the offense of arrest.
(a) Warrantless searches “are per se unreasonable,” “subject only to a few specifically established
and well-delineated exceptions.” Katz v. United States, 389 U. S. 347. The exception for a search
incident to a lawful arrest applies only to “the area from within which [an arrestee] might gain
possession of a weapon or destructible evidence.” Chimel, 395 U. S., at 763. This Court applied
that exception to the automobile context in Belton, the holding of which rested in large part on the
assumption that articles inside a vehicle’s passenger compartment are “generally … within ‘the
area into which an arrestee might reach.’” 453 U.S., at 460.
(b) This Court rejects a broad reading of Belton that would permit a vehicle search incident to a
recent occupant’s arrest even if there were no possibility the arrestee could gain access to the
vehicle at the time of the search. The safety and evidentiary justifications underlying Chimel’s
exception authorize a vehicle search only when there is a reasonable possibility of such access.
Although it does not follow from Chimel, circumstances unique to the automobile context also
justify a search incident to a lawful arrest when it is “reasonable to believe evidence relevant to
the crime of arrest might be found in the vehicle.” Thornton v. United States, 541 U. S. 615.
Neither Chimel’s reaching-distance rule nor Thornton’s allowance for evidentiary searches
authorized the search in this case. In contrast to Belton, which involved a single officer confronted
with four unsecured arrestees, five officers handcuffed and secured Gant and the two other suspects
in separate patrol cars before the search began. Gant clearly could not have accessed his car at the
time of the search. An evidentiary basis for the search was also lacking. Belton and Thornton were
both arrested for drug offenses, but Gant was arrested for driving with a suspended license—an
offense for which police could not reasonably expect to find evidence in Gant’s car. The search in
this case was therefore unreasonable.
(c) This Court is unpersuaded by the State’s argument that its expansive reading of Belton correctly
balances law enforcement interests with an arrestee’s limited privacy interest in his vehicle. The
State seriously undervalues the privacy interests at stake, and it exaggerates both the clarity
provided by a broad reading of Belton and its importance to law enforcement interests. A narrow
94

reading of Belton and Thornton, together with this Court’s other Fourth Amendment decisions,
e.g., Michigan v. Long, 463 U.S. 103, and United States v. Ross, 456 U.S. 798, permit an officer
to search a vehicle when safety or evidentiary concerns demand.
(d) Stare decisis does not require adherence to a broad reading of Belton. The experience of the 28
years since Belton has shown that the generalization underpinning the broad reading of that
decision is unfounded, and blind adherence to its faulty assumption would authorize myriad
unconstitutional searches.
216 Ariz. 1, 162 P. 3d 640, affirmed.
Stevens, J., delivered the opinion of the Court, in which Scalia, Souter, Thomas, and Ginsburg, JJ.,
joined. Scalia, J., filed a concurring opinion. Breyer, J., filed a dissenting opinion. Alito, J., filed a
dissenting opinion, in which Roberts, C. J., and Kennedy, J., joined, and in which Breyer, J., joined
except as to Part II–E.

DOES THE NEW YORK CONSTITUTION OFFER MORE RIGHTS THAN THE
UNITED STATES CONSTITUTION?
Generally, the answer is yes. The New York Constitution has been interpreted to grant stronger
protections regarding self-incrimination, double jeopardy, due process, religious liberty, freedom
of speech, freedom of the press, and the rights of immigrants. Below are some of the more specific
examples.

JURY TRIALS:
The N.Y. Constitution requires twelve jurors for a felony criminal trial.
The U.S. Constitution allows for as few as six for felony criminal trials.
The N.Y. Constitution requires a unanimous verdict.
The U.S. Constitution does not specify, although federal cases require such.
The N.Y. Constitution requires the defendant to sign a jury waiver in open court.
The U.S. Constitution does not.
GRAND JURYS:
The N.Y. Constitution requires the defendant to sign a grand jury waiver in open court in the
presence of his/her attorney.
The U.S. Constitution does not require the presence of an attorney to waive the grand jury.
RIGHT TO COUNSEL:
The N.Y. Constitution treats the right to an attorney indelible once it attaches. It then cannot be
waived without the presence of counsel.
The U.S. Constitution allows a defendant who is represented to waive that representation without
counsel being present.
95

The N.Y. Constitution asserts the right to counsel upon the commencement of a criminal
proceeding. In N.Y., commencement starts upon the filing of the felony complaint, regardless if
the suspect requests an attorney, and the police cannot question the suspect without the presence
of an attorney.
Under the U.S. Constitution, the commencement does not necessarily occur upon the filing of a
felony complaint or the issuance of a warrant.
The New York Court of Appeals has interpreted the N.Y. Constitution to extend a suspect’s right
to counsel well beyond the U.S. Constitution to:
1. A defendant in custody who is not yet represented by counsel but who has requested
counsel. People v. Cunningham, 49 N.Y.2d 203 (1980)
2. A defendant not in custody and who is questioned about a matter under investigation, where
officials know counsel has been retained. People v. Skinner, 52 N.Y.2d 24 (1980)
3. A defendant whose attorney in other matters appeared at the police station and identified
himself, even though he had not been retained by the defendant before his arrival at the
police station and took no steps to protect the defendant’s rights upon his arrival. People v.
Arthur, 22 N.Y.2d 325 (1968)
4. Once a defendant who is in custody is either represented by or requests counsel, custodial
interrogation about any subject, whether related or unrelated to the charge upon which
representation is sought must cease. People v. Rogers, 48 N.Y.2d 167 (1979)
COMPETENT COUNSEL
The N.Y. Court of Appeals does not require a defendant challenging his conviction on the basis of
ineffective counsel to prove the probability that the outcome would have been different. People v.
Benevento, 91 N.Y.2d 708 (1998)
The U.S. Supreme Court does. Strickland v. Washington, 466 U.S. 668 (1984)
SEARCH AND SEIZURE:
The N.Y. Court of Appeals does not recognize the “good faith” exception to the exclusionary rule.
People v. Bigelow, 66 N.Y.2d 417 (1985), People v. Stith, 69 N.Y.2d 313 (1987)
The U.S. Supreme Court does.
The N.Y. Court of Appeals does not allow for full searches of a person for a traffic violation arrest.
People v. Adams, 32 N.Y.2d 451 (1973)
The U.S. Supreme Court does.
The N.Y. Court of Appeals requires a showing of “exigent circumstances” for the warrantless
search of a closed container found during the incident to an arrest. People v. Jimenez, 22 N.Y.3d
717 (2014)
Federal law allows for such searches.
The N.Y. Court of Appeals does not allow for warrantless searches of open fields. People v. Scott,
79 N.Y.2d 474 (1992)
The U.S. Supreme Court does.

96

The New York Court of Appeals requires the evaluation of both basis of an informant’s knowledge
and the reliability or veracity of the informant himself. People v. Johnson, 66 N.Y.2d 398 (1985)
The U.S. Supreme Court requires a lower standard of the “totality-of-circumstances” test.
The New York Court of Appeals rejects warrantless administrative searches of businesses to
uncover evidence of criminality. People v. Scott, 79 N.Y.2d 474 (1992)
The U.S. Supreme Court does not find such protection in the Fourth Amendment.
The New York Court of Appeals rejects the “plain touch doctrine.” which allows officers to make
warrantless seizures based on recognizing evidence by touch during a pat down.
The U.S. Supreme Court does. People v. Diaz, 81 N.Y.2d 106 (1993)
The New York Court of Appeals considers canine sniffs as searches. People v. Dunn, 77 N.Y.2d
19 (1990)
The U.S. Supreme Court does not.
The New York Court of Appeals requires the police to have probable cause before they can search
a vehicle after a protective frisk. People v. Torres, 74 N.Y.2d 224 (1989)
The U.S. Supreme Court does not.
The New York Court of Appeals requires the police to have a reason to stop and request identifying
information. The police need suspicion of criminal activity to question a citizen of such. Refusal
to answer police questions or citizen flight is not enough to trigger search and seizure. People v.
De Bour, 40 N.Y.2d 210 (1976) and People v. Howard, 50 N.Y.2d 583 (1980)
The U.S. Supreme Court does not.
The New York Court of Appeals does not allow statements obtained after a warrantless arrest of a
suspect’s home at trial. People v. Harris, 77 N.Y.2d 434 (1991)
The U.S. Supreme Court does.
The New York Constitution also provides protections that have no United States Constitution
parallels.
PUBLIC EDUCATION:
The New York Constitution requires free public school education. It also prohibits the use of public
funds to support religious school education except for examination, inspection, and transportation.
SOCIAL WELFARE:
The New York Constitution mandates that the state provide aid, care and support for the needy.
PUBLIC HOUSING:
The New York Constitution gives the legislature the authority to provide terms and conditions for
the development of low income housing and nursing home accommodations. However, it is not a
mandate.
CONSERVATION:

97

The New York Constitution “forever wild” clause facilitates and protects over three million acres
of Forest Preserve in both the Catskills and Adirondacks.
(Source: Protections in the New York State Constitution Beyond the Federal Bill of Rights,
Edited by Scott N. Fein and Andrew B. Ayers with contributions invited by the Government Law
Center at Albany Law School and the Rockefeller Institute of Government, April 18, 2017)

98

Chapter 4, Appendix A: Declaration of Independence
IN CONGRESS, JULY 4, 1776
The unanimous Declaration of the thirteen united States of America
When in the Course of human events it becomes necessary for one people to dissolve the political
bands which have connected them with another and to assume among the powers of the earth, the
separate and equal station to which the Laws of Nature and of Nature's God entitle them, a decent
respect to the opinions of mankind requires that they should declare the causes which impel them
to the separation.
We hold these truths to be self-evident, that all men are created equal, that they are endowed by
their Creator with certain unalienable Rights, that among these are Life, Liberty and the pursuit of
Happiness. — That to secure these rights, Governments are instituted among Men, deriving their
just powers from the consent of the governed, — That whenever any Form of Government
becomes destructive of these ends, it is the Right of the People to alter or to abolish it, and to
institute new Government, laying its foundation on such principles and organizing its powers in
such form, as to them shall seem most likely to effect their Safety and Happiness. Prudence, indeed,
will dictate that Governments long established should not be changed for light and transient causes;
and accordingly all experience hath shewn that mankind are more disposed to suffer, while evils
are sufferable than to right themselves by abolishing the forms to which they are accustomed. But
when a long train of abuses and usurpations, pursuing invariably the same Object evinces a design
to reduce them under absolute Despotism, it is their right, it is their duty, to throw off such
Government, and to provide new Guards for their future security. — Such has been the patient
sufferance of these Colonies; and such is now the necessity which constrains them to alter their
former Systems of Government. The history of the present King of Great Britain is a history of
repeated injuries and usurpations, all having in direct object the establishment of an absolute
Tyranny over these States. To prove this, let Facts be submitted to a candid world.
He has refused his Assent to Laws, the most wholesome and necessary for the public good.
He has forbidden his Governors to pass Laws of immediate and pressing importance, unless
suspended in their operation till his Assent should be obtained; and when so suspended, he has
utterly neglected to attend to them.
He has refused to pass other Laws for the accommodation of large districts of people, unless those
people would relinquish the right of Representation in the Legislature, a right inestimable to them
and formidable to tyrants only.
He has called together legislative bodies at places unusual, uncomfortable, and distant from the
depository of their Public Records, for the sole purpose of fatiguing them into compliance with his
measures.
He has dissolved Representative Houses repeatedly, for opposing with manly firmness his
invasions on the rights of the people.

99

He has refused for a long time, after such dissolutions, to cause others to be elected, whereby the
Legislative Powers, incapable of Annihilation, have returned to the People at large for their
exercise; the State remaining in the mean time exposed to all the dangers of invasion from without,
and convulsions within.
He has endeavoured to prevent the population of these States; for that purpose obstructing the
Laws for Naturalization of Foreigners; refusing to pass others to encourage their migrations hither,
and raising the conditions of new Appropriations of Lands.
He has obstructed the Administration of Justice by refusing his Assent to Laws for establishing
Judiciary Powers.
He has made Judges dependent on his Will alone for the tenure of their offices, and the amount
and payment of their salaries.
He has erected a multitude of New Offices, and sent hither swarms of Officers to harass our people
and eat out their substance.
He has kept among us, in times of peace, Standing Armies without the Consent of our legislatures.
He has affected to render the Military independent of and superior to the Civil Power.
He has combined with others to subject us to a jurisdiction foreign to our constitution, and
unacknowledged by our laws; giving his Assent to their Acts of pretended Legislation:
For quartering large bodies of armed troops among us:
For protecting them, by a mock Trial from punishment for any Murders which they should commit
on the Inhabitants of these States:
For cutting off our Trade with all parts of the world:
For imposing Taxes on us without our Consent:
For depriving us in many cases, of the benefit of Trial by Jury:
For transporting us beyond Seas to be tried for pretended offences:
For abolishing the free System of English Laws in a neighbouring Province, establishing therein
an Arbitrary government, and enlarging its Boundaries so as to render it at once an example and
fit instrument for introducing the same absolute rule into these Colonies
For taking away our Charters, abolishing our most valuable Laws and altering fundamentally the
Forms of our Governments:

100

For suspending our own Legislatures, and declaring themselves invested with power to legislate
for us in all cases whatsoever.
He has abdicated Government here, by declaring us out of his Protection and waging War against
us.
He has plundered our seas, ravaged our coasts, burnt our towns, and destroyed the lives of our
people.
He is at this time transporting large Armies of foreign Mercenaries to compleat the works of death,
desolation, and tyranny, already begun with circumstances of Cruelty & Perfidy scarcely paralleled
in the most barbarous ages, and totally unworthy the Head of a civilized nation.
He has constrained our fellow Citizens taken Captive on the high Seas to bear Arms against their
Country, to become the executioners of their friends and Brethren, or to fall themselves by their
Hands.
He has excited domestic insurrections amongst us, and has endeavoured to bring on the inhabitants
of our frontiers, the merciless Indian Savages whose known rule of warfare, is an undistinguished
destruction of all ages, sexes and conditions.
In every stage of these Oppressions We have Petitioned for Redress in the most humble terms: Our
repeated Petitions have been answered only by repeated injury. A Prince, whose character is thus
marked by every act which may define a Tyrant, is unfit to be the ruler of a free people.
Nor have We been wanting in attentions to our British brethren. We have warned them from time
to time of attempts by their legislature to extend an unwarrantable jurisdiction over us. We have
reminded them of the circumstances of our emigration and settlement here. We have appealed to
their native justice and magnanimity, and we have conjured them by the ties of our common
kindred to disavow these usurpations, which would inevitably interrupt our connections and
correspondence. They too have been deaf to the voice of justice and of consanguinity. We must,
therefore, acquiesce in the necessity, which denounces our Separation, and hold them, as we hold
the rest of mankind, Enemies in War, in Peace Friends.
We, therefore, the Representatives of the united States of America, in General Congress,
Assembled, appealing to the Supreme Judge of the world for the rectitude of our intentions, do, in
the Name, and by Authority of the good People of these Colonies, solemnly publish and declare,
That these united Colonies are, and of Right ought to be Free and Independent States, that they are
Absolved from all Allegiance to the British Crown, and that all political connection between them
and the State of Great Britain, is and ought to be totally dissolved; and that as Free and Independent
States, they have full Power to levy War, conclude Peace, contract Alliances, establish Commerce,
and to do all other Acts and Things which Independent States may of right do. — And for the
support of this Declaration, with a firm reliance on the protection of Divine Providence, we
mutually pledge to each other our Lives, our Fortunes, and our sacred Honor.

101

New Hampshire:
Josiah Bartlett, William Whipple, Matthew Thornton
Massachusetts:
John Hancock, Samuel Adams, John Adams, Robert Treat Paine, Elbridge Gerry
Rhode Island:
Stephen Hopkins, William Ellery
Connecticut:
Roger Sherman, Samuel Huntington, William Williams, Oliver Wolcott
New York:
William Floyd, Philip Livingston, Francis Lewis, Lewis Morris
New Jersey:
Richard Stockton, John Witherspoon, Francis Hopkinson, John Hart, Abraham Clark
Pennsylvania:
Robert Morris, Benjamin Rush, Benjamin Franklin, John Morton, George Clymer, James Smith,
George Taylor, James Wilson, George Ross
Delaware:
Caesar Rodney, George Read, Thomas McKean
Maryland:
Samuel Chase, William Paca, Thomas Stone, Charles Carroll of Carrollton
Virginia:
George Wythe, Richard Henry Lee, Thomas Jefferson, Benjamin Harrison, Thomas Nelson, Jr.,
Francis Lightfoot Lee, Carter Braxton
North Carolina:
William Hooper, Joseph Hewes, John Penn
South Carolina:
Edward Rutledge, Thomas Heyward, Jr., Thomas Lynch, Jr., Arthur Middleton
Georgia:
Button Gwinnett, Lyman Hall, George Walton

102

Chapter 4, Appendix B: New York State Constitution’s Table of Contents
and Bill of Rights
(For complete NYS Constitution use the following link.)
https://www.dos.ny.gov/info/constitution/index.html
THE CONSTITUTION
OF THE
STATE OF NEW YORK
As Revised, with Amendments adopted by the
Constitutional Convention of 1938 and Approved
by Vote of the People on November 8, 1938
and
Amendments subsequently adopted by the
Legislature and Approved by Vote of the People.
ARTICLE I
Bill of Rights
§1.

Rights, privileges and franchise secured; power of legislature to dispense with primary
elections in certain cases.

2.

Trial by jury; how waived.

3.

Freedom of worship; religious liberty.

4.

Habeas corpus.

5.

Bail; fines; punishments; detention of witnesses.

6.

Grand jury; protection of certain enumerated rights; duty of public officers to sign waiver
of immunity and give testimony; penalty for refusal.

7.

Compensation for taking private property; private roads; drainage of agricultural lands.

8.

Freedom of speech and press; criminal prosecutions for libel.

9.

Right to assemble and petition; divorce; lotteries; pool-selling and gambling; laws to
prevent; pari-mutuel betting on horse races permitted; games of chance, bingo or lotto
authorized under certain restrictions.

10.

Repealed
103

11.
12.

Equal protection of laws; discrimination in civil rights prohibited.
Security against unreasonable searches, seizures and interceptions.

13.

Repealed

14.

Common law and acts of the colonial and state legislatures.

15.

Repealed

16.

Damages for injuries causing death.

17.

Labor not a commodity; hours and wages in public work; right to organize and bargain
collectively.

18.

Workers' compensation.
ARTICLE II
Suffrage

§1.

Qualifications of voters.

2.

Absentee voting.

3.

Persons excluded from the right of suffrage.

4.

Certain occupations and conditions not to affect residence.

5.

Registration and election laws to be passed.

6.

Permanent registration.

7.

Manner of voting; identification of voters.

8.

Bi-partisan registration and election board.

9.

Presidential elections; special voting procedures authorized.
ARTICLE III
Legislature

§1.

Legislative power.

2.

Number and terms of senators and assemblymen.

3.

Senate districts.

104

4.
5.

Readjustments and reapportionments; when federal census to control.
Apportionment of assemblymen; creation of assembly districts.

5-a.

Definition of inhabitants.

6.

Compensation, allowances and traveling expenses of members.

7.

Qualifications of members; prohibitions on certain civil appointments; acceptance to
vacate seat.

8.

Time of elections of members.

9.

Powers of each house.

10.

Journals; open sessions; adjournments.

11.

Members not to be questioned for speeches.

12.

Bills may originate in either house; may be amended by the other.

13.

Enacting clause of bills; no law to be enacted except by bill.

14.

Manner of passing bills; message of necessity for immediate vote.

15.

Private or local bills to embrace only one subject, expressed in title.

16.

Existing law not to be made applicable by reference.

17.

Cases in which private or local bills shall not be passed.

18.

Extraordinary sessions of the legislature; power to convene on legislative initiative.

19.

Private claims not to be audited by legislature; claims barred by lapse of time.

20.

Two-thirds bills.

21.

Certain sections not to apply to bills recommended by certain commissioners or public
agencies.

22.

Tax laws to state tax and object distinctly; definition of income for income tax purposes by
reference to federal laws authorized.

23.

When yeas and nays necessary; three-fifths to constitute quorum.

24.

Prison labor; contract system abolished.

105

25.

Emergency governmental operations; legislature to provide for.
ARTICLE IV
Executive

§1.

Executive power; election and terms of governor and lieutenant-governor.

2.

Qualifications of governor and lieutenant-governor.

3.

Powers and duties of governor; compensation.

4.

Reprieves, commutations and pardons; powers and duties of governor relating to grants of.

5.

When lieutenant-governor to act as governor.

6.

Duties and compensation of lieutenant-governor; succession to the governorship.

7.

Action by governor on legislative bills; reconsideration after veto.

8.

Departmental rules and regulations; filing; publication.
ARTICLE V
Officers And Civil Departments

§1.

Comptroller and attorney-general; payment of state moneys without audit void.

2.

Civil departments in the state government.

3.

Assignment of functions.

4.

Department heads.

5.

Repealed

6.

Civil service appointments and promotions; veterans' credits.

7.

Membership in retirement systems; benefits not to be diminished nor impaired.
ARTICLE VI
Judiciary

§1.

Unified court system; organization; process.

2.

Court of appeals; organization; designations; vacancies, how filled; commission on judicial
nomination.
Court of appeals; jurisdiction.

3.

106

4.

Judicial departments; appellate divisions, how constituted; governor to designate justices;
temporary assignments; jurisdiction.

5.

Appeals from judgment or order; new trial.

6.

Judicial districts; how constituted; supreme court.

7.

Supreme court; jurisdiction.

8.

Appellate terms; composition; jurisdiction.

9.

Court of claims; jurisdiction.

10.

County courts; judges.

11.

County court; jurisdiction.

12.

Surrogate's courts; judges; jurisdiction.

13.

Family court; organization; jurisdiction.

14.

Discharge of duties of more than one judicial office by same judicial officer.

15.

New York city; city-wide courts; jurisdiction.

16.

District courts; jurisdiction; judges.

17.

Town, village and city courts; jurisdiction; judges.

18.

Trial by jury; trial without jury; claims against state.

19.

Transfer of actions and proceedings.

20.

Judges and justices; qualifications; eligibility for other office or service; restrictions.

21.

Vacancies; how filled.

22.

Commission on judicial conduct; composition; organization and procedure; review by
court of appeals; discipline of judges or justices.

23.

Removal of judges.

24.

Court for trial of impeachments; judgment.

25.

Judges and justices; compensation; retirement.

107

26.

Temporary assignments of judges and justices.

27.

Supreme court; extraordinary terms.

28.

Administrative supervision of court system.

29.

Expenses of courts.

30.

Legislative power over jurisdiction and proceedings; delegation of power to regulate
practice and procedure.

31.

Inapplicability of article to certain courts.

32.

Custodians of children to be of same religious persuasion.

33.

Existing laws; duty of legislature to implement article.

34.

Pending appeals, actions and proceedings; preservation of existing terms of office of judges
and justices.

35.

Certain courts abolished; transfer of judges, court personnel, and actions and proceedings
to other courts.

36.

Pending civil and criminal cases.

36-a. Effective date of certain amendments to articles VI and VII.
36-b. No section
36-c. Effective date of certain amendments to article VI, section 22.
37.

Effective date of article.
ARTICLE VII
State Finances

§1.

Estimates by departments, the legislature and the judiciary of needed appropriations;
hearings.

2.

Executive budget.

3.

Budget bills; appearances before legislature.

4.
5.

Action on budget bills by legislature; effect thereof.
Restrictions on consideration of other appropriations.

108

6.

Restrictions on content of appropriation bills.

7.

Appropriation bills.

8.

Gift or loan of state credit or money prohibited; exceptions for enumerated purposes.

9.

Short term state debts in anticipation of taxes, revenues and proceeds of sale of authorized
bonds.

10.

State debts on account of invasion, insurrection, war and forest fires.

11.

State debts generally; manner of contracting; referendum.

12.

State debts generally; how paid; contribution to sinking funds; restrictions on use of bond
proceeds.

13.

Refund of state debts.

14.

State debt for elimination of railroad crossings at grade; expenses; how borne; construction
and reconstruction of state highways and parkways.

15.

Sinking funds; how kept and invested; income therefrom and application thereof.

16.

Payment of state debts; when comptroller to pay without appropriation.

17.

Authorizing the legislature to establish a fund or funds for tax revenue stabilization
reserves; regulating payments thereto and withdrawals therefrom.

18.

Bonus on account of service of certain veterans in World War II.

19.

State debt for expansion of state university.
ARTICLE VIII
Local Finances

§1.

Gift or loan of property or credit of local subdivisions prohibited; exceptions for
enumerated purposes.

2.

Restrictions on indebtedness of local subdivisions; contracting and payment of local
indebtedness; exceptions.

2-a.

Local indebtedness for water supply, sewage and drainage facilities and purposes;
allocations and exclusions of indebtedness.

3.

Restrictions on creation and indebtedness of certain corporations.

109

4.

Limitations on local indebtedness.

5.

Ascertainment of debt-incurring power of counties, cities, towns and villages; certain
indebtedness to be excluded.

6.

Debt-incurring power of Buffalo, Rochester, and Syracuse; certain additional indebtedness
to be excluded.

7.

Debt-incurring power of New York city; certain additional indebtedness to be excluded.

7-a.

Debt-incurring power of New York city; certain indebtedness for railroads and transit
purposes to be excluded.

8.

Indebtedness not to be invalidated by operation of this article.

9.

When debt-incurring power of certain counties shall cease.

10.

Limitations on amount to be raised by real estate taxes for local purposes; exceptions.

10-a. Application and use of revenues: certain public improvements.
11.

Taxes for certain capital expenditures to be excluded from tax limitation.

12.

Powers of local governments to be restricted; further limitations on contracting local
indebtedness authorized.
ARTICLE IX
Local Governments

§1.

Bill of rights for local governments.

2.

Powers and duties of legislature; home rule powers of local governments; statute of local
governments.

3.

Existing laws to remain applicable; construction; definitions.
ARTICLE X
Corporations

§1.

Corporations; formation of.

2.

Dues of corporations.

3.

Savings bank charters; savings and loan association charters; special charters not to be
granted.

110

4.

Corporations; definition; right to sue and be sued.

5.

Public corporations; restrictions on creation and powers; accounts; obligations of.

6.

Liability of state for payment of bonds of public corporation to construct state thruways;
use of state canal lands and properties.

7.

Liability of state for obligations of the port of New York authority for railroad commuter
cars; limitations.

8.

Liability of state on bonds of a public corporation to finance new industrial or
manufacturing plants in depressed areas.
ARTICLE XI
Education

§1.

Common schools.

2.

Regents of the University.

3.

Use of public property or money in aid of denominational schools prohibited;
transportation of children authorized.
ARTICLE XII
Defense

§1.

Defense; militia.
ARTICLE XIII
Public Officers

§1.

Oath of office; no other test for public office.

2.

Duration of term of office.

3.

Vacancies in office; how filled; boards of education.

4.

Political year and legislative term.

5.

Removal from office for misconduct.

6.

When office to be deemed vacant; legislature may declare.

7.

Compensation of officers.

8.

Election and term of city and certain county officers.
111

9-12. No sections 9-12
13.

Law enforcement and other officers.

14.

Employees of, and contractors for, the state and local governments; wages, hours and other
provisions to be regulated by legislature.
ARTICLE XIV
Conservation

§1.

Forest preserve to be forever kept wild; authorized uses and exceptions.

2.

Reservoirs.

3.

Forest and wild life conservation; use or disposition of certain lands authorized.

4.

Protection of natural resources; development of agricultural lands.

5.

Violations of article; how restrained.
ARTICLE XV
Canals

§1.

Disposition of canals and canal properties prohibited.

2.

Prohibition inapplicable to lands and properties no longer useful; disposition authorized.

3.

Contracts for work and materials; special revenue fund.

4.

Lease or transfer to federal government of barge canal system authorized.
ARTICLE XVI
Taxation

§1.

Power of taxation; exemptions from taxation.

2.

Assessments for taxation purposes.

3.

Situs of intangible personal property; taxation of.

4.

Certain corporations not to be discriminated against.

5.

Compensation of public officers and employees subject to taxation.

6.

Public improvements or services; contract of indebtedness; creation of public corporations.
ARTICLE XVII
112

Social Welfare
§1.

Public relief and care.

2.

State board of social welfare; powers and duties.

3.

Public health.

4.

Care and treatment of persons suffering from mental disorder or defect; visitation of
institutions for.

5.

Institutions for detention of criminals; probation; parole; state commission of correction.

6.

Visitation and inspection.

7.

Loans for hospital construction.
ARTICLE XVIII
Housing

§1.

Housing and nursing home accommodations for persons of low income; slum clearance.

2.

Idem; powers of legislature in aid of.

3.

Article VII to apply to state debts under this article, with certain exceptions; amortization
of state debts; capital and periodic subsidies.

4.

Powers of cities, towns and villages to contract indebtedness in aid of low rent housing and
slum clearance projects; restrictions thereon.

5.

Liability for certain loans made by the state to certain public corporations.

6.

Loans and subsidies; restrictions on and preference in occupancy of projects.

7.

Liability arising from guarantees to be deemed indebtedness; method of computing.

8.

Excess condemnation.

9.

Acquisition of property for purposes of article.

10.

Power of legislature; construction of article.

ARTICLE XIX
113

Amendments To Constitution
§1.

Amendments to constitution; how proposed, voted upon and ratified; failure of attorneygeneral to render opinion not to affect validity.

2.

Future constitutional conventions; how called; election of delegates; compensation;
quorum; submission of amendments; officers; employees; rules; vacancies.

3.

Amendments simultaneously submitted by convention and legislature.
ARTICLE XX
When To Take Effect

§1.

Time of taking effect.
THE CONSTITUTION

(1)[Preamble] We The People of the State of New York, grateful to Almighty God for our
Freedom, in order to secure its blessings, DO ESTABLISH THIS CONSTITUTION.
ARTICLE I
Bill Of Rights
[Rights, privileges and franchise secured; power of legislature to dispense with primary elections
in certain cases]
Section 1. No member of this state shall be disfranchised, or deprived of any of the rights or
privileges secured to any citizen thereof, unless by the law of the land, or the judgment of his or
her peers, except that the legislature may provide that there shall be no primary election held to
nominate candidates for public office or to elect persons to party positions for any political party
or parties in any unit of representation of the state from which such candidates or persons are
nominated or elected whenever there is no contest or contests for such nominations or election as
may be prescribed by general law. (Amended by vote of the people November 3, 1959; November
6, 2001.) (2)
[Trial by jury; how waived]
Section 2. Trial by jury in all cases in which it has heretofore been guaranteed by constitutional
provision shall remain inviolate forever; but a jury trial may be waived by the parties in all civil
cases in the manner to be prescribed by law. The legislature may provide, however, by law, that a
verdict may be rendered by not less than five-sixths of the jury in any civil case. A jury trial may
be waived by the defendant in all criminal cases, except those in which the crime charged may be
punishable by death, by a written instrument signed by the defendant in person in open court before
and with the approval of a judge or justice of a court having jurisdiction to try the offense. The
legislature may enact laws, not inconsistent herewith, governing the form, content, manner and
114

time of presentation of the instrument effectuating such waiver. (Amended by Constitutional
Convention of 1938 and approved by vote of the people November 8, 1938.)
[Freedom of worship; religious liberty]
Section 3. The free exercise and enjoyment of religious profession and worship, without
discrimination or preference, shall forever be allowed in this state to all humankind; and no person
shall be rendered incompetent to be a witness on account of his or her opinions on matters of
religious belief; but the liberty of conscience hereby secured shall not be so construed as to excuse
acts of licentiousness, or justify practices inconsistent with the peace or safety of this state.
(Amended by vote of the people November 6, 2001.)
[Habeas corpus]
Section 4. The privilege of a writ or order of habeas corpus shall not be suspended, unless, in case
of rebellion or invasion, the public safety requires it. (Amended by Constitutional Convention of
1938 and approved by vote of the people November 8, 1938.)
[Bail; fines; punishments; detention of witnesses]
Section 5. Excessive bail shall not be required nor excessive fines imposed, nor shall cruel and
unusual punishments be inflicted, nor shall witnesses be unreasonably detained.
[Grand jury; protection of certain enumerated rights; duty of public officers to sign waiver of
immunity and give testimony; penalty for refusal]
Section 6. No person shall be held to answer for a capital or otherwise infamous crime (except in
cases of impeachment, and in cases of militia when in actual service, and the land, air and naval
forces in time of war, or which this state may keep with the consent of congress in time of peace,
and in cases of petit larceny under the regulation of the legislature), unless on indictment of a grand
jury, except that a person held for the action of a grand jury upon a charge for such an offense,
other than one punishable by death or life imprisonment, with the consent of the district attorney,
may waive indictment by a grand jury and consent to be prosecuted on an information filed by the
district attorney; such waiver shall be evidenced by written instrument signed by the defendant in
open court in the presence of his or her counsel. In any trial in any court whatever the party accused
shall be allowed to appear and defend in person and with counsel as in civil actions and shall be
informed of the nature and cause of the accusation and be confronted with the witnesses against
him or her. No person shall be subject to be twice put in jeopardy for the same offense; nor shall
he or she be compelled in any criminal case to be a witness against himself or herself, providing,
that any public officer who, upon being called before a grand jury to testify concerning the conduct
of his or her present office or of any public office held by him or her within five years prior to such
grand jury call to testify, or the performance of his or her official duties in any such present or
prior offices, refuses to sign a waiver of immunity against subsequent criminal prosecution, or to
answer any relevant question concerning such matters before such grand jury, shall by virtue of
such refusal, be disqualified from holding any other public office or public employment for a
period of five years from the date of such refusal to sign a waiver of immunity against subsequent
115

prosecution, or to answer any relevant question concerning such matters before such grand jury,
and shall be removed from his or her present office by the appropriate authority or shall forfeit his
or her present office at the suit of the attorney-general.
The power of grand juries to inquire into the wilful misconduct in office of public officers, and to
find indictments or to direct the filing of informations in connection with such inquiries, shall
never be suspended or impaired by law. No person shall be deprived of life, liberty or property
without due process of law. (Amended by Constitutional Convention of 1938 and approved by
vote of the people November 8, 1938; further amended by vote of the people November 8, 1949;
November 3, 1959; November 6, 1973; November 6, 2001.)
[Compensation for taking private property; private roads; drainage of agricultural lands]
Section 7 (a) Private property shall not be taken for public use without just compensation.
(b) Private roads may be opened in the manner to be prescribed by law; but in every case the
necessity of the road and the amount of all damage to be sustained by the opening thereof shall be
first determined by a jury of freeholders, and such amount, together with the expenses of the
proceedings, shall be paid by the person to be benefitted.
(c)The use of property for the drainage of swamp or agricultural lands is declared to be a public
use, and general laws may be passed permitting the owners or occupants of swamp or agricultural
lands to construct and maintain for the drainage thereof, necessary drains, ditches and dykes upon
the lands of others, under proper restrictions, on making just compensation, and such compensation
together with the cost of such drainage may be assessed, wholly or partly, against any property
benefitted thereby; but no special laws shall be enacted for such purposes. (Amended by
Constitutional Convention of 1938 and approved by vote of the people November 8, 1938.
Subdivision (e) repealed by vote of the people November 5, 1963. Subdivision (b) repealed by
vote of the people November 3, 1964.)
[Freedom of speech and press; criminal prosecutions for libel]
Section 8. Every citizen may freely speak, write and publish his or her sentiments on all subjects,
being responsible for the abuse of that right; and no law shall be passed to restrain or abridge the
liberty of speech or of the press. In all criminal prosecutions or indictments for libels, the truth
may be given in evidence to the jury; and if it shall appear to the jury that the matter charged as
libelous is true, and was published with good motives and for justifiable ends, the party shall be
acquitted; and the jury shall have the right to determine the law and the fact. (Amended by vote of
the people November 6, 2001.)
[Right to assemble and petition; divorce; lotteries; pool-selling and gambling; laws to prevent;
pari-mutual betting on horse races permitted; games of chance, bingo or lotto authorized under
certain restrictions]
§9.
1. No law shall be passed abridging the rights of the people peaceably to assemble and to
petition the government, or any department thereof; nor shall any divorce be granted otherwise
116

than by due judicial proceedings; except as hereinafter provided, no lottery or the sale of lottery
tickets, pool-selling, book-making, or any other kind of gambling, except lotteries operated by the
state and the sale of lottery tickets in connection therewith as may be authorized and prescribed by
the legislature, the net proceeds of which shall be applied exclusively to or in aid or support of
education in this state as the legislature may prescribe, and except pari-mutual betting on horse
races as may be prescribed by the legislature and from which the state shall derive a reasonable
revenue for the support of government, shall hereafter be authorized or allowed within this state;
and the legislature shall pass appropriate laws to prevent offenses against any of the provisions of
this section.
2. Notwithstanding the foregoing provisions of this section, any city, town or village within the
state may by an approving vote of the majority of the qualified electors in such municipality voting
on a proposition therefor submitted at a general or special election authorize, subject to state
legislative supervision and control, the conduct of one or both of the following categories of games
of chance commonly known as: (a) bingo or lotto, in which prizes are awarded on the basis of
designated numbers or symbols on a card conforming to numbers or symbols selected at random;
(b) games in which prizes are awarded on the basis of a winning number or numbers, color or
colors, or symbol or symbols determined by chance from among those previously selected or
played, whether determined as the result of the spinning of a wheel, a drawing or otherwise by
chance. If authorized, such games shall be subject to the following restrictions, among others
which may be prescribed by the legislature: (1) only bona fide religious, charitable or non-profit
organizations of veterans, volunteer firefighter and similar non-profit organizations shall be
permitted to conduct such games; (2) the entire net proceeds of any game shall be exclusively
devoted to the lawful purposes of such organizations; (3) no person except a bona fide member of
any such organization shall participate in the management or operation of such game; and (4) no
person shall receive any remuneration for participating in the management or operation of any
such game. Unless otherwise provided by law, no single prize shall exceed two hundred fifty
dollars, nor shall any series of prizes on one occasion aggregate more than one thousand dollars.
The legislature shall pass appropriate laws to effectuate the purposes of this subdivision, ensure
that such games are rigidly regulated to prevent commercialized gambling, prevent participation
by criminal and other undesirable elements and the diversion of funds from the purposes
authorized hereunder and establish a method by which a municipality which has authorized such
games may rescind or revoke such authorization. Unless permitted by the legislature, no
municipality shall have the power to pass local laws or ordinances relating to such games. Nothing
in this section shall prevent the legislature from passing laws more restrictive than any of the
provisions of this section. (Amendment approved by vote of the people November 7, 1939; further
amended by vote of the people November 5, 1957; November 8, 1966; November 4, 1975;
November 6, 1984; November 6, 2001.)
[Section 10 which dealt with ownership of lands, yellowtail tenures and escheat was repealed by
amendment approved by vote of the people November 6, 1962]
[Equal protection of laws; discrimination in civil rights prohibited]
Section 11. No person shall be denied the equal protection of the laws of this state or any
subdivision thereof. No person shall, because of race, color, creed or religion, be subjected to any
117

discrimination in his or her civil rights by any other person or by any firm, corporation, or
institution, or by the state or any agency or subdivision of the state. (New. Adopted by
Constitutional Convention of 1938 and approved by vote of the people November 8, 1938;
amended by vote of the people November 6, 2001.)
[Security against unreasonable searches, seizures and interceptions]
Section 12. The right of the people to be secure in their persons, houses, papers and effects, against
unreasonable searches and seizures, shall not be violated, and no warrants shall issue, but upon
probable cause, supported by oath or affirmation, and particularly describing the place to be
searched, and the persons or things to be seized.
The right of the people to be secure against unreasonable interception of telephone and telegraph
communications shall not be violated, and ex parte orders or warrants shall issue only upon oath
or affirmation that there is reasonable ground to believe that evidence of crime may be thus
obtained, and identifying the particular means of communication, and particularly describing the
person or persons whose communications are to be intercepted and the purpose thereof. (New.
Adopted by Constitutional Convention of 1938 and approved by vote of the people November 8,
1938.)
[Section 13 which dealt with purchase of lands of Indians was repealed by amendment approved
by vote of the people November 6, 1962]
[Common law and acts of the colonial and state legislatures]
Section 14. Such parts of the common law, and of the acts of the legislature of the colony of New
York, as together did form the law of the said colony, on the nineteenth day of April, one thousand
seven hundred seventy-five, and the resolutions of the congress of the said colony, and of the
convention of the State of New York, in force on the twentieth day of April, one thousand seven
hundred seventy-seven, which have not since expired, or been repealed or altered; and such acts
of the legislature of this state as are now in force, shall be and continue the law of this state, subject
to such alterations as the legislature shall make concerning the same. But all such parts of the
common law, and such of the said acts, or parts thereof, as are repugnant to this constitution, are
hereby abrogated. (Formerly §16. Renumbered and amended by Constitutional Convention of
1938 and approved by vote of the people November 8, 1938.)
[Section 15 which dealt with certain grants of lands and of charters made by the king of Great
Britain and the state and obligations and contracts not to be impaired was repealed by amendment
approved by vote of the people November 6, 1962]
[Damages for injuries causing death]
Section 16. The right of action now existing to recover damages for injuries resulting in death,
shall never be abrogated; and the amount recoverable shall not be subject to any statutory
limitation. (Formerly §18. Renumbered by Constitutional Convention of 1938 and approved by
vote of the people November 8, 1938.)
118

[Labor not a commodity; hours and wages in public work; right to organize and bargain
collectively]
Section 17. Labor of human beings is not a commodity nor an article of commerce and shall never
be so considered or construed.
No laborer, worker or mechanic, in the employ of a contractor or sub-contractor engaged in the
performance of any public work, shall be permitted to work more than eight hours in any day or
more than five days in any week, except in cases of extraordinary emergency; nor shall he or she
be paid less than the rate of wages prevailing in the same trade or occupation in the locality within
the state where such public work is to be situated, erected or used.
Employees shall have the right to organize and to bargain collectively through representatives of
their own choosing. (New. Adopted by Constitutional Convention of 1938 and approved by vote
of the people November 8, 1938; amended by vote of the people November 6, 2001.)
[Workers' compensation]
Section 18. Nothing contained in this constitution shall be construed to limit the power of the
legislature to enact laws for the protection of the lives, health, or safety of employees; or for the
payment, either by employers, or by employers and employees or otherwise, either directly or
through a state or other system of insurance or otherwise, of compensation for injuries to
employees or for death of employees resulting from such injuries without regard to fault as a cause
thereof, except where the injury is occasioned by the wilful intention of the injured employee to
bring about the injury or death of himself or herself or of another, or where the injury results solely
from the intoxication of the injured employee while on duty; or for the adjustment, determination
and settlement, with or without trial by jury, of issues which may arise under such legislation; or
to provide that the right of such compensation, and the remedy therefor shall be exclusive of all
other rights and remedies for injuries to employees or for death resulting from such injuries; or to
provide that the amount of such compensation for death shall not exceed a fixed or determinable
sum; provided that all moneys paid by an employer to his or her employees or their legal
representatives, by reason of the enactment of any of the laws herein authorized, shall be held to
be a proper charge in the cost of operating the business of the employer. (Formerly §19.
Renumbered by Constitutional Convention of 1938 and approved by vote of the people November
8, 1938; amended by vote of the people November 6, 2001.)

119

Chapter 4, Appendix C: The United States Constitution
(Spelling is from the original document.)
We the People of the United States, in Order to form a more perfect Union, establish Justice, insure
domestic Tranquility, provide for the common defence, promote the general Welfare, and secure
the Blessings of Liberty to ourselves and our Posterity, do ordain and establish this Constitution
for the United States of America.
Article. I.
Section. 1.
All legislative Powers herein granted shall be vested in a Congress of the United States, which
shall consist of a Senate and House of Representatives.
Section. 2.
The House of Representatives shall be composed of Members chosen every second Year by the
People of the several States, and the Electors in each State shall have the Qualifications requisite
for Electors of the most numerous Branch of the State Legislature.
No Person shall be a Representative who shall not have attained to the Age of twenty five Years,
and been seven Years a Citizen of the United States, and who shall not, when elected, be an
Inhabitant of that State in which he shall be chosen.
Representatives and direct Taxes shall be apportioned among the several States which may be
included within this Union, according to their respective Numbers, which shall be determined by
adding to the whole Number of free Persons, including those bound to Service for a Term of Years,
and excluding Indians not taxed, three fifths of all other Persons. The actual Enumeration shall be
made within three Years after the first Meeting of the Congress of the United States, and within
every subsequent Term of ten Years, in such Manner as they shall by Law direct. The Number of
Representatives shall not exceed one for every thirty Thousand, but each State shall have at Least
one Representative; and until such enumeration shall be made, the State of New Hampshire shall
be entitled to chuse three, Massachusetts eight, Rhode-Island and Providence Plantations one,
Connecticut five, New-York six, New Jersey four, Pennsylvania eight, Delaware one, Maryland
six, Virginia ten, North Carolina five, South Carolina five, and Georgia three.
When vacancies happen in the Representation from any State, the Executive Authority thereof
shall issue Writs of Election to fill such Vacancies.
The House of Representatives shall chuse their Speaker and other Officers; and shall have the sole
Power of Impeachment.
Section. 3.
The Senate of the United States shall be composed of two Senators from each State, chosen by the
Legislature thereof, for six Years; and each Senator shall have one Vote.
Immediately after they shall be assembled in Consequence of the first Election, they shall be
divided as equally as may be into three Classes. The Seats of the Senators of the first Class shall
120

be vacated at the Expiration of the second Year, of the second Class at the Expiration of the fourth
Year, and of the third Class at the Expiration of the sixth Year, so that one third may be chosen
every second Year; and if Vacancies happen by Resignation, or otherwise, during the Recess of
the Legislature of any State, the Executive thereof may make temporary Appointments until the
next Meeting of the Legislature, which shall then fill such Vacancies.
No Person shall be a Senator who shall not have attained to the Age of thirty Years, and been nine
Years a Citizen of the United States, and who shall not, when elected, be an Inhabitant of that State
for which he shall be chosen.
The Vice President of the United States shall be President of the Senate, but shall have no Vote,
unless they be equally divided.
The Senate shall chuse their other Officers, and also a President pro tempore, in the Absence of
the Vice President, or when he shall exercise the Office of President of the United States.
The Senate shall have the sole Power to try all Impeachments. When sitting for that Purpose, they
shall be on Oath or Affirmation. When the President of the United States is tried, the Chief Justice
shall preside: And no Person shall be convicted without the Concurrence of two thirds of the
Members present.
Judgment in Cases of Impeachment shall not extend further than to removal from Office, and
disqualification to hold and enjoy any Office of honor, Trust or Profit under the United States: but
the Party convicted shall nevertheless be liable and subject to Indictment, Trial, Judgment and
Punishment, according to Law.
Section. 4.
The Times, Places and Manner of holding Elections for Senators and Representatives, shall be
prescribed in each State by the Legislature thereof; but the Congress may at any time by Law make
or alter such Regulations, except as to the Places of chusing Senators.
The Congress shall assemble at least once in every Year, and such Meeting shall be on the first
Monday in December, unless they shall by Law appoint a different Day.
Section. 5.
Each House shall be the Judge of the Elections, Returns and Qualifications of its own Members,
and a Majority of each shall constitute a Quorum to do Business; but a smaller Number may
adjourn from day to day, and may be authorized to compel the Attendance of absent Members, in
such Manner, and under such Penalties as each House may provide.
Each House may determine the Rules of its Proceedings, punish its Members for disorderly
Behaviour, and, with the Concurrence of two thirds, expel a Member.
Each House shall keep a Journal of its Proceedings, and from time to time publish the same,
excepting such Parts as may in their Judgment require Secrecy; and the Yeas and Nays of the

121

Members of either House on any question shall, at the Desire of one fifth of those Present, be
entered on the Journal.
Neither House, during the Session of Congress, shall, without the Consent of the other, adjourn
for more than three days, nor to any other Place than that in which the two Houses shall be sitting.
Section. 6.
The Senators and Representatives shall receive a Compensation for their Services, to be
ascertained by Law, and paid out of the Treasury of the United States. They shall in all Cases,
except Treason, Felony and Breach of the Peace, be privileged from Arrest during their Attendance
at the Session of their respective Houses, and in going to and returning from the same; and for any
Speech or Debate in either House, they shall not be questioned in any other Place.
No Senator or Representative shall, during the Time for which he was elected, be appointed to any
civil Office under the Authority of the United States, which shall have been created, or the
Emoluments whereof shall have been encreased during such time; and no Person holding any
Office under the United States, shall be a Member of either House during his Continuance in
Office.
Section. 7.
All Bills for raising Revenue shall originate in the House of Representatives; but the Senate may
propose or concur with Amendments as on other Bills.
Every Bill which shall have passed the House of Representatives and the Senate, shall, before it
become a Law, be presented to the President of the United States; If he approve he shall sign it,
but if not he shall return it, with his Objections to that House in which it shall have originated, who
shall enter the Objections at large on their Journal, and proceed to reconsider it. If after such
Reconsideration two thirds of that House shall agree to pass the Bill, it shall be sent, together with
the Objections, to the other House, by which it shall likewise be reconsidered, and if approved by
two thirds of that House, it shall become a Law. But in all such Cases the Votes of both Houses
shall be determined by yeas and Nays, and the Names of the Persons voting for and against the
Bill shall be entered on the Journal of each House respectively. If any Bill shall not be returned by
the President within ten Days (Sundays excepted) after it shall have been presented to him, the
Same shall be a Law, in like Manner as if he had signed it, unless the Congress by their
Adjournment prevent its Return, in which Case it shall not be a Law.
Every Order, Resolution, or Vote to which the Concurrence of the Senate and House of
Representatives may be necessary (except on a question of Adjournment) shall be presented to the
President of the United States; and before the Same shall take Effect, shall be approved by him, or
being disapproved by him, shall be repassed by two thirds of the Senate and House of
Representatives, according to the Rules and Limitations prescribed in the Case of a Bill.

Section. 8.

122

The Congress shall have Power To lay and collect Taxes, Duties, Imposts and Excises, to pay the
Debts and provide for the common Defence and general Welfare of the United States; but all
Duties, Imposts and Excises shall be uniform throughout the United States;
To borrow Money on the credit of the United States;
To regulate Commerce with foreign Nations, and among the several States, and with the Indian
Tribes;
To establish an uniform Rule of Naturalization, and uniform Laws on the subject of Bankruptcies
throughout the United States;
To coin Money, regulate the Value thereof, and of foreign Coin, and fix the Standard of Weights
and Measures;
To provide for the Punishment of counterfeiting the Securities and current Coin of the United
States;
To establish Post Offices and post Roads;
To promote the Progress of Science and useful Arts, by securing for limited Times to Authors and
Inventors the exclusive Right to their respective Writings and Discoveries;
To constitute Tribunals inferior to the supreme Court;
To define and punish Piracies and Felonies committed on the high Seas, and Offences against the
Law of Nations;
To declare War, grant Letters of Marque and Reprisal, and make Rules concerning Captures on
Land and Water;
To raise and support Armies, but no Appropriation of Money to that Use shall be for a longer Term
than two Years;
To provide and maintain a Navy;
To make Rules for the Government and Regulation of the land and naval Forces;
To provide for calling forth the Militia to execute the Laws of the Union, suppress Insurrections
and repel Invasions;
To provide for organizing, arming, and disciplining, the Militia, and for governing such Part of
them as may be employed in the Service of the United States, reserving to the States respectively,
the Appointment of the Officers, and the Authority of training the Militia according to the
discipline prescribed by Congress;

123

To exercise exclusive Legislation in all Cases whatsoever, over such District (not exceeding ten
Miles square) as may, by Cession of particular States, and the Acceptance of Congress, become
the Seat of the Government of the United States, and to exercise like Authority over all Places
purchased by the Consent of the Legislature of the State in which the Same shall be, for the
Erection of Forts, Magazines, Arsenals, dock-Yards, and other needful Buildings;—And
To make all Laws which shall be necessary and proper for carrying into Execution the foregoing
Powers, and all other Powers vested by this Constitution in the Government of the United States,
or in any Department or Officer thereof.
Section. 9.
The Migration or Importation of such Persons as any of the States now existing shall think proper
to admit, shall not be prohibited by the Congress prior to the Year one thousand eight hundred and
eight, but a Tax or duty may be imposed on such Importation, not exceeding ten dollars for each
Person.
The Privilege of the Writ of Habeas Corpus shall not be suspended, unless when in Cases of
Rebellion or Invasion the public Safety may require it.
No Bill of Attainder or ex post facto Law shall be passed.
No Capitation, or other direct, Tax shall be laid, unless in Proportion to the Census or enumeration
herein before directed to be taken.
No Tax or Duty shall be laid on Articles exported from any State.
No Preference shall be given by any Regulation of Commerce or Revenue to the Ports of one State
over those of another: nor shall Vessels bound to, or from, one State, be obliged to enter, clear, or
pay Duties in another.
No Money shall be drawn from the Treasury, but in Consequence of Appropriations made by Law;
and a regular Statement and Account of the Receipts and Expenditures of all public Money shall
be published from time to time.
No Title of Nobility shall be granted by the United States: And no Person holding any Office of
Profit or Trust under them, shall, without the Consent of the Congress, accept of any present,
Emolument, Office, or Title, of any kind whatever, from any King, Prince, or foreign State.
Section. 10.
No State shall enter into any Treaty, Alliance, or Confederation; grant Letters of Marque and
Reprisal; coin Money; emit Bills of Credit; make any Thing but gold and silver Coin a Tender in
Payment of Debts; pass any Bill of Attainder, ex post facto Law, or Law impairing the Obligation
of Contracts, or grant any Title of Nobility.
No State shall, without the Consent of the Congress, lay any Imposts or Duties on Imports or
Exports, except what may be absolutely necessary for executing it's inspection Laws: and the net
124

Produce of all Duties and Imposts, laid by any State on Imports or Exports, shall be for the Use of
the Treasury of the United States; and all such Laws shall be subject to the Revision and Controul
of the Congress.
No State shall, without the Consent of Congress, lay any Duty of Tonnage, keep Troops, or Ships
of War in time of Peace, enter into any Agreement or Compact with another State, or with a foreign
Power, or engage in War, unless actually invaded, or in such imminent Danger as will not admit
of delay.
Article. II.
Section. 1.
The executive Power shall be vested in a President of the United States of America. He shall hold
his Office during the Term of four Years, and, together with the Vice President, chosen for the
same Term, be elected, as follows
Each State shall appoint, in such Manner as the Legislature thereof may direct, a Number of
Electors, equal to the whole Number of Senators and Representatives to which the State may be
entitled in the Congress: but no Senator or Representative, or Person holding an Office of Trust or
Profit under the United States, shall be appointed an Elector.
The Electors shall meet in their respective States, and vote by Ballot for two Persons, of whom
one at least shall not be an Inhabitant of the same State with themselves. And they shall make a
List of all the Persons voted for, and of the Number of Votes for each; which List they shall sign
and certify, and transmit sealed to the Seat of the Government of the United States, directed to the
President of the Senate. The President of the Senate shall, in the Presence of the Senate and House
of Representatives, open all the Certificates, and the Votes shall then be counted. The Person
having the greatest Number of Votes shall be the President, if such Number be a Majority of the
whole Number of Electors appointed; and if there be more than one who have such Majority, and
have an equal Number of Votes, then the House of Representatives shall immediately chuse by
Ballot one of them for President; and if no Person have a Majority, then from the five highest on
the List the said House shall in like Manner chuse the President. But in chusing the President, the
Votes shall be taken by States, the Representation from each State having one Vote; A quorum for
this Purpose shall consist of a Member or Members from two thirds of the States, and a Majority
of all the States shall be necessary to a Choice. In every Case, after the Choice of the President,
the Person having the greatest Number of Votes of the Electors shall be the Vice President. But if
there should remain two or more who have equal Votes, the Senate shall chuse from them by Ballot
the Vice President.
The Congress may determine the Time of chusing the Electors, and the Day on which they shall
give their Votes; which Day shall be the same throughout the United States.
No Person except a natural born Citizen, or a Citizen of the United States, at the time of the
Adoption of this Constitution, shall be eligible to the Office of President; neither shall any Person
be eligible to that Office who shall not have attained to the Age of thirty five Years, and been
fourteen Years a Resident within the United States.

125

In Case of the Removal of the President from Office, or of his Death, Resignation, or Inability to
discharge the Powers and Duties of the said Office, the Same shall devolve on the Vice President,
and the Congress may by Law provide for the Case of Removal, Death, Resignation or Inability,
both of the President and Vice President, declaring what Officer shall then act as President, and
such Officer shall act accordingly, until the Disability be removed, or a President shall be elected.
The President shall, at stated Times, receive for his Services, a Compensation, which shall neither
be encreased nor diminished during the Period for which he shall have been elected, and he shall
not receive within that Period any other Emolument from the United States, or any of them.
Before he enter on the Execution of his Office, he shall take the following Oath or Affirmation:—
"I do solemnly swear (or affirm) that I will faithfully execute the Office of President of the United
States, and will to the best of my Ability, preserve, protect and defend the Constitution of the
United States."
Section. 2.
The President shall be Commander in Chief of the Army and Navy of the United States, and of the
Militia of the several States, when called into the actual Service of the United States; he may
require the Opinion, in writing, of the principal Officer in each of the executive Departments, upon
any Subject relating to the Duties of their respective Offices, and he shall have Power to grant
Reprieves and Pardons for Offences against the United States, except in Cases of Impeachment.
He shall have Power, by and with the Advice and Consent of the Senate, to make Treaties, provided
two thirds of the Senators present concur; and he shall nominate, and by and with the Advice and
Consent of the Senate, shall appoint Ambassadors, other public Ministers and Consuls, Judges of
the supreme Court, and all other Officers of the United States, whose Appointments are not herein
otherwise provided for, and which shall be established by Law: but the Congress may by Law vest
the Appointment of such inferior Officers, as they think proper, in the President alone, in the Courts
of Law, or in the Heads of Departments.
The President shall have Power to fill up all Vacancies that may happen during the Recess of the
Senate, by granting Commissions which shall expire at the End of their next Session.
Section. 3.
He shall from time to time give to the Congress Information of the State of the Union, and
recommend to their Consideration such Measures as he shall judge necessary and expedient; he
may, on extraordinary Occasions, convene both Houses, or either of them, and in Case of
Disagreement between them, with Respect to the Time of Adjournment, he may adjourn them to
such Time as he shall think proper; he shall receive Ambassadors and other public Ministers; he
shall take Care that the Laws be faithfully executed, and shall Commission all the Officers of the
United States.
Section. 4.

126

The President, Vice President and all civil Officers of the United States, shall be removed from
Office on Impeachment for, and Conviction of, Treason, Bribery, or other high Crimes and
Misdemeanors.
Article III.
Section. 1.
The judicial Power of the United States, shall be vested in one supreme Court, and in such inferior
Courts as the Congress may from time to time ordain and establish. The Judges, both of the
supreme and inferior Courts, shall hold their Offices during good Behaviour, and shall, at stated
Times, receive for their Services, a Compensation, which shall not be diminished during their
Continuance in Office.
Section. 2.
The judicial Power shall extend to all Cases, in Law and Equity, arising under this Constitution,
the Laws of the United States, and Treaties made, or which shall be made, under their Authority;—
to all Cases affecting Ambassadors, other public Ministers and Consuls;—to all Cases of admiralty
and maritime Jurisdiction;—to Controversies to which the United States shall be a Party;—to
Controversies between two or more States;— between a State and Citizens of another State,—
between Citizens of different States,—between Citizens of the same State claiming Lands under
Grants of different States, and between a State, or the Citizens thereof, and foreign States, Citizens
or Subjects.
In all Cases affecting Ambassadors, other public Ministers and Consuls, and those in which a State
shall be Party, the supreme Court shall have original Jurisdiction. In all the other Cases before
mentioned, the supreme Court shall have appellate Jurisdiction, both as to Law and Fact, with such
Exceptions, and under such Regulations as the Congress shall make.
The Trial of all Crimes, except in Cases of Impeachment, shall be by Jury; and such Trial shall be
held in the State where the said Crimes shall have been committed; but when not committed within
any State, the Trial shall be at such Place or Places as the Congress may by Law have directed.
Section. 3.
Treason against the United States, shall consist only in levying War against them, or in adhering
to their Enemies, giving them Aid and Comfort. No Person shall be convicted of Treason unless
on the Testimony of two Witnesses to the same overt Act, or on Confession in open Court.
The Congress shall have Power to declare the Punishment of Treason, but no Attainder of Treason
shall work Corruption of Blood, or Forfeiture except during the Life of the Person attainted.

Article. IV.
Section. 1.
Full Faith and Credit shall be given in each State to the public Acts, Records, and judicial
Proceedings of every other State. And the Congress may by general Laws prescribe the Manner in
which such Acts, Records and Proceedings shall be proved, and the Effect thereof.
127

Section. 2.
The Citizens of each State shall be entitled to all Privileges and Immunities of Citizens in the
several States.
A Person charged in any State with Treason, Felony, or other Crime, who shall flee from Justice,
and be found in another State, shall on Demand of the executive Authority of the State from which
he fled, be delivered up, to be removed to the State having Jurisdiction of the Crime.
No Person held to Service or Labour in one State, under the Laws thereof, escaping into another,
shall, in Consequence of any Law or Regulation therein, be discharged from such Service or
Labour, but shall be delivered up on Claim of the Party to whom such Service or Labour may be
due.
Section. 3.
New States may be admitted by the Congress into this Union; but no new State shall be formed or
erected within the Jurisdiction of any other State; nor any State be formed by the Junction of two
or more States, or Parts of States, without the Consent of the Legislatures of the States concerned
as well as of the Congress.
The Congress shall have Power to dispose of and make all needful Rules and Regulations
respecting the Territory or other Property belonging to the United States; and nothing in this
Constitution shall be so construed as to Prejudice any Claims of the United States, or of any
particular State.
Section. 4.
The United States shall guarantee to every State in this Union a Republican Form of Government,
and shall protect each of them against Invasion; and on Application of the Legislature, or of the
Executive (when the Legislature cannot be convened), against domestic Violence.
Article. V.
The Congress, whenever two thirds of both Houses shall deem it necessary, shall propose
Amendments to this Constitution, or, on the Application of the Legislatures of two thirds of the
several States, shall call a Convention for proposing Amendments, which, in either Case, shall be
valid to all Intents and Purposes, as Part of this Constitution, when ratified by the Legislatures of
three fourths of the several States, or by Conventions in three fourths thereof, as the one or the
other Mode of Ratification may be proposed by the Congress; Provided that no Amendment which
may be made prior to the Year One thousand eight hundred and eight shall in any Manner affect
the first and fourth Clauses in the Ninth Section of the first Article; and that no State, without its
Consent, shall be deprived of its equal Suffrage in the Senate.
Article. VI.
All Debts contracted and Engagements entered into, before the Adoption of this Constitution, shall
be as valid against the United States under this Constitution, as under the Confederation.
This Constitution, and the Laws of the United States which shall be made in Pursuance thereof;
and all Treaties made, or which shall be made, under the Authority of the United States, shall be
128

the supreme Law of the Land; and the Judges in every State shall be bound thereby, any Thing in
the Constitution or Laws of any State to the Contrary notwithstanding.
The Senators and Representatives before mentioned, and the Members of the several State
Legislatures, and all executive and judicial Officers, both of the United States and of the several
States, shall be bound by Oath or Affirmation, to support this Constitution; but no religious Test
shall ever be required as a Qualification to any Office or public Trust under the United States.
Article. VII.
The Ratification of the Conventions of nine States, shall be sufficient for the Establishment of this
Constitution between the States so ratifying the Same.
Amendments to the Constitution
ARTICLES IN ADDITION TO, AND AMENDMENTS OF, THE CONSTITUTION OF THE
UNITED STATES OF AMERICA, PROPOSED BY CONGRESS, AND RATIFIED BY THE
LEGISLATURES OF THE SEVERAL STATES, PURSUANT TO THE FIFTH ARTICLE OF
THE ORIGINAL CONSTITUTION
Amendment 1
Congress shall make no law respecting an establishment of religion, or prohibiting the free exercise
thereof; or abridging the freedom of speech, or of the press; or the right of the people peaceably to
assemble, and to petition the Government for a redress of grievances.
Amendment 2
A well-regulated Militia, being necessary to the security of a free State, the right of the people to
keep and bear Arms, shall not be infringed.
Amendment 3
No Soldier shall, in time of peace be quartered in any house, without the consent of the Owner,
nor in time of war, but in a manner to be prescribed by law.
Amendment 4
The right of the people to be secure in their persons, houses, papers, and effects, against
unreasonable searches and seizures, shall not be violated, and no Warrants shall issue, but upon
probable cause, supported by Oath or affirmation, and particularly describing the place to be
searched, and the persons or things to be seized.
Amendment 5
No person shall be held to answer for a capital, or otherwise infamous crime, unless on a
presentment or indictment of a Grand Jury, except in cases arising in the land or naval forces, or
in the Militia, when in actual service in time of War or public danger; nor shall any person be
subject for the same offence to be twice put in jeopardy of life or limb; nor shall be compelled in
any criminal case to be a witness against himself, nor be deprived of life, liberty, or property,

129

without due process of law; nor shall private property be taken for public use, without just
compensation.
Amendment 6
In all criminal prosecutions, the accused shall enjoy the right to a speedy and public trial, by an
impartial jury of the State and district wherein the crime shall have been committed, which district
shall have been previously ascertained by law, and to be informed of the nature and cause of the
accusation; to be confronted with the witnesses against him; to have compulsory process for
obtaining witnesses in his favor, and to have the Assistance of Counsel for his defence.
Amendment 7
In Suits at common law, where the value in controversy shall exceed twenty dollars, the right of
trial by jury shall be preserved, and no fact tried by a jury, shall be otherwise re-examined in any
Court of the United States, than according to the rules of the common law.
Amendment 8
Excessive bail shall not be required, nor excessive fines imposed, nor cruel and unusual
punishments inflicted.
Amendment 9
The enumeration in the Constitution, of certain rights, shall not be construed to deny or disparage
others retained by the people.
Amendment 10
The powers not delegated to the United States by the Constitution, nor prohibited by it to the States,
are reserved to the States respectively, or to the people.
Amendment 11
The Judicial power of the United States shall not be construed to extend to any suit in law or equity,
commenced or prosecuted against one of the United States by Citizens of another State, or by
Citizens or Subjects of any Foreign State.
Amendment 12
The Electors shall meet in their respective states, and vote by ballot for President and VicePresident, one of whom, at least, shall not be an inhabitant of the same state with themselves; they
shall name in their ballots the person voted for as President, and in distinct ballots the person voted
for as Vice-President, and they shall make distinct lists of all persons voted for as President, and
of all persons voted for as Vice-President, and of the number of votes for each, which lists they
shall sign and certify, and transmit sealed to the seat of the government of the United States,
directed to the President of the Senate;--The President of the Senate shall, in the presence of the
Senate and House of Representatives, open all the certificates and the votes shall then be counted;-The person having the greatest number of votes for President, shall be the President, if such
number be a majority of the whole number of Electors appointed; and if no person have such
majority, then from the persons having the highest numbers not exceeding three on the list of those
voted for as President, the House of Representatives shall choose immediately, by ballot, the
President. But in choosing the President, the votes shall be taken by states, the representation from
130

each state having one vote; a quorum for this purpose shall consist of a member or members from
two-thirds of the states, and a majority of all the states shall be necessary to a choice. And if the
House of Representatives shall not choose a President whenever the right of choice shall devolve
upon them, before the fourth day of March next following, then the Vice-President shall act as
President, as in the case of the death or other constitutional disability of the President. --The person
having the greatest number of votes as Vice-President, shall be the Vice-President, if such number
be a majority of the whole number of Electors appointed, and if no person have a majority, then
from the two highest numbers on the list, the Senate shall choose the Vice-President; a quorum for
the purpose shall consist of two-thirds of the whole number of Senators, and a majority of the
whole number shall be necessary to a choice. But no person constitutionally ineligible to the office
of President shall be eligible to that of Vice-President of the United States.
Amendment 13
Section 1. Neither slavery nor involuntary servitude, except as a punishment for crime whereof the
party shall have been duly convicted, shall exist within the United States, or any place subject to
their jurisdiction.
Section 2. Congress shall have power to enforce this article by appropriate legislation.
Amendment 14
Section 1. All persons born or naturalized in the United States, and subject to the jurisdiction
thereof, are citizens of the United States and of the State wherein they reside. No State shall make
or enforce any law which shall abridge the privileges or immunities of citizens of the United States;
nor shall any State deprive any person of life, liberty, or property, without due process of law; nor
deny to any person within its jurisdiction the equal protection of the laws.
Section 2. Representatives shall be apportioned among the several States according to their
respective numbers, counting the whole number of persons in each State, excluding Indians not
taxed. But when the right to vote at any election for the choice of electors for President and Vice
President of the United States, Representatives in Congress, the Executive and Judicial officers of
a State, or the members of the Legislature thereof, is denied to any of the male inhabitants of such
State, being twenty-one years of age, and citizens of the United States, or in any way abridged,
except for participation in rebellion, or other crime, the basis of representation therein shall be
reduced in the proportion which the number of such male citizens shall bear to the whole number
of male citizens twenty-one years of age in such State.
Section 3. No person shall be a Senator or Representative in Congress, or elector of President and
Vice President, or hold any office, civil or military, under the United States, or under any State,
who, having previously taken an oath, as a member of Congress, or as an officer of the United
States, or as a member of any State legislature, or as an executive or judicial officer of any State,
to support the Constitution of the United States, shall have engaged in insurrection or rebellion
against the same, or given aid or comfort to the enemies thereof. But Congress may by a vote of
two-thirds of each House, remove such disability.
Section 4. The validity of the public debt of the United States, authorized by law, including debts
incurred for payment of pensions and bounties for services in suppressing insurrection or rebellion,
131

shall not be questioned. But neither the United States nor any State shall assume or pay any debt
or obligation incurred in aid of insurrection or rebellion against the United States, or any claim for
the loss or emancipation of any slave; but all such debts, obligations and claims shall be held illegal
and void.
Section 5. The Congress shall have power to enforce, by appropriate legislation, the provisions of
this article.
Amendment 15
Section 1. The right of citizens of the United States to vote shall not be denied or abridged by the
United States or by any State on account of race, color, or previous condition of servitude.
Section 2. The Congress shall have power to enforce this article by appropriate legislation.
Amendment 16
The Congress shall have power to lay and collect taxes on incomes, from whatever source derived,
without apportionment among the several States, and without regard to any census or enumeration.
Amendment 17
The Senate of the United States shall be composed of two Senators from each State, elected by the
people thereof, for six years; and each Senator shall have one vote. The electors in each State shall
have the qualifications requisite for electors of the most numerous branch of the State legislatures.
When vacancies happen in the representation of any State in the Senate, the executive authority of
such State shall issue writs of election to fill such vacancies: Provided, That the legislature of any
State may empower the executive thereof to make temporary appointments until the people fill the
vacancies by election as the legislature may direct.
This amendment shall not be so construed as to affect the election or term of any Senator chosen
before it becomes valid as part of the Constitution.
Amendment 18
Section 1. After one year from the ratification of this article the manufacture, sale, or transportation
of intoxicating liquors within, the importation thereof into, or the exportation thereof from the
United States and all territory subject to the jurisdiction thereof for beverage purposes is hereby
prohibited.
Section. 2. The Congress and the several States shall have concurrent power to enforce this article
by appropriate legislation.
Section. 3. This article shall be inoperative unless it shall have been ratified as an amendment to
the Constitution by the legislatures of the several States, as provided in the Constitution, within
seven years from the date of the submission hereof to the States by the Congress.
Amendment 19
The right of citizens of the United States to vote shall not be denied or abridged by the United
States or by any State on account of sex.

132

Congress shall have power to enforce this article by appropriate legislation.
Amendment 20
Section 1. The terms of the President and Vice President shall end at noon on the 20th day of
January, and the terms of Senators and Representatives at noon on the 3d day of January, of the
years in which such terms would have ended if this article had not been ratified; and the terms of
their successors shall then begin.
Section. 2. The Congress shall assemble at least once in every year, and such meeting shall begin
at noon on the 3d day of January, unless they shall by law appoint a different day.
Section. 3. If, at the time fixed for the beginning of the term of the President, the President elect
shall have died, the Vice President elect shall become President. If a President shall not have been
chosen before the time fixed for the beginning of his term, or if the President elect shall have failed
to qualify, then the Vice President elect shall act as President until a President shall have qualified;
and the Congress may by law provide for the case wherein neither a President elect nor a Vice
President elect shall have qualified, declaring who shall then act as President, or the manner in
which one who is to act shall be selected, and such person shall act accordingly until a President
or Vice President shall have qualified.
Section. 4. The Congress may by law provide for the case of the death of any of the persons from
whom the House of Representatives may choose a President whenever the right of choice shall
have devolved upon them, and for the case of the death of any of the persons from whom the
Senate may choose a Vice President whenever the right of choice shall have devolved upon them.
Section. 5. Sections 1 and 2 shall take effect on the 15th day of October following the ratification
of this article.
Section. 6. This article shall be inoperative unless it shall have been ratified as an amendment to
the Constitution by the legislatures of three-fourths of the several States within seven years from
the date of its submission.
Amendment 21
Section 1. The eighteenth article of amendment to the Constitution of the United States is hereby
repealed.
Section 2. The transportation or importation into any State, Territory, or possession of the United
States for delivery or use therein of intoxicating liquors, in violation of the laws thereof, is hereby
prohibited.
Section 3. This article shall be inoperative unless it shall have been ratified as an amendment to
the Constitution by conventions in the several States, as provided in the Constitution, within seven
years from the date of the submission hereof to the States by the Congress.
Amendment 22

133

Section 1. No person shall be elected to the office of the President more than twice, and no person
who has held the office of President, or acted as President, for more than two years of a term to
which some other person was elected President shall be elected to the office of the President more
than once. But this Article shall not apply to any person holding the office of President when this
Article was proposed by the Congress, and shall not prevent any person who may be holding the
office of President, or acting as President, during the term within which this Article becomes
operative from holding the office of President or acting as President during the remainder of such
term.
Section. 2. This article shall be inoperative unless it shall have been ratified as an amendment to
the Constitution by the legislatures of three-fourths of the several States within seven years from
the date of its submission to the States by the Congress.
Amendment 23
Section 1. The District constituting the seat of Government of the United States shall appoint in
such manner as the Congress may direct:
A number of electors of President and Vice President equal to the whole number of Senators and
Representatives in Congress to which the District would be entitled if it were a State, but in no
event more than the least populous State; they shall be in addition to those appointed by the States,
but they shall be considered, for the purposes of the election of President and Vice President, to be
electors appointed by a State; and they shall meet in the District and perform such duties as
provided by the twelfth article of amendment.
Section. 2. The Congress shall have power to enforce this article by appropriate legislation.
Amendment 24
Section 1. The right of citizens of the United States to vote in any primary or other election for
President or Vice President, for electors for President or Vice President, or for Senator or
Representative in Congress, shall not be denied or abridged by the United States or any State by
reason of failure to pay any poll tax or other tax.
Section. 2. The Congress shall have power to enforce this article by appropriate legislation.
Amendment 25
Section 1. In case of the removal of the President from office or of his death or resignation, the
Vice President shall become President.
Section. 2. Whenever there is a vacancy in the office of the Vice President, the President shall
nominate a Vice President who shall take office upon confirmation by a majority vote of both
Houses of Congress.
Section. 3. Whenever the President transmits to the President pro tempore of the Senate and the
Speaker of the House of Representatives his written declaration that he is unable to discharge the
powers and duties of his office, and until he transmits to them a written declaration to the contrary,
such powers and duties shall be discharged by the Vice President as Acting President.

134

Section. 4. Whenever the Vice President and a majority of either the principal officers of the
executive departments or of such other body as Congress may by law provide, transmit to the
President pro tempore of the Senate and the Speaker of the House of Representatives their written
declaration that the President is unable to discharge the powers and duties of his office, the Vice
President shall immediately assume the powers and duties of the office as Acting President.
Thereafter, when the President transmits to the President pro tempore of the Senate and the Speaker
of the House of Representatives his written declaration that no inability exists, he shall resume the
powers and duties of his office unless the Vice President and a majority of either the principal
officers of the executive department or of such other body as Congress may by law provide,
transmit within four days to the President pro tempore of the Senate and the Speaker of the House
of Representatives their written declaration that the President is unable to discharge the powers
and duties of his office. Thereupon Congress shall decide the issue, assembling within forty-eight
hours for that purpose if not in session. If the Congress, within twenty-one days after receipt of the
latter written declaration, or, if Congress is not in session, within twenty-one days after Congress
is required to assemble, determines by two-thirds vote of both Houses that the President is unable
to discharge the powers and duties of his office, the Vice President shall continue to discharge the
same as Acting President; otherwise, the President shall resume the powers and duties of his office.
Amendment 26
Section 1. The right of citizens of the United States, who are eighteen years of age or older, to vote
shall not be denied or abridged by the United States or by any State on account of age.
Section. 2. The Congress shall have power to enforce this article by appropriate legislation.
Amendment 27
No law, varying the compensation for the services of the Senators and Representatives, shall take
effect, until an election of Representatives shall have intervened.

Chapter 4 Appendix D: From a NYS trial to the U.S. Supreme Court

135

136

How a New York State case makes it to the U.S. Supreme Court

UNITED STATES
SUPREME COURT
(Washington, D.C.)
Need Permission to Appeal on
a Federal Constitutional Issue
(Writ of Certiorari)

NEW YORK COURT
OF APPEALS
(Albany, New York)

Need Permission to Appeal

APPELLATE
DIVISION STATE
SUPREME COURT

Can Appeal Once as a Matter of
Right to State Supreme Court,
Appellate Division

COUNTY COURT
Trial Court With
Jury Present
137

References:
(n.d.). Retrieved June 22, 2018, from https://www.archives.gov/
Fein, S. N., & Ayers, A. B. (Eds.). (2017, April 18). Protections in the New York State
Constitution Beyond the Federal Bill of Rights. Retrieved June 24, 2018, from
http://www.albanylaw.edu/centers/government-law-center/stateconstitution
Find Laws, Legal Information, and Attorneys. (n.d.). Retrieved June 11, 2018, from
https://www.findlaw.com/
HISTORY | Watch Full Episodes of Your Favorite Shows. (n.d.). Retrieved June 23, 2018, from
https://www.history.com/
Home Page. (n.d.). Retrieved July 23, 2018, from https://www.whitehouse.gov/
Justia Law. (n.d.). Retrieved July 23, 2018, from https://law.justia.com/
Main Page. (n.d.). Retrieved June 22, 2018, from https://ballotpedia.org/Main_Page
Mount, S. (n.d.). The Constitution Explained - The U.S. Constitution Online. Retrieved June 24,
2018, from https://www.usconstitution.net/constquick.html
New York State. (n.d.). New York State Unified Court System. Retrieved June 11, 2018, from
http://nycourts.gov/
New York State Department of State. (n.d.). Retrieved June 23, 2018, from
http://www.dos.ny.gov/
Pogue, D. L., Clifford, E., & Schwartz, A. L. (2009). Understanding New York Law, 2013-14.
Upstate Legal Publishers
Supreme Court of the United States Home. (n.d.). Retrieved June 23, 2018, from
https://www.supremecourt.gov/
Welcome to LII. (n.d.). Retrieved July 23, 2018, from https://www.law.cornell.edu/

138

CHAPTER 5
THE PATH OF A NEW YORK STATE CRIMINAL CASE
INTRODUCTION:
When many people think of the law, they gravitate to criminal law. An abundance of books,
movies, documentaries, and television shows are based on criminal law storylines. However, it is
the rare movie or television show that portrays criminal cases as they really are. This chapter will
explain the path from arrest to trial to appeal of a New York State criminal case. To better facilitate
an understanding of a criminal trial, one must also understand the basics of the NY Penal Law and
Criminal Procedure Law (CPL).

PART I: HOW DOES THE PENAL LAW CLASSIFY CRIMES?
NYS classifies crimes first by category which is based on the amount of possible incarceration
time. There are three categories; felonies, where possible incarceration is more than one year,
misdemeanors, where possible incarceration is one year or less, and violations, which technically
are not crimes. NYS then classifies these three categories first by class and then by degree.
1) Felonies – These are the most serious of all crimes and are punishable by more than one
year in prison. They are classified from Class A-1 felonies being the most serious to Class
E. felonies being the least serious. Below are the general guidelines for the possible
incarceration sentence for these felonies when there is no previous criminal history.
Offense
'A-I & II' Violent Felony
'B' Violent Felony
'B' Non Violent Felony
'C' Violent Felony
'C' Non Violent Felony

Sentence
Life, 20-25 years
5-25 years
1-3, Max 25 years
3 1/2 to 15 years
No Incarceration, Probation, 1-2 years to
15 years
2-7 years
No incarceration, Probation, 1-3 to 7 years
No incarceration, Probation, 1 1/2 to 4
years
No incarceration, Probation, 1 1/3 to 4
years

'D' Violent Felony
'D' Non Violent Felony
'E' Violent Felony
'E' Non Violent Felony

Offense
• 'A-I & II' Violent Felony
• 'B' Violent Felony
• 'B' Non Violent Felony
• 'C' Violent Felony
• 'C' Non Violent Felony

Sentence
Life, 20-25 years
5-25 years
1-3, Max 25 years
3 1/2 to 15 years
No Incarceration, Probation, 1-2 years to 15 years
139

•
•
•
•

'D' Violent Felony
'D' Non Violent Felony
'E' Violent Felony
'E' Non Violent Felony

2-7 years
No incarceration, Probation, 1-3 to 7 years
No incarceration, Probation, 1 1/2 to 4 years
No incarceration, Probation, 1 1/3 to 4 years

Examples of each class of felony:
A-I
• Murder in the First Degree
• Murder in the Second Degree
• Criminal sale of a controlled substance in the first degree
A-II
• Predatory sexual assault
• Predatory sexual assault against a child
• Criminal possession of a controlled substance in the second degree
B (Violent)
• Assault in the first degree
• Aggravated assault upon a police officer or a peace officer
• Burglary in the first degree
B (Non-Violent)
• Grand larceny in the first degree
• Aggravated vehicular homicide
• Sex trafficking
C (Violent)
• Burglary in the second degree
• Strangulation in the first degree
• Assault on a peace officer, police officer, fireman or emergency medical services
professional
C (Non-Violent)
• Forgery in the first degree
• Criminal possession of a controlled substance in the fourth degree
• Criminal possession of marihuana in the first degree
D (Violent)
• Rape in the second degree
• Criminal possession of a weapon in the third degree
• Assault in the second degree
D (Non-Violent)
• Burglary in the third degree
• Perjury in the first degree
• Unlawful fleeing a police officer in a motor vehicle in the first degree
E (Violent)
• Aggravated sexual abuse in the fourth degree
• Falsely reporting an incident in the second degree
E (Non-Violent)
• Menacing in the first degree
140

•

Rape in the third degree

2) Misdemeanors – These are crimes punishable by one year or less in jail. Class A misdemeanors
are punishable by up to one year in jail and fines up to $1,000. Class B misdemeanors are
punishable by up to 90 days in jail and fines up to $500. There are also unclassified misdemeanors.
The incarceration time and fines vary depending on the crime committed.
Examples of each class of misdemeanors:
Class A
• Petit larceny
• Carrying a gun without a permit
• Second-degree criminal impersonation
• Third-degree identity theft
Class B
• Issuing a bad check
• Fortune-telling
• Prostitution
Unclassified
• Aggravated unlicensed driving
• Driving while intoxicated
3) Violations – These are not “crimes” in New York. While they are part of the Penal Law along
with felonies and misdemeanors, they do not rise to the level of crimes. If convicted of a violation,
you would not under the law have been convicted of a crime. So, even with a violation conviction,
if asked on an employment form if you have ever been convicted of a crime, you would be
answering honestly with a response of no. However, a violation conviction can include up to fifteen
days in jail, fines, and community service.
Examples of violations:
• Disorderly conduct
• Unlawful possession of marihuana
• Trespass
WHAT DETERMINES THE DEGREE OF A CRIME?
Aggravating factors generally influence the "degree" of the crime. The most serious crimes are
labeled first degree, and they become less serious as the degrees increase. So, for example, assault
in the third degree is less serious than assault in the second degree, which is less serious than
assault in the first degree.
Examples of aggravating factors:
Weapons:
The use of guns or knives greatly increases the chances that somebody will get hurt. If a person
employs a weapon, it usually raises the level of the crime and results in greater punishment.

141

Degree of physical injury: If a person is hurt badly, it becomes a more serious crime. Assault
would be the most common example of a crime having the level of physical injury as an
aggravating factor.
Amount of damage or money or drugs:
The higher the amount of damage caused, or money stolen, or drugs illegally possessed, the higher
degree of the crime. For example, if you shoplift an item worth $999, it is a misdemeanor.
However, if you steal an item worth $1,001, it is a felony. Criminal possession of marihuana in
the fifth degree is when you possess more than twenty-five grams but less than two ounces. This
is a class B misdemeanor. Possess more than 8 ounces and you will be charged with Criminal
possession of marihuana in the third degree, which is a class E felony.
Culpable mental state:
Did the defendant intend to commit the crime or was he just reckless? Intent matters. The law
considers crimes that are intentionally committed as more serious. For example, if you intend to
kill someone and, in fact, you kill that person, this is Murder in the Second Degree, punishable by
life imprisonment. If you only intended to hurt him but, in fact, he dies, this is Manslaughter in
the First Degree, punishable by twenty-five years in prison. If you were merely acting recklessly,
but without the intent to kill or harm another even though the death of another resulted, that would
be Manslaughter Second Degree, punishable by a maximum of fifteen years.
Type of building:
The law considers illegally entering certain buildings and areas more serious than others. If you
were to illegally enter a fenced-in area, this would constitute Criminal Trespass in the Third
Degree, a class A misdemeanor. Unlawfully enter a detached garage with the intent to commit a
crime therein, constitutes Burglary in the Third Degree, a class D felony, punishable by up to seven
years in prison. Unlawfully enter a person’s home and this is Burglary in the Second Degree, a
class B felony, punishable by up to twenty-five years in prison.
Number of times a defendant has been convicted of a crime:
Commit certain crimes more than once and the same action becomes more serious. For example,
the first time you are arrested and convicted of Driving While Intoxicated, it is a misdemeanor
(unless you have a minor in your vehicle while driving intoxicated, which makes it a felony). If,
after this conviction, you are arrested for Driving While Intoxicated within the next ten years, you
will be charged with a felony.
New York law allows for increased sentences of persons convicted of two or more felonies in a
ten-year period, excluding time of incarceration. New York has several sentencing categories for
felony offenders. They include non-predicate felony offenders, predicate felony offenders, violent
felony offenders, persistent felony offenders, and persistent violent felony offenders. There are
also categories for the number of times a person is convicted of certain drug offenses.
Age of the victim and defendant:
Crimes committed against children, and by children, are treated differently under the law. When
children are victims, the crime is considered more serious. When a person over the age of twentyone has consensual sexual intercourse with a person whom they are not married to, and who is
142

under the age of seventeen, it is Rape in the Third Degree. It is a crime because the victim is child.
This law says that a child under the age of seventeen is incapable of making the decision to consent
to the sexual act.
The age of children committing a crime also matters. Children under the age of seven cannot
commit a crime regardless of their actions. Crimes committed by juvenile offenders, which is
dependent on the age of the defendant and the seriousness of the crime committed, will be heard
in family court rather than a criminal court.

PART 2: WHAT IS THE PATH OF A NEW YORK CRIMINAL CASE FROM
ARREST TO APPEAL?
1. FILING OF THE ACCUSATORY INSTRUMENT:
The filing of an accusatory instrument is the official beginning of the criminal proceeding. It can
occur before or after an arrest. If no accusatory instrument is filed, the court does not have
jurisdiction over the case. It is this instrument which formally accuses the suspect of a crime.
These accusatory instruments are called:
•
•
•
•
•
•

An information; or
A simplified information; or
A prosecutor`s information; or
A misdemeanor complaint; or
A felony complaint; or
A felony indictment.

2. ARREST
The terms "custody" and "arrest" are often used interchangeably. A person is under arrest when
his freedom of movement is materially restricted. In other words, when a person legitimately feels
they are not free to just leave the scene. The circumstances surrounding the stop of the suspect, as
well as the actions of the police officers, dictate whether or not the suspect is under arrest by the
police.
Frequently a suspect is arrested by the police before the accusatory instrument is filed. The arrest
can occur either before such filing (assuming that probable cause exists) or after the filing.
Commonly, if the accusatory instrument is filed first, the police request the local criminal court to
issue a warrant for the suspect's arrest. It is the filing of the accusatory instrument, not the arrest
that officially commences the criminal proceeding. For many non-violent crimes, no arrest
actually occurs. The Court where the accusatory instrument is filed issues a summons to appear,
and this summons is sent to the defendant to advise him of the date he is to appear in court.
3. BOOKING:
Once the suspect is arrested and/or appears in court, he will be "booked." This includes
fingerprinting and being photographed, which is often referred to as a mug shot. This data is then
sent to the New York State Division of Criminal Justice Services’ computerized criminal record
index where a fingerprint report, (sometimes referred to as a rap sheet) is compiled. This report
143

will show the accused person’s prior criminal record, if one exists.
4. ARRAIGNMENT (CPL §§ 170.10, 180.10)
The arraignment is the first appearance of the defendant before a judge. It will occur in the local
criminal court which has geographic jurisdiction over the crime, and therefore the defendant. At
this arraignment, the defendant will:
•
•
•
•
•

Be told what crime he/she is charged with.
Perhaps be given the opportunity to post bail.
Will be advised that he/she has the right to counsel. If it is determined the defendant cannot
afford counsel, one may be appointed at this time.
Will be informed by the judge of their basic rights.
If charged with a felony, the defendant is informed of his/her right to a preliminary hearing
or a grand jury indictment. If the defendant is being held in custody, the hearing must be
held within 120-144 hours of arrest depending on whether the time period includes a
weekend.

a) FELONY COMPLAINT:
While the defendant is initially arraigned in a local court, regardless of seriousness of the
charge, (referred to as an inferior court), the local court does not have the jurisdiction to try
felony cases. Therefore, if the defendant is being charged with a felony, the prosecution will
have to obtain an indictment from a grand jury within six months for the case to proceed. If
the grand jury indicts the defendant, the case will be moved to a superior court which outside
of NYC is a county or supreme court.
b) PRELIMINARY HEARING: (For felony cases only, CPL § 180.60.)
The purpose of a preliminary hearing is to determine whether the evidence against the
defendant is sufficient to hold the defendant before the grand jury can hear the case. If the
judge presiding over the preliminary hearing finds there is reasonable/probable cause to believe
that the defendant committed a felony, the judge can decide whether to incarcerate the
defendant pending the grand jury, or set bail for the defendant’s release. The preliminary
hearing is held in the local criminal court in which the suspect is arraigned. At this hearing, the
District Attorney must establish reasonable grounds to believe that a felony has been
committed and that the accused committed it. There is no jury present for a preliminary
hearing. The D.A. need not establish proof beyond a reasonable doubt.
c) PROBABLE CAUSE, REASONABLE CAUSE, AND REASONABLE SUSPICION:
In NYS, probable cause and reasonable cause mean the same thing. The Court of Appeals has
defined probable cause as being "... at least more probable than not that a crime has taken place
and that the one arrested is its perpetrator, for conduct equally compatible with guilt or
innocence will not suffice ...." People v. Carrasquillo, 54 NY2d 248, 254 (1981). CPL Section
70.10(2) defines reasonable cause as follows: “’Reasonable cause to believe that a person has
committed an offense’ exists when evidence or information which appears reliable discloses
facts or circumstances which are collectively of such weight and persuasiveness as to convince
a person of ordinary intelligence, judgment and experience that it is reasonably likely that such
offense was committed and that such person committed it. Except as otherwise provided in
this chapter, such apparently reliable evidence may include or consist of hearsay. Reasonable
144

suspicion is a lower standard. It only requires a strong suspicion, even if based on less
information of a less-reliable nature, that a person is involved in criminal activity or may be
armed and dangerous.
d) GRAND JURY
CPL Section 190.05 requires that the grand jury consists of a minimum of 16 and a maximum
of 23 jurors. It also requires that the grand jury proceedings are to be conducted in secret.
Besides the grand jurors themselves, the Assistant District Attorney, the witness, and a court
stenographer are the only ones generally present. A grand jury may vote for a “True Bill of
Indictment,” which means that felony charges in an indictment will be brought against the
accused, or the grand jury may return a "No Bill," which means that insufficient evidence has
been presented to bring charges against the accused. It the grand jury finds that there is
insufficient evidence to support a felony charge, but sufficient evidence has been presented to
support a misdemeanor charge, the grand jury will then direct the District Attorney to file a
"Prosecutor's Information" back in local criminal court pursuant to CPL Section 190.70.
e) ARRAIGNMENT IN SUPERIOR COURT (CPL § 210.15)
If the grand jury issues a true bill of indictment, the defendant must then be arraigned on the
new accusatory instrument, which is now the indictment. This post indictment arraignment
will now occur in a superior court, which outside of NYC is a county court or supreme court.
At this post indictment arraignment, the defendant is now advised of the charges contained in
the indictment. They may be the same or different than those charged in the original felony
complaint. The defendant is advised of his/her right to counsel. The issue of bail will also be
revisited if necessary.
5. BAIL:
Bail is the amount of money or security that a judge places as a condition of release of a defendant
after arraignment. It is set to guarantee of the defendant’s appearance in court for a future date.
Reasonable bail is a requirement of both the Eighth Amendment of the United States Constitution
and Article I Section 5 of the New York Constitution. Defendants are presumed innocent until
proven guilty. When setting bail, the judge may consider the defendant’s residence, employment,
education, past criminal record, previous compliance with court orders, previous failure to appear
in court when required to do so, the seriousness of the crime, and possible sentence if convicted.
Federal courts can deny bail if the defendant is considered a danger to society. This is not the law
in NYS, and not something New York courts can consider.
6. DISCOVERY: (CPL § 240)
Pursuant to the Bill of Rights, a defendant has a right to know of all the charges and evidence that
will be presented at their criminal trial against them, so they can formulate a proper defense.
Pursuant to CPL § 240.20, the defendant can make a demand on the prosecution to produce a long
list of items that the prosecution has in their possession such as photographs, recordings, lab
results, transcripts, drawings, videos, and “Anything required to be disclosed, prior to trial, to the
defendant by the prosecutor, pursuant to the constitution of this state or of the United States.”
7. FORTY-FIVE DAY PRE-TRIAL MOTION PERIOD (CPL § 255.20)
145

After arraignment, the defense has forty-five days to bring what are called pre-trial motions before
the court. These motions are often made to obtain clarification on factual issues of the case, have
evidence suppressed, or even have the charges reduced or dismissed.
8. PRETRIAL HEARINGS:
Once the defendant receives various discovery items from the prosecution, the defendant may
believe that certain evidence is missing, or was improperly obtained or tested. The defendant may
believe that the police did not follow proper procedures, or that the evidence being used against
them is tainted or false. In these types of situations and many others, the defendant will request a
pre-trial hearing before the court, with no jury present, to discern what should be done with this
evidence, or testimony, or charges against the defendant. These various pre-trial hearings are often
named after previous cases where this legal issue was decided and created or clarified the law.
The following are just a few of the common pre-trial hearings.
Wade Hearing – A Wade hearing is a pretrial hearing to contest the validity of a prior
identification procedure involving the accused such as an illegal line-up or photo array.
Huntley Hearing – A Huntley hearing is a pretrial hearing to determine whether a statement,
confession, or admission made by a defendant to the police should be suppressed if such statement
was taken in violation of the defendant’s constitutional rights.
Mapp Hearing – A Mapp hearing is a pretrial hearing to determine the admissibility of physical
evidence seized by the government.
Dunaway Hearing - A Dunaway hearing is always held in combination with a Mapp, Huntley, or
Wade hearing. It is a hearing where the defendant is seeking to suppress evidence obtained by the
police that are the fruit of an unlawful arrest without probable cause.
8. JURY TRIAL:
a. JURY SELECTION:
Jury Selection is also known as Voir Dire. Jury selection begins with a panel of jurors randomly
selected by the Commissioner of Jurors. The Commissioner of Jurors provides a standard
background questionnaire to be completed by all prospective jurors and used by counsel as a
tool to facilitate voir dire.
The following are the qualifications necessary to serve as a juror in NYS as set out in the
Judiciary Law.
• The person must be a citizen of the United States, and a resident of the county.
• The person must be at least eighteen years of age.
• The person cannot have a felony record.
• The person is able to understand and communicate in the English language.
Pursuant the Judiciary Law, Article 16, § 519, employers cannot prohibit you from serving as
a juror. They may or may not have to pay you depending on the number of employees of the
company.
146

Challenges for cause are unlimited if the attorney can demonstrate a valid reason for such
action. Some examples would be if a juror is related to a party or key witness, or if the juror
exhibits some bias or prejudice which makes it impossible for them to be fair and impartial.
Peremptory challenges are limited by statute because they do not require any specific reason
for dismissing a juror from the panel. The more serious crimes have more peremptory
challenges available. For example, class A felonies have twenty peremptory challenges, plus
two for each alternative juror. Class B and C felonies only have fifteen and all other felonies
have ten. As already mentioned, attorneys do not need a reason when using their peremptory
challenges, except they cannot exclude a juror solely because of their race or gender. See
Batson v Kentucky, 476 U.S. 79 (1986.) and J.E.B. v. Alabama ex rel. T. B., 511 U.S. 127
(1994).
b.

PRELIMINARY INSTRUCTIONS: (CPL § 260.30 (2))
Judges are required to give preliminary instructions to the jury. The judge will advise the jury
of what is considered appropriate and inappropriate behavior during the trial. The judge will
inform the jurors that they are required to keep open minds. That they must not deliberate until
they have been given the law by the court at the end of the trial. They will be instructed that
they are not to discuss the case with anyone until they begin their deliberations with their fellow
jurors. They will be told that they are not to visit the scene of the crime, look for information
about the case on the internet, or talk with the attorneys, the defendant, or any witnesses.
c. OPENING STATEMENTS: (CPL § 260.30 (3))
The District Attorney is required by New York law to make an opening statement to the jury
and go first. The purpose is to give the outline of the case to the jury.
The defense attorney is not required to make an opening statement under the law. However, it
is rare that they do not. Since the criminal defendant has no burden of proof, the defense
attorneys opening statement may merely ask the jury to maintain open minds and not prejudge
the case before all the evidence and testimony is presented. Defense attorneys will often take
the opportunity during the opening statement to remind the jurors that the defense has no
burden of proof and that the jurors agreed during voir dire questioning that they would be
unbiased and fair. They may add something to the effect that they are sure at the conclusion of
the trial that the jurors, based on everything presented at the trial, will find the defendant not
guilty.
d. PRESENTATION OF EVIDENCE: (CPL § 260.30 (5))
i) Prosecution
Since the District Attorney has the burden of proof, they are required by law to present
witnesses and evidence that proves all the elements of the crime(s) charged. This means
the District Attorney is solely responsible for going forward with evidence.
ii) Defense
Usually at this point, the defense will make a motion to the court to have the case dismissed
on the basis that the district attorney did not prove its case. It is not usual that that judges

147

dismiss cases on these motions, but it does happen if the judge feels the district attorney
did not present enough evidence to prove the case.
Since the defense does not have to prove anything, they are not required to put forth any
evidence or proof unless they are claiming a) an alibi or b) pleading an affirmative defense.
In those two instances, they do have the burden of proving those, but generally only by a
preponderance of the evidence Otherwise, they can say and do nothing during the course
of the entire trial.
However, what typically happens is that while they do not try to prove anything, they will
still make efforts to persuade the jury by making effective use of cross-examination of the
People's witnesses, most often to try to demonstrate that the People have not met their
burden to prove all elements beyond a reasonable doubt. If the defendant does decide to
put proof before the jury, the defendant can choose to take the stand (although the 5th
Amendment provides that he cannot be required to do so), present his own witnesses and
provide his own evidence.
e. REBUTTAL:
After the defense case is completed, the district attorney may then seek to offer evidence to
refute what the defense has presented. This is called rebuttal. It is a response to the defense’s
evidence. After the district attorney is done with presenting its rebuttal evidence, the defense
may then seek to offer evidence to rebut the district attorneys’ rebuttal.
f. SUMMATION: (CPL § 260.30(8)(9))
At the end of a trial, after all the presentation of evidence and examination of witnesses by
both the prosecution and the defense is done, the parties will tell the court that they rest. In
other words, they are done presenting their side of the case. The next step in the process is
called summation. This is where both attorneys get to summarize the evidence and their
interpretation of the case to the jury in an attempt to persuade them. The defense counsel goes
first, and the District Attorney goes last. Their summations are not evidence, and they are not
allowed to summarize about or add information that was not presented as evidence or
testimony during the trial. Neither the defense nor the prosecution is required to give a
summation. However, it would be rare that they would not in a jury trial.
g. JURY CHARGE:
After summations are completed, the judge delivers instructions to the jury about what law to
apply to the evidence and testimony presented during the trial. This is called charging the jury
or a jury charge. Judges are provided model jury instructions by the New York Unified Court
System for all NYS penal law crimes. These model jury instructions will set out definitions of
terms like what is reasonable doubt or what is a weapon. These model jury instructions also
set out the required elements of each criminal charge that the district attorney was required to
prove. Judges will typically read these instructions verbatim to the jury. The use of model jury
instructions by judges throughout the state creates uniformity and fairness in the criminal
justice court system. A charge to a jury in Albany will therefore be the same charge given to a

148

jury in Brooklyn. In law, words matter so even a slight deviation in defining certain legal terms
between judges can have an impact on a jury verdict.
h. DELIBERATION:
After the jury has been charged by the judge, they begin what is called deliberations. This is
where the jury will now review and evaluate the evidence presented to them during the trial,
and determine whether the district attorney has proven the guilt of the defendant based on this
evidence and the law to be applied beyond a reasonable doubt.
Typically, these deliberations take place in a private jury room. Deliberations can go on as long
as required to reach a verdict. Juries are seldom sequestered. Jurors typically go home at the
end of each day of deliberation and return the next day.

i. VERDICT:
Criminal cases require a unanimous vote by the jury. If even one juror holds out and will not
vote with the other jurors either to a guilty verdict or not guilty verdict, the jury is then called
a “hung jury.” At this point the judge may declare a mistrial. The jury is then released. The
district attorney will then have to decide on whether to proceed with a retrial or not proceed
any further with these charges.
If the defendant is found not guilty by a unanimous jury, the defendant will be released
immediately. The defendant cannot be charged again for these same crimes. A verdict of not
guilty is not the same as being innocent. While the defendant may be innocent, the jury verdict
of not guilty is declaring that the district attorney did not prove its case beyond a reasonable
doubt.
If the defendant is found guilty of a felony by a unanimous jury, the case will be adjourned for
sentencing. The judge will set a date for pre-sentence proceedings and sentencing. The crime
the defendant is now guilty of will determine whether the defendant will be remanded
immediately into custody at the local jail or be released pending the sentencing date. Under
certain circumstances, where a pre-sentence investigation is not required, the judge may
sentence the defendant immediately after the verdict.
SUMMARY OF A JURY TRIAL PROCEEDING PURSUANT TO CPL § 260.30:
A. Jury Selection: The jury must be selected and sworn.
B. Preliminary Instructions: The court must deliver preliminary instructions to the jury.
C. Opening Statements: The people must deliver an opening address to the jury.
D. Opening Statements: The defendant may deliver an opening address to the jury.
E. Presentation of Evidence: The people must offer evidence in support of the indictment.
F. Presentation of Evidence: The defendant may offer evidence in his defense.
G. Rebuttal: The people may offer evidence in rebuttal of the defense evidence
H. Rebuttal: The defendant may then offer evidence in rebuttal of the people's rebuttal
evidence.

149

I. Summation: At the conclusion of the evidence, the defendant may deliver a summation to
the jury.
J. Summation: The people may then deliver a summation to the jury.
K. Jury Charge: The court must then deliver a charge to the jury.
L. Deliberation: The jury must then retire to deliberate.
M. Verdict: The jury, if possible, may render a verdict.
9. POST-TRIAL MOTIONS AND PROCEEDINGS:
After the jury verdict, if the defendant is found guilty, the defense will typically make a motion to
have the verdict set aside by the judge. If the judge does set aside the verdict, some or all of the
charges against the defendant can be dismissed or a new trial ordered.
If the defendant is found guilty and has been convicted of a previous felony in the last ten years,
the court will initiate proceedings to determine whether the defendant is a predicate or violent
predicate felony offender. A finding that the defendant is a predicate or violent predicate felony
offender may extend the amount of incarceration time of the defendant at sentencing.
10. SENTENCING:
Judges have several options for the sentencing of a defendant after conviction. The following are
some common sentencing dispositions. They are often used in combination. For example, a
defendant may be fined and sentenced to probation with a conditional discharge. The New York
Penal Law allows for ten possible sentencing dispositions of a defendant.
a) Unconditional Discharge: The judge sentences the defendant and the defendant’s
release — has no conditions attached to it.
b) Conditional Discharge: A defendant is sentenced and released with certain conditions
attached to the release. If the conditions are not met, the defendant can be re-sentenced.
c) Fine: A specific amount to be paid by the defendant. The maximum amount to be paid
is usually set by statute. In some circumstances, the defendant is given the option of
paying a fine or spending a certain amount of time incarcerated if they cannot or choose
to not pay the fine. NOTE: A Fine is a state-imposed fee and is NOT designed to assist
the victim. See below for Restitution which seeks to help victims recover for
expenses/injuries.
d) Conditional Discharge plus a Fine: The defendant is sentenced to pay a fine in
conjunction with the conditional discharge.
e) Probation: Not to be confused with parole, (which is the early release from prison after
incarceration) probation is generally an alternative to incarceration. A defendant is
sentenced to probation for a certain length of time in which they will be under the
supervision of the Department of Probation. Probation can be used in combination with
other sentencing options such as a fine and a conditional discharge.
f) A Fine plus Probation: A defendant is sentenced to pay a fine in conjunction with
probation.
g) Incarceration: The defendant is sentenced to a certain amount of time in either jail or
prison by the judge. The amount of time is set by statute.
h) Incarceration plus a Fine: The defendant is sentenced to a certain amount of
imprisonment time in conjunction with paying a fine.

150

i) Incarceration plus Probation: A short sentence of incarceration is combined with
probation. The defendant is sentenced to six months or less for a felony, or sixty days
or less for a misdemeanor, and then released to probation. This is called a split sentence.
j) Incarceration plus a Conditional Discharge: A short sentence of sixty days or less
of imprisonment in conjunction with a conditional discharge.
Victim Impact Statement: NYS law allows victims or their families to address the court
regarding the impact that the crime committed by the defendant has on them. These impact
statements can be in writing and submitted or made in open court, both before the judge
sentences the defendant.
Restitution: The law now allows a judge to order direct restitution to be paid to the victim
by the defendant in all sentencing dispositions. Restitution represents the victim’s actual
loss resulting from the crime such as medical expenses and damages to the victim’s
property.
Death Penalty: New York does not have the death penalty as a sentencing option. This is
because the NY Court of Appeals has ruled the NY death penalty statute unconstitutional.
(People v. LaValle, 3 N.Y.3d 88 (2004))
Determinate Sentence: Based on the crime, a defendant is convicted of a judge may
impose a determinate sentence. This means the defendant is sentenced for a fixed length of
time such as seven years. It may include post-release supervision by a parole officer.
Indeterminate Sentence: Based on the crime, the defendant is convicted of a judge may
impose an indeterminate sentence. The means the defendant is sentenced to a minimum
maximum sentence like seven to ten years. The behavior of the defendant while imprisoned
will determine how much time the defendant actually serves.
Concurrent Sentence: When a person is convicted of more than one offense, a judge may
order the sentences to run concurrently. This means the sentences run simultaneously.
Consecutive Sentence: When a person is convicted of more than one offense, a judge may
order the sentences run consecutively. This means the sentences run one after the other.
Judges may order a combination of concurrent and consecutive sentences.
Intermittent Sentencing: Pursuant to Penal Law Article 85, a judge may issue a sentence
of intermittent imprisonment, which is a revocable sentence of imprisonment served on
certain days or during certain periods of days, or both, specified by the court as part of the
sentence. The court may impose an intermittent imprisonment sentence in any case where:
(a) The court is imposing sentence, upon a person other than a second or persistent
felony offender, for a class D or class E felony or for any offense that is not a felony; and
(b) The court is not imposing any other sentence of imprisonment upon the
defendant at the same time; and
(c) The defendant is not under any other sentence of imprisonment with a term in
excess of fifteen days imposed by any other court.
151

Non-Predicate Felony Offender: This means a person has not been convicted of another
felony in the previous ten years. The minimum sentence may be one-third of the maximum.
Predicate Felony Offender: This means a person has been convicted of another nonviolent felony besides the current felony in the previous ten years. The minimum sentence
must be at least one-half of the maximum.
Violent Predicate Felony Offender: This means a person has been convicted of another
felony in the previous ten years, and that both convictions were for violent felonies. Violent
felonies are specifically defined in the Penal Law. The minimum sentence must be at least
one-half the maximum. The minimum sentence for a violent predicate felon will be longer
than that of a predicate felon, who in turn, will have longer minimum sentence than a nonpredicate felon.
Persistent Felony Offender: This means a person has been convicted of at least two
previous felonies. The designation of a persistent felony offender is discretionary, not
mandatory. After a hearing on the issue by the court, a defendant may be categorized as a
persistent felony offender if the court "is of the opinion that the history and characteristics
of the defendant and the nature and circumstances of his criminal conduct indicate that
extended incarceration and life-time supervision will best serve the public interest." Penal
Law § 70.10(2). This may include life-imprisonment.
Persistent Violent Felony Offender: This means a person has been convicted of at least
two previous violent felonies. After a hearing on the issue by the court, if the court
determines that a person should be categorized as a persistent violent felony offender, the
court must impose an indeterminate term of imprisonment with a maximum term of life.
Parole: Parole is often confused by the general public with probation. They are very
different. As discussed above, probation is a sentence that is lieu of incarceration. Parole
is the early release of a person who is incarcerated in the state prison system. Parole is
operated by the state’s Parole Board. It allows for felony offenders in state prisons to be
returned with certain conditions to the community under the supervision of a parole officer.
Jenna’s Law: Passed in 1998, Jenna’s Law requires a determinate sentence for violent
felony offenses. It also eliminates discretionary parole for a first-time violent felony
offender and requires a period of post release supervision following said release. It also
allows a victim to demand notification of the escape, absconding, discharge, parole,
conditional release, or release to post-release supervision of their offender.
The New York State DNA Databank Law: The NYS DNA Databank was established in
1994. Under the law in NYS, a person convicted of a felony or misdemeanor must submit
a DNA sample to the DNA Databank. The law does not apply to children involved in a
Family Court matter, to youthful offenders, or to first-time fifth-degree marijuana
possession offenders.

152

New York State Sex Offender Registry: In 1996, the New York State Sex Offender
Registration Act (SORA) went into effect. All fifty states have a sexual offender
registration. SORA is a classification not a sentence.
There are two components to SORA: Registration by the sexual offender with local law
enforcement, and community notification that a sexual offender is residing or working in
the community. The level of community notification is based on the classification level of
the sexual offender. There are three sexual offender classification levels based on the
likelihood that the perpetrator will commit the offense again. Level 1 offenders are
considered low risk. Level 2 offenders are considered a moderate risk, and Level 3
offenders are considered a high risk for recidivism.
11. BENCH TRIAL:
A bench trial has all the characteristics of a jury trial without the jury. Without a jury present, many
of the steps of a trial necessitated by the presence of a jury are no longer necessary and thereby
eliminated such as voir dire and a jury charge. Often, opening statements and summations are also
not necessary and can be eliminated at the judge’s discretion. All violation trials are bench trials.
This is because violations are technically not considered crimes. Since a defendant has the
constitutional right to a jury trial in all misdemeanor and felony trials, in those instances, only the
defendant can choose to waive that right and request a bench trial. The defendant cannot waive a
jury trial in the case of first degree murder. CPL § 320.10(1)
12. APPEAL:
Every person convicted of a crime has a right to an appeal. If a person wishes to appeal their
conviction, they must file a notice of appeal within thirty days of sentencing. Once this is done,
the appellate attorney will request a transcript of the trial that will be submitted to the appellate
court, along with the appellate attorney’s written brief which sets out the legal grounds for the
appeal. The district attorney cannot appeal an acquittal. This would be considered double jeopardy,
which is not allowed under either the N.Y. or U.S. Constitutions.
There are three possible outcomes of an appeal. The appellate court could affirm, and thereby
uphold, the lower court decision. The appellate court could reverse the lower court decision. If this
happens, the appellate court could dismiss the case, vacate a guilty plea, or remand for a new trial.
The third option is that the appellate court could modify the lower court decision in some manner
and may send it back to the trial court for a hearing on a specific issue or matter of the case.
Appellate courts do not revisit the facts of a case. They take those as presented to them. They
review whether the correct law was applied to the case, or was it applied correctly. They can also
review whether there was due process, or if other constitutional protections were not adhered to.
Regarding an appeal of the sentence, they appellate court can review whether the sentence is
invalid as a matter of law or whether it is too harsh.
If a defendant is not satisfied with the appellate court’s decision, the defendant can appeal to the
Court of Appeals. Whether that court will hear an appeal is at their discretion.
PLEA BARGAINING:

153

Plea bargaining is a negotiated disposition of a case between the district attorney and the defendant
with the approval of the court. It usually involves the reduction of a charge and sentence, in
exchange for a guilty plea. It can occur anytime in the criminal case process before sentencing,
even before an arraignment. The vast majority of defendants will accept a plea bargain, and
therefore plead guilty without a trial. Only a small percentage of criminal cases ever make it to
trial. A guilty plea that is a result of a plea bargain is the same as being found guilty after a trial. It
is estimated that around ninety percent (or higher) of those charged with a crime will accept a plea
bargain.
So, why is plea bargaining so prevalent? There are several reasons for this. First, the sheer volume
of those being arrested and charged with a crime is overwhelming. The current state and federal
court systems do not have the capacity to handle a trial for every arrest and charge made. Plea
bargaining is therefore an administrative necessity. Another important reason is that plea
bargaining gives all the parties certainty in the case’s disposition. Typically, the district attorney
will get a guaranteed conviction and the defendant will get to plea to reduced charge with a lower
negotiated sentence.
What if the district attorney has a decent case, but there are weaknesses in the evidence that can
be exploited by the defense? Does the district attorney want to take the chance that a case could
be dismissed because of this? Or, perhaps the district attorney is more interested in convicting a
more serious criminal defendant and needs the testimony and/or cooperation of another defendant
to do so. In both of these instances, offering a plea bargain to a defendant makes sense.
A defendant, even an innocent one, may feel that accepting a plea bargain makes more sense for
them than taking their chances with a jury or judge. It is not unusual for a sentence after a trial to
be harsher than one offered in a plea bargain. It may also be less time consuming and expensive to
take a plea than go all the way to trial.

References:
Champagne, D. M. (2010, October 21). Persistent felony law stays. Retrieved July 26, 2018,
from https://nydailyrecord.com/2010/10/20/persistent-felony-law-stays/
Criteria for Felony Sentencing Category. (n.d.). Retrieved July 26, 2018, from
https://crimetime.nypti.org/Criteria.aspx
Division of Criminal Justice Services. (n.d.). Retrieved July 26, 2018, from
http://www.criminaljustice.ny.gov/forensic/dnabrochure.htm
Division of Criminal Justice Services. (n.d.). Retrieved July 26, 2018, from
http://www.criminaljustice.ny.gov/forensic/dnaoffenses.htm
Division of Criminal Justice Services. (n.d.). Retrieved July 26, 2018, from
http://criminaljustice.ny.gov/pio/jenna.htm

154

How Courts Work. (n.d.). Retrieved July 26, 2018, from
https://www.americanbar.org/groups/public_education/resources/law_related_education_networ
k/how_courts_work/pleabargaining.html
Justia Law. (n.d.). Retrieved July 26, 2018, from https://law.justia.com/
New York Consolidated Laws, Penal Law - PEN § 70.10. (n.d.). Retrieved July 26, 2018, from
https://codes.findlaw.com/ny/penal-law/pen-sect-70-10.html
New York Criminal Laws. (n.d.). Retrieved July 26, 2018, from
https://statelaws.findlaw.com/new-york-law/new-york-criminal-laws.html
New York State. (n.d.). Basic Steps in a Criminal Case. Retrieved July 26, 2018, from
https://www.nycourts.gov/courthelp/Criminal/caseBasicsCriminal.shtml
New York State. (n.d.). Preliminary Hearing and Grand Jury. Retrieved July 26, 2018, from
https://www.nycourts.gov/courthelp/Criminal/grandJury.shtml
New York State. (n.d.). Sex Offender Registry. Retrieved July 26, 2018, from
https://www.nycourts.gov/courthelp/Criminal/sexOffenderRegistry.shtml
New York State. (n.d.). Sentencing Basics. Retrieved July 26, 2018, from
https://www.nycourts.gov/courthelp/Criminal/sentencingBasics.shtml
New York State. (n.d.). CJI2d[NY] PENAL LAW OFFENSES. Retrieved July 26, 2018, from
http://www.nycourts.gov/judges/cji/2-PenalLaw/cji3.shtml
New York State. (n.d.). Homepage. Retrieved July 26, 2018, from
http://www.nycourts.gov/judges/cji/index.shtml
New York State. (n.d.). Pre-trial. Retrieved July 26, 2018, from
https://www.nycourts.gov/courthelp/Criminal/pretrial.shtml
New York State. (n.d.). General Information. Retrieved July 26, 2018, from
http://www.nyjuror.gov/juryQandA.shtml
New York State. (n.d.). General Information. Retrieved July 26, 2018, from
http://www.nyjuror.gov/GI.shtml
New York State Division of Criminal Justice Services. (n.d.). Retrieved July 26, 2018, from
http://www.criminaljustice.ny.gov/
New York State Law. (n.d.). Retrieved July 26, 2018, from http://ypdcrime.com/penal.law/
New York State Law. (n.d.). Retrieved July 26, 2018, from
http://ypdcrime.com/penal.law/felony_sentences.htm
155

NY Laws. (n.d.). Retrieved July 26, 2018, from http://ypdcrime.com/cpl/article255.htm
Office of Mental Health. (n.d.). Retrieved July 26, 2018, from
https://www.omh.ny.gov/omhweb/forensic/manual/html/chapter1.htm
Pogue, D. L., Clifford, E., & Schwartz, A. L. (2009). Understanding New York Law, 2013-14.
Rochester, NY: Upstate Legal Publishers
The Fund for Modern Courts. (n.d.). From Arrest to Appeal: A Guide to Criminal Cases in the
New York State Courts. Retrieved July 26, 2018, from
https://www.reentry.net/ny/library/attachment.79819
Walsh, D. (2017, May 03). On Plea Bargaining, the Daily Bread of American Criminal Courts.
Retrieved July 26, 2018, from https://www.theatlantic.com/politics/archive/2017/05/pleabargaining-courts-prosecutors/524112/
Welcome to LII. (n.d.). Retrieved July 26, 2018, from https://www.law.cornell.edu/
Your New York Criminal Case: The Basics. (n.d.). Retrieved July 26, 2018, from
https://statelaws.findlaw.com/new-york-law/your-new-york-criminal-case-the-basics.html

156

CHAPTER 6
TRAFFIC STOPS & DWI
INTRODUCTION
To legally pull over a vehicle in NYS, the police need probable cause that there is a violation of
the Vehicle and Traffic law, or reasonable suspicion that the driver or occupants of the vehicle
have committed, are committing, or are about to commit a crime. The U.S. Supreme Court in
Whren v. United States, 517 US 806 (1996) held:
An automobile stop is thus subject to the constitutional imperative that it not be
unreasonable under the circumstances. As a general matter, the decision to stop
an automobile is reasonable where the police have probable cause to believe that
a traffic violation has occurred.
The New York Court of Appeals in People v. Robinson, 97 NY2d 341 (2001) adopted the ruling
in Whren holding:
We hold that where a police officer has probable cause to believe that the driver
of an automobile has committed a traffic violation, a stop does not violate article
I, § 12 of the New York State Constitution. In making that determination of
probable cause, neither the primary motivation of the officer nor a determination
of what a reasonable traffic officer would have done under the circumstances is
relevant.
The Court of Appeals went on to say:
We noted that “police stops of automobiles in this State are legal only pursuant to
routine, nonpretextual traffic checks to enforce traffic regulations or when there
exists at least a reasonable suspicion that the driver or occupants of the vehicle
have committed, are committing, or are about to commit a crime” (id., at 753).
However, we explained what we meant by pretextual when we further noted that
“there were no objective safeguards circumscribing the exercise of police
discretion” and that if such stops “were permissible and motorists could in fact be
pulled over at an individual police officer’s discretion based upon the mere right to
request information, a pandora’s box of pretextual police stops would be opened”
(id., at 758, 759). Central to Spencer‘s holding was the absence of an objective
standard for stopping a vehicle. Thus, a police officer could contrive a reason to
stop a vehicle merely to make an inquiry. However, an objective standard is present
here–the Vehicle and Traffic Law.

157

STATE OF NEW YORK COURT OF APPEAL People v. Robinson
97 NY2d 341 (2001)
(Case Syllabus edited by the Author)
OPINION OF THE COURT
The issue here is whether a police officer who has probable cause to believe a driver has committed
a traffic infraction violates article I, § 12 of the New York State Constitution when the officer,
whose primary motivation is to conduct another investigation, stops the vehicle. We conclude
that there is no violation, and we adopt Whren v. United States, 517 U.S. 806, 116 S.Ct. 1769, 135
L.Ed.2d 89 as a matter of state law.
I
People v. Robinson
On November 22, 1993, New York City police officers in the Street Crime Unit, Mobile Taxi
Homicide Task Force were on night patrol in a marked police car in the Bronx. Their main
assignment was to follow taxicabs to make sure that no robberies occurred. After observing a car
speed through a red light, the police activated their high intensity lights and pulled over what they
suspected was a livery cab. After stopping the cab, one officer observed a passenger, the defendant,
look back several times. The officers testified that they had no intention of giving the driver a
summons but wanted to talk to him about safety tips. The officers approached the vehicle with
their flashlights turned on and their guns holstered. One of the officers shined his flashlight into
the back of the vehicle, where defendant was seated, and noticed that defendant was wearing a
bulletproof vest. After the officer ordered defendant out of the taxicab, he observed a gun on the
floor where defendant had been seated. Defendant was arrested and charged with criminal
possession of a weapon and unlawfully wearing a bulletproof vest. Defendant moved to suppress
the vest and gun, arguing that the officers used a traffic infraction as a pretext to search the
occupant of the taxicab. The court denied the motion, and defendant was convicted of both charges.
He was sentenced as a persistent violent felony offender to eight years to life on the weapons
charge and 1 1/2 to 3 years on the other charge.
In affirming, the Appellate Division applied the Whren rationale (271 A.D.2d 17, 711 N.Y.S.2d
384 [2000]). We affirm the unanimous order of the Appellate Division.
People v. Reynolds
On March 6, 1999, shortly after midnight, a police officer, on routine motor patrol in the City of
Rochester, saw a man he knew to be a prostitute enter defendant's truck. The officer followed the
truck and ran a computer check on the license plate. Upon learning that the vehicle's registration
had expired two months earlier, the officer stopped the vehicle.
158

The resulting investigation did not lead to any charges involving prostitution. Nevertheless,
because the driver's eyes were bloodshot, his speech slurred and there was a strong odor of alcohol,
police performed various field sobriety tests, with defendant failing most. Defendant was placed
under arrest for driving while intoxicated. At the police station, tests indicated that defendant's
blood alcohol level was .20%, double the legal limit of .10% (see, Vehicle and Traffic Law §
1192[2]).
Defendant was charged with driving while intoxicated, an unclassified misdemeanor, and
operating an unregistered motor vehicle, a traffic infraction. Defendant's motion to suppress was
granted by the Rochester City Court which dismissed all charges. County Court affirmed the
dismissal, holding that the traffic violation was merely a pretext and the officer's primary
motivation was to investigate prostitution. We reverse.
People v. Glenn
On November 7, 1997, plainclothes police officers were on street crime patrol in an unmarked car
in Manhattan. They observed a livery cab make a right-hand turn without signaling. An officer
noticed someone sitting in the back seat lean forward. The police stopped the vehicle to investigate
whether or not a robbery was in progress. A police officer subsequently found cocaine on the rear
seat and, after he arrested defendant, found additional drugs on his person. Defendant was
charged with criminal possession of a controlled substance in the third degree and criminally using
drug paraphernalia in the second degree. He contended that the drugs should be suppressed,
asserting that the traffic infraction was a pretext to investigate a robbery. After his motion to
suppress was denied, he pleaded guilty to one count of criminal possession of a controlled
substance and was sentenced, as a second felony offender, to 4 1/2 to 9 years in prison. Relying
on Whren, the Appellate Division unanimously affirmed the conviction (279 A.D.2d 422, 723
N.Y.S.2d 425 [2001]). We affirm the order of the Appellate Division.
II
The Supreme Court, in Whren v. United States, 517 U.S. 806, 116 S.Ct. 1769, 135 L.Ed.2d 89
[1996], unanimously held that where a police officer has probable cause to detain a person
temporarily for a traffic violation, that seizure does not violate the Fourth Amendment to the
United States Constitution even though the underlying reason for the stop might have been to
investigate some other matter.
In Whren, officers patrolling a known drug area of the District of Columbia became suspicious
when several young persons seated in a truck with temporary license plates remained at a stop sign
for an unusual period of time, and the driver was looking down into the lap of the passenger seated
on his right. After the car made a right turn without signaling, the police stopped it, assertedly to
warn the driver of traffic violations, and saw two plastic bags of what appeared to be crack cocaine
in Whren's hands.
After arresting the occupants, the police found several quantities of drugs in the car. The petitioners
were charged with violating federal drug laws. The petitioners moved to suppress the drugs,
159

arguing that the stop was not based upon probable cause or even reasonable suspicion that they
were engaged in illegal drug activity and that the police officer's assertion that he approached the
car in order to give a warning was pretextual. The District Court denied suppression, and the Court
of Appeals for the District of Columbia Circuit affirmed (53 F.3d 371 [1995]).
The Supreme Court held that the Fourth Amendment had not been violated because “[a]s a general
matter, the decision to stop an automobile is reasonable where the police have probable cause to
believe that a traffic violation has occurred” (Whren, supra, 517 U.S., at 810, 116 S.Ct. 1769). The
stop of the truck was based upon probable cause that the petitioners had violated provisions of the
District of Columbia traffic code. The Court rejected any effort to tie the legality of the officers'
conduct to their primary motivation or purpose in making the stop, deeming irrelevant whether a
reasonable traffic police officer would have made the stop. According to the Court, “Subjective
intentions play no role in ordinary, probable-cause Fourth Amendment analysis” (id., at 813, 116
S.Ct. 1769). Thus, the “Fourth Amendment's concern with ‘reasonableness' allows certain actions
to be taken in certain circumstances, whatever the subjective intent” (id., at 814, 116 S.Ct. 1769).
More than 40 states and the District of Columbia have adopted the objective standard approved by
Whren or cited it with approval (see, Appendix).1
III
In each of the cases before us, defendant argues that the stop was pretextual and in violation of
New York State Constitution, article I, § 12. By arguing that the stops were pretextual, defendants
claim that although probable cause existed warranting a stop of the vehicle for a valid traffic
infraction, the officer's primary motivation was to conduct some other investigation.
We hold that where a police officer has probable cause to believe that the driver of an automobile
has committed a traffic violation, a stop does not violate article I, § 12 of the New York State
Constitution. In making that determination of probable cause, neither the primary motivation of
the officer nor a determination of what a reasonable traffic officer would have done under the
circumstances is relevant.
We have observed that because the search and seizure language of the Fourth Amendment and of
article I, § 12 is identical, they generally confer similar rights (see, People v. Harris, 77 N.Y.2d
434, 437, 568 N.Y.S.2d 702, 570 N.E.2d 1051 [1991]; People v. P.J. Video, 68 N.Y.2d 296, 304,
508 N.Y.S.2d 907, 501 N.E.2d 556 [1986] ).2 Nevertheless, this Court has not hesitated to expand
the rights of New York citizens beyond those required by the Federal Constitution when a
longstanding New York interest was involved (see, e.g., People v. Scott, 79 N.Y.2d 474, 583
N.Y.S.2d 920, 593 N.E.2d 1328 [1992]; People v. Keta, 79 N.Y.2d 474, 583 N.Y.S.2d 920, 593
N.E.2d 1328 [1992]; People v. Griminger, 71 N.Y.2d 635, 529 N.Y.S.2d 55, 524 N.E.2d 409
[1988]; People v. Bigelow, 66 N.Y.2d 417, 497 N.Y.S.2d 630, 488 N.E.2d 451 [1985] ).
This Court has always evaluated the validity of a traffic stop based on probable cause that a driver
has committed a traffic violation, without regard to the primary motivation of the police officer or
an assessment that a reasonable traffic officer would have made the same stop. Where the police
have stopped a vehicle for a valid reason, we have upheld police conduct without regard to the
160

reason for the stop (People v. David L., 81 A.D.2d 893, 439 N.Y.S.2d 152, revd. on dissent below
56 N.Y.2d 698, 451 N.Y.S.2d 722, 436 N.E.2d 1324 [1982], cert. denied 459 U.S. 866, 103 S.Ct.
146, 74 L.Ed.2d 123).
This Court has never held that a pretextual stop, as opposed to subsequent police conduct, was
violative of article I, § 12. The dissent does not disagree (dissenting opn. at 367-368, 741 N.Y.S.2d
at 164-65, 767 N.E.2d at 655-56). Although the Appellate Divisions have, on occasion, examined
the primary motivation of a police officer in evaluating a traffic stop, all seven of the Judges on
this Court acknowledge the “difficulty, if not futility, of basing the constitutional validity of
searches or seizures on judicial determinations of the subjective motivation of police officers”
(dissenting opn. at 371, 741 N.Y.S.2d at 167, 767 N.E.2d at 658). Thus, we are unanimous in our
view that the primary motivation test is not, and should not be, part of our State constitutional
jurisprudence.
Defendants, however, point to several of our cases-most notably People v. Spencer, 84 N.Y.2d
749, 622 N.Y.S.2d 483, 646 N.E.2d 785 [1995]-and contend that we have previously indicated our
disapproval of pretextual police conduct. Defendants' reliance on People v. Spencer is misplaced.
There, we held that the stop of the vehicle merely to request information from the driver concerning
the whereabouts of a criminal suspect was an unreasonable seizure in violation of the Fourth
Amendment. In that case, the defendant had not committed a traffic violation.
We noted that “police stops of automobiles in this State are legal only pursuant to routine,
nonpretextual traffic checks to enforce traffic regulations or when there exists at least a reasonable
suspicion that the driver or occupants of the vehicle have committed, are committing, or are about
to commit a crime” (id., at 753, 622 N.Y.S.2d 483, 646 N.E.2d 785). However, we explained
what we meant by pretextual when we further noted that “there were no objective safeguards
circumscribing the exercise of police discretion” and that if such stops “were permissible and
motorists could in fact be pulled over at an individual police officer's discretion based upon the
mere right to request information, a pandora's box of pretextual police stops would be opened”
(id., at 758, 759, 622 N.Y.S.2d 483, 646 N.E.2d 785). Central to Spencer’s holding was the absence
of an objective standard for stopping a vehicle. Thus, a police officer could contrive a reason to
stop a vehicle merely to make an inquiry. However, an objective standard is present here-the
Vehicle and Traffic Law.
Moreover, in none of the cases in which we have extended the rights of New York State defendants
beyond those of the Federal Constitution have we questioned a police officer's authority to act
when there was probable cause to conclude that a law or regulation has been violated. None of
the reasons for extending protections of our Constitution beyond those given by the Federal
Constitution exist here. In this case, regulating the ability of the police to stop a vehicle when there
is probable cause to believe that a traffic regulation has been violated does little to expand the
rights of the accused. Instead it may lead to the harm of innocent citizens. Thus, for example, in
People v. Reynolds, the stop of the automobile led to the arrest of a person driving under the
influence of alcohol.
The real concern of those opposing pretextual stops is that police officers will use their authority
to stop persons on a selective and arbitrary basis. Whren recognized that the answer to such action
161

is the Equal Protection Clause of the Constitution. We are not unmindful of studies, some of which
are cited by defendants and the amici, which show that certain racial and ethnic groups are
disproportionately stopped by police officers, and that those stops do not end in the discovery of a
higher proportion of contraband than in the cars of other groups. The fact that such disparities exist
is cause for both vigilance and concern about the protections given by the New York State
Constitution. Discriminatory law enforcement has no place in our law.
Indeed, in Brown v. State of New York, 89 N.Y.2d 172, 652 N.Y.S.2d 223, 674 N.E.2d 1129 [1996],
this Court recognized that in New York State, a plaintiff has a cause of action for a violation of the
Equal Protection Clause 4 and the Search and Seizure Clause of the State Constitution. In
upholding the right of African Americans to sue for alleged violations of their right to equal
protection and freedom from unreasonable searches and seizures, when they were detained because
of their race during a police investigation, this Court stated:
“These sections [art. I, §§ 11, 12] establish a duty sufficient to support causes of action to secure
the liberty interests guaranteed to individuals by the State Constitution independent of any
common-law tort rule. Claimants alleged that the defendant's officers and employees deprived
them of the right to be free from unlawful police conduct violating the Search and Seizure Clause
and that they were treated discriminatorily in violation of the State Equal Protection Clause. The
harm they assert was visited on them was well within the contemplation of the framers when these
provisions were enacted for fewer matters have caused greater concern throughout history than
intrusions on personal liberty arising from the abuse of police power. Manifestly, these sections
were designed to prevent such abuses and protect those in claimants' position. A damage remedy
in favor of those harmed by police abuses is appropriate and in furtherance of the purpose
underlying the sections” (89 N.Y.2d, at 191).
The alternatives to upholding a stop based solely upon reasonable cause to believe a traffic
infraction has been committed put unacceptable restraints on law enforcement. This is so whether
those restrictions are based upon the primary motivation of an officer or upon what a reasonable
traffic police officer would have done under the circumstances. Rather than restrain the police in
these instances, the police should be permitted to do what they are sworn to do-uphold the law.
In none of the cases cited by defendants has this Court penalized the police for enforcing the law.
We should not do so here. To be sure, the story does not end when the police stop a vehicle for a
traffic infraction. Our holding in this case addresses only the initial police action upon which the
vehicular stop was predicated. The scope, duration and intensity of the seizure, as well as any
search made by the police subsequent to that stop, remain subject to the strictures of article I, §
12, and judicial review (People v. Troiano, 35 N.Y.2d 476, 363 N.Y.S.2d 943, 323 N.E.2d 183
[1974]; People v. Marsh, 20 N.Y.2d 98, 281 N.Y.S.2d 789, 228 N.E.2d 783 [1967] ).

IV

162

…We are not confounded by the proposition that police officers must exercise their discretion on
a daily basis. Nor are we surprised at the assertion that many New Yorkers often violate some
provision of the Vehicle and Traffic Law. But we cannot equate the combination of police officer
discretion and numerous traffic violations as arbitrary police conduct that the Supreme Court in
Delaware v. Prouse viewed as evil. That conduct violates the Fourth Amendment because it was
“standardless and unconstrained” (id., at 661, 99 S.Ct. 1391). In the cases before us, however, we
confirm a standard that constrains police conduct-probable cause under the Vehicle and Traffic
Law and its related regulations that govern the safe use of our highways.
Accordingly, in People v. Robinson and People v. Glenn, the orders of the Appellate Division
should be affirmed. In People v. Reynolds, the order of the Monroe County Court should be
reversed, defendant's motion to suppress denied, the accusatory instruments reinstated, and the
case remitted to Rochester City Court for further proceedings in accordance with this opinion.
The U.S. Supreme Court held in 2014 that even if an officer is mistaken regarding the law, if that
mistake is reasonable, the stop is still valid. Whether New York courts will apply this standard is
yet to be determined.

SUPREME COURT OF THE UNITED STATES: Heien v. North Carolina
574 U.S. ___ (2014)
Following a suspicious vehicle, Sergeant Matt Darisse noticed that only one of the vehicle’s brake
lights was working and pulled the driver over. While issuing a warning ticket for the broken brake
light, Darisse became suspicious of the actions of the two occupants and their answers to his
questions. Petitioner Nicholas Brady Heien, the car’s owner, gave Darisse consent to search the
vehicle. Darisse found cocaine, and Heien was arrested and charged with attempted trafficking.
The trial court denied Heien’s motion to suppress the seized evidence on Fourth Amendment
grounds, concluding that the vehicle’s faulty brake light gave Darisse reasonable suspicion to
initiate the stop. The North Carolina Court of Appeals reversed, holding that the relevant code
provision, which requires that a car be “equipped with a stop lamp,” N. C. Gen. Stat. Ann. §20–
129(g), requires only a single lamp—which Heien’s vehicle had—and therefore the justification
for the stop was objectively unreasonable. Reversing in turn, the State Supreme Court held that,
even assuming no violation of the state law had occurred, Darisse’s mistaken understanding of the
law was reasonable, and thus the stop was valid.
Held: Because Darisse’s mistake of law was reasonable, there was reasonable suspicion justifying
the stop under the Fourth Amendment.
(a) The Fourth Amendment requires government officials to act reasonably, not perfectly, and
gives those officials “fair leeway for enforcing the law,” Brinegar v. United States, 338 U. S. 160.
Searches and seizures based on mistakes of fact may be reasonable. See, e.g., Illinois v. Rodriguez,
497 U. S. 177 –186. The limiting factor is that “the mistakes must be those of reasonable men.”
Brinegar, supra, at 176. Mistakes of law are no less compatible with the concept of reasonable
suspicion, which arises from an understanding of both the facts and the relevant law. Whether an
officer is reasonably mistaken about the one or the other, the result is the same: the facts are outside
163

the scope of the law. And neither the Fourth Amendment’s text nor this Court’s precedents offer
any reason why that result should not be acceptable when reached by a reasonable mistake of law.
More than two centuries ago, this Court held that reasonable mistakes of law, like those of fact,
could justify a certificate of probable cause. United States v. Riddle, 5 Cranch 311, 313. That
holding was reiterated in numerous 19th-century decisions. Although Riddle was not a Fourth
Amendment case, it explained the concept of probable cause, which this Court has said carried the
same “fixed and well known meaning” in the Fourth Amendment, Brinegar, supra, at 175, and n.
14, and no subsequent decision of this Court has undermined that understanding. The contrary
conclusion would be hard to reconcile with the more recent precedent of Michigan v. DeFillippo,
443 U. S. 31, where the Court, addressing the validity of an arrest made under a criminal law later
declared unconstitutional, held that the officers’ reasonable assumption that the law was valid gave
them “abundant probable cause” to make the arrest, id., at 37. Heien attempts to recast DeFillippo
as a case solely about the exclusionary rule, not the Fourth Amendment itself, but DeFillippo’s
express holding is that the arrest was constitutionally valid because the officers had probable cause.
See id., at 40. Heien misplaces his reliance on cases such as Davis v. United States, 564 U. S. ___,
where any consideration of reasonableness was limited to the separate matter of remedy, not
whether there was a Fourth Amendment violation in the first place.
Heien contends that the rationale that permits reasonable errors of fact does not extend to
reasonable errors of law, arguing that officers in the field deserve a margin of error when making
factual assessments on the fly. An officer may, however, also be suddenly confronted with a
situation requiring application of an unclear statute. This Court’s holding does not discourage
officers from learning the law. Because the Fourth Amendment tolerates only objectively
reasonable mistakes, cf. Whren v. United States, 517 U. S. 806, an officer can gain no advantage
through poor study. Finally, while the maxim “Ignorance of the law is no excuse” correctly implies
that the State cannot impose punishment based on a mistake of law, it does not mean a reasonable
mistake of law cannot justify an investigatory stop.
(b) There is little difficulty in concluding that Officer Darisse’s error of law was reasonable. The
North Carolina vehicle code that requires “a stop lamp” also provides that the lamp “may be
incorporated into a unit with one or more other rear lamps,” N. C. Gen. Stat. Ann. §20–129(g),
and that “all originally equipped rear lamps” must be “in good working order,” §20–129(d).
Although the State Court of Appeals held that “rear lamps” do not include brake lights, the word
“other,” coupled with the lack of state-court precedent interpreting the provision, made it
objectively reasonable to think that a faulty brake light constituted a violation.
367 N. C. 163, 749 S. E. 2d 278, affirmed.
Roberts, C. J., delivered the opinion of the Court, in which Scalia, Kennedy, Thomas, Ginsburg,
Breyer, Alito, and Kagan, JJ., joined. Kagan, J., filed a concurring opinion, in which Ginsburg, J.,
joined. Sotomayor, J., filed a dissenting opinion.
DRIVING WHILE INTOXICATED (DWI) IN NEW YORK: New York has two ways of
convicting a driver of driving while intoxicated:
1. Operating a motor vehicle while having a blood alcohol content (BAC) of .08 percent or
more. The blood alcohol content is usually measured through analysis of your breath by a
164

breathalyzer machine, although blood and urine samples can also be used. (V&T Section
1192)
2. Operating a motor vehicle while your ability to do so is seriously impaired by intoxication.
Under this method, the proof against you is the testimony of witnesses, the arresting officer,
persons who saw you drive, a bartender who served you alcohol before you drove, etc.
(V&T Section 1192(3)). This charge is frequently referred to as common law driving while
intoxicated.
A lesser-included charge of Driving While Intoxicated is Driving While Ability Impaired, which
is a violation, not a crime. It requires a BAC between .05 and .07, or other evidence of impairment.
THE BREATHALYZER TEST: Driving in New York is a privilege, not a right. This privilege
is conditioned upon a driver's willingness to take a breathalyzer test when asked by the police. This
is referred to as the implied consent law. Because you are deemed to have consented, a blood test
can be taken if you are unconscious, (People v Kates, 53 NY2d 591(1981)). Without a court order,
a driver cannot be forced to take a breathalyzer, but, if you refuse, there are consequences. A
court order can be obtained if you are involved in an accident in which death or serious physical
injury occurs [V&T Section 1194(3)(b)(1). If such an order is issued by a judge, your blood will
be taken so it can be tested for alcohol content.

STATE OF NEW YORK COURT OF APPEALS People v Kates
53 NY2d 591(1981)
(Case Syllabus edited by the Author)
WACHTLER, J.
The primary question on this appeal is whether a blood alcohol test of a hospitalized driver, who
was unconscious or so disoriented that the police were unable to obtain his consent, was made in
violation of section 1194 of the Vehicle and Traffic Law. The trial court suppressed the test
results holding that the statute requires express consent and that a contrary interpretation would
violate the equal protection rights of the unconscious driver. The Appellate Division reversed
finding no statutory or constitutional bar to admissibility. The defendant appeals claiming the
trial court properly suppressed. He also argues that the prosecutor possesses other evidence of
intoxication and thus had no right to appeal the suppression order in this case.
At approximately 6:00 P.M. on March 3, 1979 a car driven by the defendant collided with another
car fatally injuring the woman driving that vehicle. The defendant and his three passengers were
removed to nearby hospitals. After examining the accident scene, the police spoke to one of the
defendant's passengers who appeared to be intoxicated. At approximately 9:00 P.M., the police
went to see the defendant who was then in another emergency room being treated for various
injuries including lacerations of the head. As the police approached the defendant they detected an
odor of alcohol, observed that his eyes were bloodshot and watery and concluded that he was
165

intoxicated. They also concluded, and it was found as a fact at the hearing, that the defendant was
so disoriented as to be incapable of giving or refusing consent to a blood test. Thus, unable to
obtain his consent the police simply asked the attending physical to take a blood sample. This was
done without incident and subsequent analysis showed that defendant's blood contained .18% by
weight of alcohol. The defendant was indicted for criminally negligent homicide, driving while
intoxicated, and related offenses.
Prior to trial the defendant moved to suppress the blood test results claiming they were obtained
without his consent in violation of section 1194 of the Vehicle and Traffic Law and his
constitutional rights under the Fourth Amendment and the equal protection clause of the
Fourteenth Amendment. After a hearing the court found that it was, in fact, impossible for the
police to obtain defendant's consent because of his condition at the time of the test. Nevertheless,
the court concluded that under the statute blood test results are not admissible unless the defendant
"expressly consented" to the test. The court also agreed with the defendant that if the statute were
construed to dispense with the need to consent in the case of an unconscious driver it would violate
the defendant's constitutional right of equal protection.
The People appealed the suppression order (CPL § 450.20, subd 8) and certified that the remaining
proof was not enough to obtain a conviction (CPL § 450.50, subd 1). The Appellate Division
reversed, concluding that section 1194 literally read did not require the driver's express consent to
a blood test and that its history showed that the Legislature did not intend lack of consent to be a
bar to the admissibility of blood test results when the driver was unconscious or otherwise
incapable of giving or refusing consent. The court also found that there was a basis for
distinguishing between conscious drivers and unconscious drivers and thus no denial of equal
protection. The defendant's contention that the suppression order was not appealable because the
prosecutor had other evidence of intoxication was found to be without merit in view of the
prosecutor's certification that the suppressed evidence was essential to his case. On these points
we agree with the Appellate Division.
Initially it should be noted that taking the blood sample in this case did not involve any violation
of the defendant's constitutional rights under the Fourth or Fifth Amendments. Taking a driver's
blood for alcohol analysis does not call for testimonial compulsion prohibited by the Fifth
Amendment (Schmerber v California, 384 U.S. 757, 760-765; People v Thomas, 46 N.Y.2d 100).
Nor does it involve an unreasonable search under the Fourth Amendment when there is probable
cause, exigent circumstances and a reasonable examination procedure (Schmerber v California,
supra, pp 768-772). So long as these requirements are met — and the defendant does not suggest
that they were not met in this case — the test may be performed absent defendant's consent and
indeed over his objection without violating his Fourth Amendment rights (Schmerber v California,
supra, p 759).
Thus, the defendant's contention that the test made without his consent was illegal, depends solely
upon his interpretation of section 1194 of the Vehicle and Traffic Law. Subdivision 1 of that statute
establishes the general rule that "Any person who operates a motor vehicle in this state shall be
deemed to have given his consent" to such a test. Subdivision 2 contains an exception which is
only applicable when the driver refuses to consent. It states, "If such person having been placed
under arrest or after a breath test indicates the presence of alcohol in his system and having
thereafter been requested to submit to such chemical test, refuses to submit to such chemical test,
166

the test shall not be given". The statute also provides penalties for the driver who refuses to submit
after being advised of the consequences of refusal (see subds 2, 4; People v Thomas, supra, p 108).
Literally read the statute was not violated in this case because the defendant had not refused
consent. Of course, the result would be different if the Legislature had provided that no test could
be given unless the driver expressly consents to it. Under such a statute consent would be a
prerequisite and the unconscious or incapacitated driver could not be given a blood test because of
the impossibility of obtaining his consent. However, subdivision 2 cannot be read as requiring the
driver's express consent because that would effectively nullify the consent implied in subdivision
1 or at least make the statute inherently inconsistent. In any event that is not the way the Legislature
worded the exception and the history of the statute shows that the wording was carefully chosen
with this situation in mind. The legislative committee responsible for this statute noted in its report:
"In the case of an unconscious individual, a chemical test can be administered since he is deemed
to have given his consent when he used the highway. It is not necessary that a person be given the
opportunity to revoke his consent. The only reason the opportunity to revoke is given is to
eliminate the need for the use of force by police officers if an individual in a drunken condition
should refuse to submit to the test" (Report of Joint Legislative Committee on Motor Vehicle
Problems, McKinney's 1953 Session Laws of NY, pp 1912-1928). Indeed, it would have been odd
if the Legislature had provided that the blood test and the penalties for refusal designed to remove
drunken drivers from the road would become inapplicable when the driver has, by excessive
drinking or injuries sustained in a related accident, made himself incapable of consenting or
refusing to submit to the test.
The distinction drawn between the conscious driver and the unconscious or incapacitated driver
does not offend the equal protection clause. It was reasonable for the Legislature, concerned with
avoiding potentially violent conflicts between the police and drivers arrested for intoxication, to
provide that the police must request the driver's consent, advise him of the consequences of refusal
and honor his wishes if he decides to refuse, but to dispense with these requirements when the
driver is unconscious or otherwise incapacitated to the point where he poses no threat. Indeed,
there is a rational basis for distinguishing between the driver who is capable of making a choice
and the driver who is unable to do so. Thus, denying the unconscious driver the right to refuse a
blood test does not violate his right to equal protection.
As noted the defendant also contends that the prosecutor had no right to appeal the suppression
order because the defendant believes that the remaining evidence is sufficient to sustain a
conviction. The statute provides however, that the prosecutor may appeal not only where the
remaining proof is legally insufficient but also where he certifies that it is "so weak in its entirety
that any reasonable possibility of prosecuting such charge to a conviction has been effectively
destroyed" (CPL § 450.50, subd 1, par [b]). The quoted portion obviously calls for a personal
evaluation which can only be made by the prosecutor who is a better judge than his opponent or
an appellate court of his chance of succeeding at trial with the remaining proof. Nor is there any
general need to check the accuracy of the prosecutor's assessment since the statute itself
discourages a prosecutor from overestimating his need for the suppressed evidence. Once he files
the certification and takes an appeal, he will not be permitted to change his position and try the
defendant on other proof if the suppression order is upheld on appeal (CPL § 450.50, subd 2;
Matter of Forte v Supreme Ct. of State of N. Y., 48 N.Y.2d 179). Thus, the prosecutor's certification
167

is sufficient; he need not expose his case for appellate confirmation of his likelihood of obtaining
a conviction without the suppressed proof.
Accordingly, the order of the Appellate Division should be affirmed.
FUCHSBERG, J. (concurring).
While, for the reasons I advanced in my dissent in People v Thomas, (46 N.Y.2d 100, 110-113), I
do not depart from my conviction that section 1194 of the Vehicle and Traffic Law runs afoul of
the fundamental constitutional bar against testimonial compulsion, I am now constrained to concur
on authority of the majority's holding in that case.
Order affirmed.
RAMIFICATIONS OF REFUSING TO TAKE A BREATHALYZER TEST: Whether or not
a person should take the breathalyzer test when asked by the police to do so is not an easy question
to answer. There may be instances where refusing to take the test is in a person’s best interest.
However, it is important to know what the ramifications are for refusing to do so.
1. Upon a finding by the Department of Motor Vehicles (DMV) that a defendant did
indeed refuse to take the breathalyzer test, the defendant’s license to drive will
automatically be revoked for a period of one year with a $500.00 fine and 18 months
and a $750 fine if the defendant has a prior DWI conviction.
2. At trial, the District Attorney will be allowed to introduce into evidence the fact that
the defendant refused to take the test. The defendant’s refusal does not prevent the
defendant from being charged and convicted of common law Driving While Intoxicated
in violation of V&T Section 1192(3).\
3. Some District Attorney offices have a policy of not offering plea bargains to
defendants that refuse to that the breathalyzer test.
ATTORNEY ADVICE ON SUBMITTING TO A BREATHALYZER TEST: If a suspect
driver asks to consult with their attorney, the police must allow the suspect the opportunity to try
to contact their attorney. However, if the attorney cannot be reached within a reasonable time,
the suspect will be required to make the decision on your own (People v Gursey, 22 NY2d 224
(1968))

STATE OF NEW YORK
COURT OF APPEALS
People v Gursey
22 NY2d 224 (1968)
(Case Syllabus edited by the Author)

168

BREITEL, J.
The People appeal from an order of the Appellate Term unanimously reversing a judgment of the
Criminal Court of the City of New York, New York County, and ordering a new trial. Defendant
had been convicted, after trial, of the misdemeanor of driving while intoxicated (Vehicle and
Traffic Law, § 1192, subd. 2) and the offense of driving the wrong way on a one-way street. * On
the drunken driving charge, he was sentenced to pay a fine of $100 or serve 10 days in jail. The
latter conviction was reversed by the Appellate Term because of the trial court's failure to suppress
on defendant's application the results of a drunkometer test performed after defendant had been
denied an opportunity to telephone his lawyer. Since there was sufficient other evidence of
intoxication, the Appellate Term ordered a new trial.
The only issue presented is whether a criminal conviction may rest upon the results of a chemical
test performed over the defendant's initial objection and after he had been prevented from
telephoning his lawyer for legal advice concerning the test, such communication involving no
significant or obstructive delay. Since it is concluded that the test results were secured in violation
of defendant's privilege of access to counsel without occasioning any significant or obstructive
delay, the order of the Appellate Term should be affirmed.
On the evening of February 7, 1966, one Patrolman Foley, while on radio patrol, stopped
defendant's automobile traveling eastward in Manhattan on 47th Street, a one-way west street.
While questioning defendant driver, the officer noticed that defendant's head was bobbing, his
speech was slurred, and his breath betrayed an alcoholic odor. The officer drove defendant to the
station house and questioned him there. At a point during the questioning, defendant asked
permission to call his lawyer and was told, "You will be allowed to make a call to your attorney
after I get this information." Significantly, defendant had a particular attorney in mind when he
requested permission to call. Although at one-point defendant indicated an intention to claim his
privilege against self-incrimination, he nevertheless continued to answer questions and perform
co-ordination tests, after his request to call his lawyer had been denied. When asked to submit to
a drunkometer or breath analysis test, however, defendant refused, and again asked for permission
to call his lawyer. Another police officer, the sergeant in charge of the drunkometer test, told
defendant, "You have got to take this test." When defendant asked what would happen if he did
not submit to the test, the sergeant replied, "If you don't take this test, the State will take away your
license." Thereupon, defendant submitted to the test.
At trial, a voir dire was held to determine the admissibility of the statements made by defendant
as well as the results of the physical co-ordination exercises and drunkometer tests. The trial court
suppressed the statements and the results of the co-ordination tests, but admitted evidence of the
drunkometer readings. The Appellate Term unanimously reversed on the ground that "the denial
of defendant's request to telephone his attorney before he took the test violated his constitutional
rights".
In light of current recognition of the importance of counsel in criminal proceedings affecting
significant legal rights, law enforcement officials may not, without justification, prevent access
between the criminal accused and his lawyer, available in person or by immediate telephone
communication, if such access does not interfere unduly with the matter at hand. This court
169

recently noted, in another context, that: "As a matter of fairness, government ought not compel
individuals to make binding decisions concerning their legal rights in the enforced absence of
counsel" (People v. Ianniello, 21 N.Y.2d 418, 424; see Escobedo v. Illinois, 378 U.S. 478, 486;
People v. Donovan, 13 N.Y.2d 148, 153). In the present case, defendant possessed a number of
statutory options which could be asserted only during the transaction at the station house, and
concerning which the advice of counsel, if available, was relevant.
Subdivision 1 of section 1194 of the Vehicle and Traffic Law reads: "1. Any person who operates
a motor vehicle or motorcycle in this state shall be deemed to have given his consent to a chemical
test of his breath, blood, urine, or saliva for the purpose of determining the alcoholic * * * content
of his blood provided that such test is administered at the direction of a police officer having
reasonable grounds to believe such person to have been driving in an intoxicated condition or,
while his ability to operate such motor vehicle or motorcycle was impaired by the consumption of
alcohol * * * and in accordance with the rules and regulations established by the police force of
which he is a member. If such person having been placed under arrest and having thereafter been
requested to submit to such chemical test refuses to submit to such chemical test, the test shall not
be given, but the commissioner shall revoke his license or permit to drive and any non-resident
operating privilege".
By these provisions, defendant had the option to refuse to take the drunkometer test, electing
instead to submit to the revocation of his license. In addition, if he elected to take the test, he was
entitled "to have a physician of his own choosing administer a chemical test in addition to the one
administered at the direction of the police officer" (Vehicle and Traffic Law, § 1194, subd. 4). Of
course, defendant was informed that he would lose his license if he refused to take the policeadministered test. Nevertheless, he wished legal counseling concerning his option and refused to
submit to the test until his several requests to telephone his lawyer were denied. Granting
defendant's requests would not have substantially interfered with the investigative procedure, since
the telephone call would have been concluded in a matter of minutes. At least, the record here does
not indicate otherwise. Consequently, the denial of defendant's requests for an opportunity to
telephone his lawyer must be deemed to have violated his privilege of access to counsel.
Quite different was the situation in Matter of Story v. Hults, (19 N.Y.2d 936, affd. 27 A.D.2d 745)
in which, apart from the quite significant fact that only an administrative proceeding was involved,
petitioner's lawyer did not appear at the station house until just before the expiration of the statutory
two-hour period, and in the meantime, petitioner had refused to submit to the test. It is notable,
however, that in the Story case petitioner was permitted to telephone his wife or his lawyer, and
he did call his wife, who, evidently, procured the lawyer, but too late.
The privilege of consulting with counsel concerning the exercise of legal rights should not,
however, extend so far as to palpably impair or nullify the statutory procedure requiring drivers to
choose between taking the test or losing their licenses. It is common knowledge that the human
body dissipates alcohol rapidly and, indeed, under subdivision 3 of section 1192 of the Vehicle
and Traffic Law, test results are admissible in evidence only if the test had been taken within two
hours of the time of arrest. Where the defendant wishes only to telephone his lawyer or consult
with a lawyer present in the station house or immediately available there, no danger of delay is
posed. But, to be sure, there can be no recognition of an absolute right to refuse the test until a
170

lawyer reaches the scene (see Matter of Finocchairo v. Kelly, 11 N.Y.2d 58, 61 [VAN VOORHIS,
J., concurring]). If the lawyer is not physically present and cannot be reached promptly by
telephone or otherwise, the defendant may be required to elect between taking the test and
submitting to revocation of his license, without the aid of counsel.
Nor is any issue of self-incrimination presented in this case, namely, whether defendant was
subject to a chemical test, on which Schmerber v. California, (384 U.S. 757), involving a blood
test, would be applicable (see, also, State v. Kenderski, 99 N.J.Super. 224).
Accordingly, the order of the Appellate Term should be affirmed.

ADMINISTERING THE BREATHALYZER TEST:
The breathalyzer test must be given within two hours of the arrest of the suspect. Prior to
administering the test, the suspect must be closely monitored for a period of at least twenty
minutes. During this time, the suspect will not be allowed to chew gum, take mouthwash, or place
any other object in their mouth. This is to guard against a false reading caused by introducing a
chemical substance into the suspect’s mouth.
The suspect will then be asked to blow for a sustained period of time into a small glass ampule.
This ampule will then be analyzed by the breathalyzer machine which in turn will print out a copy
of the machine's analysis of the suspect’s blood alcohol content. Breathalyzers don’t actually
measure blood alcohol concentration (BAC) directly, they estimate BAC based on breath alcohol.
It is estimated that a breathalyzer machines are accurate to within .01. That degree of accuracy
may sound great, but consider the fact that if the test is off by .01, the range when a person blows
into the machine can be from .07 to .09. Since the law in NYS is that it is a crime to drive with a
BAC of .08, but a violation to drive with a BAC of .07, that degree of accuracy of .01 may not be
so great after all.
FACTORS TO BE CONSIDERED IN DECIDING TO TAKE THE TEST: If possible, a
suspect should consult with an attorney before making the decision to take a breathalyzer test. The
following are some of the more typical matters to consider in making this decision:
• Was an accident involved?
• Does the driver have a prior alcohol related driving conviction? If so, when did this occur?
• Does the driver have a prior DWI conviction? If so, when did this occur?
• Will the driver need their license for purposes of employment or other reasons?
NEW YORK FIELD SOBRIETY TESTS: When a police officer suspects a driver of being
intoxicated, they will ask the driver to perform a series of physical acts to determine whether the
physical coordination or lack thereof is indicative of intoxication or the influence of drugs. These
are called field sobriety tests and vary across the state.
Generally, the field sobriety tests consist of the point finger-to-nose, walk-and-turn in a straight
line, stand on one leg, the Horizontal Gaze Nystagmus (HGN), and recite the alphabet. The officers
also use their personal observations to make a determination of intoxication. Depending on how a
suspect performs in these various tests, the officer may request the suspect to breath into a small
171

portable device known as an Alco-Sensor. This is not to be confused with the breathalyzer
machine. The Alco-Sensor is used as a screening tool to determine the presence of alcohol in your
breath. It is not evidence of intoxication itself. A suspect can refuse to submit to the field sobriety
tests in the same manner as refusing to take a breathalyzer test.
Regardless of whether a driver submits to the field sobriety tests or agrees to the breathalyzer test,
an officer is making observations about the suspect’s condition. These include whether the officer
smells alcohol on the suspects breath, the suspect has blood shot eyes, sways while standing, has
slurred speech, or has a flushed face. All of these observations can be submitted as evidence of
intoxication through testimony of the officer at trial.
FINANCIAL COSTS OF A DWI ARREST/CONVICTION: Whether a person is guilty or not
of driving while intoxicated, just being charged can be expensive. Attorney fees, loss of time from
work, drastically increased rates of insurance are all to be expected. The following can be found
on
the
New
York
State
Department
of
Motor
Vehicles
website
(dmv.ny.gov) regarding the penalties for an alcohol or drug-related violation include the loss of
driving privileges, fines, and a possible jail term. (https://dmv.ny.gov/org/tickets/penaltiesalcohol-or-drug-related-violations July 23, 2018)

Violation

Fine

Jail

License Action

Aggravated Driving While
Intoxicated (A-DWI)

$1,000 - $2,500

1
year

Revoked for at least one year

Second A-DWI in 10 years (E
felony)

$1,000 - $5,000

4
years

Revoked for at least 18 months

Third A-DWI in 10 years (D
felony)

$2,000 - $10,000

7
years

Revoked for at least 18 months

Driving While Intoxicated
(DWI) or Driving While
Impaired by a Drug (DWAIDrug)

$500 - $1,000

1
year

DWI-Revoked for at least six
months. DWAI-Drugs Suspended for at least six
months

Second DWI/DWAI-Drug
violation in 10 years (E felony)

$1,000 - $5,000

4
years

Revoked for at least one year

172

Violation

Fine

Jail

License Action

Third DWI/DWAI-Drug
violation in 10 years (D felony)

$2,000 - $10,000

7
years

Revoked for at least one year

Driving While Ability Impaired
by a Combination of
Alcohol/Drugs (DWAICombination)

$500 - $1,000

1
year

Revoked for at least six months

Second DWAI/Combination in
10 years (E felony)

$1,000 - $5,000

4
years

Revoked for at least one year

Third DWAI/Combination in 10
years (D felony)

$2,000 - $10,000

7
years

Revoked for at least one year

Driving While Ability Impaired
by Alcohol (DWAI)

$300 - $500

15
days

Suspended for 90 days

Second DWAI violation in 5
years

$500 - $750

30
days

Revoked for at least six months

Third or subsequent DWAI
within 10 years (Misdemeanor)

$750 - $1,500

180
days

Revoked for at least six months

Zero Tolerance Law

$125 civil penalty
and $100 fee to
terminate
suspension

None

Suspended for six months

Second Zero Tolerance Law

$125 civil penalty
and $100 reapplication fee

None

Revoked for one year or until
age 21

173

Violation

Fine

Jail

License Action

Chemical Test Refusal

$500 civil penalty
($550 for
commercial
drivers)

None

Revoked for at least one year, 18
months for commercial drivers

Chemical Test Refusal within
five years of a previous DWIrelated charge/Chemical Test
Refusal

$750 civil penalty

None

Revoked for at least 18 months,
one-year or until age 21 for
drivers under age 21, permanent
CDL revocation for commercial
drivers

Chemical Test Refusal - Zero
Tolerance Law

$300 civil penalty
and $100 reapplication fee

None

Revoked for at least one year

Chemical Test Refusal Second or subsequent Zero
Tolerance Law

$750 civil penalty
and $100 reapplication fee

None

Revoked for at least one year

Driving Under the Influence
(Out-of-State)

N/A

N/A

Revoked for at least 90 days. If
less than 21 years of age,
revoked at least one year

Driving Under the Influence
(Out-of State) with any
previous alcohol-drug violation

N/A

N/A

Revoked for at least 90 days
(longer term with certain prior
offenses). If less than 21 years of
age, revoked at least one year or
until age 21 (longest term)

ZERO TOLERANCE LAW: This law makes it illegal for a driver under age 21 to have
consumed any alcohol. A police officer may temporarily detain a driver to request or administer a
chemical test to determine the driver’s Blood Alcohol Content (BAC). If the driver’s BAC is .02
to .07 percent, the driver will be notified to appear at a DMV hearing. If the judge’s finding
supports the charge, the penalty is a 6-month license suspension, a $125 civil penalty, and a $100
suspension termination fee. Each additional offense will result in the driver’s license being revoked
for at least one year or until age 21, whichever is longer, plus a $125 civil penalty, and a $100
license re-application fee. If the driver’s BAC is .05 percent or greater, the police may charge
174

driver with driving while ability impaired (DWAI) or driving while intoxicated (DWI) and may
prosecute the driver in criminal court. (Source: dmv.ny.gov)
IGNITION INTERLOCK: Any driver convicted of misdemeanor or felony drunk driving
charges – even first-time offenders – are required to install and maintain ignition interlock devices
at their own expense on any vehicles they own or operate. For an Aggravated DWI offense or any
repeat alcohol or drug offense within five years, a judge is required to order the system installed
on each vehicle owned or operated by the motorist during both the revocation period and any
probation period that follows. The judge also must order an alcohol assessment for the repeat
offender.
The device, purchased and installed at the expense of the motorist, is connected to a motor vehicle
ignition system and measures the alcohol content of the operator’s breath. As a result, the vehicle
cannot be started until the driver provides an acceptable sample breath. The motorist may be
qualified to hold a conditional license during the time an interlock device is in use. This conditional
driver license will be revoked if the motorist does not comply with the court terms or for conviction
of any traffic offense except parking, stopping or standing. (Source: dmv.ny.gov)
LEANDRAS LAW: This legislation makes operating a motor vehicle while intoxicated or under
the influence of drugs with a passenger under the age of 16 a Class E felony punishable by up to
four years in state prison. Courts must order all drivers, including youthful offenders, convicted of
driving while intoxicated or aggravated driving while intoxicated to install and maintain an ignition
interlock on any vehicle owned or operated by such driver for at least 12 months. The law also
makes it a felony to drive drunk with a conditional license. Drivers who drive while intoxicated or
impaired by drug and cause the death of a child under 16 in the vehicle may be charged with a
Class B felony punishable by up to 25 years in prison. Drivers who drive while intoxicated or
impaired by drugs and cause serious physical injury to a child under 16 in the vehicle may be
charged with a Class C felony punishable by up to 15 years in prison. (Source: dmv.ny.gov)
LOSS OF LICENSE FOR A DWI CONVICTION: After a conviction of an alcohol-related
offense, the defendant’s license is usually revoked. One exception is for first Driving While
Ability Impaired convictions which results in a suspension for 90 days, not a revocation. Even if
not convicted, a defendant’s license can be still be revoked by the DMV for refusing to take a
breathalyzer test.
In some instances, by paying a fee and attending and completing a state-approved Alcohol and
Drug Rehabilitation program, sometimes called a Drinking Driver Program, and by attending
Victim Impact Panels, you can apply to have your license restored and, additionally, the court can
allow you a “conditional license,” which enables you to drive to work, school, and medical
appointments.
LEGALITY OF SOBRIETY CHECKPOINTS AND ROADBLOCKS: In the People v. Scott,
63 NY2d 518 (1984) case the New York Court of Appeals upheld the constitutionality of such
roadblocks, as long as they are conducted according to certain guidelines and not applied in a
discriminatory manner.

175

STATE OF NEW YORK COURT OF APPEALS People v. Scott
63 NY2d 518 (1984)
(Case Syllabus edited by the Author)
MEYER, J.
A roadblock established pursuant to a written directive of the County Sheriff for the purpose of
detecting and deterring driving while intoxicated or while impaired, and as to which operating
personnel are prohibited from administering sobriety tests unless they observe listed criteria,
indicative of intoxication, which give substantial cause to believe that the operator is intoxicated,
is constitutionally permissible, notwithstanding that the location of the roadblock is moved several
times during the three- to four-hour period of operation, and notwithstanding that legislative
initiatives have also played a part in reducing the incidence of driving while intoxicated in recent
years. Defendant having pleaded guilty to driving while impaired after denial of his motion to
suppress the evidence obtained at the roadblock, the order of the County Court, Genesee County,
affirming his conviction, should, therefore, be affirmed.
I
At about 2:00 A.M. on Saturday, September 25, 1982, defendant, while driving on Route 5 in the
Town of LeRoy, came up to a roadblock established pursuant to a directive of the Sheriff of
Genesee County. He was directed to pull to the side and there was requested by Chief Deputy
Sheriff Maha to produce his license, registration and insurance card. Observing that defendant
fumbled a bit with his wallet, that his eyes were watery and bloodshot and that there was a strong
odor of alcohol, Maha asked whether defendant had been drinking. After defendant responded that
he had just left a bar, he was asked to step out of his car. As he did so he was unstable on his feet
and was unable successfully to perform heel-to-toe and finger-to-nose tests. Based on those facts
and an alco-sensor breath screening test, which defendant agreed to take, Maha concluded that
defendant was intoxicated and placed him under arrest.
The roadblock had been established pursuant to a March 5, 1982 memorandum of the County
Sheriff which called attention to the deaths, injuries and losses occasioned by intoxicated drivers
and the need "to employ every lawful means to deter and apprehend the drunken driver." It quoted
from the October, 1981 Report of the Governor's Alcohol and Highway Safety Task Force the
value of "systematic traffic checkpoints at known DWI and high accident locations during peak
hours", and the advisability that, "Such checks at specific sites * * * be of short duration, with an
ability to move quickly to new sites to insure that the drinking driver will not be able to forecast
checkpoint locations", and noted that the "greatest risk is on weekend late evening/early morning
hours, when one in every ten vehicles or less contains an intoxicated driver." In succeeding detailed
paragraphs it established procedures for site selection, lighting and signs; avoidance of
discrimination by stopping all vehicles, or every second, third or fourth vehicle; location of
screening areas off the highway to which vehicles would be directed; the nature of the inquiries to
be made, with specific direction that unless the operator's appearance and demeanor gave cause to
believe him or her intoxicated sobriety tests not be given. It listed the factors to be considered and
stated that neither the odor of alcohol alone nor any one of the listed factors would suffice as a
176

basis for sobriety tests. It also directed that checkpoint sites be prescreened and that from two to
four locations be used during a four-hour period.
Under that procedure roadblocks were established once each month between midnight and 3:00
A.M., at locations selected in advance by senior personnel. Of the predetermined sites, four had
been selected for use on September 25, 1982, the roadblock at each location being maintained for
some 20 to 30 minutes before moving on to the next. Defendant was stopped at the third location
in use that night. At that location warning signs were set up on the shoulders facing traffic from
both directions some 300 feet in advance of the checkpoint,1 two police vehicles exhibiting
flashing roof lights were placed so that their headlights illuminated the signs, and flares were
placed in the center of the road. The checkpoint was manned by 10 persons, 6 from the Sheriff's
office and 4 from the auxiliary police, and all vehicles approaching from either direction were
stopped.2 In addition, two patrol cars were stationed in the area to follow and observe for possible
violations any vehicle that avoided the roadblock by making a U-turn.
Defendant moved to suppress the evidence obtained at the roadblock. After a hearing the Town
Justice denied the motion, finding that it had been operated in a uniform, nonarbitrary and
nondiscriminatory manner. The County Court affirmed, finding the State's interest in curbing
drunken drivers great and the operation of the roadblock sufficient to allay feelings of fright or
annoyance and to circumscribe sufficiently the discretion of the personnel engaged in the
operation. On appeal to this court defendant argues that deterrence is an improper purpose, that a
temporary roadblock is constitutionally impermissible, and that it has not been shown that less
intrusive means of enforcement would not be effective. We affirm.
II
There is, of course, no question that a roadblock or checkpoint stop is a seizure within the meaning
of the Fourth Amendment but it is also true that there is only a diminished expectation of privacy
in an automobile and that individualized suspicion is not a prerequisite to a constitutional seizure
of an automobile which is "carried out pursuant to a plan embodying explicit, neutral limitations
on the conduct of individual officers.”
The permissibility of a particular practice is a function of its "reasonableness," which is determined
by balancing its intrusion on the Fourth Amendment interests of the individual involved against
its promotion of legitimate governmental interests. Of importance in that analysis are the
governmental interest involved and the effect of the procedure in relation to it, on the one hand,
and, on the other, the degree of intrusion of the procedure on the individual subjected to it,
measured in terms of both its subjective effect and the degree of discretion vested in the officials
charged with carrying it out.
The importance of the governmental interest here involved is beyond question. "The carnage
caused by drunk drivers is well documented and needs no detailed recitation here."
Moreover, in light of the specific procedures devised and promulgated to law enforcement
personnel by the head of their department, the Sheriff, and the way in which the particular
roadblock was being operated when defendant was stopped, the courts below could properly
conclude that it did not intrude to an impermissible degree upon the privacy of motorists
177

approaching the checkpoint, that it was being maintained in accordance with a uniform procedure
which afforded little discretion to operating personnel, and that adequate precautions as to safety,
lighting and fair warning of the existence of the checkpoint were in operation. The fact that the
plan contemplated situations in which not every car would be stopped did not affect its validity in
view of the specific nondiscriminatory pattern of selection it called for and of the reasonableness
of allowing some cars to pass when traffic became congested.
Nor is the plan invalid because of its deterrent purpose, the shifting of checkpoints after short
periods of time, or the question raised by defendant concerning its efficiency.
The value of roadblocks in decreasing drunk driving is attested by both the United States
Department of Transportation and the Governor's Alcohol and Highway Safety Task Force. A
1983 paper on Safety Checkpoints For DWI Enforcement issued by the Department of
Transportation's National Highway Traffic Safety Administration's Office of Alcohol
Countermeasures emphasizes the importance of informing the public about DWI checkpoint
operations as the chief means of deterring driving while intoxicated, and the Governor's Task Force
found "that the systematic, constitutionally conducted traffic checkpoint is the single most
effective action in raising the community's perception of the risk of being detected and
apprehended for drunk driving". Moreover, the Supreme Court has held deterrence to be a
legitimate governmental purpose not only with respect to legislation but also with respect to
checkpoint stops. We conclude, therefore, as did the Maryland Court of Appeals in Little v State
that deterrence by fear of apprehension is a constitutionally proper means of keeping drunk drivers
off the highways, though it may not be with respect to pedestrians (see People v Johnson, 63
N.Y.2d 888).
Nor is constitutionality affected by the shifting and temporary nature of the checkpoints. The fact
that the Supreme Court has approved permanent roadblocks, but disapproved roving patrol stops
is not determinative. What is critical is the intrusiveness of the checkpoint in relation to the
governmental purpose involved. The subjective effect upon a vehicle driver approaching a
roadblock is unrelated to whether it is permanent or was established but a few minutes before the
driver approached it; in either instance his or her observation of it will be measured in minutes if
not seconds. The likelihood of there being the kind of fright or annoyance that invalidates a random
stop made by a roving patrol is obviated in the case of a temporary checkpoint by the visible signs
of authority which the checkpoint entails — signs announcing the purpose, lighting, and
identifiable police vehicles and the observable fact that there is a uniform system for stopping cars
(United States v Hernandez, 739 F.2d 484; Little v State, supra). The only subjective difference
between temporary and permanent checkpoints is that because its location is known in advance
the latter can be avoided entirely by using a different route, but that difference is minimal as
concerns anxiety, especially since a temporary checkpoint can also be avoided. Of greater
importance on the other side of the equation is the fact that both the detection and deterrence
purposes would be adversely affected, if not forestalled entirely, were drunk driving checkpoints
required to remain in one place, the known and permanent location of the checkpoint making it
easily avoidable.
Nor, finally, is there sufficient question about the productivity of DWI checkpoints to require
invalidation of the procedure. The contrary argument is based on the effectiveness of the procedure
178

as a means of apprehension and ignores entirely its deterrent effect. There can be no question that
substantial reductions have occurred since 1980 in the deaths, injuries and damage resulting from
drunken driving. Thus, the Report of the Subcommittee on Drunk Driving of the Assembly
Transportation Committee (at p 2) contains findings that highway fatalities from 1980 to 1983
decreased by 21%, while the risk of being in an accident, as measured by vehicle miles traveled,
increased by 5.5%; alcohol-involved fatal accidents decreased 25% from 1981 to 1983; all
accidents have declined by less than 1.5% since 1980, while reported alcohol-involved accidents
have fallen at almost ten times that rate (14.5%); accidents during bar hours have declined 21.3%
since 1980, while nonbar hour accidents actually have increased 3.6%; and fatal accidents during
bar hours have decreased 33% since 1980, while nonbar hour fatal accidents have decreased only
11%. The extent to which those results stem from legislative reforms during that period as distinct
from the deterrent effect of roadblocks and other educational and public information programs
aimed at combatting the problem is not revealed, but in our view is not of constitutional moment.
It is enough that such checkpoints, when their use becomes known, do have a substantial impact
on the drunk driving problem (Little v State, 300 Md, at p 504, supra).
The State is entitled in the interest of public safety to bring all available resources to bear, without
having to spell out the exact efficiency coefficient of each component and of the separate effects
of any particular component (cf. Mackey v Montrym, 443 US, at p 19, supra). There being a
reasonable basis for concluding that considering both its detection and its deterrence effect, the
DWI checkpoint procedure in question is a valuable component of the program to control drunk
driving, we conclude that it is a sufficiently productive mechanism to justify the minimal intrusion
involved.
For the foregoing reasons, the order of the County Court, Genesee County, should be affirmed.
RECOMMENDED CONDUCT DURING A TRAFFIC STOP:
•
•
•
•
•
•
•
•

Pull over to the side of the road as soon as it is safe to do so.
Do not exit the vehicle unless told to do so.
Open the driver’s side window.
Turn down the music.
Keep both of your hands on the steering wheel in clear view of the officer
Never reach under the seat or in the glove box
Try to remain relaxed and be respectful even if the officer is not.
Do not resist arrest if it occurs.

CONSENT TO SEARCH VEHICLE: Usually a respectful attitude will elicit a more favorable
response from the officer. However, some defense attorneys advise to never agree to search of the
vehicle even if there is nothing to hide.

References:
Arrest and Testing. (n.d.). Retrieved July 27, 2018, from http://www.nydwi.com/DWIQA/ArrestTesting.php
179

Do You Take the Test. (n.d.). Retrieved July 27, 2018, from
http://www.nydwi.com/blog/2014/12/the-oldest-question-do-you-take-the-test/
Find Law, Legal Information, and Attorneys. (n.d.). Retrieved July 25, 2018, from
https://www.findlaw.com/
Justia Law. (n.d.). Retrieved July 25, 2018, from https://law.justia.com/
New York State. (n.d.). New York State Unified Court System. Retrieved July 25, 2018, from
http://nycourts.gov/
New York State Law. (n.d.). Retrieved July 27, 2018, from
http://ypdcrime.com/vt/dwi_penalties.htm
Ny dwi . com. (n.d.). Retrieved July 27, 2018, from
http://www.nydwi.com/?gclid=EAIaIQobChMIsZ_zsa73AIVCzxpCh05qwjCEAAYASAAEgJCC_D_BwE
Pogue, D. L., Clifford, E., & Schwartz, A. L. (2009). Understanding New York Law, 2013-14.
Upstate Legal Publishers
Reisinger, D. (2017, December 20). Penalties for alcohol or drug-related violations. Retrieved
July 27, 2018, from https://dmv.ny.gov/org/tickets/penalties-alcohol-or-drug-related-violations
Welcome to LII. (n.d.). Retrieved July 25, 2018, from https://www.law.cornell.edu/

180

CHAPTER 7
DISCRIMINATION LAW
INTRODUCTION
“Discrimination is rarely so obvious or its practice so overt that recognition of it is instant and
conclusive, it being accomplished usually by devious and subtle means.”
This quotation is from the 300 Gramatan Association v. State Division of Human Rights, 45 NY2d
176 (1978) case. This case involved an individual named Harold Johnson, who attempted to rent
an apartment in a 96-unit apartment building owned by 300 Gramatan Avenue Associates in the
City of Mount Vernon, NY. Mr. Johnson went to the premises on March 10, 1975, to examine a
vacant five-room apartment and, after talking with the superintendent, attempted to rent it.
Mr. Johnson was told later that day that the apartment was "under litigation" and not available for
rent. Mr. Johnson filed a complaint two days later with the State Division of Human Rights. The
State Division of Human Rights held a hearing and determined that the owner of the building had
violated NY’s Human Rights Law by discriminating against Mr. Johnson when they refused to
consider him as a prospective tenant because of his race and color. Mr. Johnson is a black man.
Testimony at the hearing established the vacant apartment was never under “under litigation” on
March 10, 1975. On appeal, the NY Court of Appeals agreed with the Division of Human Rights
that found in favor of Mr. Johnson.
Some discrimination is very overt and direct. But often it is not and is difficult to ascertain and
prove. This chapter will discuss the various laws in place to combat discrimination and the
remedies available to victims of discrimination.
FEDERAL LAWS AGAINST DISCRIMINATION
The federal government has enacted several statutes proscribing discrimination of various types
and in various contexts, and providing remedies for violations of these statutes.
The following are employment-related anti-discrimination statutes:
•

Equal Pay Act of 1963, making sex discrimination in employment unlawful.

•

Title VII of the Civil Rights Act of 1964 (Title VII), making race, color, creed, religion,
and national origin in employment unlawful. (Title VII’s anti-discrimination requirements
apply to more than just employment discrimination.)

•

Age Discrimination in Employment Act of 1967 (ADEA), making age discrimination in
employment unlawful, protecting individuals over the age of forty.

•

Americans with Disabilities Act of 1990 (ADA), making discrimination based on
disability unlawful, whether the disability is permanent or temporary.

EQUAL EMPLOYMENT OPPORTUNITY COMMISSION (EEOC)
Federal anti-discrimination laws related to employment are enforced by the administrative agency
called the Equal Employment Opportunity Commission (EEOC). EEOC hearings are presided
over by an Administrative Law Judge. Jurisdiction of the EEOC applies to any employer with 15
or more employees, and since it is enforcing federal law, extends over all states.
181

If a person feels they are a victim of discrimination that is a violation of federal law, they must
exhaust their EEOC administrative remedies first before they can proceed in a federal court.
Usually, if an EEOC decision goes against a person or company, the federal trial court will not
substitute its judgment for that of the EEOC. It is a “presumption” that the preceding EEOC
administrative proceeding had reached a proper conclusion.
Remedies under federal discrimination laws, whether administrative or judicial, entitle the party
discriminated against to attorney fees, back pay, pre-judgment interest, and any lost benefits.
Under federal laws, the prevailing party is not entitled to punitive damages.
NYS LAWS AGAINST EMPLOYEMENT DISCRIMINATION
Very much like the federal Constitution, the NYS Constitution proscribes discrimination quite
generally. In 1951 the NYS legislature enacted the Human Rights Law (HRL), which over the
years has been amended and added to. The HRL forbids discrimination because of age, race, creed,
religion, color, national origin, sex, sexual orientation, disability, or marital status as to hiring,
compensation, and any other terms and conditions of employment. The HRL is found at Article
15 of NYS’ Executive Law.
DIVISION OF HUMAN RIGHTS (DHR)
The administrative agency that enforces the HRL is NYS’ Division of Human Rights (DHR). Just
like its counter-part EEOC at the federal level, the DHR is presided over by an Administrative
Law Judge. Unlike the EEOC, jurisdiction of the DHR extends to any NYS employer with more
than four employees.
Like the federal law, access to the NYS courts requires that administrative remedies of DHR be
used and exhausted first before a victim of employment discrimination is allowed to file a court
case. NYS courts are also reluctant to reverse decisions by the DHR.
In NYS, a person alleging employment discrimination may seek a jury trial, may obtain a job offer
or reinstatement, may get compensation for lost wages, may recover some court costs, attorney
fees, and may be awarded punitive damages (which are not allowed under federal law).
HOW ARE EMPLOYMENT DISCRIMINATION CASES ANALYZED?
As long as a claimant meets the jurisdictional requirements for the number of employees employed
by the employer, a claimant has a choice of filing a complaint under the federal or state
employment discrimination laws and agencies. The facts of their particular case may dictate which
law or agency would be the best fit. Regardless of which they choose, the federal and NYS
agencies and courts use the same two criteria, or standards, for determining whether there has been
employment discrimination: (1) “disparate treatment” and, (2) “disparate impact.”
DISPARATE TREATMENT: Disparate treatment occurs when someone is treated less
favorably in an employment situation than others because of intentional unlawful discrimination.
The burden of proof in this civil matter is by a preponderance of the evidence. A claimant must
prove that the employer intended to discriminate. The claimant must prove that the employer’s
proffered reasons for such action as failure to hire, failure to give a pay raise, failure to promote,
etc., are untrue and the actions were or were not taken because of the intentional unlawful
182

discrimination of the employer. It is certainly easier to prove disparate treatment if it is not an
isolated case. It is usually easier to prove intentional discrimination when there is a pattern of
employer discriminatory behavior.
What happens when the evidence of a case shows that there is both a legitimate and illegal reason
for the employer’s actions? The U.S. Supreme Court decision in Price Waterhouse v Hopkins, 490
US 228 (1989) answers this question. Ann Hopkins brought a $25M lawsuit against her employer,
Price Waterhouse, alleging that her employer, a male-dominated accounting firm, had passed her
over for promotion because she was a woman. At that time, the firm had 662 partners of which
only seven were women. Price Waterhouse proved that they had lawfully not promoted the plaintiff
because of her weak interpersonal skills and for that reason alone, she was not be eligible for
partnership status. The United States Supreme Court ruled in favor of Price Waterhouse, holding
that so long as legitimate reasons outweighed the impermissible one, in this case sex
discrimination, then the employer would not be liable for employment discrimination.
Abercrombie is a national chain of clothing stores that required its employees in 2008 to comply
with a "Look Policy" that reflected the store's style and forbid black clothing and caps, though the
meaning of the term cap was not defined in the dress policy. In 2008, Samantha Elauf, a practicing
Muslim, applied for a position at an Abercrombie store. She wore a headscarf, or hijab, every day,
and did so in her interview.
Elauf did not mention her headscarf during her interview and did not indicate that she would need
an accommodation from the “Look Policy.” Her interviewer likewise did not mention the
headscarf, though the interviewer contacted her district manager, who told her to lower Elauf's
rating on the appearance section of the application, which lowered her overall score and prevented
her from being hired. The EEOC sued Abercrombie on Elauf's behalf claiming that the company
had violated Title VII of the Civil Rights Act of 1964 by refusing to hire Elauf because of her
headscarf.
The U.S. Supreme Court, on June 1, 2015 ruled 8-1 in Elauf's favor. (Note the length of time these
actions can take.) The court held that if the applicant can show that the employer’s decision not to
hire an applicant was based on a desire to avoid having to accommodate a religious practice, then
the employer has violated Title VII. The Court also held that Title VII does not demand mere
neutrality; instead it creates an affirmative duty to accommodate religious practices.

EQUAL EMPLOYMENT OPPORTUNITY COMMISSION v. ABERCROMBIE &
FITCH STORES, INC.,

SUPREME COURT OF THE UNITED STATES
183

EQUAL EMPLOYMENT OPPORTUNITY COMMISSION v. ABERCROMBIE
& FITCH STORES, INC.,
575 U. S. ____ (2015)
(Case Syllabus edited by the Author)

Respondent (Abercrombie) refused to hire Samantha Elauf, a practicing Muslim, because the
headscarf that she wore pursuant to her religious obligations conflicted with Abercrombie's
employee dress policy. The Equal Employment Opportunity Commission (EEOC) filed suit on
Elauf's behalf, alleging a violation of Title VII of the Civil Rights Act of 1964, which, inter
alia, prohibits a prospective employer from refusing to hire an applicant because of the applicant's
religious practice when the practice could be accommodated without undue hardship. The EEOC
prevailed in the District Court, but the Tenth Circuit reversed, awarding Abercrombie summary
judgment on the ground that failure-to-accommodate liability attaches only when the applicant
provides the employer with actual knowledge of his need for an accommodation.
Held: To prevail in a disparate-treatment claim, an applicant need show only that his need for an
accommodation was a motivating factor in the employer's decision, not that the employer had
knowledge of his need. Title VII's disparate-treatment provision requires Elauf to show that
Abercrombie (1) "fail[ed]. . . to hire" her (2) "because of" (3) "[her] religion" (including a religious
practice). 42 U. S. C. §2000e-2(a)(1). And its "because of" standard is understood to mean that the
protected characteristic cannot be a "motivating factor" in an employment decision. § 2000e-2(m).
Thus, rather than imposing a knowledge standard, § 2000e-2(a)(1) prohibits certain motives,
regardless of the state of the actor's knowledge: An employer may not make an applicant's religious
practice, confirmed or otherwise, a factor in employment decisions. Title VII contains no
knowledge requirement. Furthermore, Title VII's definition of religion clearly indicates that
failure-to-accommodate challenges can be brought as disparate-treatment claims. And Title VII
gives favored treatment to religious practices, rather than demanding that religious practices be
treated no worse than other practices.
731 F. 3d 1106, reversed and remanded.
SCALIA, J., delivered the opinion of the Court, in which ROBERTS, C. J., and KENNEDY,
GINSBURG, BREYER, SOTOMAYOR, and KAGAN, JJ., joined. ALITO, J., filed an opinion
concurring in the judgment. THOMAS, J., filed an opinion concurring in part and dissenting in
part.
DISPARATE IMPACT: Disparate impact lacks discriminatory intent. It occurs when a neutral
employment practice has an adverse impact on employees protected by anti-discrimination laws.
While the employer’s action appears to be legal or proper on the surface, the employer’s action
negatively affects certain employees more than others in an illegally discriminatory way. The
plaintiff-claimant does not have to prove that the employer intended to discriminate; proof of the
discrimination consists of the discriminatory outcome or adverse impact, regardless of the
employer’s intent. However, if an employer can prove that there is a lawful business justification
for the employer’s actions, then they will not be held liable under a disparate impact case.
The case that follows, Frank Ricci, et al., v John DeStefano, et al. 557 U.S. 557 (2009) is a U.S.
Supreme Court decision regarding disparate impact. The Supreme Court held in a 5–4 decision
184

that the city of New Haven's decision to ignore the test results for promotion of some of its
firefighters violated Title VII. The Court found that because the city did not have a "strong basis
in evidence" that it would have subjected itself to disparate impact liability if it had promoted the
white and Hispanic firefighters instead of the black firefighters, ignoring the test results was itself
discriminatory.

FRANK RICCI, et al., PETITIONERS v. JOHN DeSTEFANO et al
SUPREME COURT OF THE UNITED STATES
FRANK RICCI, et al., PETITIONERS v.
JOHN DeSTEFANO et al.
557 U.S. 557 (2009)
(Case Syllabus edited by the Author)
Justice Kennedy delivered the opinion of the Court.
…In 2003, 118 New Haven firefighters took examinations to qualify for promotion to the rank of
lieutenant or captain. Promotion examinations in New Haven (or City) were infrequent, so the
stakes were high. The results would determine which firefighters would be considered for
promotions during the next two years, and the order in which they would be considered. Many
firefighters studied for months, at considerable personal and financial cost.
When the examination results showed that white candidates had outperformed minority
candidates, the mayor and other local politicians opened a public debate that turned rancorous.
Some firefighters argued the tests should be discarded because the results showed the tests to be
discriminatory. They threatened a discrimination lawsuit if the City made promotions based on the
tests. Other firefighters said the exams were neutral and fair. And they, in turn, threatened a
discrimination lawsuit if the City, relying on the statistical racial disparity, ignored the test results
and denied promotions to the candidates who had performed well. In the end the City took the side
of those who protested the test results. It threw out the examinations.
Certain white and Hispanic firefighters who likely would have been promoted based on their good
test performance sued the City and some of its officials. Theirs is the suit now before us. The suit
alleges that, by discarding the test results, the City and the named officials discriminated against
the plaintiffs based on their race, in violation of both Title VII of the Civil Rights Act of 1964, 78
Stat. 253, as amended, 42 U. S. C. §2000e et seq., and the Equal Protection Clause of the
Fourteenth Amendment . The City and the officials defended their actions, arguing that if they had
certified the results, they could have faced liability under Title VII for adopting a practice that had
a disparate impact on the minority firefighters. The District Court granted summary judgment for
the defendants, and the Court of Appeals affirmed.
We conclude that race-based action like the City’s in this case is impermissible under Title VII
unless the employer can demonstrate a strong basis in evidence that, had it not taken the action, it
would have been liable under the disparate-impact statute. The respondents, we further determine,
185

cannot meet that threshold standard. As a result, the City’s action in discarding the tests was a
violation of Title VII. In light of our ruling under the statutes, we need not reach the question
whether respondents’ actions may have violated the Equal Protection Clause.
The City’s contract with the New Haven firefighters’ union specifies additional requirements for
the promotion process. Under the contract, applicants for lieutenant and captain positions were to
be screened using written and oral examinations, with the written exam accounting for 60 percent
and the oral exam 40 percent of an applicant’s total score. To sit for the examinations, candidates
for lieutenant needed 30 months’ experience in the Department, a high-school diploma, and certain
vocational training courses. Candidates for captain needed one year’s service as a lieutenant in the
Department, a high-school diploma, and certain vocational training courses.
After reviewing bids from various consultants, the City hired Industrial/Organizational Solutions,
Inc. (IOS) to develop and administer the examinations, at a cost to the City of $100,000. IOS is an
Illinois company that specializes in designing entry-level and promotional examinations for fire
and police departments examinations...[which]…would not unintentionally favor white
candidates.
Candidates took the examinations in November and December 2003. Seventy-seven candidates
completed the lieutenant examination—43 whites, 19 blacks, and 15 Hispanics. Of those, 34
candidates passed—25 whites, 6 blacks, and 3 Hispanics. 554 F. Supp. 2d, at 145. Eight lieutenant
positions were vacant at the time of the examination. As the rule of three operated, this meant that
the top 10 candidates were eligible for an immediate promotion to lieutenant. All 10 were white.
Ibid. Subsequent vacancies would have allowed at least 3 black candidates to be considered for
promotion to lieutenant.
Forty-one candidates completed the captain examination—25 whites, 8 blacks, and 8 Hispanics.
Of those, 22 candidates passed—16 whites, 3 blacks, and 3 Hispanics. Ibid. Seven captain
positions were vacant at the time of the examination. Under the rule of three, 9 candidates were
eligible for an immediate promotion to captain—7 whites and 2 Hispanics. Ibid.
At the final CSB meeting, on March 18, Ude (the City’s counsel) argued against certifying the
examination results......
Karen DuBois-Walton, the City’s chief administrative officer, spoke on behalf of Mayor John
DeStefano and argued against certifying the results. DuBois-Walton stated that the results, when
considered under the rule of three and applied to then-existing captain and lieutenant vacancies,
created a situation in which black and Hispanic candidates were disproportionately excluded from
opportunity. DuBois-Walton also relied on Hornick’s testimony, asserting that Hornick “made it
extremely clear that … there are more appropriate ways to assess one’s ability to serve” as a captain
or lieutenant. Id., at A1120.
Burgett (the human resources director) asked the CSB to discard the examination results. She, too,
relied on Hornick’s statement to show the existence of alternative testing methods, describing
Hornick as having “started to point out that alternative testing does exist” and as having “begun to
suggest that there are some different ways of doing written examinations.” Id., at A1125, A1128.
186

Other witnesses addressed the CSB. They included the president of the New Haven firefighters’
union, who supported certification. He reminded the CSB that Hornick “also concluded that the
tests were reasonable and fair and under the current structure to certify them.” Id., at A1137.
Firefighter Frank Ricci again argued for certification; he stated that although “assessment centers
in some cases show less adverse impact,” id., at A1140, they were not available alternatives for
the current round of promotions. It would take several years, Ricci explained, for the Department
to develop an assessment-center protocol and the accompanying training materials. Id., at A1141.
Lieutenant Matthew Marcarelli, who had taken the captain’s exam, spoke in favor of certification.
The CSB’s decision not to certify the examination results led to this lawsuit. The plaintiffs—who
are the petitioners here—are 17 white firefighters and 1 Hispanic firefighter who passed the
examinations but were denied a chance at promotions when the CSB refused to certify the test
results. They include the named plaintiff, Frank Ricci, who addressed the CSB at multiple
meetings.
Petitioners sued the City, Mayor DeStefano, DuBois-Walton, Ude, Burgett, and the two CSB
members who voted against certification. Petitioners also named as a defendant Boise Kimber, a
New Haven resident who voiced strong opposition to certifying the results. Those individuals are
respondents in this Court. Petitioners filed suit under Rev. Stat. §§ 1979 and 1980, 42 U. S. C. §§
1983 and 1985, alleging that respondents, by arguing or voting against certifying the results,
violated and conspired to violate the Equal Protection Clause of the Fourteenth Amendment .
Petitioners also filed timely charges of discrimination with the Equal Employment Opportunity
Commission (EEOC); upon the EEOC’s issuing right-to-sue letters, petitioners amended their
complaint to assert that the City violated the disparate-treatment prohibition contained in Title VII
of the Civil Rights Act of 1964, as amended. See 42 U. S. C. §§ 2000e–2(a).
II
Petitioners raise a statutory claim, under the disparate-treatment prohibition of Title VII, and a
constitutional claim, under the Equal Protection Clause of the Fourteenth Amendment . A decision
for petitioners on their statutory claim would provide the relief sought, so we consider it first. See
Atkins v. Parker, 472 U. S. 115, 123 (1985) ; Escambia County v. McMillan, 466 U. S. 48, 51
(1984) (per curiam) (“[N]ormally the Court will not decide a constitutional question if there is
some other ground upon which to dispose of the case”).
Our analysis begins with this premise: The City’s actions would violate the disparate-treatment
prohibition of Title VII absent some valid defense. All the evidence demonstrates that the City
chose not to certify the examination results because of the statistical disparity based on race—i.e.,
how minority candidates had performed when compared to white candidates. As the District Court
put it, the City rejected the test results because “too many whites and not enough minorities would
be promoted were the lists to be certified.” 554 F. Supp. 2d, at 152; see also ibid. (respondents’
“own arguments … show that the City’s reasons for advocating non-certification were related to
the racial distribution of the results”). Without some other justification, this express, race-based
decision-making violates Title VII’s command that employers cannot take adverse employment
actions because of an individual’s race. See §2000e–2(a)(1).
187

For the foregoing reasons, we adopt the strong-basis-in-evidence standard as a matter of statutory
construction to resolve any conflict between the disparate-treatment and disparate-impact
provisions of Title VII…
….The City argues that, even under the strong-basis-in-evidence standard, its decision to discard
the examination results was permissible under Title VII. That is incorrect. Even if respondents
were motivated as a subjective matter by a desire to avoid committing disparate-impact
discrimination, the record makes clear there is no support for the conclusion that respondents had
an objective, strong basis in evidence to find the tests inadequate, with some consequent disparateimpact liability in violation of Title VII.
The racial adverse impact here was significant, and petitioners do not dispute that the City was
faced with a prima facie case of disparate-impact liability. On the captain exam, the pass rate for
white candidates was 64 percent but was 37.5 percent for both black and Hispanic candidates. On
the lieutenant exam, the pass rate for white candidates was 58.1 percent; for black candidates, 31.6
percent; and for Hispanic candidates, 20 percent. The pass rates of minorities, which were
approximately one-half the pass rates for white candidates, fall well below the 80-percent standard
set by the EEOC to implement the disparate-impact provision of Title VII. See 29 CFR § 1607.4(D)
(2008) (selection rate that is less than 80 percent “of the rate for the group with the highest rate
will generally be regarded by the Federal enforcement agencies as evidence of adverse impact”);
Watson, 487 U. S., at 995–996, n. 3 (plurality opinion) (EEOC’s 80-percent standard is “a rule of
thumb for the courts”). Based on how the passing candidates ranked and an application of the “rule
of three,” certifying the examinations would have meant that the City could not have considered
black candidates for any of the then-vacant lieutenant or captain positions.
Based on the degree of adverse impact reflected in the results, respondents were compelled to take
a hard look at the examinations to determine whether certifying the results would have had an
impermissible disparate impact. The problem for respondents is that a prima facie case of
disparate-impact liability—essentially, a threshold showing of a significant statistical disparity,
Connecticut v. Teal, 457 U. S. 440, 446 (1982) , and nothing more—is far from a strong basis in
evidence that the City would have been liable under Title VII had it certified the results. That is
because the City could be liable for disparate-impact discrimination only if the examinations were
not job related and consistent with business necessity, or if there existed an equally valid, lessdiscriminatory alternative that served the City’s needs but that the City refused to adopt. §2000e–
2(k)(1)(A), (C). We conclude there is no strong basis in evidence to establish that the test was
deficient in either of these respects….
…On the record before us, there is no genuine dispute that the City lacked a strong basis in
evidence to believe it would face disparate-impact liability if it certified the examination results.
In other words, there is no evidence—let alone the required strong basis in evidence—that the tests
were flawed because they were not job-related or because other, equally valid and less
discriminatory tests were available to the City. Fear of litigation alone cannot justify an employer’s
reliance on race to the detriment of individuals who passed the examinations and qualified for
promotions. The City’s discarding the test results was impermissible under Title VII, and summary
judgment is appropriate for petitioners on their disparate-treatment claim.
188

The record in this litigation documents a process that, at the outset, had the potential to produce a
testing procedure that was true to the promise of Title VII: No individual should face workplace
discrimination based on race. Respondents thought about promotion qualifications and relevant
experience in neutral ways. They were careful to ensure broad racial participation in the design of
the test itself and its administration. As we have discussed at length, the process was open and
fair……
Petitioners are entitled to summary judgment on their Title VII claim, and we therefore need not
decide the underlying constitutional question. The judgment of the Court of Appeals is reversed,
and the cases are remanded for further proceedings consistent with this opinion.
It is so ordered.

BONA FIDE OCCUPATIONAL QUALIFICATION (BFOQ):
There are situations where employment discrimination is allowable under both federal and NYS
law. An employer can discriminate if the employer establishes a lawful job-related reason for the
discrimination. This is called a bona fide occupational qualification or BFOQ.
So how does BFOQ work? Here are some examples found by the courts as acceptable reasons to
discriminate in hiring:
•

Mandatory retirement age requirements were allowed for airline pilots because safety was
the primary concern and airlines could show that older pilots were significantly less safe
once they reached a certain age.

•

Male clothing designers were allowed to legally advertise for male models only, since
female models wouldn't be able to model men's clothing as intended.

•

Churches were allowed to legally hire only members of their own church and faith and
reject clergy from other religions.

•

An airline was allowed to hire only pilots of a certain religious background. Why? Because
one of the countries that the airline flew over prohibited, under punishment of death, the
presence of people outside of a certain religion.

Title VII permits discrimination on the basis of "religion, sex, or national origin in those instances
where religion, sex, or national origin is a bona fide occupational qualification reasonably
necessary to the normal operation of the particular business or enterprise." This exception has also
been extended to discrimination based on age through the Age Discrimination in Employment Act
(ADEA). This exception does not apply to discrimination based on race. NYS has also adopted
the federal rule that race cannot be a justification for BFOQ discrimination.

189

So, what if a role in movie or play calls for a black male or female actress? Can a director
discriminate in hiring an actor to play the role by excluding white actors? The answer is no. Title
VII and the NYS’s HRL make so exception for such situations. However, a director can choose an
actor based on the actor’s physical characteristics.
DEFINITION OF A DISABILITY UNDER THE ADA: The EEOC’s ADA: Questions and
Answers page on its website states the following regarding its interpretation of the ADA’s
definition of an individual with a disability.
Question. Who is a "qualified individual with a disability?"
Answer. A qualified individual with a disability is a person who meets legitimate skill,
experience, education, or other requirements of an employment position that he or she
holds or seeks, and who can perform the "essential functions" of the position with or
without reasonable accommodation. Requiring the ability to perform "essential" functions
assures that an individual will not be considered unqualified simply because of inability to
perform marginal or incidental job functions. If the individual is qualified to perform
essential job functions except for limitations caused by a disability, the employer must
consider whether the individual could perform these functions with a reasonable
accommodation. If a written job description has been prepared in advance of advertising
or interviewing applicants for a job, this will be considered as evidence, although not
necessarily conclusive evidence, of the essential functions of the job.
REASONABLE ACCOMODATION: The law requires that an employer must make
“reasonable accommodations” for those that are disabled. The EEOC’s ADA: Questions and
Answers page on its website states the following regarding what a reasonable accommodation and
what actions is constitute such.
Question. What is "reasonable accommodation?"
Answer. Reasonable accommodation is a modification or an adjustment to a job or the
work environment that will enable a qualified applicant or employee with a disability to
participate in the application process or to perform essential job functions. Reasonable
accommodation also includes adjustments to assure that a qualified individual with a
disability has rights and privileges in employment equal to those of nondisabled employees.
Question. What kinds of actions are required to reasonably accommodate applicants and
employees?
Answer. Examples of reasonable accommodation include making existing facilities used
by employees readily accessible to and usable by an individual with a disability;
restructuring a job; modifying work schedules; acquiring or modifying equipment;
providing qualified readers or interpreters; or appropriately modifying examinations,
training, or other programs. Reasonable accommodation also may include reassigning a
current employee to a vacant position for which the individual is qualified, if the person
becomes disabled and is unable to do the original job. However, there is no obligation to
190

find a position for an applicant who is not qualified for the position sought. Employers are
not required to lower quality or quantity standards in order to make an accommodation,
nor are they obligated to provide personal use items such as glasses or hearing aids.
The decision as to the appropriate accommodation must be based on the particular facts of
each case. In selecting the particular type of reasonable accommodation to provide, the
principal test is that of effectiveness, i.e., whether the accommodation will enable the
person with a disability to do the job in question.
Of course, what is reasonable is a subjective question. Technology is rapidly changing what is
possible and to some extent, what is reasonable. What may have seemed extraordinary 20 years
ago is now very much the norm and expected. It is rare to find a public bathroom that does not
have wheelchair assessable stalls. Building entry ramps and closer parking spaces are just part of
our culture. The law has made much of this a requirement. With computers that work on voice
commands and robotics everywhere, what was once impossible is now rapidly becoming
reasonable.
The meaning of “reasonable accommodations” depends on the factual context. Take for example
the situation of former professional golfer Casey Martin. Due to Casey Martin’s degenerative leg
condition, he could not walk the course while participating in PGA tournaments and requested the
use of a golf cart. The PGA denied his request claiming that walking was part of the game and that
the use of a golf cart would give him an advantage over the other golfers. The case made its way
to the United States Supreme Court, which applied the ADA to professional sports for the first
time. (See Martin v PGA, 532 US 661 (2001) The Court in a 7-2 decision found in favor of Casey
Martin holding that the use of a golf cart is “a reasonable modification” that gives him the access
to tournaments that the ADA law requires. The Court rejected the PGA’s argument that waiving
the usual “walk-the-course” rule for Martin would represent “a fundamental change in the game.”
HEALTH AND DISABILITY DISCRIMINATION AND BFOQ: An employer may not
discriminate against someone with a health problem or disability which does not interfere with a
person’s ability to do a job in a reasonable manner. However, if an employer can prove there is a
physical or mental requirement for a job that is a bona fide occupational qualification (BFOQ),
they can discriminate. Consider the following two cases.
In Schor v St. Francis Hospital, 111 AD2d 852 (2d Dept. 1985) a Poughkeepsie NY hospital
rejected an employment application for a nurse’s position where the duties required heavy lifting.
The job applicant admitted that, because of a disability, she was unable to lift more than 15 pounds.
The court ruled in favor of the hospital, holding that there was substantial evidence to support a
DHR ruling of no “probable cause” to believe that the hospital acted in a legally impermissible
manner.
In DHR ex rel McDermott v. Xerox Corp., 102 AD2d 543 (4th Dept, 1984), Xerox Corporation in
Rochester, NY refused to hire a person whose disability was described as “active gross obesity.”
The court held that Xerox acted unlawfully, in violation of HRL Section 296(1), giving rise to the
rule that “weight is protected.”

191

MEDICAL AND MENTAL EXAMINATIONS: A medical examination may be required of
an employee or prospective employee, so long as the medical examination is job-related.
Employers may require all employees to have annual job-related medical examinations, and/or
may require medical examinations upon the happening of a job-related accident.
It is lawful for an employee to be terminated, if a medical report discloses that the employee is
unable to perform his/her assigned tasks in a “substantial and reasonable manner,” and that the
employee’s condition is “not temporary and is substantial.” The burden of proof is on an employee
to prove that, although disabled, the employee can perform the duties required of the job in a
reasonable manner.
Employers are also allowed to randomly test employees for drug use as long as the policy is in
writing. If an employee tests positive for an illegal substance, the employer is within its legal rights
to terminate the employee. Employees who refuse to take a drug test can also be fired.
TERMINATION BASED ON DISABILITY: The American with Disabilities Act (ADA) does
not protect employees who miss work due to their disability, even if the disability occurs while on
the job. The bottom line is that if an employee cannot do their job in a reasonable manner, they
can be terminated.
SUBSTANCE ABUSE AS A DISABILITY: NYS’ HRL Section 296 protects rehabilitating
and/or recovering alcoholics and drug abusers. However, it does not protect substance abusers who
do not seek treatment for their substance abuse condition. Such is the situation in Burka v NYC
Transit Authority, 680 F Supp 590 (1988, SD NY). A federal court held that a NYC Transit police
officer was properly dismissed from the force when he refused to acknowledge and accept
treatment for alcoholism. The court held that it “was reasonable to conclude that the long-term
effects of the police officer’s alcoholism would result in a diminished capacity to perform police
functions and exercise judgment required of police officers.”
PREGANCY DISCRIMINATION: The EEOC’s Pregnancy Discrimination page on its website
states the following regarding pregnancy discrimination.
Pregnancy Discrimination
Pregnancy discrimination involves treating a woman (an applicant or employee)
unfavorably because of pregnancy, childbirth, or a medical condition related to pregnancy
or childbirth.
Pregnancy Discrimination & Work Situations
The Pregnancy Discrimination Act (PDA) forbids discrimination based on pregnancy when
it comes to any aspect of employment, including hiring, firing, pay, job assignments,
promotions, layoff, training, fringe benefits, such as leave and health insurance, and any
other term or condition of employment.
Pregnancy, Maternity & Parental Leave

192

Under the PDA, an employer that allows temporarily disabled employees to take
disability leave or leave without pay, must allow an employee who is temporarily
disabled due to pregnancy to do the same.
An employer may not single out pregnancy-related conditions for special procedures to
determine an employee's ability to work. However, if an employer requires its employees
to submit a doctor's statement concerning their ability to work before granting leave or
paying sick benefits, the employer may require employees affected by pregnancy-related
conditions to submit such statements.
Further, under the Family and Medical Leave Act (FMLA) of 1993, a new parent
(including foster and adoptive parents) may be eligible for 12 weeks of leave (unpaid or
paid if the employee has earned or accrued it) that may be used for care of the new child.
To be eligible, the employee must have worked for the employer for 12 months prior to
taking the leave and the employer must have a specified number of employees.
(While the above mentioned EEOC’s page regarding pregnancy does not state this, FMLA also
applies to the placement with the employee of a child for adoption or foster care, care for an
immediate family member (spouse, child, or parent) with a serious health condition, or medical
leave when the employee is unable to work because of a serious health condition.)
In 2006, a UPS driver Peggy Young became pregnant with her third child. Based on her doctor’s
recommendation, she requested lighter-duty work. UPS refused the request and instead put her on
unpaid leave. Young sued the company contending that the company discriminated against her
because she was pregnant. She based her claim on the fact that UPS offered accommodations to
non-pregnant employees with similar doctor recommendations, such as workers who were injured
on the job.
Two lower courts disagreed. Both courts found that UPS was not required to offer the
accommodation to someone because of their pregnancy and dismissed the case. The Supreme
Court found differently, and in a 6-3 decision, the court reversed the lower court ruling and
remanding the case back to the lower court. While it did not decide whether Young was
discriminated against or not, it set forth the standard that courts should use in determining these
types of cases.
The standard is that a plaintiff who makes a claim that she is being discriminated against because
of her pregnancy has the initial burden of establishing a prima facie case of discrimination. If the
plaintiff carries that burden, the employer has the opportunity to articulate some legitimate, nondiscriminatory reason for the difference in treatment of a pregnant employee over a non-pregnant
employee. If the employer articulates such a reason, the plaintiff then has an opportunity to prove
by a preponderance of the evidence that the reason is not true and a pretext for discrimination.
It should be noted that even before UPS appeared before the U.S. Supreme Court, it had already
changed its pregnancy accommodation policy and began treating pregnancy accommodations the
same as other disability accommodations. It should also be noted that after the U.S. Supreme Court
decision, Peggy Young and United Parcel Service settled this case.
193

YOUNG v. UNITED PARCEL SERVICE, INC.,
SUPREME COURT OF THE UNITED STATES
YOUNG v. UNITED PARCEL SERVICE, INC.,
575 U. S. ____ (2015)
(Case Syllabus edited by the Author)
The Pregnancy Discrimination Act added new language to the definitions subsection of Title
VII of the Civil Rights Act of 1964. The first clause of the Pregnancy Discrimination Act specifies
that Title VII's prohibition against sex discrimination applies to discrimination "because of or on
the basis of pregnancy, childbirth, or related medical conditions." 42 U. S. C §2000e(k). The Act's
second clause says that employers must treat "women affected by pregnancy . . . the same for all
employment-related purposes . . . as other persons not so affected but similar in their ability or
inability to work." This case asks the Court to determine how the latter provision applies in the
context of an employer's policy that accommodates many, but not all, workers with nonpregnancyrelated disabilities.
Petitioner Young was a part-time driver for respondent United Parcel Service (UPS). When
she became pregnant, her doctor advised her that she should not lift more than 20 pounds. UPS,
however, required drivers like Young to be able to lift up to 70 pounds. UPS told Young that she
could not work while under a lifting restriction. Young subsequently filed this federal lawsuit,
claiming that UPS acted unlawfully in refusing to accommodate her pregnancy-related lifting
restriction. She brought only a disparate-treatment claim of discrimination, which a plaintiff can
prove either by direct evidence that a workplace policy, practice, or decision relies expressly on a
protected characteristic, or by using the burden-shifting framework set forth in McDonnell
Douglas Corp. v. Green, 411 U. S. 792. Texas Dept. of Community Affairs v. Burdine, 450 U. S.
248, 253.
After discovery, UPS sought summary judgment. In reply, Young presented several
favorable facts that she believed she could prove. In particular, she pointed to UPS policies that
accommodated workers who were injured on the job, had disabilities covered by the Americans
with Disabilities Act of 1990 (ADA), or had lost Department of Transportation (DOT)
certifications. Pursuant to these policies, Young contended, UPS had accommodated several
individuals whose disabilities created work restrictions similar to hers. She argued that these
policies showed that UPS discriminated against its pregnant employees because it had a light-dutyfor-injury policy for numerous "other persons," but not for pregnant workers. UPS responded that,
since Young did not fall within the on-the-job injury, ADA, or DOT categories, it had not
discriminated against Young on the basis of pregnancy, but had treated her just as it treated all
"other" relevant "persons."
The District Court granted UPS summary judgment, concluding, inter alia, that Young could
not make out a prima facie case of discrimination under McDonnell Douglas. The court found that
those with whom Young had compared herself--those falling within the on-the-job, DOT, or ADA

194

categories--were too different to qualify as "similarly situated comparator[s]." The Fourth Circuit
affirmed.
Held:
1. An individual pregnant worker who seeks to show disparate treatment through indirect
evidence may do so through application of the McDonnell Douglas framework.
(a) The parties' interpretations of the Pregnancy Discrimination Act's second clause are
unpersuasive.
(i) Young claims that as long as "an employer accommodates only a subset of workers
with disabling conditions," "pregnant workers who are similar in the ability to work [must] receive
the same treatment even if still other nonpregnant workers do not receive accommodations." Her
reading proves too much. The Court doubts that Congress intended to grant pregnant workers an
unconditional "most-favored-nation" status, such that employers who provide one or two workers
with an accommodation must provide similar accommodations to all pregnant workers,
irrespective of any other criteria. After all, the second clause of the Act, when referring to
nonpregnant persons with similar disabilities, uses the open-ended term "other persons." It does
not say that the employer must treat pregnant employees the "same" as "any other persons" who
are similar in their ability or inability to work, nor does it specify the particular "other persons"
Congress had in mind as appropriate comparators for pregnant workers. Moreover, disparatetreatment law normally allows an employer to implement policies that are not intended to harm
members of a protected class, even if their implementation sometimes harms those members, as
long as the employer has a legitimate, nondiscriminatory, nonpretextual reason for doing so. See,
e.g., Burdine, supra, at 252-258. There is no reason to think Congress intended its language in the
Pregnancy Discrimination Act to deviate from that approach.
(ii) The Solicitor General argues that the Court should give special, if not controlling,
weight to a 2014 Equal Employment Opportunity Commission guideline concerning the
application of Title VII and the ADA to pregnant employees. But that guideline lacks the timing,
"consistency," and "thoroughness" of "consideration" necessary to "give it power to persuade."
Skidmore v. Swift & Co., 323 U. S. 134, 140. The guideline was promulgated after certiorari was
granted here; it takes a position on which previous EEOC guidelines were silent; it is inconsistent
with positions long advocated by the Government; and the EEOC does not explain the basis for its
latest guidance.
(iii) UPS claims that the Act's second clause simply defines sex discrimination to include
pregnancy discrimination. But that cannot be right, as the first clause of the Act accomplishes that
objective. Reading the Act's second clause as UPS proposes would thus render the first clause
superfluous. It would also fail to carry out a key congressional objective in passing the Act. The
Act was intended to overturn the holding and the reasoning of General Elec. Co. v. Gilbert, 429
U. S. 125, which upheld against a Title VII challenge a company plan that provided
nonoccupational sickness and accident benefits to all employees but did not provide disabilitybenefit payments for any absence due to pregnancy.
(b) An individual pregnant worker who seeks to show disparate treatment may make out a
prima facie case under the McDonnell Douglas framework by showing that she belongs to the
protected class, that she sought accommodation, that the employer did not accommodate her, and
that the employer did accommodate others "similar in their ability or inability to work." The
employer may then seek to justify its refusal to accommodate the plaintiff by relying on
195

"legitimate, nondiscriminatory" reasons for denying accommodation. That reason normally cannot
consist simply of a claim that it is more expensive or less convenient to add pregnant women to
the category of those whom the employer accommodates. If the employer offers a "legitimate,
nondiscriminatory" reason, the plaintiff may show that it is in fact pretextual. The plaintiff may
reach a jury on this issue by providing sufficient evidence that the employer's policies impose a
significant burden on pregnant workers, and that the employer's "legitimate, nondiscriminatory"
reasons are not sufficiently strong to justify the burden, but rather--when considered along with
the burden imposed--give rise to an inference of intentional discrimination. The plaintiff can create
a genuine issue of material fact as to whether a significant burden exists by providing evidence
that the employer accommodates a large percentage of nonpregnant workers while failing to
accommodate a large percentage of pregnant workers. This approach is consistent with the
longstanding rule that a plaintiff can use circumstantial proof to rebut an employer's apparently
legitimate, nondiscriminatory reasons, see Burdine, supra, at 255, n. 10, and with Congress' intent
to overrule Gilbert.
2. Under this interpretation of the Act, the Fourth Circuit's judgment must be vacated.
Summary judgment is appropriate when there is "no genuine dispute as to any material fact." Fed.
Rule Civ. Proc. 56(a). The record here shows that Young created a genuine dispute as to whether
UPS provided more favorable treatment to at least some employees whose situation cannot
reasonably be distinguished from hers. It is left to the Fourth Circuit to determine on remand
whether Young also created a genuine issue of material fact as to whether UPS' reasons for having
treated Young less favorably than these other nonpregnant employees were pretextual.
707 F. 3d 437, vacated and remanded.
BREYER, J., delivered the opinion of the Court, in which ROBERTS, C. J., and GINSBURG,
SOTOMAYOR, and KAGAN, JJ., joined. ALITO, J., filed an opinion concurring in the judgment.
SCALIA, J., filed a dissenting opinion, in which KENNEDY and THOMAS, JJ., joined.
KENNEDY, J., filed a dissenting opinion.
SEXUAL HARRASSMENT: Sexual harassment is a form of sexual discrimination. It is a
violation of both NYS’ HRL and Title VII of the federal Civil Rights Act of 1964. The EEOC
defines sexual harassment as follows:
“Unwelcome sexual advances, requests for sexual favors, and other verbal or
physical conduct of a sexual nature constitute sexual harassment when this conduct
explicitly or implicitly affects an individual's employment, unreasonably interferes
with an individual's work performance, or creates an intimidating, hostile, or
offensive work environment.”
In employment situations, there are two categories of sexual harassment, quid pro quo or a hostile
work environment. They often occur together.
#MeToo!: Any discussion regarding sexually harassment in 2018 should include the #MeToo!
movement. It started with famous Hollywood directors like movie mogul Harvey Weinstein, actors
like Bill Cosby, and news personalities like Bill O’Reilly being accused by women in their
respective industries of decades of sexual harassment, it quickly grew and brought to light the
prevalence of sexual harassment of those not so famous regular people who are also victims. The
196

movement is now a national in scope and changing the way people think about the treatment of
women in and out of the workplace.
In 2018, NYS expanded its sexual harassment laws, apparently to some degree in response to the
#MeToo! movement. Here are some of the highlights of the changes to the law in NYS.
•
•

•

Non-Employee Liability: The Human Rights Law prohibition against sexual harassment in
the workplace now applies to nonemployees, such as independent contractors, consultants,
vendors, subcontractors, and persons providing services pursuant to a contract.
Mandatory Arbitration: CPLR Section 7515 was added so that employers in NYS are now
prohibited from requiring employees to sign agreements that require mandatory binding
arbitration of claims relating to sexual harassment. Such clauses are null and void as a
matter of law.
Non-Disclosure Settlement: GOB § 5-336 and CPLR Section 5003-b were added so
employers in NYS will now be prohibited from requiring nondisclosure clauses in any
settlement, agreement, or other resolution of any claim, where “the factual foundation for
which involves sexual harassment” unless the condition of confidentiality is the
complainant or plaintiff’s preference.

It should be noted that sexual harassment should not be confused with sexual assaults and rape.
Sexual assaults and rape are crimes. The perpetrators are charged and prosecuted by the state.
Sexual harassment in the workplace in and of itself is not a crime but a civil case. Individuals who
commit sexual crimes can also be involved in sexual harassment.
QUID PRO QUO SEXUAL HARRASSMENT: When a manager or other authority figure of
the employer offers that he or she will give the employee something like a raise or a promotion, or
not fire an employee or reprimand an employee for some type of sexual favor, it is called quid pro
quo sexual harassment. An employer can be responsible even it this act only occurs once. It also
applies to job applicants that are the subject of this kind of harassment if the hiring decision was
based on the acceptance or rejection of the sexual advances.
HOSTILE WORK ENVIRONMENT SEXUAL HARRASSMENT: Employers can be held
liable for their employees’ unwelcomed sexual harassment of another employee when it is so
severe that it creates what is called a hostile work environment in violation of both Title VII and
the HRL. Courts often consider the following questions in analyzing a hostile environment
harassment claim.
•
•
•
•
•
•

Was the conduct verbal, physical, or both?
What was the frequency of the conduct?
Was the conduct hostile or patently offensive?
Was the alleged harasser a co-worker or supervisor?
Did others joined in perpetrating the harassment?
Was the harassment directed at more than one individual or was the victim singled out?

197

The EEOC Enforcement Guidance dated March 19, 1990 is particularly helpful in working through
what is and is not sexual harassment in the workplace. The Enforcement Guidance states in part
the following regarding a hostile work environment:
Sexual harassment is “unwelcome . . . verbal or physical conduct of a sexual nature
. . ..” 29 C.F.R. § 1604.11(a). Because sexual attraction may often play a role in the
day-to-day social exchange between employees, “the distinction between invited,
uninvited-but-welcome, offensive-but-tolerated, and flatly rejected” sexual
advances may well be difficult to discern. Barnes v. Costle, 561 F.2d 983, 999, 14
EPD 7755 (D.C. Cir. 1977) (MacKinnon J., concurring). But this distinction is
essential because sexual conduct becomes unlawful only when it is unwelcome.
The Eleventh Circuit provided a general definition of “unwelcome conduct” in
Henson v. City of Dundee, 682 F.2d at 903: the challenged conduct must be
unwelcome “in the sense that the employee did not solicit or incite it, and in the
sense that the employee regarded the conduct as undesirable or offensive.”
In determining whether unwelcome sexual conduct rises to the level of a “hostile
environment” in violation of Title VII, the central inquiry is whether the conduct
“unreasonably interfer[es] with an individual’s work performance” or creates “an
intimidating, hostile, or offensive working environment.” 29 C.F.R. §
1604.11(a)(3). Thus, sexual flirtation or innuendo, even vulgar language that is
trivial or merely annoying, would probably not establish a hostile environment.
In determining whether harassment is sufficiently severe or pervasive to create a
hostile environment, the harasser’s conduct should be evaluated from the objective
standpoint of a “reasonable person.”
When an employer receives a complaint or otherwise learns of alleged sexual
harassment in the workplace, the employer should investigate promptly and
thoroughly. The employer should take immediate and appropriate corrective action
by doing whatever is necessary to end the harassment, make the victim whole by
restoring lost employment benefits or opportunities, and prevent the misconduct
from recurring. Disciplinary action against the offending supervisor or employee,
ranging from reprimand to discharge, may be necessary. Generally, the corrective
action should reflect the severity of the conduct.
It should be noted that if a superior is involved in creating the hostile work environment, the
employer will be liable. If the harassment is committed by a coworker the employer is liable if the
employer knew or should have known about the harassment, unless the employer took immediate
corrective action to remedy the situation.
The following U.S. Supreme Court cases provide some guidance on the Court’s interpretation of
the law regarding sexual harassment in the workplace.

198

MERITOR SAVINGS BANK v. VINSON
SUPREME COURT OF THE UNITED STATES
MERITOR SAVINGS BANK v. VINSON
477 U.S. 57 (1986)
(Case Syllabus edited by the Author)
Respondent former employee of petitioner bank brought an action against the bank and her
supervisor at the bank, claiming that during her employment at the bank she had been subjected to
sexual harassment by the supervisor in violation of Title VII of the Civil Rights Act of 1964, and
seeking injunctive relief and damages. At the trial, the parties presented conflicting testimony
about the existence of a sexual relationship between respondent and the supervisor.
The District Court denied relief without resolving the conflicting testimony, holding that if
respondent and the supervisor did have a sexual relationship, it was voluntary and had nothing to
do with her continued employment at the bank, and that therefore respondent was not the victim
of sexual harassment. The court then went on to hold that since the bank was without notice, it
could not be held liable for the supervisor's alleged sexual harassment.
The Court of Appeals reversed and remanded. The Court of Appeals noted that a violation of Title
VII may be predicated on either of two types of sexual harassment: (1) harassment that involves
the conditioning of employment benefits on sexual favors, and (2) harassment that, while not
affecting economic benefits, creates a hostile or offensive working environment. The Court of
Appeals held that since the grievance here was of the second type and the District Court had not
considered whether a violation of this type had occurred, a remand was necessary. The Court of
Appeals further held that the need for a remand was not obviated by the fact that the District Court
had found that any sexual relationship between respondent and the supervisor was a voluntary one,
a finding that might have been based on testimony about respondent's "dress and personal
fantasies" that "had no place in the litigation." As to the bank's liability, the Court of Appeals held
that an employer is absolutely liable for sexual harassment by supervisory personnel, whether or
not the employer knew or should have known about it.
Held:
1. A claim of "hostile environment" sexual harassment is a form of sex discrimination that is
actionable under Title VII.
(a) The language of Title VII is not limited to "economic" or "tangible" discrimination. Equal
Employment Opportunity Commission Guidelines fully support the view that sexual harassment
leading to non-economic injury can violate Title VII. Here, respondent's allegations were sufficient
to state a claim for "hostile environment" sexual harassment.
(b) The District Court's findings were insufficient to dispose of respondent's "hostile environment"
claim. The District Court apparently erroneously believed that a sexual harassment claim will not
199

lie absent an economic effect on the complainant's employment, and erroneously focused on the
"voluntariness" of respondent's participation in the claimed sexual episodes. The correct inquiry is
whether respondent by her conduct indicated that the alleged sexual advances were unwelcome,
not whether her participation in them was voluntary.
(c) The District Court did not err in admitting evidence of respondent's sexually provocative speech
and dress. While "voluntariness" in the sense of consent is no defense to a sexual harassment claim,
it does not follow that such evidence is irrelevant as a matter of law in determining whether the
complainant found particular sexual advances unwelcome.
2. The Court of Appeals erred in concluding that employers are always automatically liable for
sexual harassment by their supervisors. While common-law agency principles may not be
transferable in all their particulars to Title VII, Congress' decision to define "employer" to include
any "agent" of an employer evinces an intent to place some limits on the acts of employees for
which employers under Title VII are to be held responsible. In this case, however, the mere
existence of a grievance procedure in the bank and the bank's policy against discrimination,
coupled with respondent's failure to invoke that procedure, do not necessarily insulate the bank
from liability.
243 U.S. App. D.C. 323, 753 F.2d 141, affirmed and remanded.
REHNQUIST, J., delivered the opinion of the Court, in which BURGER, C. J., and WHITE,
POWELL, STEVENS, and O'CONNOR, JJ., joined. STEVENS, J., filed a concurring opinion,
MARSHALL, J., filed an opinion concurring in the judgment, in which BRENNAN,
BLACKMUN, and STEVENS, JJ., joined.

HARRIS v. FORKLIFT SYSTEMS, INC.
SUPREME COURT OF THE UNITED STATES
HARRIS v. FORKLIFT SYSTEMS, INC.
510 U.S. 17 (1993)
(Case Syllabus edited by the Author)
Petitioner Harris sued her former employer, respondent Forklift Systems, Inc., claiming that the
conduct of Forklift's president toward her constituted "abusive work environment" harassment
because of her gender in violation of Title VII of the Civil Rights Act of 1964. Charles Hardy was
Forklift's president.
Hardy told Harris on several occasions, in the presence of other employees, "You're a woman,
what do you know," and "We need a man as the rental manager"; at least once, he told her she was
"a dumb ass woman." Again, in front of others, he suggested that the two of them "go to the
Holiday Inn to negotiate [Harris'] raise." Hardy occasionally asked Harris and other female
200

employees to get coins from his front pants pocket. He threw objects on the ground in front of
Harris and other women and asked them to pick the objects up. He made sexual innuendos about
Harris' and other women's clothing. In mid-August 1987, Harris complained to Hardy about his
conduct. Hardy said he was surprised that Harris was offended, claimed he was only joking, and
apologized. He also promised he would stop, and based on this assurance Harris stayed on the job.
But in early September, Hardy began anew: While Harris was arranging a deal with one of
Forklift's customers, he asked her, again in front of other employees, "What did you do, promise
the guy . . . some [sex] Saturday night?" On October 1, Harris collected her paycheck and quit.
Declaring this to be "a close case," the District Court found, among other things, that Forklift's
president often insulted Harris because of her gender and often made her the target of unwanted
sexual innuendos. However, the court also found that while some of Hardy's comments offended
Harris, and would offend a reasonable woman, the comments were not
"so severe as to be expected to seriously affect [Harris'] psychological well being.
A reasonable woman manager under like circumstances would have been offended
by Hardy, but his conduct would not have risen to the level of interfering with that
person's work performance. the court concluded that the comments in question did
not create an abusive environment because they were not "so severe as to . . .
seriously affect [Harris'] psychological well being" or lead her to "suffe[r] injury."
The Court of Appeals affirmed.
Held:
To be actionable as "abusive work environment" harassment, conduct need not "seriously affect
[an employee's] psychological well being" or lead the plaintiff to "suffe[r] injury."
(a) The applicable standard, here reaffirmed, is stated in Meritor Savings Bank v. Vinson, 477 U.S.
57: Title VII is violated when the workplace is permeated with discriminatory behavior that is
sufficiently severe or pervasive to create a discriminatorily hostile or abusive working
environment. This standard requires an objectively hostile or abusive environment-- one that a
reasonable person would find hostile or abusive--as well as the victim's subjective perception that
the environment is abusive.
(b) Whether an environment is "hostile" or "abusive" can be determined only by looking at all the
circumstances, which may include the frequency of the discriminatory conduct; its severity;
whether it is physically threatening or humiliating, or a mere offensive utterance; and whether it
unreasonably interferes with an employee's work performance. The effect on the employee's
psychological well being is relevant in determining whether the plaintiff actually found the
environment abusive. But while psychological harm, like any other relevant factor, may be taken
into account, no single factor is required.
(c) Reversal and remand are required because the District Court's erroneous application of the
incorrect legal standard may well have influenced its ultimate conclusion that the work
environment was not intimidating or abusive to Harris, especially given that the court found this
to be a "close case."
201

976 F. 2d 733, reversed and remanded.
O'Connor, J., delivered the opinion for a unanimous Court. Scalia, J., and Ginsburg, J., filed
concurring opinions.

BURLINGTON INDUSTRIES, INC. v. ELLERTH
SUPREME COURT OF THE UNITED STATES
BURLINGTON INDUSTRIES, INC. v. ELLERTH
524 US 742 (1998)
(Case Syllabus edited by the Author)
Respondent Kimberly Ellerth quit her job after 15 months as a salesperson in one of petitioner
Burlington Industries’ many divisions, allegedly because she had been subjected to constant sexual
harassment by one of her supervisors, Ted Slowik. Slowik was a mid-level manager who had
authority to hire and promote employees, subject to higher approval, but was not considered a
policy-maker. Against a background of repeated boorish and offensive remarks and gestures
allegedly made by Slowik, Ellerth places particular emphasis on three incidents where Slowik’s
comments could be construed as threats to deny her tangible job benefits. Ellerth refused all of
Slowik’s advances, yet suffered no tangible retaliation and was, in fact, promoted once. Moreover,
she never informed anyone in authority about Slowik’s conduct, despite knowing Burlington had
a policy against sexual harassment. In filing this lawsuit, Ellerth alleged Burlington engaged in
sexual harassment and forced her constructive discharge, in violation of Title VII of the Civil
Rights Act of 1964, 42 U. S. C. §2000e et seq. The District Court granted Burlington summary
judgment. The Seventh Circuit en banc reversed in a decision that produced eight separate opinions
and no consensus for a controlling rationale. Among other things, those opinions focused on
whether Ellerth’s claim could be categorized as one of quid pro quo harassment, and on whether
the standard for an employer’s liability on such a claim should be vicarious liability or negligence.
Held:
Under Title VII, an employee who refuses the unwelcome and threatening sexual advances of a
supervisor, yet suffers no adverse, tangible job consequences, may recover against the employer
without showing the employer is negligent or otherwise at fault for the supervisor’s actions, but
the employer may interpose an affirmative defense.
(a) The Court assumes an important premise yet to be established: a trier of fact could find in
Slowik’s remarks numerous threats to retaliate against Ellerth if she denied some sexual liberties.
The threats, however, were not carried out. Cases based on carried-out threats are referred to often
as “quid pro quo” cases, as distinct from bothersome attentions or sexual remarks sufficient to
create a “hostile work environment.” Those two terms do not appear in Title VII, which forbids
only “discriminat[ion] against any individual with respect to his … terms [or] conditions … of
202

employment, because of … sex.” § 2000e—2(a)(1). In Meritor Savings Bank, FSB v. Vinson, 477
U. S. 57, this Court distinguished between the two concepts, saying both are cognizable under Title
VII, though a hostile environment claim requires harassment that is severe or pervasive. Meritor
did not discuss the distinction for its bearing upon an employer’s liability for discrimination, but
held, with no further specifics, that agency principles controlled on this point. Id., at 72.
Nevertheless, in Meritor’s wake, Courts of Appeals held that, if the plaintiff established a quid pro
quo claim, the employer was subject to vicarious liability. This rule encouraged Title VII plaintiffs
to state their claims in quid pro quo terms, which in turn put expansive pressure on the definition.
For example, the question presented here is phrased as whether Ellerth can state a quid pro quo
claim, but the issue of real concern to the parties is whether Burlington has vicarious liability,
rather than liability limited to its own negligence. This Court nonetheless believes the two terms
are of limited utility. To the extent they illustrate the distinction between cases involving a carriedout threat and offensive conduct in general, they are relevant when there is a threshold question
whether a plaintiff can prove discrimination. Hence, Ellerth’s claim involves only unfulfilled
threats, so it is a hostile work environment claim requiring a showing of severe or pervasive
conduct. This Court accepts the District Court’s finding that Ellerth made such a showing. When
discrimination is thus proved, the factors discussed below, not the categories quid pro quo and
hostile work environment, control on the issue of vicarious liability.
(b) In deciding whether an employer has vicarious liability in a case such as this, the Court turns
to agency law principles, for Title VII defines the term “employer” to include “agents.” §2000e(b).
Given this express direction, the Court concludes a uniform and predictable standard must be
established as a matter of federal law. The Court relies on the general common law of agency,
rather than on the law of any particular State. Community for Creative Non-Violence v. Reid, 490
U. S. 730. The Restatement (Second) of Agency (hereinafter Restatement) is a useful beginning
point, although common-law principles may not be wholly transferable to Title VII. See Meritor,
supra, at 72.
(c) A master is subject to liability for the torts of his servants committed while acting in the scope
of their employment. Restatement § 219(1). Although such torts generally may be either negligent
or intentional, sexual harassment under Title VII presupposes intentional conduct. An intentional
tort is within the scope of employment when actuated, at least in part, by a purpose to serve the
employer. Id., §§ 228(1)(c), 230. Courts of Appeals have held, however, a supervisor acting out
of gender-based animus or a desire to fulfill sexual urges may be actuated by personal motives
unrelated and even antithetical to the employer’s objectives. Thus, the general rule is that sexual
harassment by a supervisor is not conduct within the scope of employment.
(d) However, scope of employment is not the only basis for employer liability under agency
principles. An employer is subject to liability for the torts of its employees acting outside the scope
of their employment when, inter alia, the employer itself was negligent or reckless, Restatement §
219(2)(b), or the employee purported to act or to speak on behalf of the employer and there was
reliance upon apparent authority, or he was aided in accomplishing the tort by the existence of the
agency relation, id., § 219(2)(d). An employer is negligent, and therefore subject to liability under
§ 219(2)(b), if it knew or should have known about sexual harassment and failed to stop it.
Negligence sets a minimum standard for Title VII liability; but Ellerth seeks to invoke the more
stringent standard of vicarious liability. Section 219(2)(d) makes an employer vicariously liable
203

for sexual harassment by an employee who uses apparent authority (the apparent authority
standard), or who was “aided in accomplishing the tort by the existence of the agency relation”
(the aided in the agency relation standard).
(e) As a general rule, apparent authority is relevant where the agent purports to exercise a power
which he or she does not have, as distinct from threatening to misuse actual power. Compare
Restatement §§ 6 and 8. Because supervisory harassment cases involve misuse of actual power,
not the false impression of its existence, apparent authority analysis is inappropriate. When a party
seeks to impose vicarious liability based on an agent’s misuse of delegated authority, the
Restatement’s aided in the agency relation rule provides the appropriate analysis.
(f) That rule requires the existence of something more than the employment relation itself because,
in a sense, most workplace tortfeasors, whether supervisors or co-workers, are aided in
accomplishing their tortious objective by the employment relation: Proximity and regular contact
afford a captive pool of potential victims. Such an additional aid exists when a supervisor subjects
a subordinate to a significant, tangible employment action, i.e., a significant change in employment
status, such as discharge, demotion, or undesirable reassignment. Every Federal Court of Appeals
to have considered the question has correctly found vicarious liability in that circumstance. This
Court imports the significant, tangible employment action concept for resolution of the vicarious
liability issue considered here. An employer is therefore subject to vicarious liability for such
actions. However, where, as here, there is no tangible employment action, it is not obvious the
agency relationship aids in commission of the tort. Moreover, Meritor holds that agency principles
constrain the imposition of employer liability for supervisor harassment. Limiting employer
liability is also consistent with Title VII’s purpose to the extent it would encourage the creation
and use of anti-harassment policies and grievance procedures. Thus, in order to accommodate the
agency principle of vicarious liability for harm caused by misuse of supervisory authority, as well
as Title VII’s equally basic policies of encouraging forethought by employers and saving action
by objecting employees, the Court adopts, in this case and in Faragher v. Boca Raton, post, p. ___,
the following holding: An employer is subject to vicarious liability to a victimized employee for
an actionable hostile environment created by a supervisor with immediate (or successively higher)
authority over the employee. When no tangible employment action is taken, a defending employer
may raise an affirmative defense to liability or damages, subject to proof by a preponderance of
the evidence, see Fed. Rule. Civ. Proc. 8(c). The defense comprises two necessary elements: (a)
that the employer exercised reasonable care to prevent and correct promptly any sexually harassing
behavior, and (b) that the plaintiff employee unreasonably failed to take advantage of any
preventive or corrective opportunities provided by the employer or to avoid harm otherwise. While
proof that an employer had promulgated an antiharassment policy with a complaint procedure is
not necessary in every instance as a matter of law, the need for a stated policy suitable to the
employment circumstances may appropriately be addressed in any case when litigating the first
element of the defense. And while proof that an employee failed to fulfill the corresponding
obligation of reasonable care to avoid harm is not limited to showing any unreasonable failure to
use any complaint procedure provided by the employer, a demonstration of such failure will
normally suffice to satisfy the employer’s burden under the second element of the defense. No
affirmative defense is available, however, when the supervisor’s harassment culminates in a
tangible employment action.

204

(g) Given the Court’s explanation that the labels quid pro quo and hostile work environment are
not controlling for employer-liability purposes, Ellerth should have an adequate opportunity on
remand to prove she has a claim which would result in vicarious liability. Although she has not
alleged she suffered a tangible employment action at Slowik’s hands, which would deprive
Burlington of the affirmative defense, this is not dispositive. In light of the Court’s decision,
Burlington is still subject to vicarious liability for Slowik’s activity but should have an opportunity
to assert and prove the affirmative defense.
123 F. 3d 490, affirmed.
Kennedy, J., delivered the opinion of the Court, in which Rehnquist, C. J., and Stevens, O’Connor,
Souter, and Breyer, JJ. joined. Ginsburg, J., filed an opinion concurring in the judgment. Thomas,
J., filed a dissenting opinion, in which Scalia, J. joined.
NON-EMPLOYMENT DISCRIMINATION: In addition to the employment situations, antidiscrimination laws also apply to discrimination in credit, housing, and places of public
accommodation.
CREDIT: It is unlawful for a lender to deny credit, because of age (other than to minors), or sex
or marital status, in making personal or mortgage loans and/or in dealing with credit cards matters
under both the federal Equal Credit Opportunity Act, 15 USC Sections 28-39, as well as NYS’
HRL Section 296-a.
HOUSING: The federal Fair Housing Amendments Act of 1988, 11 USC Sections 357-358,
makes it unlawful to discriminate in housing on the basis of race, color, religion, national origin,
sex, disability and families with children. New York’s HRL Section 296 subd 5 forbids housing
discrimination on the basis of race, color, religion, national origin, sex, disability, families with
children, age, and marital status.
It is unlawful to deny housing to a legally blind, severely handicapped, or mute person, or to evict
such a person, because of a dog or other handicapped aiding pet, unless a public health hazard
develops.
“Red lining,” is also an unlawful practice. This occurs when banks and/or other financial
institutions refuse to make loans to prospective home buyers in certain neighborhoods.
However, it is lawful in NYS to refuse to rent half of a two-family house, or even to rent a room
in a house, where the landlord/owner lives in the house, based on age, sex, religion, disability,
marital status, or the presence of children. Race is not included as a basis for such denial.
PUBLIC ACCOMODATIONS: Theaters, restaurants, hotels, resorts, and public modes of
transportation are considered public accommodations. It is unlawful to discriminate against
patrons at such places, on the basis of ages, marital status, sex, race, color, national origin,
disability, creed, and/or religion.

205

However, claims of religious liberty may override public accommodation laws as the following
U.S. Supreme Court decision illustrates.

MASTERPIECE CAKESHOP, LTD., ET AL. v. COLORADO CIVIL RIGHTS
COMMISSION ET AL.
SUPREME COURT OF THE UNITED STATES
MASTERPIECE CAKESHOP, LTD., ET AL. v. COLORADO CIVIL RIGHTS
COMMISSION ET AL.
584 U. S. ____ (2018)
(Case Syllabus edited by the Author)
JUSTICE KENNEDY delivered the opinion of the Court.
Masterpiece Cakeshop, Ltd., is a Colorado bakery owned and operated by Jack Phillips, an expert
baker and devout Christian. In 2012 he told a same-sex couple that he would not create a cake for
their wedding celebration because of his religious opposition to same-sex marriages—marriages
that Colorado did not then recognize—but that he would sell them other baked goods, e.g., birthday
cakes. The couple filed a charge with the Colorado Civil Rights Commission (Commission)
pursuant to the Colorado Anti-Discrimination Act (CADA), which prohibits, as relevant here,
discrimination based on sexual orientation in a “place of business engaged in any sales to the public
and any place offering services . . . to the public.” Under CADA’s administrative review system,
the Colorado Civil Rights Division first found probable cause for a violation and referred the case
to the Commission. The Commission then referred the case for a formal hearing before a state
Administrative Law Judge (ALJ), who ruled in the couple’s favor. In so doing, the ALJ rejected
Phillips’ First Amendment claims: that requiring him to create a cake for a same-sex wedding
would violate his right to free speech by compelling him to exercise his artistic talents to express
a message with which he disagreed and would violate his right to the free exercise of religion.
Both the Commission and the Colorado Court of Appeals affirmed.
Held:
The Commission’s actions in this case violated the Free Exercise Clause.
(a) The laws and the Constitution can, and in some instances must, protect gay persons and gay
couples in the exercise of their civil rights, but religious and philosophical objections to gay
marriage are protected views and, in some instances, protected forms of expression. See Obergefell
v. Hodges, 576 U. S. ___, ___. While it is unexceptional that Colorado law can protect gay persons
in acquiring products and services on the same terms and conditions as are offered to other
members of the public, the law must be applied in a manner that is neutral toward religion. To
Phillips, his claim that using his artistic skills to make an expressive statement, a wedding
endorsement in his own voice and of his own creation, has a significant First Amendment speech
component and implicates his deep and sincere religious beliefs. His dilemma was understandable
in 2012, which was before Colorado recognized the validity of gay marriages performed in the
State and before this Court issued United States v. Windsor, 570 U. S. 744, or Obergefell. Given
the State’s position at the time, there is some force to Phillips’ argument that he was not
206

unreasonable in deeming his decision lawful. State law at the time also afforded storekeepers some
latitude to decline to create specific messages they considered offensive. Indeed, while the instant
enforcement proceedings were pending, the State Civil Rights Division concluded in at least three
cases that a baker acted lawfully in declining to create cakes with decorations that demeaned gay
persons or gay marriages. Phillips too was entitled to a neutral and respectful consideration of his
claims in all the circumstances of the case.
(b) That consideration was compromised, however, by the Commission’s treatment of Phillips’
case, which showed elements of a clear and impermissible hostility toward the sincere religious
beliefs motivating his objection. As the record shows, some of the commissioners at the
Commission’s formal, public hearings endorsed the view that religious beliefs cannot legitimately
be carried into the public sphere or commercial domain, disparaged Phillips’ faith as despicable
and characterized it as merely rhetorical and compared his invocation of his sincerely held religious
beliefs to defenses of slavery and the Holocaust. No commissioners objected to the comments. Nor
were they mentioned in the later state-court ruling or disavowed in the briefs filed here. The
comments thus cast doubt on the fairness and impartiality of the Commission’s adjudication of
Phillips’ case. Another indication of hostility is the different treatment of Phillips’ case and the
cases of other bakers with objections to anti-gay messages who prevailed before the Commission.
The Commission ruled against Phillips in part on the theory that any message on the requested
wedding cake would be attributed to the customer, not to the baker. Yet the Division did not
address this point in any of the cases involving requests for cakes depicting anti-gay marriage
symbolism. The Division also considered that each bakery was willing to sell other products to the
prospective customers, but the Commission found Phillips’ willingness to do the same irrelevant.
The State Court of Cite as: 584 U. S. ____ (2018) Appeals’ brief discussion of this disparity of
treatment does not answer Phillips’ concern that the State’s practice was to disfavor the religious
basis of his objection.
(c) For these reasons, the Commission’s treatment of Phillips’ case violated the State’s duty under
the First Amendment not to base laws or regulations on hostility to a religion or religious
viewpoint. The government, consistent with the Constitution’s guarantee of free exercise, cannot
impose regulations that are hostile to the religious beliefs of affected citizens and cannot act in a
manner that passes judgment upon or presupposes the illegitimacy of religious beliefs and
practices. Church of Lukumi Babalu Aye, Inc. v. Hialeah, 508 U. S. 520. Factors relevant to the
assessment of governmental neutrality include “the historical background of the decision under
challenge, the specific series of events leading to the enactment or official policy in question, and
the legislative or administrative history, including contemporaneous statements made by members
of the decision-making body.” In view of these factors, the record here demonstrates that the
Commission’s consideration of Phillips’ case was neither tolerant nor respectful of his religious
beliefs. The Commission gave “every appearance,” of adjudicating his religious objection based
on a negative normative “evaluation of the particular justification” for his objection and the
religious grounds for it, but government has no role in expressing or even suggesting whether the
religious ground for Phillips’ conscience-based objection is legitimate or illegitimate. The
inference here is thus that Phillips’ religious objection was not considered with the neutrality
required by the Free Exercise Clause. The State’s interest could have been weighed against
Phillips’ sincere religious objections in a way consistent with the requisite religious neutrality that
must be strictly observed. But the official expressions of hostility to religion in some of the
207

commissioners’ comments were inconsistent with that requirement, and the Commission’s
disparate consideration of Phillips’ case compared to the cases of the other bakers suggests the
same.
370 P. 3d 272, reversed.
KENNEDY, J., delivered the opinion of the Court, in which ROBERTS, C. J., and BREYER,
ALITO, KAGAN, and GORSUCH, JJ., joined. KAGAN, J., filed a concurring opinion, in which
BREYER, J., joined. GORSUCH, J., filed a concurring opinion, in which ALITO, J., joined.
THOMAS, J., filed an opinion concurring in part and concurring in the judgment, in which
GORSUCH, J., joined. GINSBURG, J., filed a dissenting opinion, in which SOTOMAYOR, J.,
joined.
AFFIRMATIVE ACTION: Affirmative action allows, and sometimes requires, employers,
prospective employers, schools and other institutions to take positive steps designed to eliminate
current discrimination, remedy past discrimination, and prevent future discrimination. Affirmative
action lawfully allows preferential treatment based on race, color, sex, creed and age. It is often
referred to by some as “reverse” discrimination.
Two recent U.S. Supreme Court cases illustrate the state of affirmative action. If affirmative action
is the patient, one could argue that while the patient is still alive, the patient is in very critical
condition.

SCHUETTE, ATTORNEY GENERAL OF MICHIGAN v. COALITION TO
DEFEND AFFIRMATIVE ACTION
SUPREME COURT OF THE UNITED STATES
SCHUETTE, ATTORNEY GENERAL OF MICHIGAN v. COALITION TO
DEFEND AFFIRMATIVE ACTION
572 U. S. ____ (2014)
(Case Syllabus edited by the Author)
JUSTICE KENNEDY announced the judgment of the Court and delivered an opinion, in which
THE CHIEF JUSTICE and JUSTICE ALITO join.
After this Court decided that the University of Michigan’s undergraduate admissions plan’s use of
race-based preferences violated the Equal Protection Clause, Gratz v. Bollinger, 539 U. S. 244,
270, but that the law school admission plan’s more limited use did not, Grutter v. Bollinger, 539
U. S. 306, 343, Michigan voters adopted Proposal 2, now Art. I, §26, of the State Constitution,
which, as relevant here, prohibits the use of race-based preferences as part of the admissions
process for state universities. In consolidated challenges, the District Court granted summary
judgment to Michigan, thus upholding Proposal 2, but the Sixth Circuit reversed, concluding that
the proposal violated the principles of Washington v. Seattle School Dist. No. 1, 458 U. S. 457.
208

Held:
The judgment of the Sixth Circuit is reversed.
JUSTICE KENNEDY, joined by THE CHIEF JUSTICE and JUSTICE ALITO, concluded that
there is no authority in the Federal Constitution or in this Court’s precedents for the Judiciary to
set aside Michigan laws that commit to the voters the determination whether racial preferences
may be considered in governmental decisions, in particular with respect to school admissions.
(a) This case is not about the constitutionality, or the merits, of race-conscious admissions policies
in higher education. Here, the principle that the consideration of race in admissions is permissible
when certain conditions are met is not being challenged. Rather, the question concerns whether,
and in what manner, voters in the States may choose to prohibit the consideration of such racial
preferences. Where States have prohibited race-conscious admissions policies, universities have
responded by experimenting “with a wide variety of alternative approaches.” Grutter, supra, at
342. The decision by Michigan voters reflects the ongoing national dialogue about such practices.
(b) The Sixth Circuit’s determination that Seattle controlled here extends Seattle’s holding in a
case presenting quite different issues to reach a mistaken conclusion.
(1) It is necessary to consider first the relevant cases preceding Seattle and the background
against which Seattle arose. Both Reitman v. Mulkey, 387 U. S. 369, and Hunter v. Erickson, 393
U. S. 385, involved demonstrated injuries on the basis of race that, by reasons of state
encouragement or participation, became more aggravated. In Mulkey, a voter-enacted amendment
to the California Constitution prohibiting state legislative interference with an owner’s prerogative
to decline to sell or rent residential property on any basis barred the challenging parties, on account
of race, from invoking the protection of California’s statutes, thus preventing them from leasing
residential property. In Hunter, voters overturned an Akron ordinance that was enacted to address
widespread racial discrimination in housing sales and rentals had forced many to live in
“‘unhealthful, unsafe, unsanitary and overcrowded’” segregated housing, 393 U. S., at 391. In
Seattle, after the school board adopted a mandatory busing program to alleviate racial isolation of
minority students in local schools, voters passed a state initiative that barred busing to desegregate.
This Court found that the state initiative had the “practical effect” of removing “the authority to
address a racial problem . . . from the existing decision-making body, in such a way as to burden
minority interests” of busing advocates who must now “seek relief from the state legislature, or
from the statewide electorate.” 458 U. S., at 474.
(2) Seattle is best understood as a case in which the state action had the serious risk, if not
purpose, of causing specific injuries on account of race as had been the case in Mulkey and Hunter.
While there had been no judicial finding of de jure segregation with respect to Seattle’s school
district, a finding that would be required today, see Parents Involved in Community Schools v.
Seattle School Dist. No. 1, 551 U. S. 701, 720–721, Seattle must be understood as Seattle
understood itself, as a case in which neither the State nor the United States “challenge[d] the
propriety of race-conscious student assignments for the purpose of achieving integration, even
absent a finding of prior de jure segregation.” 458 U. S. at 472, n. 15.

209

Seattle’s broad language, however, went well beyond the analysis needed to resolve the
case. Seizing upon the statement in Justice Harlan’s concurrence in Hunter that the procedural
change in that case had “the clear purpose of making it more difficult for certain racial and religious
minorities to achieve legislation that is in their interest,” 385 U. S., at 395, the Seattle Court
established a new and far reaching rationale: Where a government policy “inures primarily to the
benefit of the minority” and “minorities . . . consider” the policy to be “ ‘in their interest,’ ” then
any state action that “place[s] effective decision making authority over” that policy “at a different
level of government” is subject to strict scrutiny. 458 U. S., at 472, 474.
(3) To the extent Seattle is read to require the Court to determine and declare which political
policies serve the “interest” of a group defined in racial terms, that rationale was unnecessary to
the decision in Seattle; it has no support in precedent; and it raises serious equal protection
concerns. In cautioning against “impermissible racial stereotypes,” this Court has rejected the
assumption that all individuals of the same race think alike, see Shaw v. Reno, 509 U. S. 630, 647,
but that proposition would be a necessary beginning point were the Seattle formulation to control.
And if it were deemed necessary to probe how some races define their own interest in political
matters, still another beginning point would be to define individuals according to race. Such a
venture would be undertaken with no clear legal standards or accepted sources to guide judicial
decision. It would also result in, or impose a high risk of, inquiries and categories dependent upon
demeaning stereotypes, classifications of questionable constitutionality on their own terms.
Assuming these steps could be taken, the court would next be required to determine the policy
realms in which groups defined by race had a political interest. That undertaking, again without
guidance from accepted legal standards, would risk the creation of incentives for those who support
or oppose certain policies to cast the debate in terms of racial advantage or disadvantage. Adoption
of the Seattle formulation could affect any number of laws or decisions, involving, e.g., tax policy
or housing subsidies. And racial division would be validated, not discouraged.
It can be argued that objections to the larger consequences of the Seattle formulation need
not be confronted here, for race was an undoubted subject of the ballot issue. But other problems
raised by Seattle, such as racial definitions, still apply. And the principal flaw in the Sixth Circuit’s
decision remains: Here there was no infliction of a specific injury of the kind at issue in Mulkey
and Hunter and in the history of the Seattle schools, and there is no precedent for extending these
cases to restrict the right of Michigan voters to determine that race-based preferences granted by
state entities should be ended. The Sixth Circuit’s judgment also calls into question other States’
long-settled rulings on policies similar to Michigan’s.
Unlike the injuries in Mulkey, Hunter, and Seattle, the question here is not how to address
or prevent injury caused on account of race but whether voters may determine whether a policy of
race-based preferences should be continued. By approving Proposal 2 and thereby adding § 26 to
their State Constitution, Michigan voters exercised their privilege to enact laws as a basic exercise
of their democratic power, bypassing public officials they deemed not responsive to their concerns
about a policy of granting race-based preferences. The mandate for segregated schools, Brown v.
Board of Education, 347 U. S. 483, and scores of other examples teach that individual liberty has
constitutional protection. But this Nation’s constitutional system also embraces the right of citizens
to speak and debate and learn and then, as a matter of political will, to act through a lawful electoral
process, as Michigan voters have done here. These precepts are not inconsistent with the well210

established principle that when hurt or injury is inflicted on racial minorities by the encouragement
or command of laws or other state action, the Constitution requires redress by the courts. Such
circumstances were present in Mulkey, Hunter, and Seattle, but they are not present here.
JUSTICE SCALIA, joined by JUSTICE THOMAS, agreed that § 26 rightly stands, though
not because it passes muster under the political process doctrine. It likely does not, but the cases
establishing that doctrine should be overruled. They are patently atextual, unadministrable, and
contrary to this Court’s traditional equal protection jurisprudence. The question here, as in every
case in which neutral state action is said to deny equal protection on account of race, is whether
the challenged action reflects a racially discriminatory purpose. It plainly does not.
(a) The Court of Appeals for the Sixth Circuit held §26 unconstitutional under the so-called
political-process doctrine, derived from Washington v. Seattle School Dist. No. 1, 458 U. S. 457,
and Hunter v. Erickson, 393 U. S. 385. In those cases, one level of government exercised borrowed
authority over an apparently “racial issue” until a higher level of government called the loan. This
Court deemed each revocation an equal-protection violation, without regard to whether there was
evidence of an invidious purpose to discriminate. The relentless, radical logic of Hunter and Seattle
would point to a similar conclusion here, as in so many other cases.
(b) The problems with the political-process doctrine begin with its triggering prong, which
assigns to a court the task of determining Cite as: 572 U. S. ____ (2014) 5 Syllabus whether a law
that reallocates policymaking authority concerns a “racial issue,” Seattle, 458 U. S., at 473, i.e.,
whether adopting one position on the question would “at bottom inur[e] primarily to the benefit of
the minority, and is designed for that purpose,” id., at 472. Such freeform judicial musing into
ethnic and racial “interests” involves judges in the dirty business of dividing the Nation “into racial
blocs,” Metro Broadcasting, Inc. v. FCC, 497 U. S. 547, 603, 610 (O’Connor, J., dissenting), and
promotes racial stereotyping, see Shaw v. Reno, 509 U. S. 630, 647. More fundamentally, the
analysis misreads the Equal Protection Clause to protect particular groups, a construction that has
been repudiated in a “long line of cases understanding equal protection as a personal right.”
Adarand Constructors, Inc. v. Peña, 515 U. S. 200, 224, 230.
(c) The second part of the Hunter-Seattle analysis directs a court to determine whether the
challenged act “place[s] effective decision making authority over [the] racial issue at a different
level of government,” Seattle, supra, at 474; but, in another line of cases, the Court has emphasized
the near-limitless sovereignty of each State to design its governing structure as it sees fit, see, e.g.,
Holt Civic Club v. Tuscaloosa, 439 U. S. 60, 71. Taken to the limits of its logic, Hunter-Seattle is
the gaping exception that nearly swallows the rule of structural state sovereignty, which would
seem to permit a State to give certain powers to cities, later assign the same powers to counties,
and even reclaim them for itself.
(d) Hunter and Seattle also endorse a version of the proposition that a facially neutral law
may deny equal protection solely because it has a disparate racial impact. That equal-protection
theory has been squarely and soundly rejected by an “unwavering line of cases” holding “that a
violation of the Equal Protection Clause requires state action motivated by discriminatory intent,”
Hernandez v. New York, 500 U. S. 352, 372–373 (O’Connor, J., concurring in judgment), and that
“official action will not be held unconstitutional solely because it results in a racially
211

disproportionate impact,” Arlington Heights v. Metropolitan Housing Development Corp., 429 U.
S. 252, 264–265. Respondents cannot prove that the action here reflects a racially discriminatory
purpose, for any law expressly requiring state actors to afford all persons equal protection of the
laws does not— cannot—deny “to any person . . . equal protection of the laws,” U. S. Const.,
Amdt. 14, §1.
JUSTICE BREYER agreed that the amendment is consistent with the Equal Protection
Clause, but for different reasons. First, this case addresses the amendment only as it applies to, and
forbids, race conscious admissions programs that consider race solely in order to obtain the
educational benefits of a diverse student body. Second, the 6 SCHUETTE v. BAMN Syllabus
Constitution permits, but does not require, the use of the kind of race-conscious programs now
barred by the Michigan Constitution. It foresees the ballot box, not the courts, as the normal
instrument for resolving debates about the merits of these programs. Third, Hunter v. Erickson,
393 U. S. 385, and Washington v. Seattle School Dist. No. 1, 458 U. S. 457, which reflect the
important principle that an individual’s ability to participate meaningfully in the political process
should be independent of his race, do not apply here. Those cases involved a restructuring of the
political process that changed the political level at which policies were enacted, while this case
involves an amendment that took decision making authority away from unelected actors and placed
it in the hands of the voters. Hence, this case does not involve a diminution of the minority’s ability
to participate in the political process. Extending the holding of Hunter and Seattle to situations
where decision making authority is moved from an administrative body to a political one would
also create significant difficulties, given the nature of the administrative process. Furthermore, the
principle underlying Hunter and Seattle runs up against a competing principle favoring decision
making through the democratic process.
701 F. 3d 466, reversed.
KENNEDY, J., announced the judgment of the Court and delivered an opinion, in which
ROBERTS, C. J., and ALITO, J., joined. ROBERTS, C. J., filed a concurring opinion. SCALIA,
J., filed an opinion concurring in the judgment, in which THOMAS, J., joined. BREYER, J., filed
an opinion concurring in the judgment. SOTOMAYOR, J., filed a dissenting opinion, in which
GINSBURG, J., joined. KAGAN, J., took no part in the consideration or decision of the case.

FISHER v. UNIVERSITY OF TEXAS AT AUSTIN, ET AL
SUPREME COURT OF THE UNITED STATES
FISHER v. UNIVERSITY OF TEXAS AT AUSTIN, ET AL
579 U. S. ____ (2016)
(Case Syllabus edited by the Author)
JUSTICE KENNEDY delivered the opinion of the Court.
The University of Texas at Austin (University) uses an undergraduate admissions system
containing two components. First, as required by the State's Top Ten Percent Law, it offers
212

admission to any students who graduate from a Texas high school in the top 10% of their class. It
then fills the remainder of its incoming freshman class, some 25%, by combining an applicant's
"Academic Index"--the student's SAT score and high school academic performance--with the
applicant's "Personal Achievement Index," a holistic review containing numerous factors,
including race. The University adopted its current admissions process in 2004, after a year-longstudy of its admissions process--undertaken in the wake of Grutter v. Bollinger, 539 U. S. 306,
and Gratzv. Bollinger, 539 U. S. 244 led it to conclude that its prior race-neutral system did not
reach its goal of providing the educational benefits of diversity to its undergraduate students.
Petitioner Abigail Fisher, who was not in the top 10% of her high school class, was denied
admission to the University's 2008 freshman class. She filed suit, alleging that the University's
consideration of race as part of its holistic-review process disadvantaged her and other Caucasian
applicants, in violation of the Equal Protection Clause. The District Court entered summary
judgment in the University's favor, and the Fifth Circuit affirmed. This Court vacated the
judgment, Fisher v. University of Tex. at Austin, 570 U. S. ___ (Fisher I), and remanded the case
to the Court of Appeals, so the University's program could be evaluated under the proper strict
scrutiny standard. On remand, the Fifth Circuit again affirmed the entry of summary judgment for
the University.
Held:
The race-conscious admissions program in use at the time of petitioner's application is lawful under
the Equal Protection Clause.
(a) Fisher I sets out three controlling principles relevant to assessing the constitutionality of a
public university's affirmative action program. First, a university may not consider race "unless
the admissions process can withstand strict scrutiny," i.e., it must show that its "purpose or interest
is both constitutionally permissible and substantial, and that its use of the classification is
necessary" to accomplish that purpose. 570 U. S., at ___. Second, "the decision to pursue the
educational benefits that flow from student body diversity is, in substantial measure, an academic
judgment to which some, but not complete, judicial deference is proper.". Third, when determining
whether the use of race is narrowly tailored to achieve the university's permissible goals, the school
bears the burden of demonstrating that "available" and "workable" "race-neutral alternatives" do
not suffice.
(b) The University's approach to admissions gives rise to an unusual consequence here. The
component with the largest impact on petitioner's chances of admission was not the school's
consideration of race under its holistic-review process but the Top Ten Percent Plan. Because
petitioner did not challenge the percentage part of the plan, the record is devoid of evidence of its
impact on diversity. Remand for further fact finding would serve little purpose, however, because
at the time of petitioner's application, the current plan had been in effect only three years and, in
any event, the University lacked authority to alter the percentage plan, which was mandated by the
Texas Legislature. These circumstances refute any criticism that the University did not make good
faith efforts to comply with the law. The University, however, does have a continuing obligation
to satisfy the strict scrutiny burden: by periodically reassessing the admission program's
constitutionality, and efficacy, in light of the school's experience and the data it has gathered since

213

adopting its admissions plan, and by tailoring its approach to ensure that race plays no greater role
than is necessary to meet its compelling interests.
(c) Drawing all reasonable inferences in her favor, petitioner has not shown by a preponderance
of the evidence that she was denied equal treatment at the time her application was rejected.
(1) Petitioner claims that the University has not articulated its compelling interest with
sufficient clarity because it has failed to state more precisely what level of minority enrollment
would constitute a "critical mass." However, the compelling interest that justifies consideration of
race in college admissions is not an interest in enrolling a certain number of minority students, but
an interest in obtaining "the educational benefits that flow from student body diversity." Fisher I,
570 U. S., at ___. Since the University is prohibited from seeking a particular number or quota of
minority students, it cannot be faulted for failing to specify the particular level of minority
enrollment at which it believes the educational benefits of diversity will be obtained.
On the other hand, asserting an interest in the educational benefits of diversity writ large is
insufficient. A university's goals cannot be elusory or amorphous--they must be sufficiently
measurable to permit judicial scrutiny of the policies adopted to reach them. The record here
reveals that the University articulated concrete and precise goals--e.g., ending stereotypes,
promoting "cross-racial understanding," preparing students for "an increasingly diverse workforce
and society," and cultivating leaders with "legitimacy in the eyes of the citizenry"--that mirror the
compelling interest this Court has approved in prior cases. It also gave a "reasoned, principled
explanation" for its decision, in a 39-page proposal written after a year-long study revealed that its
race-neutral policies and programs did not meet its goals.
(2) Petitioner also claims that the University need not consider race because it had already
"achieved critical mass" by 2003 under the Top Ten Percent Plan and race-neutral holistic review.
The record, however, reveals that the University studied and deliberated for months, concluding
that race-neutral programs had not achieved the University's diversity goals, a conclusion
supported by significant statistical and anecdotal evidence.
(3) Petitioner argues further that it was unnecessary to consider race because such
consideration had only a minor impact on the number of minority students the school admitted.
But the record shows that the consideration of race has had a meaningful, if still limited, effect on
freshman class diversity. That race consciousness played a role in only a small portion of
admissions decisions should be a hallmark of narrow tailoring, not evidence of unconstitutionality.
(4) Finally, petitioner argues that there were numerous other race-neutral means to achieve
the University's goals. However, as the record reveals, none of those alternatives was a workable
means of attaining the University's educational goals, as of the time of her application.
758 F. 3d 633, affirmed.
KENNEDY, J., delivered the opinion of the Court, in which GINSBURG,
BREYER, and SOTOMAYOR, JJ., joined. THOMAS, J., filed a dissenting opinion. ALITO, J.,
filed a dissenting opinion, in which ROBERTS, C. J., and THOMAS, J., joined. KAGAN, J., took
no part in the consideration or decision of the case.
214

References:
Affirmative Action Fast Facts. (2018, April 03). Retrieved July 27, 2018, from
https://www.cnn.com/2013/11/12/us/affirmative-action-fast-facts/index.html
Age Discrimination. (n.d.). Retrieved July 27, 2018, from
https://www.eeoc.gov/laws/types/age.cfm
Aranyos, S. (2018, May 04). Keeping up with changes in New York State and New York City
employment laws. Retrieved July 27, 2018, from
https://www.bizjournals.com/newyork/news/2018/05/04/keeping-up-with-changes-in-new-yorkstate-and-new.html
Bona Fide Occupational Qualification. (n.d.). Retrieved July 27, 2018, from
https://smallbusiness.findlaw.com/employment-law-and-human-resources/bona-fideoccupational-qualification.html
Discrimination in Public Accommodations. (n.d.). Retrieved July 27, 2018, from
https://civilrights.findlaw.com/enforcing-your-civil-rights/discrimination-in-publicaccommodations.html
Disparate Impact Discrimination. (n.d.). Retrieved July 27, 2018, from
https://employment.findlaw.com/employment-discrimination/disparate-impactdiscrimination.html
Division of Human Rights. (n.d.). Retrieved July 27, 2018, from https://dhr.ny.gov/
Division of Human Rights. (n.d.). Retrieved July 27, 2018, from https://dhr.ny.gov/law
EEOC Home Page. (n.d.). Retrieved July 27, 2018, from https://www.eeoc.gov/
Employment Discrimination Laws. (n.d.). Retrieved July 27, 2018, from https://ag.ny.gov/civilrights/employment-discrimination-laws
Facts About Equal Pay and Compensation Discrimination. (n.d.). Retrieved July 27, 2018, from
https://www.eeoc.gov/eeoc/publications/fs-epa.cfm
Facts About Sexual Harassment. (n.d.). Retrieved July 27, 2018, from
https://www.eeoc.gov/eeoc/publications/fs-sex.cfm
Facts About the Americans with Disabilities Act. (n.d.). Retrieved July 27, 2018, from
https://www.eeoc.gov/eeoc/publications/fs-ada.cfm
Find Laws, Legal Information, and Attorneys. (n.d.). Retrieved July 25, 2018June 11, 2018, from
https://www.findlaw.com/
FindLaw's United States Supreme Court case and opinions. (n.d.). Retrieved July 26, 2018, from
https://caselaw.findlaw.com/court/us-supreme-court/index.html

215

How to File an Unemployment Claim. (n.d.). Retrieved July 27, 2018, from
https://labor.ny.gov/equal-opportunity/how-to-file-a-discrimination-claim.shtm
Justia Law. (n.d.). Retrieved July 25, 2018, from https://law.justia.com/
New York State. (n.d.). New York State Unified Court System. Retrieved July 25, 2018, from
http://nycourts.gov/
New York State Division of Human Rights Fair Housing Guide. (2017, April). Retrieved July
27, 2018, from https://dhr.ny.gov/sites/default/files/pdf/nysdhr-fair-housing-guide.pdf
Pogue, D. L., Clifford, E., & Schwartz, A. L. (2009). Understanding New York Law, 2013-14.
Upstate Legal Publishers
Policy Guidance on Current Issues of Sexual Harassment. (n.d.). Retrieved July 27, 2018, from
https://www.eeoc.gov/policy/docs/currentissues.html
Pregnancy Discrimination. (n.d.). Retrieved July 27, 2018, from
https://www.eeoc.gov/laws/types/pregnancy.cfm
The Housing Council. (2007, November 12). Tenant Rights & Responsibilities. Retrieved July
27, 2018, from https://www.rochester.edu/reslife/assets/pdf/non/Tenants-RightsResponsibilities.pdf
The Pregnancy Discrimination Act of 1978. (n.d.). Retrieved July 27, 2018, from
https://www.eeoc.gov/laws/statutes/pregnancy.cfm
Title VII of the Civil Rights Act of 1964. (n.d.). Retrieved July 27, 2018, from
https://www.eeoc.gov/laws/statutes/titlevii.cfm
Wang, V. (2018, June 01). The #MeToo Movement Came to Albany. But Will It Stick?
Retrieved July 27, 2018, from https://www.nytimes.com/2018/06/01/nyregion/metoo-albanysexual-harassment.html
Welcome to LII. (n.d.). Retrieved July 25, 2018, from https://www.law.cornell.edu/
What is Quid Pro Quo Harassment? (n.d.). Retrieved July 27, 2018, from
https://employment.findlaw.com/employment-discrimination/what-is-quid-pro-quoharassment.html

216

CHAPTER 8
THE PATH OF A CIVIL TORT CASE
INTRODUCTION
The previous chapter explained the path of a criminal case in NYS. This chapter will explain the
path of a civil litigation case. While there are many similarities between a civil and criminal case,
there are also many things that are different. It should be noted that there are far more attorneys
who work in civil law on a daily basis than in criminal law.
The law in the United States is based on the common law legal system. We base our law on
precedent. So, when we speak of civil law here in the United States, we are differentiating a lawsuit
against a person or entity we feel has wronged us in some way versus a criminal act and the
consequences of that act. This should not be confused with the civil law legal system which is the
most common legal system in the world. The civil law legal system is not based on precedent, but
on codified laws. It is very different than the common law legal system.
To complicate things even more, when we speak of civil law here in the United States, many
lawyers will differentiate between transactional and litigation. Civil law that is transactional would
be matters like drafting a contract or a will. It may involve real estate purchases and sales. Civil
law that involves litigation may be a lawsuit that is a result of a breach of contract or contesting
the validity of a will. It may involve instituting a lawsuit after a person is injured in an automobile
accident.
While there are many different areas of the law that are in the civil law bucket, generally speaking
they all follow the same litigation path. This chapter will focus on the law of torts and the path of
a civil negligence litigation case.

GENERAL LAW OF TORTS
WHAT IS A TORT?
A tort is an act or omission, other than a breach of contract, which gives rise to injury or harm to
another, and amounts to a civil wrong for which courts impose liability. In other words, a wrong
has been committed and the remedy is money damages to the person wronged.
There are three types of tort actions; negligence, intentional torts, and strict liability. The elements
of each are slightly different. However, the process of litigating each of them is basically the same.
WHAT IS THE STANDARD OF PROOF IN A CIVIL TORT CASE?
As discussed in Chapter 2, there are different standards of proof for criminal and civil cases. Within
civil cases there are also two different standards of proof. For civil tort cases, the standard of proof
is preponderance of the evidence. Preponderance of the evidence means that it is more likely than
not that the defendant is legally responsible for the plaintiff’s injuries. If the plaintiff proves their
case by more than 50 percent of the evidence, the jury must come back with a verdict in favor of
the plaintiff.
217

NEGLIGENCE:
Negligence is the most common of tort cases. At its core negligence occurs when a tortfeasor, the
person responsible for committing a wrong, is careless and therefore responsible for the harm this
carelessness caused to another.
There are four elements of a negligence case that must be proven for a lawsuit to be successful.
All four elements must exist and be proven by a plaintiff. The failure to prove any one of these
four elements makes a lawsuit in negligence deficient. The four elements are:
• Duty
• Breach
• Causation
• Harm
A basic negligence lawsuit would require a person owing a duty to another person, then breaching
that duty, with that breach being the cause of the harm to the other person.
DUTY:
The first element of negligence is duty, also referred to as duty of care. What is a duty? In its most
simplistic terms, it is an obligation to either do or not do something that will harm someone else.
Think of duty as an obligation. We all have a duty or an obligation to act reasonably or reasonably
refrain from certain actions, in such a way as to not cause injury or harm to another person. For
example, as drivers of automobiles on public roads, we all have a duty to follow the rules of the
road. It is our obligation as a licensed driver to do so. We understand that rules like speed limits
are imposed to protect others. A reasonable person understands that the failure to follow the rules
of the road may result in harm to another person.
Scope of one’s duty:
The relationship between parties creates the existence or nonexistence of your duty to them.
Depending on what our relationship is to others changes our obligations. For example, a
manufacturer’s duty of care is to make sure that products they sell are reasonably safe and to
provide warnings of any potential dangers that the use of the product may cause. Therefore, the
scope of a manufacturer’s duty of care is to a consumer who uses the product as intended and
properly. The manufacturer may have no duty of care to a consumer who uses the product for a
different purpose than intended or if the product is used improperly. Here is another example. A
property owner has a duty of care to make sure that her/his property is reasonable safe to those that
may enter onto the property. That level of duty of care may be different depending on the
relationship of the property owner to those entering the property. The duty of care owed a visitor
may be different than one owed a trespasser.
The reasonable person standard:
A duty of care is based on what a reasonable person, in the same or similar circumstance, would
do. A reasonable person is a legal fiction. It is an objective test on not what a person honestly
thought was the right thing to do, but what that person should have done based on what a
reasonable person would have done in the same or similar circumstance. Note that while the
218

standard of reasonableness does not change, the “same or similar circumstance” usually does
change. The trier of fact, in other words a jury (or judge in a bench trial) decides what a reasonable
person would have done based on the circumstances presented to them. Who the members of a
jury are matters. That is the point of voir dire as previously discussed in Chapter 5. Voir dire is
also part of the civil jury selection process. What is considered reasonable to a jury in NYC may
not be so to a jury in Batavia, N.Y., and yet both juries can be right.
Good Samaritan Laws:
Unless a person has a particular relationship with another person, such as a doctor/patient
relationship, a person is not legally responsible to help someone who is in need. A person cannot
be sued or arrested for failing to do so. The law does not force people to make moral decisions to
help others. There can me many reasons why a person may not volunteer to help someone who is
in need. One of them may be the fear that they will be sued by the person in need if they make
things worse. To elevate that concern and thereby encourage people to help others in need, we
have what are called “Good Samaritan” laws. These laws provide immunity to those who choose
to help others who are injured in the event they unintentionally make matters worse.
BREACH:
Once a plaintiff has established and proven that a defendant owned a duty of care to the plaintiff,
the second element of negligence a plaintiff must prove is a breach of that duty of care. This is
when a person or company has a duty of care to another and fails to live up to that standard of care.
A plaintiff must prove that the defendant’s act or omission caused the plaintiff to be exposed to
unreasonable risk of injury and/or harm. In other words, the defendant failed to meet their
obligation to the plaintiff and therefore put the plaintiff in harm’s way.
Res Ipsa Loquitur:
Bad things happen all the time to people that shouldn’t. In some circumstances, a defendant may
be in the best, or only, position to prove why this bad thing happened to someone. This is the legal
theory of res ipsa loquitur, which is Latin for “the thing speaks for itself.” Just the fact that a
certain event occurred and caused harm to someone establishes the defendant’s breach of duty of
care. Airplane crashes would be an example of this. To establish res ipsa loquitur, three
requirements must be met which are:
1. This event is not something that normally happens without negligence.
2. This negligence would be attributed to the defendant since this is an event they are
responsible for preventing.
3. Neither the plaintiff nor any other third party is responsible for the harm to the plaintiff.
Taking our example of an airplane crash, we can answer all three requirements. First, airplane
crashes do not normally occur without negligence. They are rare events. Second, the negligence
of an airplane crash would be with the airline since they are responsible for preventing them. Third,
the passengers are not responsible for the harm caused them when a plane crashes. We therefore
have res ipsa loquitur, the negligence of an airline when a plane crashes speaks for itself. The
burden would then be on the airline to show they did not breach their duty of care to its passengers.
Negligence per se:
219

We have numerous criminal and civil statutes that prohibit certain acts or omissions that are safety
related. The violation of such a statute may establish the breach of a duty of care. This is the legal
theory called negligence per se. For example, we mentioned above that there are rules of the road
such as speed limits that all drivers are expected to obey. If a defendant is therefore speeding while
involved in an accident with a plaintiff, the defendant’s violation of the speed limit statute may be
negligence per se, and therefore established the breach of a duty of care to the plaintiff by the
defendant.
CAUSATION:
The third element of negligence is causation. There are two types of negligent causation, actual
cause and proximate cause. Actual cause is sometimes referred to as cause in fact. It means that
“but for” the negligent act or omission of the defendant, the plaintiff would not have been harmed.
This is known as the “but for” test. For example, driver A is passing through an intersection with
a green light. Driver B runs the red light and strikes driver A’s vehicle and injures driver A. Clearly,
“but for“ the running of the red light by driver B, driver A’s vehicle would not have been struck
by driver B, and drive A would not have been harmed.
The second type of negligent causation is proximate cause. Proximate cause requires the natural,
direct, and uninterrupted consequence of a negligent act or omission to be the cause of a plaintiff’s
injury. Proximate cause also requires foreseeability. It must be foreseeable as to the result, and
also as to the plaintiff. If the result is too remote, too far removed, or too unusual from the
defendant’s act or omission so as to make them unforeseeable, then the defendant is not the
proximate cause of the plaintiff’s harm.
For example, driver A is speeding. A squirrel runs in front of driver A’s car so driver A swerves,
and because of the high rate of speed of which he is traveling, loses control of his vehicle and hits
a mailbox. The mailbox flies so violently up in the air from the impact that it hits an overhead
powerline. The force of the mailbox hitting the powerline forces the powerline to break off the
utility pole onto the sidewalk where it is still electrified. A pedestrian approaching the scene steps
on the powerline and is injured by the live powerline. A jury may find that driver A’s actions are
not the proximate cause of the pedestrian’s injuries, because the resulting harm is so remote and
so unusual as to render them unforeseeable.
Eggshell theory:
The “eggshell theory” is the legal doctrine regarding causation that a tortfeasor takes their victim
as they find them. So, if a plaintiff is more severely harmed than a normal person because of a
preexisting condition, the defendant will still be held as the cause of the harm. For example, let’s
say our plaintiff has a blood disorder that causes her to bleed and bruise more easily than most
people. The plaintiff’s injuries due to an automobile accident caused by the defendant are far more
severe than would be expected from the low impact of the accident. In fact, most normal people
would have been able to just walk away from the accident with no harm. However, the plaintiff
was required to receive blood transfusions and remain in the hospital for two weeks as a result of
this accident. Under the eggshell theory, the defendant’s actions would still be the cause of the
harm to the plaintiff even though the results were not foreseeable.
HARM:
220

Harm can come in many forms. It can be economic, like medical costs and loss wages. It can be
non-economic, like pain and suffering or extreme emotional distress. It can be harm to a person’s
body, to a family member, or to property. However, if one is not harmed in some way, the fourth
element of negligence is not met and the lawsuit in negligence will not prevail.
Harm and causation in some ways are like the chicken and the egg. Which came first? Without
harm there is really no causation, just a duty and breach of that duty. However, without causation
there is no harm since again, we just have the duty and its breach. Just know this, if there is a duty
and breach of that duty, and a subsequent harm or injury, it must be caused by that breach of duty.
If there is a harm or injury, then the law allows for compensation to the person harmed or injured
in the form of damages. Damages are typically monetary in nature. In other words, we pay
someone money when we injure them due to our negligence. There is in most situations no other
way to make a person “whole” again. If you lose your leg in an automobile accident caused by
someone’s negligence, they cannot get you your leg back. They can however, pay you money to
allow you to buy a prosthetic leg, reimburse you for your medical expenditures and loss wages,
pay you for future medical expenses, and pay you for all the pain and suffering associated with the
injury. These are known as compensatory damages.
Compensatory Damages:
Compensatory damages are categorized as either general damages or special damages. General
damages are non-economic while special damages are economic.
General Damages:
Below are some examples of general damages.
• Pain and suffering
• Disfigurement
• Severe emotional Distress
• Loss of consortium
Pain and suffering:
Some damages are quantifiable. You can do the math and figure them out like loss earnings.
However, some damages are based on the experience, common sense, and judgment of the jury
like pain and suffering. Pain and suffering damages not only include what has already happened,
but will likely happen in the future because of the injury. If a person loses their arm, there is pain
and suffering associated with the initial injury and recovery. There will also be future pain and
suffering as that individual copes with the everyday difficulties, i.e. suffering, of not having that
arm.

Disfigurement:
Disfigurement includes any scarring on the body or loss of a body part. It includes scarring caused
by surgery that is a result of the injury. The damages are not quantifiable. Damages are again
determined by the experience, common sense, and judgment of the jury.

221

Severe emotional distress:
Physical injury is not necessary to prove a person has suffered severe emotional distress. However,
physical injury can also cause severe emotional distress. As is the case with pain and suffering and
disfigurement, severe emotional distress is not quantifiable.
Loss of consortium:
The spouse of a person that is injured can sue for damages based on the loss of consortium. This
in includes the loss of a sexual relationship between the injured person and their spouse. However,
it is important to remember that the loss of consortium is the loss of any and all services provided
by one’s spouse, not just those that is sexual in nature. For example, if the spouse that is injured
was the one that typically took care of the household duties but can no longer do so because of
their injuries, the cost of hiring someone to do so for the life expectancy of the injured person could
be considered as loss of consortium damages.
Special Damages:
Below are some examples of special damages.
• Medical bills
• Loss of income
• Loss of future earnings
• Custodial care
Medical bills:
Medical expenses both current and future are recoverable damages. However, they must be
reasonable and necessary. Overtreatment is not recoverable and is something that a jury may be
asked to scrutinize by the defendant. Regarding future medical expenses, those that can be
reasonable ascertained as required in the future can be calculated.
Loss of income:
The loss of income is a calculation. What income did the plaintiff lose due to the injury suffered?
If a person works on commission this may be more difficult to calculate than the loss of income
of a person who receives a salary. In those situations, looking at historical earnings can be obtained
and used to calculate a reasonable estimate of loss.
Loss of future earnings:
The loss of future earnings can be calculated based on injury suffered, how it will reasonably
impact the ability of the injured person to work in the future, what those earnings would reasonable
be, and the life expectancy of the person injured.
Custodial care:
Custodial care necessary due to the injury can also be calculated based on the reasonable and
necessary past and future custodial care required.
Punitive Damages:
The purpose of punitive damages is to a) punish a tortfeasor and b) discourage further such acts
by the tortfeasor and others. Punitive damages are appropriate when the actions of a tortfeasor are
deemed by a jury to intentional, malicious, fraudulent, violent, or otherwise outrageous in nature.
They are over and above compensatory damages.
222

A good example of when punitive damages are awarded would be the Liebeck v McDonald’s case.
In that case, in 1992, the plaintiff, a 79-year-old grandmother, ordered coffee at a drive-thru
McDonald’s window. She was a passenger in her grandson’s vehicle. While the vehicle was still
parked in the parking lot of McDonald’s, she attempted to take the cover off the cup of coffee
when it spilled in her lap. The coffee was so hot that it caused her third degree burns on six percent
of her body. She was rushed to emergency. Like many burn victims, she had to endure surgical
skins grafts due to her injuries. She was hospitalized for 3 weeks.
She sued McDonald’s and won. She was awarded compensatory damages, but the jury also
awarded her $2.7 million dollars in punitive damages. The evidence presented to that jury showed
that McDonald’s sold its coffee at 180-190 degrees Fahrenheit. That coffee at that temperature on
a person’s skin could cause third degree burns in two to seven seconds. The evidence presented
also showed that McDonald’s knew about this risk for more than 10 years based on the fact that
there were more than 700 other claims or reports from other customers that were also burned by
McDonald’s coffee being too hot. At that time, McDonald’s was generating revenues of about $1.3
million daily from the sale of coffee. After the verdict, the parties agreed to a final settlement
which included a non-disclosure agreement. Therefore, the exact amount of damages McDonald’s
paid to Mrs. Liebeck is unknown. After this verdict, McDonald’s decided to lower the temperature
of its coffee.
Nominal Damages:
There are situations where a plaintiff proves their tort case, but a jury finds they have suffered little
if any harm. When a jury verdict reaches such a result, they will award nominal damages. Nominal
damages are a very small or token award of money to a plaintiff who has proven his/her legal case,
but has little in the way of an injury or harm.
DEFENSES TO NEGLIGENCE:
Often in a negligence lawsuit, the defense will raise what are called “affirmative defenses.” This
could mean that even if a plaintiff’s claims of negligence are true, the defendant may not be
responsible if the affirmative defenses can be proven.
Comparative Negligence:
Sometimes, there is negligence on the part of both parties involved in a negligence lawsuit. When
this happens, the jury will be asked by the defendant to consider the comparative negligence of the
plaintiff and reduce the percentage of the plaintiff’s recovery of damages by that percentage. The
caveat is that a plaintiff’s percentage of negligence cannot be greater than that of the defendant. If
that is the determination of a jury, then the plaintiff will recover nothing.

Assumption of Risk:
The assumption of risk defense means the plaintiff, either expressly or by implication, understands
that the risk of injury is inherent with the situation or plaintiff’s conduct and therefore waives the
right to recover damages if injured. Sometimes, this is by contract. You want to go skydiving and

223

sign a waiver with the company providing that service assuming the risk of injury if things don’t
go as planned. Jumping out of an airplane by its very nature is risky.
Another example would be playing high school sports. There are inherent risks associated with
playing sports in general, and students who participate in those activities assume the risk of injury.
Statutes of Limitations:
The law puts deadlines on when most legal actions can be commenced, both civil and criminal.
These limits are called “statutes of limitations.” They are set by statute. In NYS, most, not all can
be found in either the CPLR for civil cases or the CPL for criminal cases. There are numerous
reasons for having statutes of limitations. For example, over time memories of witnesses diminish,
evidence gets more difficult to obtain or may be lost, and people move. In NYS, a general personal
injury negligence case has, pursuant to CPLR § 214(5), a three-year statute of limitations Medical
malpractice on the other hand, even though it is based on negligence, has a two-year six-month
statute of limitations pursuant to CPLR § 214-a.
Tolling of the Statute of Limitations:
In some instances, the statute of limitations may be extended or tolled. Under NYS law, a minor
usually has three years from the date of their eighteenth birthday to commence their lawsuit.
However, if the minor’s lawsuit is a medical malpractice claim, the statute of limitations cannot
be extended for more than ten years from the date of the act or omission giving rise to the injury.
In some situations, such as mental incapacity, the statute of limitations may be tolled three years.
INTENTIONAL TORTS:
Intentional torts require an intended act by a wrongdoer against another. Some intentional torts
can also be criminal. For example, if a person batters someone and causes them harm, this is also
a criminal act and the person can be arrested and sued at the same time.
Common intentional torts include:
• Assault
• Battery
• Trespass to Land
• Conversion
• Defamation
• Intentional Infliction of Emotional Distress
• False Imprisonment
Assault:
Civil assault is an intentional act by the defendant that causes reasonable apprehension or fear of
harmful or offensive contact of the plaintiff. Actual contact is not required. This is a bit different
than its counterpart in criminal law where contact is usually required. Assault is an intentional tort
to a person.
Battery:
Battery is an intentional act by the defendant that causes harmful or offensive contact of the
plaintiff. The tort of battery often accompanies the tort of assault where it is referred to as assault
and battery. Battery is most similar to criminal assault. Battery is an intentional tort to a person.
224

Trespass to Land:
Trespass to land requires an intentional act by the defendant which causes the defendant to enter
or intrude on the plaintiff’s land. Trespass to land is most similar to criminal trespass. It is an
intentional tort to property.
Conversion:
Conversion is an intentional act by the defendant that causes either the substantial invasion thereof
or the outright possession by the defendant of the plaintiff’s personal property without the
plaintiff’s consent. Conversion is an intentional tort to property. It is most similar to the criminal
statutes of larceny.
Defamation:
Defamation is the intentional communication (sometimes referred to as publication) by the
defendant to a third person of a false statement about the plaintiff that causes harm to the reputation
of the plaintiff resulting in damages. The communication can be in writing, which is called libel,
or verbally, which is called slander. The communication or publication must be false. It must also
cause damage to plaintiff by either lowering the plaintiff’s reputation or exposing the plaintiff to
some form of hate, contempt, or ridicule. Defamation is an intentional tort to a person. There is no
criminal statute that directly correlates to this tort.
There are First Amendment constitutional restrictions to the tort of defamation. The landmark U.S.
Supreme Court case of New York Times Co. v. Sullivan, 376 U.S. 254, (1964) established the
standard that for a public official to recover damages for defamation, there must be “actual malice”
on the part of the defendant publishing the defamatory statement. The Court defined actual malice
as either the actual knowledge that the statement the defendant is publishing is false or that the
defendant acted with reckless disregard for the truth.
In the New York Times Co. v. Sullivan, the plaintiff, Mr. Sullivan, was the Commissioner of Public
Safety which included his duty to supervise the police in Montgomery Alabama. He sued the New
York Times for a full-page advertisement they published titled “Heed Their Rising Voices” that
was paid for by the Committee to Defend Martin Luther King and Struggle for Freedom in the
South. The advertisement contained several inaccurate accusations against the police that were
defamatory. While the plaintiff won a judgment of $500,000 in an Alabama state court, the
Supreme Court in a 9-0 decision, held that news publications could not be sued for libel by public
officials unless the plaintiff was able to establish actual malice in the false reporting of a news
story. The Court found that the law applied by the Alabama courts was constitutionally deficient
in its failure to protect the First Amendment rights of freedom of speech and of the press. The
Court therefore held that the evidence presented in the case was insufficient to support a judgment
for Sullivan and ruled that the First Amendment protects the publication of all statements about
public officials, even those found to be false, unless the statements are made with actual malice.
Case law has also established the standard of actual malice also applies to public figures. Public
figures have been defined as people that have achieved great publicity, fame, or notoriety.
Intentional Infliction of Emotional Distress:
Intentional infliction of emotional distress is an intentional act by words or actions of extreme or
outrageous conduct by the defendant that causes severe emotional distress of the plaintiff. The
225

extreme and outrageous conduct must exceed all bounds of decent behavior. The emotional
distress of the plaintiff must also be severe and far outside that which is ordinary. Intentional
infliction of emotional distress is an intentional tort to a person.
The U.S. Supreme court case of Snyder v. Phelps, 562 U.S. 443 (2011) illustrates how difficult it
is to prove a case intentional infliction of emotional distress. The facts of the case are that on March
3, 2006, Matthew A. Snyder was killed while serving as a Marine in Iraq. On March 10, the
Westboro Baptist Church picketed Matthew Snyder’s funeral. They did so while on public
property, but in view of those attending the funeral service. This was not new to the Westboro
Baptist Church as they had picketed a large number of military funerals throughout the country in
protest of what they considered an increase in tolerance of homosexuality in the United States. The
picketers displayed posters such as "America is doomed", "You're going to hell", "and God hates
you “,” Fag troops”, and “Thank God for dead soldiers.”
The Snyder family sued the Westboro Baptist Church for invasion of privacy and intentional
infliction of emotional distress. The jury found in their favor and awarded the Snyder family $2.9
million in compensatory damages, $6 million in punitive damages for invasion of privacy, and an
additional $2 million for causing emotional distress for a total of $10.9 million. The case was
reversed on appeal by the Fourth Circuit Court of Appeals in favor of the Westboro Baptist Church
finding the trial court had erred in its instructions to the jury and that the actions by the church was
protected speech. The Snyder family appealed that decision to the U.S. Supreme Court. In an 8-1
decision, the Supreme Court agreed with the Fourth Circuit Court of Appeals determining that the
Westboro Baptist Church’s speech was related to a public issue and therefore was protected speech
that could not be prevented as it was on public property. Intentional infliction of emotional distress
is an intentional tort to a person. There is no criminal statute that directly correlates to this
intentional tort.
False Imprisonment:
False imprisonment is an intentional act by the defendant that causes the confinement of the
plaintiff without the plaintiff’s consent. The plaintiff must have no known reasonable means of
escape. The confinement can be in the form of fixed barriers like a room or just a corner. False
imprisonment is an intentional tort to a person. It often involves store security who detains people
suspected with shoplifting. It is most similar to criminal statutes of false imprisonment.
DEFENSES TO INTENTIONAL TORTS:
Consent:
The consent by a plaintiff to a defendant’s intentional tort, whether orally or in writing, is a
legitimate defense. For example, being a participant in fight club would be considered giving your
consent. (It should be noted that we have just broken the first rule of fight club.) Consent can also
be implied. By being in the middle of a crowd as you try to enter a concert, you have giving your
implied consent that you will be touched to some extent by others in the crowd. Your action for
battery in such a situation would probably fail by the fact that you gave your implied consent to
the unwanted touching.
Self-Defense:

226

A defendant in certain situations may have a claim of self-defense to an intentional tort. The law
recognizes that we have the right to defend ourselves by using physical force when we reasonably
believe that we are going to suffer imminent harm or offensive contact. There are limits to selfdefense. A person can only use the amount of force necessary to protect themselves or protect a
third person. In NYS, a person has the duty to leave a situation if possible rather than use physical
force in self-defense. The only situation that this does not apply to is the defense of one’s home.
A homeowner has no duty to retreat or leave their home. When a person is in their home, they may
use physical force to defend their person and/or property.
Immunity:
Under both the state and federal constitutions, government officials may be immune for certain
lawsuits. This is called sovereign immunity. The Eleventh Amendment of the U.S. Constitution
grants the states sovereign immunity from being sued in federal courts unless they give their
consent. For example, in NYS, government officials are entitled to qualified immunity when they
act in their governmental capacity and owe no special duty to a plaintiff. Actions by the police,
firefighters, and EMTs fall into this category. If government official actions are more a proprietary
function, they can be sued like anyone else. Proprietary functions are generally when the
government is doing much the same thing a private enterprise would traditionally do.
Statutes of Limitations:
As discussed in the negligence section above, there are statutes of limitations for intentional
torts. Assault, Battery, Defamation, False Imprisonment, and Intentional Infliction of Emotional
Distress all have one-year statute of limitations under CPLR §215 (3).
STRICT LIABILITY:
Strict Liability is a very limited theory of tort liability. It has nothing to do with negligence or
intent. It applies to situations that are abnormally dangerous. This would include those who work
with explosives, fireworks, radioactive materials, or own or control certain dangerous animals. If
a person is injured by a defendant while engaged in these activities, liability is imposed regardless
of a defendant’s intentions or lack of negligence. The law imposes liability as a matter of public
policy. In NYS, strict liability even applies to products liability cases.
The New York’s Pattern Jury Instruction that defines strict products liability is Section 2:120
which states: “A (manufacturer, wholesaler, distributor, retailer, processor of materials, maker of
a component part) that sells a product in a defective condition is liable for injury that results from
use of the product when the product is used for its intended or reasonably foreseeable purpose. A
product is defective if it is not reasonably safe — that is, if the product is so likely to be harmful
to (persons, property) that a reasonable person who had actual knowledge of its potential for
producing injury would conclude that it should not have been marketed in that condition.”
PRODUCTS LIABILITY:
Depending on the situation, a products liability claim in NYS may be based in negligence,
intentional tort, strict liability, and even contract law for breach of warranties. It includes defects
in condition, in manufacturing, in design, and for insufficient or inadequate warnings. The Liebeck
v McDonald’s discussed above in the punitive damages section was a products liability case. One
227

of the claims by the plaintiff Mrs. Liebeck was that the product, coffee, was defective and
unreasonably dangerous because it was too hot, which was direct factor in causing her substantial
injuries. The Liebeck v McDonald’s case was under the state of New Mexico law.
New York is a strict products liability state holding the seller, manufacturer, and others in the line
of distribution of a defective consumer product, strictly liable when said defective product is a
substantial factor in causing a plaintiff harm or injury because the product is not reasonably safe.
While most courts throughout the country use the standard of an unreasonably dangerous product
as set forth in the Restatement of Torts, Section 402A, New York does not.
The NY Court of Appeals in the Voss v. Black & Decker Manufacturing Company 59 N.Y.2d 102
(1983) established a lower standard for strict products liability ruling “In order to establish a prima
facie case in strict products liability for design defects, the plaintiff must show that the
manufacturer breached its duty to market safe products when it marketed a product designed so
that it was not reasonably safe and that the defective design was a substantial factor in causing
plaintiff's injury.” [59 N.Y.2d 108] The NYS standard is an advantage to a plaintiff because
requiring that a jury find a product must be unreasonable safe implies to a jury that a product must
somehow be extra hazardous. The standard of not being reasonable safe does not.
DOG BITE LAWSUITS AND STRICT LIABILITY:
According to a study by the Insurance Information Institute and State Farm in 2015, dog bites
accounted for one third of all homeowner claims. The study found 880 claims for dog bites in NYS
with the average damages award being about $44,000.
NYS does have strict liability for plaintiffs who are injured when bitten by a dog. However,
plaintiffs in dog bite cases in NYS must prove that an owner had prior knowledge before the dog
bit the plaintiff, of the dog’s vicious propensity. The New York Court of Appeals in the case of
Collier v Zambito, 1 NY3d 444 (2004) ruled that a jury is entitled to consider any evidence of
vicious propensity with a prior bite being only one type of such evidence. The Court pointed out
that vicious propensity can be proven by something less than an actual prior bite. The court gave
examples such as a dog that growls, snaps, or bares its teeth could be evidence of vicious
propensity. Other actions like jumping up on people and/or knocking people off their bicycles
could be interpreted by a jury as vicious propensity.
The New York Pattern Jury Instruction 2:220 defines vicious propensity as “a natural inclination
or usual habit to act in a way that endangers people or property”. The plaintiff also has to prove
the dog owner knew, or should have known, of the vicious propensities. A dog owner is
responsible for any injury on a strict liability basis if the owner continues to harbor the dog with
knowledge of the dog’s vicious propensities. The requirement of vicious propensity applies to
other animals besides dogs. In NYS, there is no claim in negligence for dog bites.
There is also strict liability under the Section 121 of the Agricultural & Markets statute which
makes the "owner or lawful custodian" of a "dangerous dog" "strictly liable" for medical costs
resulting from "injury" caused by such dog to a person, "companion animal," farm animal, or
"domestic animal."

228

THE PATH OF A NEGLIGENCE CASE:
While similar in some ways to the path of criminal case, there are significant differences. First, the
attorneys are not working for the government like a district attorney in a criminal case. The path
of a typically negligence case is as follows:
•
•
•
•
•
•
•
•
•
•

Summons & Complaint
Service of the Summons and Complaint
Answer
Discovery
Deposition/Examination Before Trial
Request for Judicial Intervention
Motion for Summary Judgment
Note of Issue
Settlement
Trial

Summons & Complaint:
In NYS, the filing of a summons and complaint is the start of a civil action. A summons is a
document that states a lawsuit against a defendant has been started against her/him. It also states
that the defendant must answer the complaint. The complaint is a document that sets for the
grounds, facts, and damages required to establish a lawsuit against the named defendant. It is
known as a pleading. A plaintiff must file a summons and complaint with the county clerk where
the lawsuit will be brought. The venue, or place the lawsuit is brought, must be proper. The proper
venue is set out by statute in the CPLR. Once the summons is filed, and the fees paid, the county
clerk will issue an Index Number that will be added to the summons and all pleadings of the
lawsuit.
Service of the Summons & Complaint:
Once the index number is purchased and the lawsuit has been started by filing the summons and
complaint with the county clerk, the summons and complaint must be properly served on the
defendant. Proper service is set out by statute in the CPLR. Depending on the situation, the statute
may require personal service on a defendant or allow service by mail. A plaintiff cannot serve a
summons and complaint on a defendant themselves. The CPLR establishes who is allowed to serve
these pleadings. Most plaintiffs use a professional process service person or company.
Answer:
Once a defendant is served with a summons and complaint, they will have either twenty or thirty
days, depending on how they were served, to provide their answer to the complaint. The answer is
a document that is a response to the complaint. It is a pleading. The failure to serve this answer in
timely manner could result in a default against the defendant, which means the plaintiff will be
granted by a court the relief they are demanding against the defendant.
Discovery:
Discovery is the process by which both parties are required upon demand by the other, to provide
information that relates to the lawsuit. The law allows and demands that the parties cooperate with
each other in this process. There are many forms of discovery, and the process is extremely
229

important to both parties in a lawsuit. Both parties need access to information that only the other
party has control over to either prove their case or properly defend against. For example, in an
automobile negligence case, the plaintiff may be claiming that the defendant was distracted while
driving because he was texting on his cell phone. The records that could prove whether this
assertion is accurate are under the control of the cell service provider of the defendant. The plaintiff
may demand upon the defendant a discovery demand that the defendant obtain and forward said
records to the plaintiff. In the same lawsuit, the defendant may assert that the plaintiff is not as
injured as he claims. and serve a discovery demand on the plaintiff requiring the plaintiff to submit
to a medical examination by the defendant’s doctor.
Deposition/Examination Before Trial:
The taking of a deposition or examination before trial (EBT) is one of the most significant parts of
a lawsuit and discovery. This is typically the first time in the process that the parties and their
attorneys will see each other. The party being deposed will be put under oath and will be asked
questions by the opposing counsel. Lying at a deposition is subject to perjury penalties. The
proceeding will be before a stenographer. The stenographer will record precisely word for word
what is being asked, answered, and said at the EBT. The stenographer will then create a written
transcript that can be used at trial by either party. EBTs are an extremely important part of the
process of a civil lawsuit.
Request for Judicial Intervention:
The Request for Judicial Intervention is a formal legal document filed with the county clerk,
usually by the plaintiff, asking the court assigned to the lawsuit to now get involved. The court
will set up times for the parties to meet with the court to determine where the parties are in the
process, and whether the court needs to get involved in moving the process along. At some point,
the court will inquire from the parties whether there is a possibility of settlement. If so, the court
may get involved in getting the parties together to move the settlement along to a mutually
agreeable conclusion.
Motion for Summary Judgment:
A motion for a summary judgment is an application before the court by either party. The parties
in a motion for summary judgment are asking the court to find that there is no question of fact for
a jury to decide and that as a matter of law the judge should therefore rule in their favor thus ending
the case. The plaintiff would be asking for a judgment against the defendant without the need to
go to trial, while the defendant would be asking for a judgment against the plaintiff dismissing the
case.

Note of Issue:
Once the entire discovery phase of the lawsuit is completed and the parties feel they are ready for
trial, the plaintiff will file a formal document known as a Note of Issue with the county clerk. This
will put the case on the court’s trial calendar. It would not be unusual for it to take up to eighteen
months or more to for a case to get to trial once the Note of Issue is filed.
Settlement:
230

Settlement is the process where the parties agree to a result between themselves. It can occur
anywhere in the path of a lawsuit, even after a jury verdict. The strength or weakness of a case
determines whether a lawsuit will settle or not. It also determines the amount of a settlement. The
funds available also greatly influence the settlement process. Is there insurance coverage involved
and if so, what are the limits of said insurance policy? For example, a serious injury suffered by a
plaintiff without the ability to collect the money damages that would be appropriate for such an
injury because the defendant is not adequately insured and financially incapable, may affect the
settlement process. Just as it is the case that most criminal defendants will take a plea bargain
instead of going to trial, so too will the vast majority of parties in civil lawsuits agree to a settlement
before trial.
Trial:
A civil negligence trial will be similar in format to a criminal trial. There will be a jury selection
which is the same as that of a criminal trial. For a civil case, there are six jurors. The judge will
speak to the jury at the start of the trial to explain to them what their role is, the rules they must
follow, and how the trial will proceed. The attorneys will have the opportunity to make opening
statements to the jury. Since the plaintiff has the burden of proof, the plaintiff’s attorney will go
first, followed by the defense attorney. The plaintiff will then present evidence through various
witnesses with the defense attorney having the opportunity to cross exam said witnesses. Once the
plaintiff is done with their side of the case, the defense has the opportunity to present their
witnesses and evidence in their defense. There will then be closing statements to the jury with the
plaintiff going first. The judge will then charge the jury with the law. They jury will then deliberate
and deliver a verdict. The standard of proof for a civil negligence case is preponderance of the
evidence. The jury verdict does not have to be unanimous, just five of the six jurors are needed to
decide a case and deliver a verdict. The verdict will include the remedy. If the plaintiff wins, the
amount of damages will be decided by jury. If the defendant wins, the case is dismissed.
There are situations in civil trials where both parties are suing each other. It makes the trial more
complicated, but the process and format are basically the same.
WHAT ARE THE THREE MOST COMMON CIVIL REMEDIES?
The most common remedy in civil cases is money damages. However, there are two other types
of remedies available to plaintiffs and civil courts; injunctions and specific performance orders.
Injunction:
An injunction is a court order telling a defendant to stop doing something. For example, a plaintiff
may sue a defendant developer asking the court to issue an injunction to stop the developer from
cutting down trees on land the developer owns because the plaintiff thinks the developer is hurting
wildlife, and therefore violating the law by doing so. Sometimes, judges will issue a preliminary
injunction to stop certain actions until the judge can make final more informed decision. When
this happens, the judge will give the parties’ time to present evidence to support their respective
positions before the judge decides on whether to issue a permanent injunction.
Specific Performance:
Specific performance is an order from the court telling a defendant to actually do something. While
rare, specific performance is appropriate when money damages just won’t cut it. For example, if
the object of the lawsuit is a unique antique which the defendant now refuses to sell to the plaintiff
231

pursuant to a valid contract between the parties, the court would order the turning over of that
specific antique to the plaintiff pursuant to the terms of the contract by issuing a specific
performance order.
WORKERS’ COMPENSATION:
What happens when an employee is injured on the job? For these types of cases, New York State
(and most other states) has adopted a no-fault system called workers’ compensation. In workers’
compensation cases, an administrative board decides if the injury was sustained in the course of
employment, and, if it was, the worker will receive a fixed award, predetermined by a regulated
schedule, for both wage replacement and medical expenses. A worker is not required to hire an
attorney, although many do.
THE ROLE OF INSURANCE IN TORT LAW:
Lawsuits can be expensive and stressful. Insurance protection can often be purchased to protect a
person or business from potential monetary damages from some tort lawsuits. It should be noted
that there is no insurance available for intentional torts.
Common examples of insurance coverage include:
§

Homeowners Insurance
o Most homeowners have insurance not only to protect them from fire
damage, but from lawsuits such as a guest who trips and falls on their
property or is bitten by their pet dog.

§

Malpractice Insurance
o Most doctors and hospitals have insurance to protect and defend them from
lawsuits brought by patients who sue for inadequate or improper medical
care. Lawyers and other professionals also carry malpractice insurance.

§

Business Liability Insurance
o Businesses usually have insurance to protect them from lawsuits brought by
customers for slip and fall cases, false arrest claims, or product liability.

§

Workers’ Compensation Insurance
o Employers in NYS are required to have this insurance to provide coverage
for their employees that are injured while on the job.

§

Automobile Insurance
o In NYS, all registered vehicles are required by law to have insurance.
Automobile accident lawsuits are regulated by the NYS no-fault insurance
statute.

NO-FAULT AUTOMOBILE INSURANCE
In 1974, NYS passed Article 51 of the New York State Insurance Law, formally titled “Motor
Vehicle Reparations Act”, and commonly known as “no-fault.”

232

Under this law, anyone registering a motor vehicle in New York State is required to have at least
the minimal amount of automobile insurance coverage for that vehicle. If that vehicle is involved
in any kind of an auto accident, whether they are the driver or someone else with their permission
is, their insurance carrier will be responsible up to $50,000 of the medical expenses and economic
losses caused by the accident to the driver and occupants of that vehicle regardless of who is at
fault. Thus, we get the name no-fault insurance.
Under this statute, lawsuits for automobile accident cases are only allowed when a plaintiff is
seriously injured, as defined by the statute. Insurance Law § 5104(a), (b) provides that a plaintiff
in a personal injury action arising out of negligence in the use or operation of a motor vehicle must
establish that he/she has incurred a basic economic loss exceeding $50,000 or must establish that
he/she has suffered “serious injury”.
Insurance Law § 5102(d) defines serious injury as personal injury which results in one of the
following:
• Death
• Dismemberment
• Significant disfigurement
• Fracture
• Loss of a fetus
• Permanent loss of use of a body organ, member, function, or system
• Permanent consequential limitation of a body organ or member
• Significant limitation of use of a body function or system
• Medically determined injury or impairment of a non-permanent nature which prevents the injured
person from performing substantially all of the material acts which constitute such person’s usual
and customary daily activities for not less than 90 days during the 180 days immediately following
the occurrence of the injury or impairment.
The minimal amount of liability coverage you can purchase in NYS is:
•
•
•

$10,000 for property damage for a single accident
$25,000 for bodily injury and $50,000 for death for a person involved in an accident
$50,000 for bodily injury and $100,000 for death for two or more people in an accident

There are three objectives of this law:
(1) Reduce automobile accident litigation to only the most serious injured plaintiffs.
(2) Provide automobile accident victims with more prompt compensation for their economic losses
caused by the accident.
(3) Lower the cost of automobile insurance, since there would be less litigation.
DO ALL DRIVERS CARRY THE MINIMUM INSURANCE?
No. Many drivers purchase more insurance than the minimal insurance required by law. They do
so in case they are responsible for an accident and the injured plaintiff is seriously injured or killed.
In those situations, the damages can easily exceed the minimum insurance amounts. If this
happens, the injured plaintiff can sue and obtain a judgment for more than the insurance amount.
The defendant is responsible for damages that exceed their insurance coverage.
233

This could place the defendant in financial jeopardy if they have to pay such judgment out of their
own assets. If cash and assets are insufficient to cover the judgment, a long-term wage garnishment
could be placed on the insured wages as a collection tool.
DOES NEW YORK MANDATE COVERAGE TO PROTECT YOUR OWN VEHICLE?
No. NYS does not require what is called collision insurance. However, most lenders and lease
agreements do require the owner or person registering the vehicle to purchase said insurance.
Collision insurance pays for damage to your vehicle caused by an accident. It does not take into
consideration fault in providing payment or repairs to the vehicle. However, fault could affect
future premiums or cost of your insurance. Most collision insurance requires what is called a
deductible amount. This is the amount you as the insured must pay first for damages to your vehicle
before the carrier. Typical deductible amounts are $500 to $1,000. Collision insurance will cover
the repairs to your vehicle even in situations where you may accidently hit a tree or post, and no
other vehicle is involved.
There are also other coverages a consumer can purchase as part of an automobile insurance
policy. Typically, glass coverage, car rental costs, and comprehensive coverage for damages
caused by fire, theft, and vandalism are available.
All NYS automobile insurance policies have uninsured coverage provisions. In the event you are
seriously injured by a vehicle that is uninsured, your insurance carrier will reimburse you up to
the amount of uninsured coverage provided in your policy. There is also underinsured coverage
available for purchase in the event the defendant you are suing has coverage that does not meet
the amount of your damages.
WHAT IS NOT COVERED BY NEW YORK’S NO-FAULT INSURANCE?
While NYS’s no-fault insurance covers the majority of every-day insurance claims, there several
exclusions.
a) Injuries to a driver or passenger of an uninsured vehicle.
b) Injuries to a driver or passenger who acts intentionally causing his/her own personal
injury.
c) Injuries to an intoxicated driver or a driver who is impaired by drug use.
d) Injuries to the driver of a stolen car.
e) Injuries to a driver operating a car in a race or speed test.
f) Injuries sustained by a driver who is committing a felony or fleeing from pursuing law
enforcement officer.
g) Injuries to a driver or passenger of a motorcycle.
Where a policy limits the insurer’s liability to certain designated uses of the insured vehicle, like
personal use, then damages will not be paid by the insurer if, at the time of the accident, the vehicle
is being used for other purposes like delivering pizzas or as an Uber driver.
MOTORCYCLE INSURANCE:
Motorcycle insurance and liability rules in New York are very different than that for cars. A
motorcycle is not a motor vehicle as defined under the no-fault insurance law. Therefore, a
234

motorcyclist is not a covered person under the no-fault insurance law which also means they are
not entitled to the medical and lost wage benefits of said law. However, motorcyclists injured in
motor vehicle accidents are also not subject to the serious injury threshold that motor vehicle
drivers are subject to. So, a person injured on a motorcycle can bring a claim against the defendant
driver even for minor injuries that would not pass the no-faulty insurance threshold.

References:
Gair, Gair, Conason, Rubinowitz, Bloom, Hershenhorn, Steigman & Mackauf. (2018, July 24).
Retrieved July 27, 2018, from https://www.gairgair.com/motorcycle-accidents.html
Jeffries, R. N. (2014). Torts and personal injury law for the paralegal: Developing workplace
skills. Boston: Pearson.
Justia Law. (n.d.). Retrieved July 26, 2018, from https://law.justia.com/
New York State. (n.d.). New York State Unified Court System. Retrieved July 26, 2018, from
http://nycourts.gov/
Pogue, D. L., Clifford, E., & Schwartz, A. L. (2009). Understanding New York Law, 2013-14.
Upstate Legal Publishers.
Potoski, L. (2018, May 30). New York State Insurance Requirements. Retrieved July 27, 2018,
from https://dmv.ny.gov/insurance/insurance-requirements
Serious Injury Threshold. (n.d.). Retrieved July 27, 2018, from
https://www.nysba.org/workarea/DownloadAsset.aspx?id=28534
Staff, L. (2017, June 14). Tort. Retrieved July 27, 2018, from
https://www.law.cornell.edu/wex/tort
Your voice for a more bicycle-friendly New York State since 1990. (2016) Retrieved July 27,
2018, from http://www.nybc.net/understanding-no-fault-laws-in-new-york/
Understanding No Fault Laws in New York. Retrieved July 27, 2018, from
http://www.nybc.net/understanding-no-fault-laws-in-new-york/

235

CHAPTER 9
MARRIAGE, DIVORCE AND FAMILY LAW
INTRODUCTION
This chapter discusses legal issues relating to marriage, divorce, and various family court matters
in NYS.
FAMILY
While the traditional family of a wife, husband, and children constitutes the majority of “families”
in the United States, the law also recognizes that families are blended, single-parent, same-sex
spouses/parents, and a host of other variations. While it is now very common for couples to live
together, marriage is still an option many couples take part in. Part I will discuss what constitutes
a valid marriage in New York State. Part II will discuss annulments, divorce, and all the issues
typically encountered in divorce cases. Part III will discuss family law matters pertaining to
adoption, paternity, and juveniles in Family Court accused of crimes.

PART I: MARRIAGE
What constitutes a valid marriage in NYS?
Domestic Relations Law (DOM) Sections 5-25 spell out the rules for getting married in New York.
• Is a marriage license required? Yes. A couple who intends to be married in New York
must apply in person for a marriage license to any town or city clerk in NYS. That
application must be signed by both parties in the presence of the town or city clerk. A
marriage ceremony cannot take place until 24 hours after the license is time-stamped. The
license is valid for 60 days, beginning the day after it is issued.
•

Is a blood test required? No. Blood testing is not required to get married in NYS.

•

What is the age requirement? With the consent of both parents (in some instances only
one parent’s consent is necessary) and the approval by a Supreme Court judge (in some
instances a Family Court judge), you can get married at age 17. Otherwise it is 18 years of
age.

•

Do you have to be single to get married in NYS? Yes, you must be single. This is true
in every state. Polygamy is illegal in the United States.

•

Can you get married if you have been married before? Yes. If you have been married
and divorced, you must provide proof of the divorce.

•

Familial Restrictions: NYS does not allow a marriage between an ancestor and
descendant, siblings whether full or half-blood, an uncle and niece or nephew, or an aunt
and niece or nephew.

236

Court of Appeals of New York.
Huyen V. NGUYEN, Petitioner, v. Eric H. HOLDER, Jr., United States Attorney General,
Respondent.
NY Slip Op 07290
Decided: October 28, 2014
Michael E. Marszalkowski, for petitioner. Michael C. Heyse, for respondent.
The United States Court of Appeals for the Second Circuit has asked us whether a marriage
between a half-uncle and half-niece is void as incestuous under Domestic Relations Law § 5(3). I
agree, for the following reasons, that we should answer that it is not.
I
Petitioner is a citizen of Vietnam. In January of 2000, at the age of 19, she was married in
Rochester, New York to Vu Truong, who was 24 and a naturalized American citizen. Later that
year, petitioner was granted the status of a conditional permanent resident in the United States on
the basis of her marriage.
According to the factual findings of the United States Board of Immigration Appeals, which the
Second Circuit accepted as supported by substantial evidence, petitioner's mother was born in 1950
to a woman named Nguyen Thi Ba. Twenty-five years later, Nguyen Thi Ba gave birth to Vu
Truong. Petitioner's mother and Vu Truong had different fathers. Thus, petitioner's mother was Vu
Truong's half-sister, and petitioner is his half-niece.
An immigration judge ordered petitioner removed from the country on the ground that her
purported marriage to an American citizen was void, and the Board of Immigration Appeals
affirmed. Petitioner sought review of that ruling in the Second Circuit, and the Second Circuit
certified the following question to us:
“Does section 5(3) of New York's Domestic Relations Law void as incestuous a marriage between
an uncle and niece ‘of the half blood’ (that is, where the husband is the half-brother of the wife's
mother)?”
II
Section 5 of the Domestic Relations Law reads in full:
“A marriage is incestuous and void whether the relatives are legitimate or illegitimate between
either:
“1. An ancestor and a descendant;
“2. A brother and sister of either the whole or the half blood;
237

“3. An uncle and niece or an aunt or nephew.
“If a marriage prohibited by the foregoing provisions of this section be solemnized it shall be void,
and the parties thereto shall each be fined not less than fifty nor more than one hundred dollars and
may, in the discretion of the court in addition to said fine, be imprisoned for a term not exceeding
six months. Any person who shall knowingly and wilfully solemnize such marriage, or procure or
aid in the solemnization of the same, shall be deemed guilty of a misdemeanor and shall be fined
or imprisoned in like manner.”
We must decide whether subdivision 3 of this statute should be read to include a half-uncle and
half-niece (or half-aunt and half-nephew). There is something to be said on both sides of this
question.
In common speech, the half-brother of one's mother or father would usually be referred to as an
uncle, and the daughter of one's half-sister or half-brother would usually be referred to as a niece;
the terms “half-uncle” and “half-niece” are not in common use. Thus, it is perfectly plausible to
read subsection 3 as including half-blood relatives. On the other hand, the authors of Domestic
Relations Law § 5(2), when prohibiting brother-sister marriages, went to the trouble of adding the
words “of either the whole or the half blood.” No similar words appear in section 5(3), arguably
implying that the Legislature did not intend the uncle-niece prohibition to reach so far. The statute
is ambiguous. Perhaps the likeliest inference is that the authors of section 5(3) gave no particular
thought to the half-uncle/half-niece question, since if they had they could easily have clarified it
either way.
Nor does New York case law point to any clear conclusion. In Audley v. Audley, (196 App.Div.
103 [1st Dept 1921]), the Appellate Division held a marriage between a half-uncle and a half-niece
to be void under section 5(3). But in Matter of Simms, (26 N.Y.2d 163, 166 [1970]) we, without
deciding the question, expressed doubt about Audley's conclusion:
“If the Legislature had intended that its interdiction on this type of marriage should extend down
to the rather more remote relationship of half blood between uncle and niece, it could have made
suitable provision. Its failure to do so in the light of its explicit language relating to brothers and
sisters suggests it may not have intended to carry the interdiction this far.”
Thus, there is a holding from the Appellate Division pointing in one direction, and dictum from
this Court pointing in the other. Neither is binding on us. I would resolve the issue by considering
the nature and the purpose of the statute we interpret.
Domestic Relations Law § 5 is in part a criminal statute: it says that the participants in a prohibited
marriage may be fined, and may be imprisoned for up to six months. Penal Law § 255.25, using
language very similar to that of Domestic Relations Law § 5 (“ancestor, descendant, brother or
sister of either the whole or half blood, uncle, aunt, nephew or niece”), makes entry into a
prohibited marriage a class E felony. Where a criminal statute is ambiguous, courts will normally
prefer the more lenient interpretation, and the courts of several other states have followed that rule
238

in interpreting their criminal laws not to prohibit relationships between uncles and nieces, or aunts
and nephews, of the half blood (State v. Craig, 254 Kan 575, 580, 867 P.2d 1013, 1016 [1994];
People v. Baker, 69 Cal2d 44, 50, 442 P.2d 675, 678 [1968]; State v. Bartley, 304 Mo 58, 62, 263
SW 95, 96 [1924] ). The Government says that these cases are distinguishable because they were
criminal cases; but we are here interpreting a statute that applies in both civil and criminal cases,
and it would be strange at best to hold that the same words in the same statute mean different things
in different kinds of litigation.
I also conclude that the apparent purpose of section 5(3) supports a reading that excludes halfuncle/half-niece marriages from its scope. Section 5 as a whole may be thought of as serving two
purposes: it reflects long-held and deeply-rooted values, and it is also concerned with preventing
genetic diseases and defects. Sections 5(1) and 5(2), prohibiting primarily parent-child and
brother-sister marriages, are grounded in the almost universal horror with which such marriages
are viewed-a horror perhaps attributable to the destructive effect on normal family life that would
follow if people viewed their parents, children, brothers and sisters as potential sexual partners. As
the Appellate Division explained in Matter of May, (280 App.Div. 647, 649 [3d Dept 1952], aff'd
305 N.Y. 486 [1953]), these relationships are “so incestuous in degree as to have been regarded
with abhorrence since time immemorial.”
There is no comparably strong objection to uncle-niece marriages. Indeed, until 1893 marriages
between uncle and niece or aunt and nephew, of the whole or half blood, were lawful in New York
(see L 1893, ch. 601; Audley, 196 AD at 104). And sixty years after the prohibition was enacted
we affirmed, in May, a judgment recognizing as valid a marriage between a half-uncle and halfniece that was entered into in Rhode Island and permitted by Rhode Island law. It seems from the
Appellate Division's reasoning in May that the result would have been the same even if a full uncle
and full niece had been involved. Thus, Domestic Relations Law § 5(3) has not been viewed as
expressing strong condemnation of uncle-niece and aunt-nephew relationships.
The second purpose of section 5's prohibition of incest is to prevent the increased risk of genetic
disorders generally believed to result from “inbreeding.” (It may be no coincidence that the
broadening of the incest statute in 1893 was roughly contemporaneous with the development of
the modern science of genetics in the late 19th century.) We are not geneticists, and the record and
the briefs in this case do not contain any scientific analysis; but neither party disputes the intuitively
correct-seeming conclusion that the genetic risk in a half-uncle, half-niece relationship is half what
it would be if the parties were related by the full blood. Indeed, both parties acknowledged at oral
argument that the risk in a half-uncle/half-niece marriage is comparable to the risk in a marriage
of first cousins. First cousins are allowed to marry in New York, and I conclude that it was not the
Legislature's purpose to avert the similar, relatively small, genetic risk inherent in relationships
like this one.
Under our longstanding principles of statutory construction, I conclude that a marriage between a
half-uncle and half-niece, or a half-aunt and half-nephew, is permissible in New York based on
the structure of Domestic Relations Law § 5. As this Court observed in Matter of Simms, (26
N.Y.2d 163 [1970]), the Legislature included language in subdivision two of this statute that
239

prohibits a marriage between a brother and sister of “the half blood,” but there is no comparable
clause in subdivision three voiding marriages between uncles and nieces or aunts and nephews.
When the Legislature includes a condition in one provision but excludes it from another within the
same statute, there arises an “irrefutable inference” that the omission was intentional (Matter of
Raynor v. Landmark Chrysler, 18 NY3d 48, 56 [2011] [internal quotation marks and citation
omitted]; see also McKinney's Cons Laws of NY, Book 1, Statutes § 240). Hence, the contrast in
the plain language of Domestic Relations Law § 5(2) and (3) compels the conclusion that marriages
between half-siblings are outlawed but marriages involving half-uncles and half-nieces or halfaunts and half-nephews are permissible.
Nevertheless, I write separately to emphasize that the Legislature may see fit to revisit this
provision. The record before us does not address the question of genetic ramifications for the
children of these unions. Some of my colleagues assert that marriages between half-uncles and
half-nieces, or half-aunts and half-nephews, are no different than marriages between first cousins.
Perhaps there is no genetic basis for precluding such unions, but this Court was not presented with
any scientific evidence upon which to draw an informed conclusion on this point.
From a public policy perspective, there may be other important concerns. Such relationships could
implicate one of the purposes underlying incest laws, i.e., “maintaining the stability of the family
hierarchy by protecting young family members from exploitation by older family members in
positions of authority, and by reducing competition and jealous friction among family members”
(Benton v. State, 265 Ga 648, 650, 461 S.E.2d 202, 205 [1995, Sears, J., concurring]). Similar
intrafamilial concerns may arise regardless of whether the uncle or aunt in the marriage is of whole
or half blood in relation to the niece or nephew. The issue of unequal stature in a family or cultural
structure may not be implicated in this case but certainly could exist in other contexts, and a
number of states have retained statutory prohibitions involving such marriages.* These
considerations are more appropriately evaluated in the legislative process.
FOOTNOTES
FOOTNOTE. (see Ala Code § 13A–13–3 [a][4]; Alaska Stat Ann §§ 11.41.450[a] [3];
25.05.021[2]; Colo Rev Stat Ann § 14–2–110[1][c]; 750 Ill Comp Stat Ann § 5/212 [a][3]; Ky Rev
Stat Ann § 530.020[1]; La Civ Code Ann art 90[A] [2]; Minn Stat Ann § 517.03[3]; Mont Code
Ann § 40–1–401[1][c]; NJ Stat Ann § 37:1–1[a], [b]; ND Cent Code Ann § 14–03–03[3]; Or Rev
Stat Ann § 106.020 [2]; Tex Fam Code Ann § 6.201[3], [4]; Utah Code Ann § 76–7–102[1][b][i];
Va Code Ann § 20–38.1[a][3]; Wash Rev Code § 26.04.020[1][b]; W Va Code § 48–2–302[a],
[b]; Wis Stat Ann § 765.03[1] ).
Chief Judge LIPPMAN and Judges GRAFFEO, READ, SMITH, PIGOTT and RIVERA concur.
Judge SMITH concurs in an opinion in which Chief Judge LIPPMAN and JUDGE Rivera concur.
Judge GRAFFEO concurs in an opinion in which Judges READ and PIGOTT concur. Judge
ABDUS–SALAAM took no part.

240

Who can perform the ceremony? A marriage ceremony must be performed by one of the
individuals specified in Section 11 of the New York State Domestic Relations Law which includes:
•

The current or a former governor;

•

The mayor of a city or village;

•

The former mayor, the city clerk, or one of the deputy city clerks of a city of more than one
million inhabitants;

•

A marriage officer appointed by the town or village board or the city common council;

•

A justice or judge of the following courts: the U.S. Court of Appeals for the Second Circuit,
the U.S. District Courts for the Northern, Southern, Eastern, or Western Districts of New
York, the New York State Court of Appeals, the Appellate Division of the New York State
Supreme Court, the New York State Supreme Court, the Court of Claims, the Family Court,
a Surrogates Court, the Civil and Criminal Courts of New York City (including Housing
judges of the Civil Court), and other courts of record;

•

A village, town, or county justice;

•

A member of the clergy or minister who has been officially ordained and granted authority
to perform marriage ceremonies from a governing church body in accordance with the rules
and regulations of the church body;

•

A member of the clergy or minister who is not authorized by a governing church body, but
who has been chosen by a spiritual group to preside over their spiritual affairs;

•

Other officiants as specified by Section 11 of the Domestic Relations Law.

If the marriage is being performed in NYC, the person performing the ceremony must be registered
with the City of New York. The officiant does not have to be a resident of New York State. The
fact that you are a ship captain does not authorize one to perform marriage ceremonies in New
York State.
•

Where must the marriage take place? A NYS marriage license is only good within New
York State.

•

What is required of the ceremony? There is no particular form or ceremony required,
except that the parties must state in the presence of the officiant that they take each other
as spouses.

•

Are witnesses required? In addition to the officiant, there must be a least one witness to
the wedding ceremony. There is no age requirement for the witness. However, the witness
must be old enough to be able to testify in court in the event that was to become necessary.

•

Must the parties be a man and a woman? No. In 2011, New York became the sixth state
to legalize “same sex marriage” through legislation. However, the right for same sex
241

couples to get married under the U.S. Constitution was decided in Obergefell v. Hodges,
576 U.S.____, (2015), a landmark civil rights case in which the Supreme Court of the
United States ruled in a 5–4 decision that the fundamental right to marry is guaranteed to
same-sex couples.
SUPREME COURT OF THE UNITED STATES
OBERGEFELL et al. v. HODGES, DIRECTOR, OHIO DEPARTMENT OF HEALTH, et al.
576 U.S. ____ (2015)
(Case Syllabus edited by Author)
Michigan, Kentucky, Ohio, and Tennessee define marriage as a union between one man and one
woman. The petitioners, 14 same-sex couples and two men whose same-sex partners are deceased,
filed suits in Federal District Courts in their home States, claiming that respondent state officials
violate the Fourteenth Amendment by denying them the right to marry or to have marriages
lawfully performed in another State given full recognition. Each District Court ruled in petitioners’
favor, but the Sixth Circuit consolidated the cases and reversed.
Held:
The Fourteenth Amendment requires a State to license a marriage between two people of the same
sex and to recognize a marriage between two people of the same sex when their marriage was
lawfully licensed and performed out-of-State.
(a)Before turning to the governing principles and precedents, it is appropriate to note the history
of the subject now before the Court.
(1) The history of marriage as a union between two persons of the opposite sex marks the beginning
of these cases. To the respondents, it would demean a timeless institution of marriage were
extended to same-sex couples. But the petitioners, far from seeking to devalue marriage, seek it
for themselves because of their respect—and need—for its privileges and responsibilities, as
illustrated by the petitioners’ own experiences.
(2) The history of marriage is one of both continuity and change. Changes, such as the decline of
arranged marriages and the abandonment of the law of coverture, have worked deep
transformations in the structure of marriage, affecting aspects of marriage once viewed as essential.
These new insights have strengthened, not weakened, the institution. Changed understandings of
marriage are characteristic of a Nation where new dimensions of freedom become apparent to new
generations.
This dynamic can be seen in the Nation’s experience with gay and lesbian rights. Well into the
20th century, many States condemned same-sex intimacy as immoral, and homosexuality was
treated as an illness. Later in the century, cultural and political developments allowed same-sex
couples to lead more open and public lives. Extensive public and private dialogue followed, along
with shifts in public attitudes. Questions about the legal treatment of gays and lesbians soon
reached the courts, where they could be discussed in the formal discourse of the law. In 2003, this
242

Court overruled its 1986 decision in Bowers v. Hardwick, 478 U. S. 186, which upheld a Georgia
law that criminalized certain homosexual acts, concluding laws making same-sex intimacy a crime
“demea[n] the lives of homosexual persons.” Lawrence v. Texas, 539 U. S. 558, 575. In 2012, the
federal Defense of Marriage Act was also struck down. United States v. Windsor, 570 U. S. ___.
Numerous same-sex marriage cases reaching the federal courts and state supreme courts have
added to the dialogue.
(b) The Fourteenth Amendment requires a State to license a marriage between two people of the
same sex.
(1)The fundamental liberties protected by the Fourteenth Amendment’s Due Process Clause
extend to certain personal choices central to individual dignity and autonomy, including intimate
choices defining personal identity and beliefs. See, e.g., Eisenstadt v. Baird, 405 U. S. 438,
453; Griswold v. Connecticut, 381 U. S. 479, 484–486. Courts must exercise reasoned judgment
in identifying interests of the person so fundamental that the State must accord them its respect.
History and tradition guide and discipline the inquiry but do not set its outer boundaries. When
new insight reveals discord between the Constitution’s central protections and a received legal
stricture, a claim to liberty must be addressed.
Applying these tenets, the Court has long held the right to marry is protected by the Constitution.
For example, Loving v. Virginia, 388 U. S. 1, 12, invalidated bans on interracial unions,
and Turner v. Safley, 482 U. S. 78, 95, held that prisoners could not be denied the right to marry.
To be sure, these cases presumed a relationship involving opposite-sex partners, as
did Baker v. Nelson, 409 U. S. 810, a one-line summary decision issued in 1972, holding that the
exclusion of same-sex couples from marriage did not present a substantial federal question. But
other, more instructive precedents have expressed broader principles. See, e.g., Lawrence, supra,
at 574. In assessing whether the force and rationale of its cases apply to same-sex couples, the
Court must respect the basic reasons why the right to marry has been long protected.
See, e.g., Eisenstadt, supra, at 453–454. This analysis compels the conclusion that same-sex
couples may exercise the right to marry.
(2) Four principles and traditions demonstrate that the reasons marriage is fundamental under the
Constitution apply with equal force to same-sex couples. The first premise of this Court’s relevant
precedents is that the right to personal choice regarding marriage is inherent in the concept of
individual autonomy. This abiding connection between marriage and liberty is
why Loving invalidated interracial marriage bans under the Due Process Clause. See 388 U. S., at
12. Decisions about marriage are among the most intimate that an individual can make.
See Lawrence, supra, at 574. This is true for all persons, whatever their sexual orientation.
A second principle in this Court’s jurisprudence is that the right to marry is fundamental because
it supports a two-person union unlike any other in its importance to the committed individuals.
The intimate association protected by this right was central to Griswold v. Connecticut, which held
the Constitution protects the right of married couples to use contraception, 381 U. S., at 485, and
was acknowledged in Turner, supra, at 95. Same-sex couples have the same right as opposite-sex
couples to enjoy intimate association, a right extending beyond mere freedom from laws making
same-sex intimacy a criminal offense. See Lawrence, supra, at 567.
243

A third basis for protecting the right to marry is that it safeguards children and families and thus
draws meaning from related rights of childrearing, procreation, and education.
See, e.g., Pierce v. Society of Sisters, 268 U. S. 510. Without the recognition, stability, and
predictability marriage offers, children suffer the stigma of knowing their families are somehow
lesser. They also suffer the significant material costs of being raised by unmarried parents,
relegated to a more difficult and uncertain family life. The marriage laws at issue thus harm and
humiliate the children of same-sex couples. See Windsor, supra, at ___. This does not mean that
the right to marry is less meaningful for those who do not or cannot have children. Precedent
protects the right of a married couple not to procreate, so the right to marry cannot be conditioned
on the capacity or commitment to procreate.
Finally, this Court’s cases and the Nation’s traditions make clear that marriage is a keystone of the
Nation’s social order. See Maynard v. Hill, 125 U. S. 190, 211. States have contributed to the
fundamental character of marriage by placing it at the center of many facets of the legal and social
order. There is no difference between same- and opposite-sex couples with respect to this principle,
yet same-sex couples are denied the constellation of benefits that the States have linked to marriage
and are consigned to an instability many opposite-sex couples would find intolerable. It is
demeaning to lock same-sex couples out of a central institution of the Nation’s society, for they
too may aspire to the transcendent purposes of marriage.
The limitation of marriage to opposite-sex couples may long have seemed natural and just, but its
inconsistency with the central meaning of the fundamental right to marry is now manifest.
(3) The right of same-sex couples to marry is also derived from the Fourteenth Amendment’s
guarantee of equal protection. The Due Process Clause and the Equal Protection Clause are
connected in a profound way. Rights implicit in liberty and rights secured by equal protection may
rest on different precepts and are not always co-extensive, yet each may be instructive as to the
meaning and reach of the other. This dynamic is reflected in Loving, where the Court invoked both
the Equal Protection Clause and the Due Process Clause; and in Zablocki v. Redhail, 434 U. S.
374, where the Court invalidated a law barring fathers delinquent on child-support payments from
marrying. Indeed, recognizing that new insights and societal understandings can reveal unjustified
inequality within fundamental institutions that once passed unnoticed and unchallenged, this Court
has invoked equal protection principles to invalidate laws imposing sex-based inequality on
marriage, see, e.g., Kirchberg v. Feenstra, 450 U. S. 455, 460–461, and confirmed the relation
between liberty and equality, see, e.g., M. L. B. v. S. L. J., 519 U. S. 102, 120–121.
The Court has acknowledged the interlocking nature of these constitutional safeguards in the
context of the legal treatment of gays and lesbians. See Lawrence, 539 U. S., at 575. This dynamic
also applies to same-sex marriage. The challenged laws burden the liberty of same-sex couples,
and they abridge central precepts of equality. The marriage laws at issue are in essence unequal:
Same-sex couples are denied benefits afforded opposite-sex couples and are barred from
exercising a fundamental right. Especially against a long history of disapproval of their
relationships, this denial works a grave and continuing harm, serving to disrespect and subordinate
gays and lesbians.

244

(4) The right to marry is a fundamental right inherent in the liberty of the person, and under the
Due Process and Equal Protection Clauses of the Fourteenth Amendment couples of the same-sex
may not be deprived of that right and that liberty. Same-sex couples may exercise the fundamental
right to marry. Baker v. Nelson is overruled. The State laws challenged by the petitioners in these
cases are held invalid to the extent they exclude same-sex couples from civil marriage on the same
terms and conditions as opposite-sex couples.
(5) There may be an initial inclination to await further legislation, litigation, and debate, but
referenda, legislative debates, and grassroots campaigns; studies and other writings; and extensive
litigation in state and federal courts have led to an enhanced understanding of the issue. While the
Constitution contemplates that democracy is the appropriate process for change, individuals who
are harmed need not await legislative action before asserting a fundamental right. Bowers, in effect,
upheld state action that denied gays and lesbians a fundamental right. Though it was eventually
repudiated, men and women suffered pain and humiliation in the interim, and the effects of these
injuries no doubt lingered long after Bowers was overruled. A ruling against same-sex couples
would have the same effect and would be unjustified under the Fourteenth Amendment.
The petitioners’ stories show the urgency of the issue they present to the Court, which has a duty
to address these claims and answer these questions. Respondents’ argument that allowing samesex couples to wed will harm marriage as an institution rests on a counterintuitive view of oppositesex couples’ decisions about marriage and parenthood. Finally, the First Amendment ensures that
religions, those who adhere to religious doctrines, and others have protection as they seek to teach
the principles that are so fulfilling and so central to their lives and faiths.
(c) The Fourteenth Amendment requires States to recognize same-sex marriages validly performed
out of State. Since same-sex couples may now exercise the fundamental right to marry in all States,
there is no lawful basis for a State to refuse to recognize a lawful same-sex marriage performed in
another State on the ground of its same-sex character. Pp. 27–28.
772 F. 3d 388, reversed.
Kennedy, J., delivered the opinion of the Court, in which Ginsburg, Breyer, Sotomayor,
and Kagan, JJ., joined. Roberts, C. J., filed a dissenting opinion, in which Scalia and Thomas, JJ.,
joined. Scalia, J., filed a dissenting opinion, in which Thomas, J., joined. Thomas, J., filed a
dissenting opinion, in which Scalia, J., joined. Alito, J., filed a dissenting opinion, in
which Scalia and Thomas, JJ., joined.
Notes
1 Together with No. 14–562, Tanco et al. v. Haslam, Governor of Tennessee, et al., No. 14–
571, DeBoer et al. v. Snyder, Governor of Michigan, et al., and No. 14–574, Bourke et al.
v. Beshear, Governor of Kentucky, also on certiorari to the same court.

245

PART II: DIVORCE
The grounds for divorce in New York are set out in Domestic Relations Law (DOM) § 170. The
addition of a no fault provision in 2010 significantly changed divorce case litigation. Plaintiffs no
longer have to prove why they should be granted a divorce which in many divorce cases before
2010 was no easy task. So, while most divorce lawyers and clients now utilize the no fault
provision of DOM § 170 (7), the other grounds for divorce are still on the books and are still
available for plaintiffs and their divorce actions.
There are circumstances where a marriage should be annulled. In other words, one of the parties
is seeking a court order to dissolve the marriage and have a court declare the marriage null and
void, like it never happened. Some marriages are void by law, and some are voidable. What follows
are the grounds for annulment in New York. This is followed by the actual statute for divorce
grounds including a brief summary of each. It is important to know that the only court that can
hear and issue a judgment of divorce is the New York Supreme Court, not Family Court.
Void Marriages and Annulment:
• If your spouse was legally married to someone else when you got married and that person
is still living, you can seek an annulment. This ground can be asserted at any time during
the lifetime of the parties. This marriage is void under the law. DOM § 6
• If the marriage is incestuous, it is a void marriage. You cannot marry someone that is an
ancestor and a descendant like a father-daughter or mother-son, nor can a brother and sister
whether half or whole blood, or an uncle and niece or an aunt and nephew get married. See
Part I Marriage section above. DOM § 5
• A marriage which was solemnized by someone other than a person authorized under the
law is void. See Part I Marriage section above.
• If one of the parties to the marriage was underage at the time of the marriage you can seek
an annulment. This ground can be asserted until the underage party is legal of the age of
consent. This is a voidable ground for marriage. See Part I Marriage section above. DOM
§ 7, DOM § 140
• If one of the parties has an incurable mental illness at the time of marriage, that is
unknown to the other party, the court may grant an annulment. The non-ill spouse must
commence the action as soon as they learn of the mental illness, and the mental illness is
present when the annulment is commenced. This is a voidable ground. DOM § 7, DOM §
140, DOM § 141
• If one the parties is physical incapable of sexual relations with the other spouse at the
time of the marriage, and this is not known to the other spouse at the time of the
marriage, the court may grant an annulment within five years of the marriage. This is a
voidable ground. DOM § 7, DOM § 140
• If consent for the marriage was obtained by force, duress, or fraud, the marriage is
voidable. DOM § 7, DOM§ 140
• If one or both of the parties is incapable of consent for want of understanding due to
mental incapacity, then the marriage is voidable. DOM § 7, DOM § 140

246

Children of an annulled marriage are legitimate. (DOM § 24) Child custody, visitation, and child
support are determined by statute in the same manner as in a divorce action. The same is true of
property obtained during the marriage. It is divided by the court in the same manner as in a divorce.
(See appropriates sub-sections below.)
Domestic Relations Law § 170
“An action for divorce may be maintained by a husband or wife to procure a judgment divorcing
the parties and dissolving the marriage on any of the following grounds:
(1) The cruel and inhuman treatment of the plaintiff by the defendant such that the conduct of the
defendant so endangers the physical or mental well-being of the plaintiff as renders it unsafe or
improper for the plaintiff to cohabit with the defendant.
(2) The abandonment of the plaintiff by the defendant for a period of one or more years.
(3) The confinement of the defendant in prison for a period of three or more consecutive years
after the marriage of plaintiff and defendant.
(4) The commission of an act of adultery, provided that adultery for the purposes of articles ten,
eleven, and eleven-A of this chapter, is hereby defined as the commission of an act of sexual
intercourse, oral sexual conduct or anal sexual conduct, voluntarily performed by the defendant,
with a person other than the plaintiff after the marriage of plaintiff and defendant. Oral sexual
conduct and anal sexual conduct include, but are not limited to, sexual conduct as defined in
subdivision two of section 130.00 and subdivision three of section 130.20 of the penal law.
(5) The husband and wife have lived apart pursuant to a decree or judgment of separation for a
period of one or more years after the granting of such decree or judgment, and satisfactory proof
has been submitted by the plaintiff that he or she has substantially performed all the terms and
conditions of such decree or judgment.
(6) The husband and wife have lived separate and apart pursuant to a written agreement of
separation, subscribed by the parties thereto and acknowledged or proved in the form required to
entitle a deed to be recorded, for a period of one or more years after the execution of such
agreement and satisfactory proof has been submitted by the plaintiff that he or she has substantially
performed all the terms and conditions of such agreement. Such agreement shall be filed in the
office of the clerk of the county wherein either party resides. In lieu of filing such agreement,
either party to such agreement may file a memorandum of such agreement, which memorandum
shall be similarly subscribed and acknowledged or proved as was the agreement of separation and
shall contain the following information: (a) the names and addresses of each of the parties, (b) the
date of marriage of the parties, (c) the date of the agreement of separation and (d) the date of this
subscription and acknowledgment or proof of such agreement of separation.
(7) The relationship between husband and wife has broken down irretrievably for a period of at
least six months, provided that one party has so stated under oath. No judgment of divorce shall
be granted under this subdivision unless and until the economic issues of equitable distribution of
247

marital property, the payment or waiver of spousal support, the payment of child support, the
payment of counsel and experts' fees and expenses as well as the custody and visitation with the
infant children of the marriage have been resolved by the parties, or determined by the court and
incorporated into the judgment of divorce.”
DOM § 170 Summary
Cruel and Inhuman Treatment DOM § 170(1):
• Physical or mental cruelty by one spouse against the other.
• Must prove it is not safe or proper for the parties to continue the marriage.
• Must have occurred within five years of divorce.
Abandonment DOM § 170(2):
• Must be for one year or more without consent.
• Can be “constructive abandonment” if you refuse to have relations without justification.
Imprisonment DOM § 170(2):
• Must be for three years or more.
• Must be without interruption.
Adultery DOM § 170(4):
• Sex outside of marriage within five years of divorce action.
• Must be proven by more than just the testimony of the spouse.
• Plaintiff must prove opportunity, inclination, and intent.
o Defenses
§ If a spouse gives their consent to the sex outside of the marriage, it is not
adultery.
§ If a spouse has sexual relations with their adulterous spouse after they know
about it, they have forgiven the act and can no longer use the adultery as
grounds for divorce.
§ The action for divorce based on adultery must be brought within five years
of discovery, or it is beyond the Statute of Limitations.
§ If both spouses committed adultery, neither can use the grounds of adultery
against the other.
Living Separate and Apart for More Than One Year Pursuant to a Separation Judgment
DOM § 170(5):
• Similar to a separation agreement conversion divorce.
• This cause of action is very rare.
Living Separate and Apart for More Than One Year Pursuant to a Separation Agreement
DOM § 170(6):
• Must be a valid separation agreement.
• The agreement must have been substantially followed.
• This is also known as a “conversion” divorce.
248

•

Divorce is not automatic, must be filed for.

Irretrievable Breakdown of the Marriage for at Least Six Months DOM § 170(7):
• New York’s version of a no-fault divorce.
• Either party can make the claim.
• Economic issues must also be resolved.
• Only available for marriages that are of six or more months in duration.
• If claimed by a spouse, there is no defense.
TYPICAL DIVORCE ISSUES
Once the grounds for a divorce have been established, the parties must also resolve the economic
and parental responsibilities if children are involved. The following are very typical divorce issues
that must be resolved by the parties or by a court.
• Child Custody
• Child Visitation
• Spousal Support/Maintenance
• Child Support
• Dividing Marital Property pursuant to Equitable Distribution
Child Custody:
Child custody is often the most contested and contentious part of divorce litigation. It is also an
issue for non-married parents who are seeking orders of custody and support in Family Court.
Regardless of the marital status of the parties, the standard for custody is the same, what is in the
best interest of the child.
The following are factors a judge may consider in deterring what is in the best interest of a child.
● Which parent has been the child’s primary caretaker.
● The quality of each parent’s home environment.
● How “fit” the judge thinks each parent is based on the follow:
• Parent has a stable home and lifestyle.
• Parent has demonstrated good judgment.
• Parent is employed.
• Parent has demonstrated good mental and physical health.
● Which parent the child is living with now, and for how long.
● Each parent’s ability to provide emotional and intellectual support for the child.
● Which parent allows the other parent to be involved in the child’s life and does not try to cut out
the other parent.
● If the child is old enough and mature enough, which parent the child wants to live with.
249

● Whether the child would be separated from any siblings.
● Whether either parent has been abusive.
Types of Custody:
There are several different types of custody arrangements that parties can agree to. When custody
is contentious and being litigated, it would be unusual for a court to award anything but sole
custody to one of the parents. The rationale is that if the parties cannot come to an agreement
regarding the custody of their child or children, ordering anything but sole custody will just lead
to more problems between the parents.
•
•
•

Sole Custody: The legal right to make all major decisions affecting a child under the age
of 18. Usually includes the physical custody of the child and the child’s primary residence
with the sole custody parent.
Joint Custody: Equally shared decision making even if child spends more physical custody
time with the other parent.
Joint Physical Custody: Equally shared decision making but the child resides about 50%
of the time with each parent.

It is a legal presumption that natural parents should have custody of their children. A non-parent
seeking custody would need to prove extraordinary circumstances to rebut the presumption like
unfitness, surrender, abandonment, persistent neglect, or other extraordinary circumstances and
then prove it is in the best interest of the child for that non-parent to have custody.
Child Visitation:
Parents can agree to whatever visitation arrangements they want. If a court must decide, visitation
will be based on the best interest of the child. Common visitation is alternating weekends, allowing
one day during the week for dinner during the school year, alternating holidays and birthdays, and
allowing for extended time during the school summer vacation period. If determined to be
necessary, supervised visitation may be ordered.
Generally, parents get to decide whether grandparents will be allowed visitation with their
children. In Troxel v Granville, 530 US 57 (2000) a 6-3 opinion written by Justice O’Connor, the
U.S. Supreme Court held that a Washington State ruling allowing grandparents to have weekend
visits with their grandchildren, to which the parents objected, was unconstitutional. The Court
invoked the “best interests of the child” principle and decided that “special weight” should be
given parents in determining what is in their child’s “best interests” in regard to allowing the
grandparent’s visitation rights as a matter of law.
New York law follows the Troxel ruling. However, there are exceptions under NY law. If a parent
dies and leaves children behind, and that parent parents (the grandparents) had normal and regular
visitation with their grandchildren while their child (the parent) was alive, NY courts will grant
grandparent visitation under those circumstances.

250

Legal Representation of a Child:
An Attorney for the Child must be appointed for all contested custody cases. This attorney will be
appointed by the court. The attorney must meet with the child and represent to the court, the child’s
preference for custody. The attorney can only deviate from this if the attorney determines the child
is not capable of understanding the ramifications of their preference to live with one parent over
the other and it is not in their best interest.
Lincoln Hearing:
A Lincoln Hearing is an in camera interview by judge of the child to help the judge determine
what is in the child’s best interest in terms of custody and visitation. The judge meets with the
child in the judge’s chambers without the parents or parents’ lawyers present. The only other
people present are the Attorney for the Child and the court reporter who is recording the interview.
The older and more mature the child is, the more a judge should take into consideration the child’s
wishes.
Modification of Custody:
Custody can be modified at any time when there is a change in circumstances. The change must
usually be substantial regarding the emotional, financial, or physical condition of one or both
parents, justifying a modification of a child custody or child support order.
Relocation:
Circumstances sometimes arise where the parent with custody wants to relocate out of the area.
This relocation will affect the other parent’s visitation rights. The standard regarding relocation
cases is the best interest of the child. In a relocation case, the court will consider the impact of the
move on the child, the relationship the child has with the non-moving parent, the reason for the
move, and the benefits versus the harm that the child may experience from the move.
Spousal Support/Maintenance:
Spousal support used to be called alimony, and in some parts of the United States, it still is. There
are two types of maintenance, temporary and durational. Temporary maintenance is ordered by the
court from the time a court action is filed and a party requests temporary maintenance, until the
divorce decree is issued. Durational maintenance is ordered after the divorce decree is issued and
is for a specific amount of time.
The amount of temporary maintenance ordered is determined by Domestic Relations Law (DOM)
§ 236(B). It is a calculation based on the income of the parties, who has child custody, and the
legal child and maintenance support obligations of the parties. Generally, the party with the greater
income will pay temporary and durational maintenance. The fault of the parties is not a factor in
determining support. The maintenance calculation is a rather complicated formula. So much so
that to assist parties and lawyers in divorce actions, the New York State Unified Court system
provides a variety of tools online, including a calculator to help parties and lawyers determine the
actual maintenance calculation. Use the following link for more detail on how to calculate spousal
maintenance.
https://www.nycourts.gov/divorce/MaintenanceChildSupportTools.shtml

251

Durational maintenance is determined in the same manner as temporary maintenance. The amount
of time that durational maintenance is ordered to be paid is determined by the number of years the
parties were married. The statute only provides guidelines to judges on how long they should order
durational maintenance to be paid. The longer the term of the marriage was, the longer the term of
durational maintenance order. Again, fault is not considered in determining spousal support.
Maintenance is generally meant to be a short-term obligation. It always terminates upon the
obligor’s death. It usually terminates upon the recipient's remarriage unless a separation agreement
states otherwise. Recipient’s cohabitation with someone else may terminate the obligation.
Child Support:
Parents are responsible for the support of their children up to the age of 21. In determining child
support, whether in a divorce action or in family court with parents who are not married, the
amount of child support to be paid is determined by the Child Support Standards Act of 1989.
Child support is paid to the parent with custody of the child by the non-custodial parent. A court
will determine who has custody of a child, even in situations of joint custody based on who the
child resides with more, even if that means counting the number of nights a child sleeps in the
home of one parent over the other.
The basic child support obligation is determined by a percentage the non-custodial parent’s income
and the number of children the non-custodial parent is responsible for with that particular custodial
parent. Note that in determining the percentage to be paid based on the number of children one is
paying child support for, it is not based on the total number of children one is responsible for with
multiple custodial parents.
The basic child support percentages are as follows:
• 1 child = 17%
• 2 children = 25%
• 3 children = 29%
• 4 children = 31%
• 5 or more children = 35%
Income of a parent includes:
• Workers’ compensation
• Disability benefits
• Unemployment benefits
• Social security benefits
• Veterans’ benefits
• Pensions and retirement benefits
• Fellowship and stipends
• Annuity payments
• Maintenance received from a former spouse
In determining income, certain deductions are also allowed. They include:
• Maintenance actually paid to nonparty spouse
252

•
•
•
•

Maintenance paid to the current spouse
Child support actually paid to a nonparty
Certain business or employment expenses
FICA

What is FICA?
FICA is the acronym for the Federal Insurance Contributions Act. This is the law passed in 1935
that created Social Security. FICA is a contribution, (not technically a tax) that all employees and
employers pay for Social Security and Medicare benefits. It is withheld from an employee’s
paycheck and paid to the federal government. Employers also match these payments. If a person
is self-employed, the pay the employee and employer amount. The percentage of an employee’s
income that is used to determine FICA is 6.2% for Social Security plus 1.45% for Medicare. There
is a cap on income at which point the 6.2% for Social Security is no longer deducted from an
employee’s paycheck. That amount in 2018 is $128,700 and can change each year pursuant the
tax code.
Since child support and maintenance paid to other parties is deductible, the allowable deductions
can affect that amount of child support a parent pays to various children they are responsible for
with different custodial parents. For example, if Parent A is paying child support to Parent B first
for one child and then also to Parent C for one child, the amount of support being paid to both
Parent B and C will be different. The 17% percentage of Parent A’s will be paid to both but since
Parent B’s obligation will be deducted from Parent A’s income, the amount paid to Parent C will
be less. Here is an illustration of this possibility
Parent A’s income is $100,000.00 after the FICA deduction. Parent A will pay 17% of the
$100,000.00 or $17,000.00 annually to Parent B for their one child. Parent A will pay 17% of
$83,000.00 or $14,110.00 annually to Parent C for their one child.
Dividing Marital Property Pursuant to Equitable Distribution:
In 1980, NY adopted the equitable distribution system for dividing marital property. It is not the
same as community property. Marital property is not necessarily divided up equally. It is not equal
distribution. Property is divided “fairly.”
The underlying principle of equitable distribution is that marriage is an “economic partnership.”
This partnership includes both wage and intangible contributions towards this economic
partnership. Ordinary marital fault not considered in equitable distribution. Fault must be
“egregious fault” so much so that it “shocks the conscience of the court.”
The parties are required to provide each other with full financial disclosure of their assets,
liabilities, and income. This financial disclosure is certificated by their counsel.
The following factors are considered by the court in making an equitable distribution award:
(1) The income and property of each party at the time of marriage, and at the time of the
commencement of the action;

253

(2) The duration of the marriage and the age and health of both parties;
(3) The need of a custodial parent to occupy or own the marital residence and to use or own its
household effects;
(4) The loss of inheritance and pension rights upon dissolution of the marriage as of the date of
dissolution;
(5) The loss of health insurance benefits upon dissolution of the marriage;
(6) Any award of maintenance under subdivision six of this part;
(7) Any equitable claim to, interest in, or direct or indirect contribution made to the acquisition of
such marital property by the party not having title, including joint efforts or expenditures and
contributions and services as a spouse, parent, wage earner, and homemaker, and to the career or
career potential of the other party;
(8) The liquid or non-liquid character of all marital property;
(9) The probable future financial circumstances of each party;
(10) The impossibility or difficulty of evaluating any component asset or any interest in a business,
corporation, or profession, and the economic desirability of retaining such asset or interest intact
and free from any claim or interference by the other party;
(11) The tax consequences to each party;
(12) The wasteful dissipation of assets by either spouse;
(13) Any transfer or encumbrance made in contemplation of a matrimonial action without fair
consideration;
(14) Any other factor which the court shall expressly find to be just and proper.
Equitable distribution is for marital property only. This means property that is accumulated during
the marriage up and until the filing for the divorce. Who has title to marital property is of no
consequence. For example, if a couple has separate bank accounts that they have their paychecks
deposited in, those accounts are still marital property. The income is being accumulated during the
course of marriage. However, not all property accumulated during the marriage is martial property
and is considered separate property. Property accumulated before the marriage is separate
property, but can become marital property. The following is a list of what is considered separate
property under DOM § 236(1) (d).
(a) Property acquired before the marriage

254

(b) Property acquired by inheritance
(c) Gifts to one spouse from anyone other than the other spouse
(d) Compensation for punitive damages and pain and suffering from a personal injury
(e) Separate property acquired in exchange for separate property
(f) Appreciation of separate property remains separate if passive or the non-titled spouse did
not contribute towards the appreciation
(g) Property designated as separate by a validly executed marital agreement
Separate property that is comingled with martial property can become marital property. For
example, if a spouse inherits money from her parents, but then deposits the money in a joint bank
account with her husband and they use the money to pay marital bills, that inherited money could
be considered by a court to be comingled. If comingled, the once separate property is now martial
property subject to equitable distribution.
Prenuptial Agreements:
Some couples sign a contract prior to getting married contemplating for the possibility of a divorce.
These contracts are called prenuptial agreements. Prenuptial agreements settle issues of property
division and support in the event of divorce. Prenuptial agreements are valid in NYS. They must
be in writing and signed before a notary. Provisions that relate to children both born and unborn
are not necessarily enforceable. Again, this is because the standard as to what is in the best interest
of a child overrides any such agreement. A prenuptial agreement doesn’t take effect until a couple
actually marries. There is no obligation to disclose finances to each other before signing a
prenuptial agreement. However, if a potential spouse chooses to disclose their assets and
misrepresents their financial condition, the prenuptial agreement may be found by a court to be
invalid. It is a misconception that only wealthy people sign prenuptial agreements. Couples who
would not consider themselves wealthy find good reasons for signing prenuptial agreements.

SEPARATION AGREEMENTS
A separation agreement is a legal contract between the parties that resolves all the matrimonial
issues like support, custody, visitation, and equitable distribution. Many, if not most, divorce
actions will eventually have a separation agreement as part of the final disposition of the divorce.
Why? Because eventually, most parties to a divorce action decide that they would rather
compromise and work out all the custody, support, property, and financial issues of a divorce than
have a judge do so for them. It saves them attorney fees, is faster, and provides them with the
opportunity to negotiate a result that is at least acceptable. You never know what a judge will
decide.
Many divorce litigants will negotiate and sign a separation agreement with one of the parties then
filing for a divorce pursuant to DOM § 170(7) which is the no fault divorce provision called
Irretrievable Breakdown of the Marriage for at Least Six Months. DOM § 170(7) requires that the

255

“economic issues of equitable distribution of marital property” be resolved as part of the divorce
action which a separation agreement fulfills.
A separation agreement can be used as grounds for a divorce. (DOM § 170(6)) This is often called
a conversion divorce. When the parties live separate and apart pursuant to a valid written separation
agreement for at least one year, either party can file for divorce on that basis alone. However, a
divorce does not happen automatically. One of the parties actually has to file for a divorce. Some
people never get a divorce after signing an agreement. They are still married but legally separated.
Separation agreements must be in writing. They must also be signed by the parties before a notary
public and properly notarized. Separation agreements only need to be filed in the county clerk’s
office if being used for a conversion divorce. They can be filed at any time before or during the
divorce proceedings.
Separation agreements can be found to be overreaching and therefore invalid. Fraud or duress is
one way of proving overreaching. Having one attorney represent both parties is disfavored by the
courts, and could be used as evidence of overreaching. If a separation agreement is
overwhelmingly unfair in favor of one party over the over, it may be evidence of overreaching,
but that fact along may not be enough. An agreement that is overreaching can be ratified by the
parties by their actions. If a party lives by an overreaching agreement for a substantial amount of
time, it can be viewed by the court as ratification of the agreement and negate the overreaching.
Separation agreements are just what they say they are; an agreement to live separate and apart. But
what happens if the parties decide to reconcile after signing one? Usually there is a provision in
the agreement that dictates what happens if the parties reconcile. Reconciliation indicates an
abandonment of the agreement which can occur by the actions of the parties. For example, it can
occur when the parties move back into the marital home together living as married spouses again
for an extended period of time. A weekend would not be long enough for this to happen, but six
months probably would.
Judicial separation agreements are a cause of action where a legal separation is granted by a
Supreme Court judge. They are very rare. However, divorce stipulations are very common. A
divorce stipulation is a voluntary agreement stated in open court during divorce litigation. It is an
oral version of a separation agreement that is recorded by the stenographer.

PART III: FAMILY LAW
ADOPTION
Adoption is the legal process whereby a parent or parents take a non-birth child as their own. Both
Family Court and Surrogate Court have jurisdiction over adoptions. All adoptions in NYS must be
judicially sanctioned by a judge in either Family Court or Surrogate Court. Note that Surrogate
Court judges are also called Surrogates and are defined as such in DOM § 109(3).
An adopted child acquires all the same legal rights, obligations, and duties of a biological child.
256

After an adoption, a new birth certificate is issued that reflects the child’s new surname if it is
actually being changed, and names the adopting parents as the parents of that child. The child’s
original birth certificate, as well as the entire adoption file, is then sealed, and is to be opened
only by a court order upon a showing of good cause.
TYPES OF ADOPTIONS:
• Agency Adoption: This is when the placement of a child for adoption is made through a NYS
agency that is licensed and authorized by law to receive and place children for adoption within
NYS.
• Private Placement Adoption: Any adoption, other than through an agency, is a private
placement adoption. In these situations, the biological parents of the child choose who will
adopt their child.
• Step-parent Adoption: This is when a single parent with a child or children gets married, and
the new spouse (step-parent) adopts the child or children. This is still considered a private
placement adoption.
• International Adoption: Many couples adopt children from other countries. The rules and
regulations of the various countries that allow international adopts vary greatly. If a child is
adopted in another country, the parents can readopt the child in NYS, which provides a court
order recognizing the foreign adoption in NYS.
WHO MAY ADOPT?
In New York State just about any adult who is 18 years of age or older can adopt. (See DOM §
110) This includes:
• an unmarried person,
• a married couple,
• two unmarried intimate partners,
• a married person who is legally separated from his or her spouse, or
• a married person who has been living apart from his or her spouse for at least three years
before the adoption case is filed. (DOM § 110)
The standard for adoption is what is in the best interest of the child, just as it is for child custody.
An adult with a felony conviction may not be able to get approval to adopt.
NYS ADOPTION CONSENTS AND NOTICE REQUIREMENTS
In agency adoptions, the agency consents to the adoption of the child in its care and guardianship.
In private placement adoptions, the private individuals must give their consent. This consent can
be given in front of a judge. This is called a judicial consent. If the consent is given, but not in
front of a judge, this is called an extra-judicial consent.
The consent to an adoption given in writing in court in front of a judge is immediately irrevocable.
The biological parent(s) cannot change their mind and have their child returned. However, if the
consent is not given in front of a judge, the parents have 45 days to change their mind and withdraw
their consent. If this happens, this does not mean the child will automatically be returned to the
biological parents. If the adoptive parents oppose the withdrawal of the consent, then a hearing
will be required. The judge will then determine if the consent was properly withdrawn in time and
if so, then decide the custody of the child based on what is in the best interest of the child.
257

Required Consents:
Domestic Relations Law § 111 states:
“1. Subject to the limitations hereinafter set forth consent to adoption shall be required as follows:
(a) Of the adoptive child, if over fourteen years of age, unless the judge or surrogate in his
discretion dispenses with such consent;
(b) Of the parents or surviving parent, whether adult or infant, of a child conceived or born in
wedlock;
(c) Of the mother, whether adult or infant, of a child born out of wedlock;
(d) Of the father, whether adult or infant, of a child born out-of-wedlock and placed with the
adoptive parents more than six months after birth, but only if such father shall have maintained
substantial and continuous or repeated contact with the child…”
Under certain circumstances, consent is not required of a parent who does not have contact with
their child for six months or more after birth. Domestic Relations Law § 111 states:
“2. The consent shall not be required of a parent or of any other person having custody of the child:
(a) who evinces an intent to forego his or her parental or custodial rights and obligations as
manifested by his or her failure for a period of six months to visit the child and communicate with
the child or person having legal custody of the child, although able to do so;”
GENERAL INFORMATION ABOUT NEW YORK STATE ADOPTIONS
• Court adoption records in NYS are sealed. No one can see the court records of an adoption
including the public, the adoptive parents, the birth parents, or the adopted child.
•

Children cannot be sold or bought for adoption (or for any other purpose). It is a crime to
do so. If suspected, the parties will be subject to criminal investigation and prosecution in
New York.

•

Parents who participate in an international adoption may petition for a readoption in New
York State. When an adoption is completed in a foreign country, a Petition for Registration
of Foreign Adoption Order can be filed in either the Family Court or Surrogate's Court in
the county of residence. By doing so, the adoptive parents can obtain a New York court
order that recognizes the foreign adoption. This will allow the parents to get a New York
birth certificate for their adoptive child from the Department of Health. Sometimes, a
readoption case may be necessary to satisfy federal immigration requirements.

•

Surrogate parent agreements are not legally binding in New York. Surrogate motherhood
is against public policy in NYS. (DOM § 122.) A surrogate mother that is paid for carrying
a child for another person may be subject to a civil fine. (DOM § 123(2)(a)) New York
courts will not force a surrogate birth mother to give up her child to another person, even
if she agreed to do so by written contract.

•

Pursuant to the Interstate Compact on the Placement of Children (ICPC), adopting parents
must get approval before a child from another state is brought into New York State for
adoption. Requests for such are processed through the NYS Office of Children and Family
Services' ICPC Unit.
258

•

New York State has an Adoption Information Registry. This Registry can help an adopted
person get medical information or general information about their birth parents or, in some
cases, siblings. However, no information that can identify either the adoptee or birth
parents is given without the appropriate legal permission of the parties involved. The
Registry is under the jurisdiction of NYS’ Department of Health. For more information
regarding this Registry, use the following link.
https://www.health.ny.gov/vital_records/adoption.htm?PHPSESSID=55729bfebab7670d
004fde3ce3fa0a12

•

A NYS adoption must be initiated, and eventually “finalized”, in a Family or Surrogate
Court in the county in which the adoptive parents reside.

•

The adoption process is initiated by the filing with the court of a petition to adopt.

•

Adoptive parents seeking to adopt through private placement are required to obtain
certification by the appropriate court, as qualified adoptive parents, prior to taking custody
of an adoptive child. Part of this process includes criminal background checks and a home
study.

•

The final order of adoption will not be signed by the court until at least six months after
the initiation of the adoption proceeding, unless the court determines that signing the order
sooner is in the child’s best interest.

PATERNITY
Paternity is defined as the state or condition of being a father. Paternity suits are family court
proceedings where the court will determine who is the legal father of a child. In some
circumstances, this may not be the biological father. The typical paternity suit occurs when a
mother is seeking child support for a child born out of wedlock. Before a court can order a person,
who is not married to the mother of a child to pay child support, that person must either admit they
are the father of said child or if they do not, family court must determine he is the father. The
following are some common legal terms used in paternity cases.
•
•
•
•
•

Order of Filiation: An order establishing the paternity of a child or unborn child born out
of wedlock issued by a court.
Putative Father: Person assumed to be the father of a child born out of wedlock, by actions
or deeds such as parenting, providing physical and/or monetary support.
Presumed Father: The man to whom the mother was married to at the time of the birth of
the child.
Adjudicated Father: Non-marital father whose paternity has been established by court
order.
Putative Father Registry: Out of Wedlock data bank with NYS Dept. of Social Services
for:
o Men adjudicated as fathers
259

•
•

o Men acknowledged to be fathers
o Men claiming to be fathers who have filed
Acknowledgment of Paternity: This is a written instrument whereby a person admits that
he is the biological father of a child born out of wedlock.
Birth Certificate with the Father Named: Having the father’s name on the Birth
Certificate does not constitute proof of paternity.

Family court exclusively uses DNA testing to establish paternity. DNA testing establishes a 95%
or higher probability of paternity. The standard of proof in paternity suits is clear and convincing
evidence. This is a higher standard than the preponderance of the evidence but lower than beyond
a reasonable doubt. Respondents have the right to remain silent during paternity suits but unlike
criminal cases, that silence can be used by family court against the respondent.
If the court determines that a person is the father of a child, the court will issue an order of filiation.
The effects of an order of filiation are that the support obligations of the adjudicated father are the
same as those born in wedlock. Support will be retroactive to the date of the filing of the paternity
petition. The court has discretion to order payments for money spent on the child before filing
including expenses of the pregnancy.
It is presumed that a child born in wedlock is the child of the husband. This is a rebuttable
presumption. A husband that suspects he is not the father of a child that his wife gives birth to can
institute a paternity suit to determine whether he is the biological father.
Equitable Estoppel: There is a common law doctrine that states that the delay in bringing a court
case will preclude a person from asserting their rights against another person who has justifiably
relied on the conduct and who would suffer damage if the person were now allowed to assert such
rights. This is known as equitable estoppel. NYS has codified this doctrine to apply to paternity
suits. (Family Ct Act § 418 [a]; § 532 [a]) The following case illustrates how the doctrine is applied
to paternity suits.

Matter of Shondel J. v Mark D.
7 NY3d 320 (2006)
Court of Appeals
OPINION OF THE COURT
(Dissenting Opinion and Footnotes Not Included)
Rosenblatt, J.
In this child support proceeding, we hold that a man who has mistakenly represented himself as a
child's father may be estopped from denying paternity, and made to pay child support, when the
260

child justifiably relied on the man's representation of paternity, to the child's detriment. We reach
this conclusion based on the best interests of the child as set forth by the Legislature.
I.
In January 1996, Shondel J. gave birth to a daughter in Guyana, where she then resided, and in a
birth registration document named Mark D. as the father. Shondel and Mark had dated the
previous spring in Guyana and had sexual intercourse.
Although Mark was in New York when the child was born, he provided financial support for the
child and returned to Guyana later in the year to see her. In a sworn statement, notarized by the
Guyana Consul-General in New York in January 1996, Mark declared that he was "convinced"
that he was the child's father and accepted "all paternal responsibilities including child support."
In 1998 he signed a Guyana registry, stating that he was her father and authorizing the change of
her last name to his. Mark named the child the primary beneficiary on his life insurance policy,
identifying her as his daughter. He also sent Shondel money monthly for the child's support from
her birth until June 1999 and then less regularly through the summer of 2000.
In August 2000, Shondel commenced a Family Court Act article 5 proceeding alleging that Mark
is the father and seeking orders of filiation and support. Initially, Mark did not contest paternity.
On the contrary, in September 2000, when the child was 4½ years old, Mark commenced a
Family Court Act article 6 proceeding, seeking visitation. In his petition, he stated that he was
the child's father, and that he loved her and wished to "spend quality time with her on a regularly
scheduled basis."
In October 2000, however, when appearing before a Family Court hearing examiner to answer
Shondel's petition, Mark requested DNA testing. The hearing examiner ordered genetic marker
tests, which revealed that Mark is not the child's biological father. The hearing examiner then
dismissed Shondel's paternity petition, and Mark abandoned his petition for visitation, having
severed his relationship with the child. Shondel objected to the hearing examiner's order,
expressing doubts about the laboratory tests and stating that she would be able to show that Mark
had always recognized the child as his. Realizing that the hearing examiner had exceeded her
authority in dismissing Shondel's petition, Family Court sustained her objection and appointed a
law guardian for the child.
In October 2001, the Law Guardian reported that Mark had acted as the father of the child, who
in turn considered him her father. Family Court set the matter down for a trial on equitable
estoppel and ordered another set of tests. A blood genetic marker test confirmed that Mark is not
the child's biological father.
At the estoppel trial, Family Court heard widely diverging testimony from Shondel and Mark.
According to Shondel's testimony, Mark spent time with her and the child when they traveled to
the United States in 1996 and 1997, seeing them "every day" for about six weeks in the summer
of 1997 in New York; continued to visit the child and take her out after his relationship with
Shondel soured in 1998; bought the child toys, clothes and other gifts; took the child to meet his
parents; told his family that she was his daughter; regularly spoke with the child by telephone;
referred to himself as "daddy" when talking with the child; and visited the child "almost every
261

other day" in August 1999 and "almost every other day" between the time Shondel and the child
moved to New York in January 2000 and the commencement of this litigation.
Mark denied all of this, asserting that he had seen the child only four times since her birth; that
he had not acknowledged the child as his; that he had not introduced the child to his family or
friends as his child; that he had not sent the child birthday or Christmas gifts; and that he had
never visited her. Mark testified that he twice asked Shondel to submit to a blood test to
determine whether he was the father of her child. Shondel insisted that he did not.
Family Court believed Shondel "entirely" and found Mark's testimony incredible. It ruled that
Mark "held himself out as [the] child's father and behaved in every way as if he was the father,
albeit a father who didn't reside for a good part of the child's life, in the same country." These
affirmed findings of Family Court have support in the record and are binding on this Court.
Family Court entered an order of filiation and awarded child support retroactive to the date
Shondel commenced the Family Court proceeding. The Appellate Division affirmed, concluding
that "Family Court properly determined that it was in the best interests of the subject child to
equitably estop [Mark] from denying paternity" (6 AD3d 437 [2004]). We agree, based on our
precedents, the affirmed findings of fact and the legislative recognition of paternity by estoppel.
II.
The purpose of equitable estoppel is to preclude a person from asserting a right after having led
another to form the reasonable belief that the right would not be asserted, and loss or prejudice to
the other would result if the right were asserted. The law imposes the doctrine as a matter of
fairness. Its purpose is to prevent someone from enforcing rights that would work injustice on the
person against whom enforcement is sought and who, while justifiably relying on the opposing
party's actions, has been misled into a detrimental change of position (see generally Nassau Trust
Co. v Montrose Concrete Prods. Corp., 56 NY2d 175, 184 [1982]).
New York courts have long applied the doctrine of estoppel in paternity and support
proceedings. Our reason has been and continues to be the best interests of the child (Jean Maby
H. v Joseph H., 246 AD2d 282, 285 [2d Dept 1998]; see generally Matter of L. Pamela P. v
Frank S., 59 NY2d 1, 5 [1983]).
Although it originated in case law, paternity by estoppel is now secured by statute in New York
(see Family Ct Act § 418 [a]; § 532 [a]). For that reason, and contrary to Mark's assertions, it is
not for us to decide whether the doctrine has a rightful place in New York law. Clearly it does, in
the absence of legislative repeal or a determination of unconstitutionality. Mark argues for the
first time in this appeal that sections 418 (a) and 532 (a) are unconstitutional and deprive him of
due process. As this claim was not raised in the courts below, we do not entertain it.
Equitable estoppel is gender neutral. In Matter of Sharon GG. v Duane HH. (63 NY2d 859
[1984], affg 95 AD2d 466 [3d Dept 1983]), we affirmed an order of the Appellate Division
dismissing a paternity petition in which a mother sought to compel her husband to submit to a
blood test as a means of challenging his paternity. We agreed with the Appellate Division that
the mother should be estopped. As that Court pointed out, the mother expressed no question
262

about her child's paternity until some 2½ years after the child's birth. She had held the child out
as her husband's, accepted his support for the child while she and her husband lived together and
after they separated, and permitted her husband and child to form strong ties together.
Estoppel may also preclude a man who claims to be a child's biological father from asserting his
paternity when he acquiesced in the establishment of a strong parent-child bond between the
child and another man. The rationale is that the child would be harmed by a determination that
someone else is the biological father. For example, in Purificati v Paricos (154 AD2d 360 [2d
Dept 1989]), a boy's biological father who did not seek to establish his paternity until more than
three years after the child's birth, and who acquiesced as a relationship flourished between the
boy and his mother's former husband, was estopped from claiming paternity. The courts "impose
equitable estoppel to protect the status interests of a child in an already recognized and operative
parent-child relationship" (Matter of Baby Boy C., 84 NY2d 91, 102 n [1994]).
Finally, the Appellate Division has repeatedly concluded that a man who has held himself out to
be the father of a child, so that a parent-child relationship developed between the two, may be
estopped from denying paternity. Where a child justifiably relies on the representations of a man
that he is her father with the result that she will be harmed by the man's denial of paternity, the
man may be estopped from asserting that denial.
III.
Mark represented that he was the father of the child, and she justifiably relied on this
representation, changing her position by forming a bond with him, to her ultimate detriment. He
is therefore estopped from denying paternity.
Mark expressly represented that he was the father of Shondel's child in the notarized sworn
statement and in the Guyana registry in which he gave the child his name, as well as in the
visitation petition filed with Family Court. Further, Mark held himself out as the child's father,
and behaved in every way as if he was the father. Mark and the child had a close relationship, in
which he referred to himself as her "daddy," and which involved regular telephone
conversations, frequent visits when she and Mark were in the same city and contact with his
parents. Moreover, Mark named the child as the primary beneficiary on his life insurance policy
and sent money monthly for the child's support until June 1999, and then less regularly through
the summer of 2000.
The record also establishes that the child justifiably relied on Mark's representations, accepting
and treating him as her father. The Law Guardian's October 2001 oral report to Family Court on
her interview with the child (conducted when she was 5½ years old) concluded that she
"considers Mark [D.] to be her father. She enjoys spending time with him, she knew his name,
she described what he looks like, different things about his appearance, she talked about some of
the things they did together, she enjoyed the visits a lot, he brought her presents in the past, he
took her out without the mother sometimes, there's a picture album with pictures of [Mark] in it
and she wanted me to express that she misses him and she wants to know when he's going to
come back to see her."
In the best interests of the child, Family Court properly applied estoppel, to impose support
obligations on Mark, after he left the child with the detrimental effects of a relationship in which
263

she was misled into believing that he was her father. A mother who had perfect foresight and
knew that her child's relationship with a father figure would be severed when the child was 4½
might well choose never to inform him of her child's birth.
IV.
Mark attacks the statutory basis for the application of paternity by estoppel. In 1990, the
Legislature amended Family Court Act § 418 (a), which governs the procedures related to
scientific testing of biological paternity in support proceedings, so as to read, in pertinent part:
"The court, on its own motion or motion of any party, when paternity is contested, shall order the
mother, the child and the alleged father to submit to one or more genetic marker or DNA marker
tests . . . to aid in the determination of whether the alleged father is or is not the father of the
child. No such test shall be ordered, however, upon a written finding by the court that it is not in
the best interests of the child on the basis of res judicata, equitable estoppel or the presumption of
legitimacy of a child born to a married woman." (Family Ct Act § 418 [a] [emphasis
supplied]; see L 1990, ch. 818, § 12.)
Arguing that the statute is self-contradictory, Mark asserts that the law mandates scientific
testing of biological paternity in support proceedings and then in the next sentence makes such
tests discretionary. We view the statute differently.
By providing a limited "best interests of the child" exception to mandatory biological tests of
disputed paternity, the statute requires Family Court to justify its refusal to order biological tests
when paternity is in issue. Before the amendment, Family Court was authorized, but not
required, to order biological tests, and the court did not have to justify its refusal to do so. Now,
in a support proceeding in which paternity is disputed, Family Court must explain why it denies
a motion for biological paternity testing. The court may deny testing based on "res judicata,
equitable estoppel or the presumption of legitimacy of a child born to a married woman," if
denial is in the best interests of the child.
It is true that a child in a support proceeding has an interest in finding out the identity of her
biological father. But in many instances a child also has an interest—no less powerful—in
maintaining her relationship with the man who led her to believe that he is her father. The 1990
amendment to Family Court Act § 418 (a) appropriately balances these interests in accordance
with the primary purpose of the Family Court Act—to protect and promote the best interests of
children.
The procedure contemplated by section 418 (a) is that Family Court should consider paternity by
estoppel before it decides whether to test for biological paternity. Here, the process was inverted
early in the proceeding. Instead of referring the matter to a Family Court judge, the hearing
examiner ordered genetic marker tests of paternity when the parties appeared in October 2000.
As a result, the child's biological paternity had been addressed before Family Court conducted its
trial on the issue of estoppel. Nevertheless, even though the tests had been conducted, Family
Court was authorized to decide the estoppel issue.
V.

264

In allowing a court to declare paternity irrespective of biological fatherhood, the Legislature
made a deliberate policy choice that speaks directly to the case before us. The potential damage
to a child's psyche caused by suddenly ending established parental support need only be stated to
be appreciated. Cutting off that support, whether emotional or financial, may leave the child in a
worse position than if that support had never been given. Situations vary, and the question
whether extinguishing the relationship and its attendant obligations will disserve the child is one
for Family Court based on the facts in each case. Here, Family Court found it to be in the best
interests of the child that Mark be declared her father and the Appellate Division properly
affirmed.
Asserting that the equities are with Mark, our dissenting colleagues argue that we do not
acknowledge the fraud or misrepresentation exception to the doctrine of equitable estoppel. This
argument is misplaced for three reasons. To begin with, the child is the party in whose favor
estoppel is being applied and there can be no claim here that she was guilty of fraud or
misrepresentation. Secondly, to the extent that it matters, we note that there is no evidence of
fraud or willful misrepresentation even on Shondel's part. It is not likely that she would have
initiated paternity proceedings, with the predictable prospect of biological testing, if she expected
tests to rule him out as the father. There is every reason to believe that she thought Mark was the
biological father and that the tests would confirm her belief. Finally, the issue does not involve
the equities between the two adults; the case turns exclusively on the best interests of the child.
We appreciate the dissenters' concern over applying estoppel to a case in which, as between
Mark and Shondel, it was she who misrepresented Mark to be the father (even though she may
have earnestly believed he was). The dissenters' position, however, appears not to recognize that
fatherhood by estoppel does not contemplate a contest between two adults to see who is the more
innocent. The child is entirely innocent and by statute the party whose interests are paramount.
To the child, Mark represented himself as her father. The Legislature did not create an exception
for men who take on the role of fatherhood based on the mother's misrepresentation. That would
eviscerate the statute and, with it, the child's best interests. Under the enactment, the mother's
motivation and honesty are irrelevant; the only issue for the court is how the interests of the child
are best served.
Here, Family Court found, and the Appellate Division affirmed, that Mark represented himself to
be the father and that the child's best interests would be served by a declaration of fatherhood.
Under our decisional law, and contrary to the dissenters' suggestion, equitable estoppel does not
require that Mark, to be estopped, necessarily knew that his representation was false. A party
who, like Mark, does not realize that his representation was factually inaccurate may yet be
estopped from denying that representation when someone else—here the child—justifiably relied
on it to her detriment (see Romano v Metropolitan Life Ins. Co., 271 NY 288, 293-294
[1936]; Triple Cities Constr. Co. v Maryland Cas. Co., 4 NY2d 443, 448 [1958]).
The dissenters cite Simcuski v Saeli (44 NY2d 442 [1978]), which holds that a defendant may be
estopped to plead the statute of limitations after having wrongfully induced the plaintiff to refrain
from filing a timely suit. Simcuski prevents defendants from profiting from their misconduct. It
does not bear on estoppel as between a man and the child with whom he has formed a fatherdaughter relationship.
265

Our dissenting colleagues point out that Mark has renounced fatherhood and now has no
relationship with the child. This state of affairs, however, does not preclude the application of
estoppel. If it did, a man could defeat the statute simply by severing all ties with the child.
Given the statute recognizing paternity by estoppel, a man who harbors doubts about his
biological paternity of a child has a choice to make. He may either put the doubts aside and
initiate a parental relationship with the child, or insist on a scientific test of
paternity before initiating a parental relationship. A possible result of the first option is paternity
by estoppel; the other course creates the risk of damage to the relationship with the woman. It is
not an easy choice, but at times, the law intersects with the province of personal relationships and
some strain is inevitable. This should not be allowed to distract the Family Court from its
principal purpose in paternity and support proceedings—to serve the best interests of the child.
Accordingly, the order of the Appellate Division should be affirmed, without costs.
Chief Judge Kaye and Judges Ciparick, Graffeo and Read concur with Judge Rosenblatt; Judge
G.B. Smith dissents in a separate opinion in which Judge R.S. Smith concurs.
Artificial Insemination: A child born to a married woman by artificial insemination is legitimate
if:
• Insemination was performed by a person authorized to practice medicine
• There is written consent of woman and husband
• The doctor certifies she/he rendered the service
However, NYS case law is not clear and definitive regarding artificial insemination rights and
responsibilities.

ORDERS OF PROTECTION
Court procedure for NYS family offenses is found in the Family Court Act (FCT) § 812. Family
Court and criminal courts have concurrent jurisdiction. Victims may proceed in either or both
courts.
Family court’s objective is to stop the violence, protect the victims and offer rehabilitation services
to the parties. Criminal court’s objective is to stop the violence, protect the victims and punish the
offender.
Victims must be related to the perpetrator by consanguinity or affinity, or as a former spouse or
have a child with the perpetrator for standing to bring action. The statute also applies to persons in
an intimate relationship. An intimate relationship is one that is deeper than an ordinary friendship
and not necessarily sexual.
To obtain an Order of Protection from Family Court, the victim will submit a Petition and appear
before a family court judge. The judge then issues a Summons or a Warrant for the offender to
appear. The judge may also issue a Temporary Order of Protection at that time. After service or
arrest, a fact-finding hearing is held by the judge. This is akin to a trial. The standard of proof for
266

this fact-finding hearing is preponderance of the evidence. After the fact-finding a dispositional
hearing is held but often rolled into fact-finding hearing. A dispositional hearing is akin the
sentencing portion of a criminal trial.
The duration of a Family Court Order of Protection is a maximum of 2 years unless the court finds
Aggravating Circumstances. Aggravating Circumstances can extend the order to 5 years.
The definition of Aggravating Circumstances can be found in FCT § 827 (vii).
…For the purposes of this section aggravating circumstances shall mean physical
injury or serious physical injury to the petitioner caused by the respondent, the use
of a dangerous instrument against the petitioner by the respondent, a history of
repeated violations of prior orders of protection by the respondent, prior convictions
for crimes against the petitioner by the respondent or the exposure of any family or
household member to physical injury by the respondent and like incidents,
behaviors and occurrences which to the court constitute an immediate and ongoing
danger to the petitioner, or any member of the petitioner's family or household.
There is a statewide Order of Protection Registry. It was created by the Domestic Violence
Intervention Act of 1994. It is attached to the New York State Police Information Network. It
contains orders of protection issued by criminal, matrimonial and Family Court cases. All orders
of protection must be issued on official uniform forms and filed with this registry.
Under New York State Criminal Procedure Law Section 140.10(4)(b), police officers shall arrest
the enjoined party for violating a duly served Order of Protection involving a family or household
member whenever they have reasonable cause to believe that the enjoined party:
• Violated a “stay-away” provision of the Order of Protection, or
• Committed a family offense in violation of such Order of Protection.

PINS (Person In Need of Supervision)
A person in need of supervision (PINS) is an individual under the age of 18 who:
• Does not attend school
• Behaves in a way that is incorrigible, ungovernable, or habitually disobedient
• Is beyond the control of a parent, guardian or lawful authority
• Is suspected of drug abuse
• And requires supervision or treatment
Parents, guardians, schools and government agencies are usually the petitioners in PINS cases.
After a Petition for PINS is filed with Family Court, there will usually be a meeting between the
petitioner which is typically the parents or guardian and the child with the probation department.
This is called the adjustment process. The purpose is to resolve the case without court intervention.
If this is not possible, there will be an initial court appearance where the child, now officially the
respondent is accompanied by a parent or guardian, is informed of his or her rights, which includes
the right to an attorney. The court can appoint an Attorney for the Child and if necessary a guardian
267

ad litem to represent the respondent. It is rare in PINS cases that a child is remanded to a detention
facility pending a fact-finding hearing.
At the fact-finding hearing, the judge will decide whether the child is "incorrigible, ungovernable,
or habitually disobedient", to such a degree that the child is out of the control of a parent or
guardian, or is abusing drugs.
If the child is found to be a person in need of supervision, the judge may order any of the following:
• Discharge or release of the respondent with a warning
• Adjournment in contemplation of dismissal (ACD)
• Suspension of judgment for up to 1 year
• Placement of the respondent in his or her own home, in the custody of a suitable relative,
or in a group or a foster home for up to 18 months
• Probation for up to 1 year
• The respondent, if over the age 10, to make restitution through community service or
other means

JUVENILE JUSTICE
In 2017, New York passed the Raise the Age law that changes the law in regards to juveniles who
commit crimes significantly because by October 2019, New York will no longer automatically
prosecute 16- and 17-year-olds as adults.
The following is New York State’s official summary of the law as found at the following link:
http://raisetheageny.com/get-the-facts
KEY COMPONENTS OF THE LEGISLATION
The presumptive age of juvenile accountability is raised for 16 year olds effective
10/1/18 and for 17 year olds effective 10/1/19. Except as otherwise noted, all
components described below are pursuant to this timeline.
The law will change cases for 16-17 year olds in the following ways:
Parental Notification
• Parents must be notified when their children are arrested.
• Questioning of youth must take place in age-appropriate settings, with parental
involvement (including with regards to waiving Miranda rights), and for
developmentally appropriate lengths of time.
Court Processing
The vast majority of cases of 16-17-year olds will ultimately be heard in the Family
Court, either originating there or being transferred there from the new Youth Part
of the adult criminal court.
Misdemeanors:
• All misdemeanor cases (other than vehicle and traffic law misdemeanors) will be
heard in Family Court pursuant to the Family Court Act. This includes Family
Court Act procedures for adjustment and confidential records.
268

Felonies:
• All felony cases will start in the Youth Part of the adult criminal court.
• All non-violent felonies will be transferred from the Youth Part to the Family
Court unless the District Attorney (DA) files a motion within 30 days showing
“extraordinary circumstances” as to why the case should remain in the Youth Part.
If DA files motion, there can be a hearing and the Judge must decide within 5 days
of the hearing or motions whether to prevent the transfer of the case to Family
Court.
• Violent felonies can also be transferred from the Youth Part to the Family Court.
If the charges do NOT include the accused displaying a deadly weapon in
furtherance of the offense, causing significant physical injury, or engaging in
unlawful sexual conduct, the case will transfer to Family Court unless the DA files
a motion within 30 days showing “extraordinary circumstances” as to why the case
should remain in the Youth Part. If the charge does include an element listed above,
removal to Family Court is only possible with consent of the DA. Vehicle and
Traffic Law cases and Class A felonies other than Class A drug offenses cannot be
transferred.
• 16 and 17-year olds whose cases remain in the Youth Part will be referred to as
“Adolescent Offenders.” Adult sentencing will apply, but the Judge must take the
youth’s age into account when sentencing. Adolescent Offenders are eligible for
Youthful Offender treatment, as is the current law with respect to 16 and 17-year
olds charged as adults.
• Adolescent offenders may voluntarily participate in services while their case is
pending.
Violations:
• Violations will be heard in adult criminal/local courts, as is the current law.

Family Court:
• Youth whose cases are heard in the Family Court will be processed pursuant to
existing Juvenile Delinquency (JD) laws, which includes the opportunity for
adjustment. They will not have a permanent criminal record.
Youth Part of Adult Court:
• New “Youth Parts” will be created. All 13-15-year-old Juvenile Offenders and all
16-17-year Adolescent Offenders will have their cases in the Youth Part.
• Family Court judges will preside over cases in the Youth Parts.
•

Facilities
No 16 or 17-year-old will be sentenced to or detained in a facility with adults. To
the extent practicable, no youth under 18 will be held at Rikers by 4/1/18 and as of
10/1/18, a full prohibition against youth under the age of 18 being held at Rikers
will be in effect.
269

•

Youth whose cases are heard in Family Court will be detained or placed in OCFSoperated, OCFS-licensed, or ACS facilities (including Close to Home), as Juvenile
Delinquents currently are.
• Adolescent Offenders who are detained pre-trial will be held in a specialized
secure juvenile detention center for older youth, which will be certified and
regulated by OCFS in conjunction with the state commission of correction. Judges
have the discretion to order that Adolescent Offenders who are sentenced to less
than a year serve such sentences in a specialized juvenile detention center for older
youth.
• Adolescent Offenders who are sentenced to state imprisonment will be placed in
an Adolescent Offender facility developed by the state with enhanced security
managed by DOCCS with the assistance of OCFS.
Sealing
• Anyone convicted of an eligible offense in an adult court may seek to have his/her
record sealed pursuant to C.P.L. § 160.59 after ten years from the imposition of the
sentence or discharge from incarceration, whichever is latest. Violent felonies, sex
offenses, and Class A felonies are not eligible offenses. In addition, sealing is only
available for people who have no more than 2 convictions, one of which may be for
a felony.
• The court will create a standardized form for a person to use to apply for sealing.
There will be no fee for applying.
Raise the Age Implementation Task Force
• The Governor will appoint members of a Task Force to coordinate the
implementation of these changes.
• The Task Force will issue a report on planning and implementation one year after
the effective date (April 2018) and after an initial year of implementation (by
August 2019).
Effective Dates
• Sealing Provisions: People may begin to apply for sealing 180 days after
enactment (10/6/17).
• Raise the age for 16-year olds: 10/1/18.
• Raise the age for 17-year olds: 10/1/19.
• Sections related to state reimbursement to the counties for probation are effective
4/1/18.
• Sections related to reimbursement for detention and alternative to detention are
effective 10/1/18.
• Elimination of state support for detained PINS will start 1/1/2020.
Youthful Offenders
• The Youthful Offender (YO) laws remain the same.

270

Juvenile Justice Categories:
In NYS, children that commit crimes are put into different categories depending on their age and
the severity of the alleged criminal act. Children under the age of 7 cannot be charged with a crime.
The following are the three categories:
(a) Juvenile Delinquents: Is a child between ages 7 and 15 who has committed a criminal
offense. All juvenile delinquency cases are heard in Family Court
(b) Juvenile Offenders: A child, who is 13, 14 or 15 years old and has committed a very
serious felony, may be tried as an adult in a criminal court. If found guilty, the child is
called a juvenile offender, and is subject to more serious penalties than a juvenile
delinquent.
(c) Youthful Offenders: A 16, 17, or 18-year-old who commits a crime is treated as an
adult, but can be considered for youthful offender status at the sentencing. Being a
youthful offender gives a child a chance to have no criminal record even after a felony
conviction.
Generally, to be treated as a youthful offender, the child must:
• Be least 16 and under 19 at the time the crime is committed.
• Have no prior felony convictions
• Have never been treated as a youthful offender before
Children accused of felonies or other serious violent offenses may not be given youthful offender
status. It is up to the judge. A youthful offender record is not a criminal record and is automatically
sealed. A youthful offender does not have to report their conviction on any applications for college
or work. It also does not disqualify the youthful offender from holding public office, or public
jobs. The maximum sentence of incarceration for a youthful offender can be no more than four
years.
The U.S. Supreme Court case In Re Gault 387 U.S. 1 (1967) held that children who are accused
of committing crimes in family court proceedings are entitled to the same basic constitutional
protections afforded adult criminals, namely that they be notified of the charges against them, that
they have the right of counsel, that they are entitled to remain silent, and that they can confront
and cross-examine witnesses against them. The only right they are not entitled to is a jury trial.

References:
Department of Health. (2017, September). Retrieved July 27, 2018, from
https://www.health.ny.gov/publications/4210/
FindLaw's United States Supreme Court case and opinions. (n.d.). Retrieved July 27, 2018, from
https://caselaw.findlaw.com/us-supreme-court/14-556.html
Handling a Family Law Case in New York, By Gary Muldoon, 2018 Dempsey Publishing
271

Matter of Shondel J. v Mark D. (2006 NY Slip Op 05238). (n.d.). Retrieved July 27, 2018, from
http://courts.state.ny.us/Reporter/3dseries/2006/2006_05238.htm
New York Consolidated Laws, Domestic Relations Law - DOM § 170. (n.d.). Retrieved July 27,
2018, from https://codes.findlaw.com/ny/domestic-relations-law/dom-sect-170.html
New York State. (n.d.). About Adoption. Retrieved July 27, 2018, from
http://www.nycourts.gov/Courthelp/family/adoptionBasics.shtml
New York State. (2016, January 19). Divorce Information & Frequently Asked Questions.
Retrieved July 27, 2018, from https://www.nycourts.gov/divorce/info_faqs.shtml
New York State. (2016, July 06). Obtaining An Order of Protection. Retrieved July 27, 2018,
from https://www.nycourts.gov/faq/orderofprotection.shtml
New York State. (2017, April 03). Custody. Retrieved July 27, 2018, from
https://www.nycourts.gov/courthelp/family/custody.shtml
New York State. (2017, April 03). Visitation. Retrieved July 27, 2018, from
https://www.nycourts.gov/courthelp/family/visitation.shtml
New York State. (2018, June 07). What's New in Matrimonial Legislation, Court Rules & Forms.
Retrieved July 27, 2018, from https://www.nycourts.gov/divorce/legislationandcourtrules.shtml
New York State. (2018, January 22). Glossary of Legal Terms. Retrieved July 27, 2018, from
https://www.nycourts.gov/divorce/glossary.shtml
Pogue, D. L., Clifford, E., & Schwartz, A. L. (2009). Understanding New York Law, 2013-14.
Upstate Legal Publishing
S. (n.d.). NGUYEN v. HOLDER | 24 N.Y.3d 1017 (2014) | By SMITH | 20141028242.
Retrieved July 27, 2018, from https://www.leagle.com/decision/innyco20141028242
Office of Children and Family Services. (n.d.). Retrieved July 27, 2018, from
https://ocfs.ny.gov/adopt/
Raise the Age. (2018, July 03). Retrieved July 27, 2018, from
https://www.ny.gov/programs/raise-age-0
Raise the Age Home. (n.d.). Retrieved July 27, 2018, from http://raisetheageny.com/

272

CHAPTER 10
COMMON ESTATE PLANNING PROCESSES AND DOCUMENTS
INTRODUCTION
This chapter will explain the legal requirements for a valid will in New York, and what happens
to a person’s property if they die without a will. Basic estate planning terms will be defined.
Alternatives to wills, or “will substitutes,” will be discussed, such as jointly held bank accounts,
jointly held real estate, trusts, and life insurance. Finally, other documents related to estate
planning will be explained such as a Power of Attorney, living wills, and a health care proxy.

WILLS AND ESTATES
TERMS ASSOCIATED WITH WILLS AND ESTATES:
Administrator – When an individual dies intestate (without a will), the Surrogate's Court appoints
an administrator to protect the assets of the estate and to make sure they are distributed in
accordance with law. An administrator receives Letters of Administration from the court, which
are proof that this person has authority to act on behalf of the estate.
Beneficiary – A person who receives money or property under a will, trust or insurance policy.
Decedent/Deceased – The person who died.
Dying Intestate – Dying without a will.
Estate – An estate is all the personal and real property owned by a person when he/she dies.
Estate Taxes – Taxes owed to the federal government or the State of New York by a person’s
estate when they die.
Executor/Executrix – A person (executor is a male, executrix is a female) who is appointed
(named) in a will to run the estate after the testator/testatrix dies. It is the role of the executor to
protect the assets of the estate and to ensure that assets are distributed in the manner set forth in
the will. An executor or executrix receives Letters Testamentary from the Surrogate's Court as
proof that he or she has authority to act on behalf of and for the estate.
Guardian – A person appointed by a court to make decisions regarding the care for a minor or
persons unable to make their own decisions.
Health Care Proxy – A formal legal document that a person signs designating another individual
to make critical medical decisions on the person’s behalf if the person is unable to do so for them
self. A Health Care Proxy is usually signed in conjunction with a Living Will.
Holographic Will - A will made by a person entirely in his/her handwriting.
Intestate – When a person dies without a will.
Life Insurance – Life insurance is a contract between an individual and a life insurance company
where the company collects a yearly premium in exchange for the promise to pay a stated sum
upon the death of the individual.
273

Living Will – A formal legal document made by a person prior to a life-threatening disease or
injury, outlining the medical treatment a person wants if the person cannot express such
themselves. A Living Will is usually signed in conjunction with a Health Care Proxy.
Nuncupative Will - A will is nuncupative when it is unwritten, and the making thereof by the
testator and its provisions are clearly established by at least two witnesses.
Power of Attorney – A formal legal document that a person signs giving another person to sign
certain legal documents on his/her behalf.
Probate – Probate means to formally bring the will before the Surrogate's Court. Once all the
procedures have been completed, all the proper forms signed, all estate taxes paid, and the assets
distributed according to the wishes of the testator/testatrix, the will is said to have “gone through
probate.”
Publishing a Will – Publishing a will means that the testator/testatrix declares the will to be his/her
Last Will and Testament in front of the witnesses.
Surrogate's Court – The court in New York State where wills are probated.
Testamentary Trust – A trust created by will that comes into existence upon the death of the
decedent and the probate of the will.
Testator – A man who makes a will.
Testatrix – A woman who makes a will.
Will - A formal legal document that passes property from one person to another upon the death of
the first person.
Witnesses – In New York, at least two witnesses must be present when the testator/testatrix makes
or executes (signs) the will.
WILLS: Wills require very specific legal formalities to be valid.
•

A will must be in writing (New York Estates, Powers and Trusts Law [EPTL] Section 32.2). New York does not recognize oral wills.

•

The person making the will, must be of sound mind, and be 18 years of age or older.
(EPTL Section 3-1.1)

•

There must be two witnesses (EPTL Section 3-2.1 [4]) that are unrelated to the decedent
present when the will is being signed.

•

New York does not recognize nuncupative or holographic wills. The only exception is if
the nuncupative or holographic will is made by a soldier or sailor in time of war (EPTL
Section 3-2.2).

WHY DO I NEED A WILL? The main reason you need a will is so you can decide who gets
your property upon your death. If you have a spouse and children, this can be very important as
the intestate statute may not distribute your property as you may wish. If you have a child, you can
274

name a guardian in your will that you want to care for your child in the event your spouse cannot
do so. You can also create a trust to care for the financial needs of your child upon your death.
WHAT HAPPENS IF I DIE WITHOUT A WILL? Contrary to popular misconceptions, the
government rarely takes your property if you die without a will. EPTL Section 4-1.1 sets out how
a person’s property will be distributed if they die without a will or intestate. NYS will only take
an intestates estate if there is no will and no living relatives. Note, intestacy does not extend beyond
first cousins once removed.
To determine who is a first cousin once removed, remember that first cousins share a grandparent,
second cousins share a great-grandparent, third cousins share a great-great-grandparent. The term
"removed" refers to the number of generations separating cousins. Your parent's first cousin is
your first cousin once removed. The child of your first cousin is also your first cousin once
removed: your grandparent is that child's great-grandparent.
The following chart explains intestate distribution pursuant to EPTL Section 4-1.1 up to nieces
and nephews.
Status of Person Upon Death
Single, parents alive
Married, parents alive
Married with children, parents alive
Single, with children
Single, no surviving spouse, parents,
children, grandchildren, brothers, or
sisters

Recipient of Money or Property
All to parents
All to surviving spouse
Wife gets $50,000 plus one-half of the
balance of the estate, remainder to children in
equal shares
All to children in equal shares
All to nieces and nephews in equal shares

CAN I DISINHERTI MY CHILDREN IN MY WILL? Yes. There is nothing under the law
that prohibits a person from doing so. There are legitimate reasons for doing so besides
estrangement. People often distribute funds to one child while they are alive for college or the
buying of a home and consider that that child’s inheritance. Or perhaps other children have
greater needs than some due to age, abilities, or education.
IF I MAKE A WILL, CAN I COMPLETELY DISINHERIT MY SPOUSE? No. New York
law protects the surviving spouse from such. If a testator leaves a will leaving nothing or little to
a surviving spouse, the law provides an option to this spouse. The surviving spouse has the
choice to "elect against the will" and thereby claim $50,000.00, or one-third of the estate
whichever amount is greater pursuant to EPTL Section 5.1.

275

COMMON TERMS OF A SIMPLE WILL: The following are common terms found in most
simple NYS wills.
1. The first paragraph of a will usually declares that this is the Last Will and Testament of the
maker (testator), and states that he is of sound mind and understands what he is doing. It
also generally states the name and place of residence of the person making the will.
2. Most wills recite that the debts and funeral expenses will be paid by the estate.
3. Often a simple will may set forth a specific bequest, such as a wedding ring, a sum of
money, or a particular item of furniture to a specific loved one.
4. Most simple wills give the remainder of the entire estate to the surviving spouse with a
provision that if the other spouse does not in fact survive the testator (testatrix), or if both
die as a result of a common accident or illness, the estate shall be given to some other
alternate beneficiary which is usually their children.
5. A will almost always names an executor/executrix and an alternate in the event that the
named executor/executrix is unable to serve, or has predeceased the testator.
6. If the testator has minor children, the will usually names a guardian and an alternate
guardian to care for the infant children in the event the other parent has predeceased the
testator or dies at the same time.
7. If the testator has minor children, the will usually has provisions for a Testamentary Trust
to care for their children’s financial needs. This duration of the trust is set by the testator.
The age of the child that the trust will be terminated with the remaining trust funds
distributed to the child is determined by the testator. The trustee or person who administers
the trust is named by the testator. It may or may not be the same person as the guardian.
The following is an example of a simple will of a married couple with two adult children.

276

LAST WILL AND TESTAMENT
OF
MARY C. SMITH
I, Mary C. Smith, presently residing in the City of Rochester, County of Monroe, State of
New York, being of sound mind and memory, do make, publish, and declare this to be my Last
Will and Testament, in the manner following, that is to say:
FIRST: I direct that all legally enforceable debts and my funeral expenses be paid, and I
hereby revoke all former Wills and Codicils heretofore made by me.
SECOND: I bequeath my wedding ring to my daughter Sarah Smith. All the rest, residue,
and remainder of my estate both real and personal, including but not limited to all household goods,
personal effects, jewelry, clothing, and any other items of personal property, of whatsoever nature
and wheresoever situate, I give, devise, and bequeath, absolutely to my husband, John T. Smith.
THIRD: If my husband predeceases me, I hereby give, devise and bequeath my estate to
Sarah Smith and Anthony Smith in equal shares, per stirpes, and I hereby give, devise, and
bequeath each such share to my Trustee, hereinafter named, on separate and distinct trusts, for the
benefit of each of them for the following uses and purposes:
A. To hold, manage, invest, and reinvest in said property; to collect and receive the income
there from; to accumulate the said income; to invest and reinvest the said accumulated income;
and to pay so much of said income and accumulated income as each Trustee shall deem necessary
for the support, maintenance, welfare, education, and comfort of each of them who are under the
age of thirty (30) years.
B. I hereby authorize my Trustee to deliver to the beneficiaries of these trusts, any such
articles of tangible personal property as he/she deems appropriate or retain for later delivery of
such article, as in his sole discretion he deems advisable, or sell any and all personal property for
the benefit of the trusts. All the determinations made by the Trustee regarding this tangible
personal property shall be final and not subject to judicial review. As each beneficiary shall attain
the age of thirty (30) years, the Trustee shall thereupon pay over and distribute to each beneficiary
the then principal and any accumulated income of the trust. The separate trust for each beneficiary
shall then terminate. Should any them who is a beneficiary of one of these trusts, die before
attaining the age of thirty (30) years, the interest of such beneficiary and the income or principal
of the trust shall be paid over and distributed to the surviving issue of each beneficiary, per stirpes,
or if my beneficiary shall die without issue surviving, I direct that their such share be paid and
poured over to either the trust for the benefit of my surviving beneficiaries established pursuant to
this Will or directly to my surviving beneficiaries if he/she is of an appropriate age to receive this
bequest free of trust.
FOURTH: I nominate, constitute and appoint my sister Michele Jones as Trustee of this,
my Last Will and Testament for the above-named trusts. In the event that my Trustee shall
predecease me or for any reason be disabled, unwilling, or unable to act either at the time of my
death or during the administration of my estate and/or said trusts, in any such events, I nominate,
constitute, and appoint my brother Charles Jones as Alternate Trustee of this, my Last Will and
277

Testament, with the full power herein stated. In addition to and without limitation upon the general
powers and authority of my Trustee, I hereby authorize my Trustee:
A. To sell mortgage, lease, or hold for investment or for the use of my beneficiaries, if
determined to be in the best interest of my beneficiaries, any real property forming part of any
trust, in such manner and upon such terms as he/she may deem proper.
B. To pay either from principal or income of the trust any taxes, upkeep, costs of repair or
other expenses that may be necessary on, or to maintain real property retained in the trust for the
use and benefit of my beneficiaries.
C. To retain any investment forming part of my estate so long as he/she deems it proper
and to invest and reinvest the funds of any trust in such common or preferred stocks, bonds,
common trust funds, or other personal or real property as he/she may select, without restriction to
the investments prescribed by law for the trust funds.
D. To set off and distribute in kind to the respective beneficiaries any and all of the
securities or investment forming part of any trust at its termination, at the duly appraised value
thereof and in such proportions and amounts as to the respective securities and as to the respective
beneficiaries as the Trustee may determine, in his/her discretion, to be equitable and for the best
interests of the trust.
E. To adequately and properly provide for the health, wealth, maintenance, education,
support, or comfort of my beneficiaries, and to draw from the trust any funds that he/she might
need for these purposes.
FIFTH: I hereby nominate, constitute, and appoint my husband John T. Smith,
Executor/Executrix of this, my Last Will and Testament. I direct that no fiduciary named herein
need give bond or surety. I further give my Executor/Executrix the authority to lease, sell,
mortgage, convey, or retain any and all personal property which I may own at the time of my death
in such manner and at such time as he/she shall deem in the best interest of my estate. My
Executor/Executrix is hereby given the authority to decide which items of personal property he/she
will distribute to the Trustee for the benefit of each trust hereunder. The decision of my
Executor/Executrix as to which trust will receive which items of tangible personal property will
be final and not subject to judicial review. In the event that my Executor/Executrix shall
predecease me or for any reason be disabled, unwilling, or unable to act either at the time of my
death or during the administration of my estate, in any such events, I nominate, constitute and
appoint my sister Michele Jones as Alternate Executor/Executrix of this my Last Will and
Testament, with the full power herein stated.
SIXTH: I authorize and empower my fiduciary, as he/she shall deem appropriate, in his/her
discretion, to make, or refrain from making, elections permitted under any applicable income,
estate or inheritance tax law without regard to the effect of any such election on the interest of any
beneficiary of my estate. No beneficiary under this Will shall be entitled to a compensating
adjustment, even though the exercise of these powers affects the size or composition of my estate
or of any disposition under this Will.
SEVENTH: I direct that all estate, inheritance, legacy, succession, or other death taxes
and duties of any nature that may be assessed or imposed by the United States of America, or by
the State of New York, or by any other jurisdiction, be paid from my residuary estate. All such
taxes with respect to property not passing under the provisions of this Will but upon which property
278

such taxes are assessed or imposed, including all such taxes assessed or imposed upon the proceeds
of any and all policies of insurance upon my life are also to be paid out of my residuary estate.
LASTLY: If pursuant to any provision of this Will all or any part of my estate shall vest in
absolute ownership in a minor or minors (or if at the termination of any trust created by this Will
or a portion of principal of such trust shall vest in absolute ownership in a minor or minors), I
authorize my Executor/Executrix (or Trustee) to hold the same without bond and in his/her
absolute discretion and without authorization by any court:
A. To defer, in whole or part, payment or distribution of any or all property to which such
minor may be entitled, holding the whole or the undistributed portion thereof as a separate share
for such minor with all the powers and authority conferred by the provisions of this will including,
without limitation, the power to retain, invest, and reinvest, principal without being limited to
investments authorized by law for trust funds.
B. To pay, distribute, or apply the whole or any part of any net income or principal at any
time held for any such minor, to or for the support, education, and general welfare of such minor,
either directly or by making payment or distribution thereof to the guardian or other legal
representative, wherever appointed, of such minor or to the person with whom such minor shall
reside (without obligation to see to the proper application thereof) or to such minor personally, or
by distributing the whole or part of such share to a Custodian under the New York Uniform
Transfers to Minors Act, and to pay or distribute any balance thereof to such minor when such
minor attains his or her majority or, in case such minor shall die before distribution of all the
property held under this Article, to the Executor/Executrix or Administrator of the estate of such
minor.
The receipt of the person or persons to whom any such payment or distribution is so made shall be
a sufficient discharge therefore even though my Executor/Executrix may be such person.
My Executor/Executrix (and the Trustee) shall not be required to render and file annual
accountings with respect to property so held under this Article of my Will.
My Executor/Executrix (and the Trustee) shall be entitled to receive compensation with respect to
any property held for any minor pursuant to this Article at the same rate and in the manner payable
to testamentary Trustees under the State of New York.
IN WITNESS WHEREOF, I have hereunto subscribed my name on _______________, 20___.
________________________________________L.S.
Mary C. Smith

WE, whose names are hereto subscribed, Do Certify, that on _______________, 20__, the
Testator, MARY C. SMITH, subscribed her name to this instrument in our presence and in the
279

presence of each of us, and at the same time in our presence and hearing, declared the same to be
her Last Will and Testament and requested us and each of us, to sign our names thereto as witnesses
to the execution thereof, which we hereby do in the presence of the Testator and each of us, on the
day of the date of the said Will, and write opposite our names our respective places of residence.
_________________________ residing at __________________________________________
__________________________________________
_________________________ residing at __________________________________________
__________________________________________
WILL SUBSTITUTE:
Even if a will exists, not all the property a person owns will be probated. Some assets pass outside
of a will as a matter of law. They are often called will substitutes. The most common example is
jointly held property. Some will substitutes we will examine are:
A. Gifts
B. Jointly held property
C. Trusts
D. Life Insurance policies
Gifts: As part of estate planning, some people make gifts to people of their choice instead of
waiting until the die to do so. Each year, a person may give away some of their money tax free. In
2018, the federal limit is $15,000 to any individual from any individual. Assets you give away
during your lifetime will not be a part of your estate after you die.
Jointly Held Real Property: When real property is held either as a “tenancy by the entirety” or
as “joint tenants,” the surviving owner takes title of the real property upon the death of the other
owner. This transfer of the property interest takes place by operation of law. It takes place
automatically, regardless of whether the other owner died with or without a will. It also does not
matter if the deceased owner states otherwise in the will by declaring their property interest will
pass to someone other than the surviving owner. Jointly held real estate passes outside of the will.
Jointly Held Bank Accounts: When two individuals are named on a bank account as joint owners,
the bank account passes automatically to the surviving owner upon the death of the deceased. The
transfer happens as a matter of law much in the same way as jointly held real property.
Trusts: A trust is a formal legal document by which a person’s assets are managed by a trustee for
the benefit of another person called a beneficiary. Trusts can either be created by will called a
testamentary trust, or during the lifetime of the grantor called an intervivos trust.
Life Insurance: Life insurance is a contract between an individual and a life insurance company
whereby the company agrees to pay a stated sum upon the death of the individual. The person
who buys the contract designates an individual or individuals who will receive the money upon
280

their death. These individuals are known as beneficiaries. The two basic forms of life insurance
are called term and whole life. Life insurance is often part of an employment benefits package with
the amount of insurance to be paid upon one’s death based on the salary of the employee.
Life insurance is often purchased as a safety net for families in the event the primary income
provider dies unexpectedly. It is also used by partners in a business to help the remaining living
partners financially in the event of the unexpected death of a partner would put the business in
financial jeopardy.
Term Insurance: This type of lift insurance protects an individual over a stated term. If
purchased while young and in good health, this can be very inexpensive life insurance. As a
person’s age increases or their health deteriorates, the risk of death increases and so do the
insurance premiums. Term insurance is pure insurance and provides no investment value. An
insurance company will only pay out the money contracted for through the death of the insured
during the term period.
Whole Life Insurance: This type of life insurance provides protection to an insured’s
beneficiaries in the same manner as term life insurance. However, it includes an element of
investment. A portion of the premiums paid are set aside as an investment, much like a savings
account, accumulating cash value. Cash value builds up over time. Upon termination of the life
insurance portion of the policy, the cash value still remains and is payable to the insured or the
insureds beneficiaries. Whole life insurance is more expensive and usually has higher premiums
than term life insurance.
WHAT IS A POWER OF ATTORNEY?
A Power of Attorney is a formal legal document that gives one person the permission to act on
another's behalf. While the word attorney is part of the name of this legal document, it has nothing
to do with being an attorney or requiring that the person with the power to sign documents on
behalf of another has to be an attorney. A person with a power of attorney can buy a car, sell a
house, sign checks, pay bills, and sign just about any legal document for another person. However,
they cannot write a Will for the other person.
A Power of Attorney expires and terminates automatically upon the death of the principal. If a
Power of Attorney is used to convey an interest in real property, it must be recorded in the County
Clerk's Office. A Power of Attorney can be terminated at any time by the principal. The principal
signing a Power of Attorney must be of sound mind and mentally capable so that they understand
what they are signing.
New York State has what are called a “durable power of attorney” that remains valid even in the
event of the subsequent disability of the principal who signed the Power of Attorney. This means
that the person designated to sign on behalf of the principle, can still act even though the principle
is incapacitated (NY General Obligations Law Section 5-1501).
WHAT IS A GUARDIAN?
A guardian is a person appointed by a court to make decisions regarding the care for a minor or
persons unable to make their own decisions. Guardians may be appointed by different courts
281

depending on the circumstances. A guardian may be necessary for a minor child whose parents are
not capable of taking care of them. A guardian may be appointed for an elderly person who cannot
take care of themselves. The powers of a guardian will depend on the circumstances and needs of
the person they are to care for.
WHAT IS A LIVING WILL?
A living will is a formal legal document made by a person prior to his life-threatening disease or
injury, outlining what medical treatment they want if they cannot express their own wishes. It
usually includes whether they should be allowed to die without the intervention of life-sustaining
procedures and equipment. When there is no living will, family of the injured person will have to
demonstrate to a court that the person left “clear and convincing” evidence that they would not
want to be kept alive by extraordinary measures.
WHAT IS A HEALTH CARE PROXY?
A health care proxy designates another individual to make critical medical and life support
decisions on your behalf if you were to become unable to make such decisions.
A living will states a person’s intent and wishes regarding their medical treatment whereas a health
care proxy provides for a "designated decision maker” to do so for a person when they are not
capable of doing so themselves. These documents are usually signed together and in conjunction
with each other. Both a living will and a health care proxy documents do not need to be signed
with the assistance of an attorney.
SENIOR LIVING ARRANGEMENTS
With an ever-increasing elderly population that is living longer, the options of living arrangements
for the seniors have grown. The following are three types of senior living facilities. The definitions
are very general and not definitive. There are many variations on a theme with these types of
facilities.
Independent Living Facility: Residents live in independent apartments but can eat one or two
meals a day in a dining center. They typically have their laundry and apartment cleaning done for
them. There may be a pool or recreation center, and common areas such as libraries and game
rooms available. The apartments are designed for seniors, with wide doorways and grab bars in
the showers. Many residents still drive their own autos and come and go as they please. 24-hour
security and safety monitoring may be available. Generally, nursing care or nurses aids are not
provided.
Assisted Living Facilities: In many ways, these facilities are like the independent living facilities
except an on-site nurse is most likely available to assist with medications and monitor health care
conditions. A staff doctor may visit the facility on a periodic basis. While some members may
still drive, it is more likely that residents will go shopping and attend events in a facility sponsored
bus. Generally, a resident in assisted living has to be able to dress, feed, bathe, and toilet
themselves. They usually have to be able get themselves to the dining room for meals.
Nursing Home: These facilities are for the very old, the sick, and the frail. Usually the resident
is there because they can no longer independently perform certain daily living activities such as
282

bathing, toileting, dressing, and feeding. All meals are provided. There are 24-hour
nurses available on the premises, with staff doctors on call. Many residents have been recently
hospitalized but are sent to a nursing home when they no longer require the higher level of medical
diagnosis and treatment provided in a hospital setting. The cost of nursing home care is very
expensive and can cost as much as $10,000 and more per month.
Medicaid: Most elderly people who enter a nursing home, even those who saved during their
lives, will eventually run out of money. When a person runs out of money, Medicaid coverage
kicks in and the costs of the nursing home is paid by the government and ultimately the
taxpayers.
The Medicaid rules are very complicated. Although there are many exceptions (your home, your
car, some of the community spouse’s assets, etc.), a single person does not become eligible for
Medicaid until he/she has spent all of his assets except $14,400. In addition, an individual may
set up a special prepaid funeral account to cover burial expenses and still qualify. The nursing
home resident must then pay each month to the nursing home his/her social security benefits and
any other sources of income, except for $50/month to be used for personal care items.
Some people try to give away money to their children or other relatives in an attempt to protect
their family assets. However, the government can look back at these gifts and transfers and
require that they be returned. The look back rule as of 2018 is five years from the date of the
Medicaid application.
The following document is an example of a Living Will and Health Care Proxy.
NEW YORK LIVING WILL AND HEALTH CARE PROXY
I, __________________________________, being of sound mind, make this statement as a
directive to be followed if I become permanently unable to participate in decisions regarding my
Medical care. These instructions reflect my firm and settled commitment to decline medical
treatment under the circumstances indicated below.
I direct my attending physician and other medical personnel to withhold or withdraw treatment
that serves only to prolong the process of my dying, if I should be in an incurable or irreversible
mental or physical condition with no reasonable expectation of recovery.
These instructions apply if I am: a) in a terminal condition; b) permanently unconscious; or c) if I
am conscious but have irreversible brain damage and will never regain the ability to make
decisions and express my wishes.
I direct that treatment be limited to measures to keep me comfortable and to relieve pain,
including any pain that might occur by withholding or withdrawing treatment. While I
understand that I am not legally required to be specific about future treatments, if I am in the
condition(s) described above, I feel especially strong about the following forms of treatment.

283

I do not want cardiac resuscitation.
I do not want mechanical respiration.
I do not want tube feeding.
I do not want antibiotics.
I do want maximum pain relief.
Other instructions (insert personal instructions):
I HEREBY APPOINT
Name: _______________________________________________________________________
Address: _____________________________________________________________________
Phone Number: ________________________________________________________________
as my health care proxy to make all health care decisions for me in conformity with the
guidelines I have expressed in this document. I direct my proxy to make health care decisions in
accordance with my wishes and instructions as stated above or as otherwise known to him or her.
I also direct my agent to abide by any limitations on his or her authority as stated above or as
otherwise known to him or her.
In the event my health care proxy is unable, unwilling, or unavailable to serve as such, then I
appoint as my substitute health care proxy (with the same powers that I have heretofore
enumerated).
Name: _ ______________________________________________________________________
Address: _____________________________________________________________________
Phone Number: ____________________________________________________________
I understand that unless I revoke it, this living will and health care proxy will remain in effect
indefinitely.
These directions express my legal right to refuse treatment, under the laws of New York. Unless
I have revoked this instrument or otherwise clearly and explicitly indicated that I have changed
my mind, it is my unequivocal intent that my instructions as set forth in this document be
faithfully carried out.
Signature: _____________________________________________________________________
Address: _____________________________________________________________________
Dated:

____________________________

Statement By Witnesses (Must Be 18 or Older)
I declare that the person who signed this document is personally known to me and appears to be
of sound mind and acting of his or her own free will. He or she signed (or asked another to sign
for him or her) this document in my presence.
Witness: ______________________________________________________________________
Address: ______________________________________________________________________
284

Dated: _____________________________
Wittness:
______________________________________________________________________
Address: ______________________________________________________________________
Dated:

_____________________________

KEEP THIS SIGNED ORIGINAL WITH YOUR PERSONAL PAPERS AT HOME.
GIVE COPIES OF THE SIGNED ORIGINAL TO YOUR DOCTOR, FAMILY,
LAWYER AND OTHERS WHO MIGHT BE INVOLVED IN YOUR CARE.

References:
New York Consolidated Laws, Estates, Powers and Trusts Law - EPT § 3-2.1. (n.d.). Retrieved
July 27, 2018, from https://codes.findlaw.com/ny/estates-powers-and-trusts-law/ept-sect-3-21.html
New York State. (2014, November 13). When There Is No Will. Retrieved July 27, 2018, from
https://www.nycourts.gov/courthelp/WhenSomeoneDies/intestacy.shtml
New York State. (2015, January 5). Last Will and Testament. Retrieved July 27, 2018, from
https://www.nycourts.gov/courthelp/WhenSomeoneDies/will.shtml
New York State. (2016, March 17). Probate. Retrieved July 27, 2018, from
https://www.nycourts.gov/courthelp/WhenSomeoneDies/probate.shtml
New York State Department of Health. (2017, November). Health Care Proxy Appointing Your
Health Care Agent in New York State. Retrieved July 27, 2018, from
https://www.health.ny.gov/publications/1430.pdf
New York State Office of the Attorney General. (n.d.). A Housing Guide for Senior Citizens.
Retrieved July 27, 2018, from https://ag.ny.gov/sites/default/files/senior-housing-guide.pdf
Pogue, D. L., Clifford, E., & Schwartz, A. L. (2009). Understanding New York Law, 2013-14.
Upstate Legal Publishers

285

CHAPTER 11
TAXES
INTRODUCTION
“Our new Constitution is now established, and has an appearance that promises permanency; but
in this world nothing can be said to be certain, except death and taxes.” Benjamin Franklin, 1789.
Certainly, taxes are a part of our lives. Taxes are legally imposed and collected in a variety of ways
by our local, state, and federal governments. Since we all have to pay taxes, having a better
understanding about them makes sense.
We expect our government to provide us with certain services like law enforcement, courts,
infrastructure, military protection, food safety, a clean environment, and a host of other services.
These services are paid for by taxes. Where you live, how much you spend, and how much you
earn affect how much you pay in taxes. There several types of taxes that we pay. This chapter will
explain income taxes, FICA, sales taxes and property taxes.

INCOME TAXES
THE HISTORY OF INCOME TAX LAW: The original founders of the U.S. Constitution
authorized the newly formed federal government to collect taxes. Article I, Section 8, Clause 1 of
the U.S. Constitution states:
The Congress shall have Power to lay and collect Taxes, Duties, Imposts and
Excises, to pay the Debts and provide for the common Defence and general Welfare
of the United States; but all Duties, Imposts and Excises shall be uniform
throughout the United States.
Article I, Section 9, Clause 4 of the U.S. Constitution states:
No Capitation, or other direct, Tax shall be laid, unless in proportion to the Census
or Enumeration herein before directed to be taken.
However, this authorization to collect taxes in the original Constitution has several restrictions. It
required taxes to be uniform throughout the country. The Constitution also states no “Capitation,
or other tax” meaning a poll tax or head count tax, could be imposed unless it proportional to the
population of the state. Income taxes would not fall into this category. In 1913, the Sixteenth
Amendment to the U.S. Constitution was ratified which authorizes the collection of taxes based
on income by the federal government.
The Congress shall have power to lay and collect taxes on incomes, from whatever
source derived, without apportionment among the several States, and without
regard to any census or enumeration.
286

In 1919, NYS also imposed a state income tax. In addition to the state income tax, Manhattan and
Yonkers eventually passed a city income tax. There are a few states, like Texas and Florida that
do not have a state income tax.
GRADUATED TAX BRACKET SYSTEM: NYS and the Federal government both calculate
the amount of income taxes paid by taxpayers using what is called a graduated tax bracket system.
(This is sometimes referred to as a progressive tax system.) This means taxpayers pay a certain
percentage of their income in taxes based on the amount of income they earn each year. Various
income tax brackets are created based on income ranges. The rate or percentage the taxpayers pay
in taxes is different for each income tax bracket. This is in contrast to a flat tax system which has
all taxpayers pay the same percentage in taxes regardless of their income. Generally, this means
that taxpayers with higher taxable incomes pay their taxes at a higher percentage rate, and
taxpayers with lower taxable incomes pay their taxes at a lower percentage rate. Below are the
2018 federal income tax brackets and rates associated with each.
Federal Income Tax Brackets and Rates for 2018*
For Unmarried
For Married Individuals Filing
For Heads of Households,
Rate Individuals, Taxable
Joint Returns, Taxable Income
Taxable Income Over
Income Over
Over
10%
$0
$0
$0
12%
$9,525
$19,050
$13,600
22%
$38,700
$77,400
$51,800
24%
$82,500
$165,000
$82,500
32%
$157,500
$315,000
$157,500
35%
$200,000
$400,000
$200,000
37%
$500,000
$600,000
$500,000
*Source Tax Foundation 2018 Tax Brackets by Amir El-Sibaie, January 2, 2018
(https://taxfoundation.org/2018-tax-brackets/ )
A review of the above chart demonstrates how the graduated tax bracket system works. There are
seven tax brackets starting with incomes up to $9,525 for a single filer, up to $500,000 for a single
filer. The tax rates or percentages start at 10% for the lowest tax bracket up to 37% for the highest
tax bracket.
Graduated income tax brackets are deemed to be fairer than a flat tax system because lower income
individuals and families typically need more of their income to sustain them. As income increases,
less of that income is used for the basic necessities like food, clothing, and housing. Increased
income also increases what is referred to as disposable income.
The Merriam-Webster dictionary defines disposable income as, “Income that is left after paying
taxes and for things that are essential, such as food and housing.” (Merriam-Webster.com. 2018.
https://www.merriam-webster.com (20 July 2018) The current tax code is designed to have those
with more disposable income carry the higher burden of income taxes because they can afford to
do so. Almost half of the tax payers pay no federal income tax, but they still do pay a significant
287

amount in taxes nevertheless. An article published on April 18, 2018 by Market Watch titled “46%
of Americans pay no federal income tax-here’s why” by Quentin Fottrell confirms the data pointing
out that, “All but the top 20% of American families pay more in payroll taxes than in federal
income taxes, according to Treasury Department data, cited by the Pew Research Center.”
(https://www.marketwatch.com/story/81-million-americans-wont-pay-any-federal-income-taxesthis-year-heres-why-2018-04-16)
INCOME TAX PAYMENT PROCESS: The general income tax payment process for a typical
taxpayer that is an employee receiving a paycheck from their employer is as follows:
• Upon hire, employee fills out a W-4.
• Employee works for the employer and receives compensation in the form of a paycheck.
• Employer makes withholdings from the taxpayer’s paycheck for taxes and FICA based on
the W-4 and sends those withholdings to the state and federal income tax agencies.
• After the end of the year, employer sends the taxpayer and the state and federal income tax
agencies, the employee’s W-2.
• The employee determines their gross income from the W-2 form to fill out their state and
federal income tax returns.
• The employee determines their filing status to fill out their state and federal income tax
returns.
• The employee determines their withholdings using their W-2 and uses that information to
fill out their state and federal tax returns.
• The employee determines their deductions and tax credits to calculate their taxable income
and income tax liability.
• The employee signs and files their state and federal tax returns with the respective income
tax agencies.
FILING STATUS: A review of the tax brackets chart above indicates three different tax filing
statuses; unmarried individuals, married individuals filing joint returns, and heads of households.
Not mentioned above is married filing separately. Filing status affects tax rates. Married couples
have a choice on how to file, which is usually by their respective incomes. Below is a brief
summary of 4 of the most common filing statuses.
(1) An unmarried individual is a taxpayer who is single.
(2) Married filing joint is for married taxpayers who are filing their taxes together.
(3) Married filing separately is for married taxpayers who choose to file separate income tax
returns.
(4) Head of Household is for individuals who:
• file separately;
• are unmarried, or are considered to be unmarried by living apart from their spouse for
at last six months of the tax year;
• provided more than 50% of household support for the main home in which the taxpayer
lived during the tax year;
• supported at least one qualifying dependent child during the tax year.
STANDARD DEDUCTION, ITEMIZED DEDUCTIONS, TAX CREDITS, & TAXABLE
INCOME: The amount one pays in income taxes is not totally based on a taxpayer’s income alone.
The standard deduction or itemized deductions play an important role in the income tax system.
288

They are used to determine what a taxpayer’s taxable income will be. That, in turn, determines
what tax bracket a taxpayer will be in and that in turn determines what tax rate the taxpayer will
pay. (Before the new Tax Cuts and Jobs Act of 2017 law was passed, there were also personal and
dependent exemptions allowed. Those were eliminated in 2018.) Deductions are allowed under
the tax code for certain expenses that taxpayers incur in that tax year.
The tax code is often used to encourage certain behaviors like buying a home or purchasing an
electric automobile. To incentivize taxpayers to do certain things, deductions and tax credits are
made available which lower the taxable income of taxpayers and thereby lower their income taxes.
Taxpayers have a choice of using the standard deduction which is the same for all taxpayers based
on their filing status or itemizing their deductions. Whether a taxpayer itemizes or uses the standard
deduction is a calculation the taxpayer has to make to determine which is more advantageous for
them. Higher income earners tend to find that itemizing their deductions is more advantageous that
using the standard deduction while the opposite tends to be turn for lower tax earners.
The 2018 standard deduction for taxpayers is as follows:
• Single or married filing separately: $12,000
• Married filing jointly: $24,000
• Head of household: $18,000
Deductions are different than tax credits. Deductions are used to determine what the taxable
income. For example, if a single taxpayer earns $50,000 and takes the standard deduction of
$12,000, that taxpayer’s taxable income is $38,000. The tax rate for $38,000 is 12% versus the tax
rate for $50,000 which is 22%. The very basic math calculation is the taxpayer will owe $4,560 in
federal income taxes. Now, if a taxpayer also has a tax credit, that credit will be applied to the
actual tax amount owned. Taking our above example, if this taxpayer also has a dependent child
that the taxpayer cares for and supports, there is a $2,000 tax credit allowed. The taxpayer will
now pay $2,560 in federal taxes after taking the tax credit.
Some of the deductions available are for mortgage interest, student loan interest, and medical
insurance. Some of the tax credits available are for dependent children, college education, earned
income credit, (for low income earners with dependent children) and child care.
W-4 FORM: The W-4 form is used by an employer to determine how much they will withhold
from an employee’s paycheck. Withholding refers to the amount of money an employer holds as
prepayment of income taxes and FICA contributions from an employee’s paycheck and sends to
the New York State Department of Taxation and Finance and the Internal Revenue Service on
behalf of the employee. To make this determination, all employees fill out a W-4 form with their
employers. The information the employee provides on the form provides the employer with the
correct information to determine how much the employer should withhold from the employees
paycheck for income tax purposes.
The W-4 form gives an employee the opportunity to choose how the number of allowances they
want to claim. Allowances are the anticipated deductions and/or credits the employee anticipates
they will claim on when they file their federal and state income tax forms. The more allowances a
289

taxpayer claims, the less the employer will withhold for taxes from the employees paycheck. This
can result in more or less money in the taxpayer’s paycheck, but it can also determine how much
of a refund or taxes the taxpayer may own when they file.

1040-ES FORM: Taxpayers who are self-employed don’t necessarily receive a paycheck with an
employer withholding funds for prepayment of income taxes and FICA. Therefore, self-employed
taxpayers make what are called estimated tax payments using form 1040-ES. The estimated
payments are just that, an estimate of how much the self-employed taxpayer will owe in income
taxes and FICA contributions based on the income of the taxpayer. The estimated tax payments
are paid quarterly during the year starting in April, then again in June, September, and January of
the following year. If estimated payments are more than the required tax liability, there is a refund
of the difference. If the estimated payments are less than the tax liability, the taxpayer owes a
balance due. If the estimates by the taxpayer are too low, the taxpayer can also be fined.

W-2 FORM: The W-2 form is formally called the Wage and Tax Statement form. It is the official
record of how much a taxpayer earned from a particular employer in that tax year. It provides the
taxpayer and the state and federal income tax agencies, along with the Social Security
Administration, with the amount of gross income earned by the employee, the withholdings for
state and federal taxes, as well as FICA. It also provides information regarding withholdings for
290

health care benefits paid for and provided to the employee by the employer. It shows the amount
of contributions made by and employee for retirement. The W-2 must be sent to the employee by
the employer by the end of January following the tax year. Employees must use their W-2(s) to
file their state and federal tax returns.

FEDERAL INSURANCE CONRIBUTIONS ACT (FICA): While already discussed in Chapter
9 in regards to determining income for the purposes of spousal and child support obligations, FICA
is worth discussing here again. FICA is the acronym for the Federal Insurance Contributions Act.
This is the law passed in 1935 that created Social Security. FICA is a contribution, (not technically
a tax) that all employees and employers pay for Social Security and Medicare benefits. It is
withheld from an employee’s paycheck and paid to the federal government. Employers also match
these payments. If a person is self-employed, they pay both the employee and employer amount.
The percentage of an employee’s income that is used to determine FICA is 6.2% for Social
Security plus 1.45% for Medicare. There is a cap on income at which point the 6.2% for Social
Security is no longer deducted from an employee’s paycheck. That amount in 2018 is $128,700
and can change each year pursuant the tax code.
As mentioned earlier in this chapter, approximately 46% of taxpayers do not pay federal income
taxes. However, all taxpayers pay FICA. While FICA is technically not called a tax, it is a
significant withholding from all taxpayers incomes. It is based on the taxpayer’s gross income, not
taxable income.
INCOME TAX FORMS: While in the past there where three federal personal income tax return
forms that taxpayer’s could choose from, the 1040EZ, 1040A, and 1040, under the Tax Cuts and
Jobs Act of 2017, there is only one federal personal income tax return form that all taxpayers will
use, the 1040.

291

The basic NYS personal income tax form is the IT-201-Resident Income Tax Return. Below is
page one of four pages of the 2017 version of this return.

292

293

OTHER TAXES
While the main focus of this chapter is on income taxes, the tax burden of citizens goes well beyond
just income taxes. NYS typically ranks as one of, if not the highest tax burden state in the country.
In 2012, NYS was ranked first in terms of the highest overall tax burden for its residents. (Source:
Tax Foundation 2018, https://taxfoundation.org/state/new-york/, July 22, 2018.) According to that
study, NYS residents pay 12.7% of their income in state and local taxes. This would be in addition
to their federal tax liability.
So, what are some of these other taxes? NYS has sales taxes, property taxes, hotel occupancy
taxes, cellphone surcharges, taxes on utility use, taxes on automobile insurance policies, and even
criminal conviction and traffic violations surcharges just to name a few. Some taxes go by other
names like fees or surcharges, but regardless of what you call them, they all have the same affect,
less money in a taxpayer’s pocket.
SALES TAXES: According to the NYS Department of Taxation and Finance, Sales and use tax
(sales tax) is applied to:
• tangible personal property (unless specifically exempt);
• gas, electricity, refrigeration and steam, and telephone service;
• selected services;
• food and beverages sold by restaurants, taverns, and caterers;
• hotel occupancy; and
• certain admission charges and dues.
The overall sales tax rate in NYS varies depending on where you make your purchase within the
state. The NYS rate itself is 4%. Each county or city in the state then adds its own sales tax. There
is also a transit tax that some counties add to their sales tax. As of 2018, the NYS sales tax rate is
between 7% and 8.875% across the state.
HOTEL OCCUPANCY TAX: Besides sales tax charges for a hotel room, many local
municipalities charge an occupancy tax. For example, the hotel occupancy tax in NYC over and
above the 4% sales tax charged by NYS is 10.375% plus an additional $3.50 per room per night
fee. (Source: YourMileageMayVary.net article “Understanding Hotel Taxes, Resort Fees &
Deposits For Incidentals” by Sharon Kurheg, January 2, 2018.
(https://yourmileagemayvary.net/2018/01/02/understanding-hotel-prices-hotel-taxes-resort-feesdeposits-for-incidentals/ July 22, 2018.)
CELLPHONE TAX: According to the New York Post article “New Yorkers pay the thirdhighest cellphone taxes in the country” by Kirstan Conley, October 14, 2016, cellphone taxes in
NYS when combined with the federal surcharge of 6.64% total 24.68%.
(https://nypost.com/2016/10/14/new-yorkers-pay-the-third-highest-cell-phone-taxes-in-thecountry/ July 22, 2018)
CRIMINAL CONVICTIONS AND TRAFFIC VIOLATION SURCHARGES: Surcharges
are extra fees or taxes imposed over and above the fine. Penal Law § 60.35 requires, (except for
convictions covered by Vehicle and Traffic Law § 1809 and Parks, Recreation and Historic
294

Preservation Law § 27.12) in addition to any sentence required or permitted by law the following
surcharges:
•
•
•

$300.00 for a felony conviction;
$175.00 for a misdemeanor conviction;
$95.00 for a conviction of a violation.

Additionally, Section 60.35 also requires a crime victim assistance fee of $25.00 on a person
convicted of a felony, misdemeanor, or violation. Traffic violation surcharges range from $30 to
$520 depending on the traffic violation conviction. Surcharges are not the only fees that are
imposed by traffic courts and the DMV. For example, there is a driver responsibility assessment
fee that is imposed on drivers:
•
•
•

convicted of an alcohol or drugged driving-related traffic offense while driving a motor
vehicle, boat, or snowmobile in NYS;
refuse to take a chemical test for blood alcohol content in NYS;
received six or more points on their NYS driver record within an 18-month period for
convictions of traffic offenses committed in New York, Quebec, or Ontario.

The driver responsibility assessment fee is imposed whether the driver’s license is issued by New
York State, another jurisdiction, or if the driver does not have a driver license. The fee ranges from
$300 to $750, and is payable in equal installments over a three-year period.
PROPERTY TAXES: School districts, municipalities, counties, and special districts use property
taxes to raise the necessary revenue to fund their respective financial responsibilities. Property
taxes are calculated by multiplying a property's taxable assessment (the assessment minus any
exemptions) by the tax rates for school districts, municipalities, counties, and special districts. Tax
owed = taxable assessment x tax rate.
Tax rates are calculated by the local jurisdictions. The steps involved in determining tax rates are
as follows:
• Taxing jurisdiction (school district, municipality, county, special district) develops and
adopts a budget.
• Taxing jurisdiction determines revenue from all sources other than the property tax (state
aid, sales tax revenue, user fees, etc.).
• Revenues are subtracted from the budget and the remainder becomes the tax levy. The tax
levy is the amount of the tax levy that is raised through the property tax.
Tax levy = budget – revenues.
• To determine the tax rate, the taxing jurisdiction divides the tax levy by the total taxable
assessed value of all property in the jurisdiction.
• Because tax rates are generally expressed as "per $1,000 of taxable assessed value," the
product is multiplied by 1,000.
Tax rate per thousand (tax levy ÷ total of all taxable assessments in jurisdiction) x 1,000
295

For example:
Town A's tax levy = $2,000,000
Town's total taxable assessed value = $40,000,000
Tax rate = $50 per $1,000 of taxable assessed value
Tax bill for property with a taxable assessment of $150,000 = $7,500
(Source: NYS Department of Taxation and Finance, “How property taxes are calculated”
https://www.tax.ny.gov/pit/property/learn/proptaxcalc.htm July 22, 2018)
The following is from the NYS’s An Electronic Town Hall website, Cap NY Property Taxes-A
Citizens Guide (https://reforminggovernment.ny.gov/reforminggovernment/propertytaxmap/ July
22, 2018)
How High is Your Community’s Property Taxes?
New York property taxes are out of control. The median U.S. property tax paid is
$1,917 and in New York it is $3,755—96 percent higher than the national median.
Moreover, New York has the highest local taxes in America as a percentage of
personal income—79 percent above the national average.

References:
Berger, R. (2018, March 07). The New 2018 Federal Income Tax Brackets & Rates. Retrieved
July 27, 2018, from https://www.forbes.com/sites/robertberger/2017/12/17/the-new-2018federal-income-tax-brackets-rates/#bdbfe0f292a3
Department of Taxation and Finance. (n.d.). Retrieved July 27, 2018, from
https://www.tax.ny.gov/pit/default.htm
El-Sibaie, A. (2018, July 25). 2018 Tax Brackets | Center for Federal Tax Policy. Retrieved July
27, 2018, from https://taxfoundation.org/2018-tax-brackets/
Forms & Instructions. (n.d.). Retrieved July 27, 2018, from https://www.irs.gov/formsinstructions
Pogue, D. L., Clifford, E., & Schwartz, A. L. (2009). Understanding New York Law,
2013-14. Upstate Legal Publishers
Steps to Take Now to Get a Jump on Next Year's Taxes. (n.d.). Retrieved July 27, 2018, from
https://www.irs.gov/individuals/steps-to-take-now-to-get-a-jump-on-next-years-taxes
Steps to Take Now to Get a Jump on Next Year's Taxes. (2018, May 22). Retrieved July 27,
2018, from https://www.irs.gov/individuals/steps-to-take-now-to-get-a-jump-on-next-years-taxes
Tax Reform. (n.d.). Retrieved July 27, 2018, from https://www.irs.gov/tax-reform
296

CHAPTER 12
REAL ESTATE TRANSFERS
INTRODUCTION
For most people, the purchase of their home is the largest investment they will make in their
lifetime. This chapter will discuss, in general terms, the usual steps in purchasing a home. The
process of purchasing residential real estate can be very local in nature. How attorneys, real estate
agents, title companies, and lenders work together can vary across the state and from city to city.
However, while the process may be slightly different in NYC versus Buffalo, the legal concerns
and requirements are the same.
DEFINTIONS AND TERMS:
It is helpful to understand the language and terminology used in real estate transfers. The
following are common terms and language, in alphabetical order, used in real estate transfers.
Abstract of Title
The Abstract of Title is a summary of all the previous and current owners of a property. It may go
back as far as the original owner to the present owner. It is a history of the development and
subdivision of your property from the deeds, mortgages, and other documents filed in the County
Clerk's Office where the property is located. An up-to-date abstract is almost always provided by
a seller to a buyer at the seller’s expense. Abstracts are updated by abstract companies that certify
the accuracy of the information contained in the abstract. A buyer will use the abstract to help them
determine whether the seller has good and clean title to their property. Most attorneys and lenders
require abstracts to go back between forty to fifty years of a property’s title history.
Condominium
A condominium or condo is a building, or group of buildings, where units are individually owned
rather than by a landlord. The individual owners of the units will share certain parts of the property
and expenses of maintenance. These individual owners will pay a fee to an association that all
owners participate in to manage and pay for agreed upon maintenance and management of the
condominiums. Condos often resemble an apartment building.
Contingency
Most purchase offers will have contingencies associated with the contract. For example, a buyer
may have a contingency that they will purchase the property, but only if they can borrow the
necessary funds for a certain interest rate. A seller may have a contingency that the closing date
for their sale aligns with the purchase of the new home they are purchasing.
Counter-Offer
When a seller receives a purchase offer, they may want to accept the offer but under different terms
like a higher purchase price. They will then make a counter-offer to the buyer. This process of
counter-offers may go back and forth between a buyer and seller several times before a final
agreement is reached.
Deed
297

A deed is the legal document that transfers legal title of real estate from one person or entity to
another.
Deposit
When a buyer and seller agree to a purchase offer, the seller will usually require the buyer to place
a deposit with the real estate broker listing the property to show good faith in the purchase. The
deposit is usually non-refundable if the buyer breaches the purchase offer contract. This deposit
will be used toward the down payment on the property.
Down Payment
A down payment is the amount of funds the buyer is paying in conjunction with his/her loan. The
amount of down payment a buyer must make is determined by the lender, which is usually
determined by the credit of the buyer. Better credit usually means a lower down payment.
Easements
An easement gives a property right to someone who does not own the property. Examples are with
utility companies and their right to enter a property they do not own to repair and maintain the
utility services. Another example is when a property is landlocked, so the owners cannot reach the
street or sidewalks without crossing another property. An easement would give them the right to
do so.
Escrow
Typically, a lender will require a buyer/mortgagor to set up an escrow through the lender. The
escrow will have funds paid by a mortgagor in advance and placed in the escrow account to pay
the real estate taxes and homeowner’s property insurance associated with the property.
Fixtures
Fixtures are personal property items that are attached to a property. Fixtures can become part of
the real estate. For example, a chandelier attached to the ceiling of a home is a fixture and upon
sale and purchase is expected to remain with the property. However, a room air conditioner that is
placed in and out of a window is not a fixture.
Foreclosure
A foreclosure is a legal action by the mortgagee to take legal possession and title of real estate
owned by a mortgagor when the mortgagor breaches the note and mortgage.
House Inspection
A buyer often will hire a third party to inspect the property as a contingency of the purchase. The
property inspector will look for defects or damage to property. Radon, mold, pests, water damage,
and leaking roofs are often things that inspectors will look and test for.
Homeowner’s Property Insurance
Homeowner’s property insurance is a type of insurance that the owner of real estate purchases to
protect them in the event the property is damaged by fire or other unforeseen events. It often
protects them from theft of their personal property and from lawsuits from third parties against
them based on their property ownership. Lenders almost always will require mortgagors to
298

purchase property insurance and have the lender listed on the insurance, so the lender’s collateral
is protected. This is an expense of the buyer/owner of the property and has nothing to do with title
insurance.
Instrument Survey
An instrument survey is a map drafted by a licensed surveyor showing lot lines, sewer easements,
fences, and the location of any structures such as houses, garages, sheds, and swimming pools
located on a particular piece of property. A survey is almost always provided by a seller to a buyer
at the seller’s expense. It is used by a buyer to help determine if the seller has good and clean title
of their property.
Listing a Home
A real estate broker “lists” your house when you put your house up for sale and you sign a written
sales agreement with that broker agreeing to have them represent you in said sale.
Mortgagee
A mortgagee is the lender that loans the money to a mortgagor.
Mortgagor
A mortgagor is the buyer who borrows the money and signs a mortgage with a lender.
Multiple Family
A multiple family is a home built for two or more people or families to live in. A two-family home
is often called a double.
Multiple Listing Service or MLS
The MLS is an internet tool of the National Association of REALTORS® that assists listing
brokers find cooperative brokers working with buyers to help sell their clients' homes.
Note and Mortgage
Typically, because of the amount of money required to purchase real estate, a buyer will borrow
the necessary funds to do so from a lender. The lender can be a bank, credit union, or individual
who lends the money to a buyer. The note sets out the terms of the contract between the lender and
the buyer. It will state how much interest the buyer will pay for the loan, along with the timeframe
and method of repayment. The mortgage is the contract between the lender and the buyer that uses
the real estate as collateral for the loan. It sets out the responsibilities of the buyer regarding
insurance coverage, paying of taxes, and of the note. It also sets out what will happen if the buyer
breaches the terms of the note and mortgage, which will lead to foreclosure.
Real Estate
Real estate is land that includes any buildings or structures on said land. It is often called real
property.

Real Estate Commission
299

Almost all real estate brokers and agents work on commission. The commission for the sale and
purchase of real residential real estate is most typically paid by the seller. The typical commission
for residential real estate is in the range of four to six percent of the sale price. The commission is
paid to the listing broker, who then shares the commission with the other brokers and agents
involved in the transaction.
REALTOR®, Broker, Agent, Salesperson
A real estate agent is anyone who earns a real estate license. There is a test that real estate agents
must pass to get licensed. A real estate agent helps clients rent, buy, or sell real estate. A real estate
agent is an independent contractor who must work under the umbrella of a real estate broker. A
real estate broker is an agent who has a higher license than an agent by passing an additional test.
Brokers can work alone or hire agents to work for them. Real estate brokers can start their own
companies or own a franchise with a real estate company like Century 21 or Coldwell Banker.
There are a number of different local and national real estate companies. A REALTOR® is a real
estate broker or agent who is a member of the National Association of REALTORS®. A real estate
salesperson is another name for a real estate agent.
Purchase Offer
All contracts for the sale and purchase of real estate must be in writing. A purchase offer is a
written contract between a buyer and seller for the purchase of real estate. Putting real estate up
for sale is not an offer. It is an invitation to accept offers for purchase. A seller is not under any
obligation to accept an offer for purchase. The buyer is the one making the offer that a seller must
accept for a valid real estate purchase offer.
Purchaser
A purchaser and buyer are one in the same.
Property Description
A deed will set out the property description. It is a written version of the lot lines of the property.
The property description in a deed and what an instrument survey shows as lot lines should match
exactly.
Property Lots
Real estate is divided into various lots that people or entities own. Lot lines are also referred to as
property lines.
Title
If you have title to real estate, it means you own it. When a buyer purchases property, their attorney
should make sure they are receiving good and clean title. There should be no unknown problems
with the title. These title problems are sometimes referred to as a cloud on title. An example of a
cloud on title would be an unresolved foreclosure action or a judgment filed against an owner of
real property.

Title Insurance
300

Title insurance is purchased by a buyer to protect them against future title problems that are missed
at a closing. A title company is guaranteeing the title to your land is good and clean and will
reimburse you if there is a future title problem. Title insurance is typically an expense of a buyer.
Lenders almost always require a buyer to purchase title insurance in an amount to cover the note
and mortgage. This protects the lender’s collateral and interest in the property. Buyers can also
purchase their own title insurance. This is not the same as property insurance.
Real Estate Attorneys
Most sellers, buyers, and lenders in NYS real estate transfers have their own attorneys representing
them. The buyer and seller are typically responsible for the cost of their own attorneys. The buyer
typically pays for the cost of the lender’s attorney. In most instances, the buyer’s and seller’s
attorneys will review and approve the purchase offer between the parties.
The seller’s attorney is responsible for providing to the buyer’s attorney all the legal documents
that show the seller has good and clean title. The buyer’s attorney is responsible for reviewing
these documents. If the buyer finds problems with the title, the buyer’s attorney will notify the
seller’s attorney, who is then responsible for trying to resolve the title issues. The lender’s attorney
is responsible for providing the legal documents required by the lender to protect their interest,
like the note and mortgage. They will also be concerned with the title of the property and review
all the title documents provided by the seller’s attorney to determine whether they are satisfied that
the title is good and clean.
Real Estate Closing
A real estate closing is the final step in a real estate transaction. This is where signed deeds, notes,
mortgages, and other legal documents, along with the funds for purchase are exchanged between
the parties.
Real Estate Taxes
Real estate taxes are a type of tax used to fund schools and essential services provided by your
local governments.
Recording Fees
Most legal documents in a real estate transfer are recorded in the local county clerk’s office. The
county clerks charge various fees for recording these documents. Some recording fees are paid by
the seller, and some by the buyer, as determined by the purchase offer contract.
Restrictive Covenants
Properties sometimes have restrictive covenants placed on them that do not allow current and
future owners from doing certain things with the property. Restrictive covenants are enforceable
as long as they do not violate the law.
General Obligations Law (GOB) § 5-331 states, “Any promise, covenant or restriction in a
contract, mortgage, lease, deed or conveyance or in any other agreement affecting real property,
heretofore or hereafter made or entered into, which limits, restrains, prohibits or otherwise
provides against the sale, grant, gift, transfer, assignment, conveyance, ownership, lease, rental,
use or occupancy of real property to or by any person because of race, creed, color, national origin,
301

or ancestry, is hereby declared to be void as against public policy, wholly unenforceable, and shall
not constitute a defense in any action, suit or proceeding.”
However, a restrictive covenant that would prohibit a property from having a clothes line outside
or from being painted a certain color would be enforceable.
Single Family
A single family is a home built for one person or family to live in.
Townhouse
Townhouses are very much like condominiums, except they are individual houses attached to
each other.
Zoning
Zoning is the government’s way of controlling how a property can be used by the owner. The
government has an interest in making certain neighborhoods residential while having other parts
of its territory zoned for commercial and industrial use.
MUST I USE A REAL ESTATE AGENT TO SELL OR PURCHASE A HOME?
There is no requirement to use a real estate agent in the sale or purchase of real estate. Many sellers
will put their real estate on the market for sale without the help of a real estate broker or agent.
However, most people do use the services of real estate brokers and agents.
THE TYPICAL STEPS IN SELLING A HOME USING A REAL ESTATE BROKER
• Sign a written contract with your broker to list the property on the MLS for an agreed
upon price.
• Place a sign on the property indicating it is for sale with the broker’s contact information.
• Hold open houses so potential buyers can walk through and see the property.
• Hire an attorney to represent you and prepare the closing documents.
• Review, counter, and accept a purchase offer.
• Through their attorney, provide all the title documents like an updated abstract and
instrument survey to the buyer’s attorney, along with a proposed deed.
• Make arrangements with their current lender, if there is one, to pay off their loan and get
a mortgage release on the property.
• Make arrangements to move out of the property pursuant to the date set in the purchase
contract. Sometimes, sellers remain in the home after the closing and pay rent to the
buyer until they can move out.
• Sign all the legal documents including the deed to the property.
THE TYPICAL STEPS IN BUYING A HOME WITH A REALS ESTATE BROKER
• Work with a broker who will represent you in the purchase of your home.
• Decide what type home, where you wish to live in, and how much you want to
spend in purchasing your home.
• Get pre-qualified for a mortgage.
• Review prospective homes on the internet and in person with your broker.
• Make a purchase offer with the help of your real estate broker.
302

•
•
•
•
•
•

Hire an attorney to represent you in the purchase and review all the title and closing
documents.
Hire an inspector to inspect the property.
After the purchase offer is signed and approved by your attorney, work with your
lender to obtain your mortgage.
Purchase homeowners insurance.
Make arrangements to move into the property pursuant to the purchase offer.
Attend the closing and sign all legal and closing documents.

TYPICAL SELLER’S CLOSING COSTS
• Updating the Abstract of Title
• Broker’s commission
• Instrument Survey
• Transfer Taxes
• Seller’s mortgage payoff
• Attorney Fees
TYPICAL BUYER’S CLOSING COSTS
• Bank Fees
• Down Payment
• Personal Attorney Fees
• Lender’s Attorney Fees
• Escrow
• Mortgage Tax
• Recording Fees
QUALIFYING FOR MORTGAGE
As with all loans, lenders for the purchase of real estate are looking for borrowers that they
believe are good risks. Most lenders look for the following in making this determination:
• The borrower’s credit history
• The borrower’s income
• The borrower’s length of employment
• The value of the property
CLOSING DOCUMENTS FILED WITH AT THE COUNTY CLERKS OFFICE
Real estate transfer documents are part of the public record. All real estate transfer documents
can be found at the county clerk’s office where the property is located. Deeds, mortgages, and
other documents are recorded so the public has notice as to ownership and liens that are placed
on real estate.
Deeds, mortgages, and other documents relating to real property are recorded (filed) in the
county clerk’s office in the county where the real estate is located. This is done so
potential buyers can research the tile and make sure the seller really owns the property and
that all mortgages have been paid off or otherwise provided for prior to closing. Attorneys

303

and title companies generally assist you with this task. This is why an abstract of title is
prepared.
DIFFERENT WAYS TO RECEIVE TITLE ON A DEED
1) Sole Ownership: If a buyer is taking sole ownership of a property, all they need is the
signature on a deed from the seller(s). If they die while in ownership of the property, it will
become part of their estate and be passed on pursuant to their will or by law if they have
no will.
2) Tenants by the Entirety: Spouses can take title as tenants by the entirety. This means that
if one of the spouses dies while they are in ownership of the property, the living spouse has
the right of survivorship. The deceased spouse’s property rights in said property
automatically pass to the surviving spouse regardless of what the deceased spouse’s will
dictates. If, during their lifetimes, both spouses wish to sell the property, both of them must
sign the deed to convey title to a third party. This is because each spouse owns 100% of
the property. NY EPTL § 6-2.2(b) provides that, "a disposition of real property to a husband
and wife creates in them a tenancy by the entirety, unless expressly declared to be a joint
tenancy or a tenancy in common". This means that if spouses purchase property while they
are married, they automatically do so as tenants by the entirety, even if the deed does not
state so.
3) Joint Tenants with Right of Survivorship: This form of title is exactly the same as tenants
by the entirety except the two owners are not married. Both owners have equal rights and
ownership of the property while alive. Upon the death of one of the joint tenants, all the
property rights and title of the property will vest in the surviving joint tenant. If, during
their lifetimes, both owners wish to sell the property, both of them must sign the deed to
convey title to a third party. This is because each owner owns 100% of the property.
4) Tenants in Common: When two or more owners take ownership of a property, they can
do so as tenants in common and set forth in the deed. The ownership of the property is
divided by percentages as agreed upon by the owners. There is no right of survivorship.
Upon an owner’s death, that owner’s share in the property will pass on as dictated by the
owner’s estate, with or without a will. Each owner can sell their share of the property
without the permission or signing of a deed by other owner(s). If the deed is silent as to
form of ownership and just lists the names of the owners, then it is presumed that the parties
own the property as tenants in common.
5) Life Estate: A person can transfer property to another while retaining right of possession
of the said property while they are still alive. This is called a life estate. Life estates are
common between family members where elderly parents wish to convey their real property
to their children while still retaining the right to live in the home until they die.

304

Chapter 12 Appendix A: Instrument Survey Map
ABOVE
GROUND
POOL

CHAIN LINK
FENCE 3 FEET
EAST OF
PROPERTY LINE

PROPERTY
LINE

References:
New York Consolidated Laws, General Obligations Law - GOB § 5-331. (n.d.). Retrieved July
27, 2018, from https://codes.findlaw.com/ny/general-obligations-law/gob-sect-5-331.html
Pogue, D. L., Clifford, E., & Schwartz, A. L. (2009). Understanding New York Law, 2013-14.
Upstate Legal Publishers
Real Estate Topics. (n.d.). Retrieved July 27, 2018, from https://www.nar.realtor/topics

305

CHAPTER 13
RESIDENTIAL LEASE TRANSACTIONS
INTRODUCTION
This chapter will explain the basics in residential lease transactions. It should be noted that this
chapter will discuss the law as it pertains generally across the New York State. The law regarding
rent control, rent stabilization, and boarding house leases will not be discussed in much detail.

RESIDENTIAL LEASES
Leases are contracts between landlords and tenants, (also referred to as lessors and lessees) which
can be in writing or verbal, allowing the tenant to take possession of the landlord’s property for a
specific term and for a specified rent. All leases can be in writing, but do not have to be. However,
all leases that are for a term of one year or more must be in writing. An oral lease for more than
one year cannot be legally enforced. (General Obligations Law § 5-701) Leases that are that not in
writing are called month-to-month leases.
Written leases that are for a term of one year or more can become month-to-month leases. For
example, take a tenant who has a written lease for a term of one year. After one year, the written
lease now expires, but the landlord allows the tenant to remain in the rental unit without signing a
lease renewal or new lease. All the terms of the written lease will remain intact except that the
lease is now a month-to-month lease, meaning the term is one month. If the tenant wants to move
out, or the landlord wants to raise the rent, the law regarding month-to-month leases applies.
The law regarding month-to-month leases allows tenants to terminate their lease with one month’s
notice. (30 days in NYC.) However, the one month’s notice must be given before the first of the
month of termination. For example, if a tenant wants to move out at the end of June, the one-month
notice would have to be given to the landlord no later than May 31st. If the notice was given to the
landlord on June 1st, the tenant would be responsible for both the June and July rent. The lease
would not terminate until the end of July.
The law for landlords of month-to-month leases is very much the same. If a landlord wants to
terminate the tenancy of a tenant, the same rules regarding one month’s notice apply. The same
one month’s notice applies if the landlord wants to raise the rent.
Terminating a month-to-month lease is much easier as no cause needs to be established, only proof
of proper notice. Not so if a tenant or landlord attempts to terminate a longer term lease before the
end of the term. In those situations, cause must be alleged and proven.
Plain English: The law in New York requires that all leases must be in plain English. The language
in residential leases must be clear, simple, and understandable. (General Obligations Law § 5-702;
NY CPLR § 4544)

306

At a minimum, a lease should identify the premises to be leased, specify the names and addresses
of the parties, the amount and due dates of the rent, the term or duration of the lease, conditions of
occupancy, and the rights and obligations of both parties.
Rent: As long as an apartment is not subject to Rent Control or Rent Stabilization, a landlord can
charge any amount of rent agreed upon by the parties. Rent is usually paid monthly and usually is
due the first of the month. Some leases give a grace period that the rent can be paid before a late
fee applies.
Rent Control: Rent control limits the rent a landlord may charge for an apartment. It also restricts
the right of the landlord to evict tenants. Rent control is still in effect in New York City and parts
of Albany, Erie, Nassau, Rensselaer, Schenectady, and Westchester counties.
Rent Stabilization: Rent stabilization generally covers buildings built after 1947 and before 1974,
along with some buildings built with tax incentives. Rent stabilization limits the ability of landlords
to raise rent. It also entitles tenants to have their leases renewed, and tenants may not be evicted
except on legal grounds. You will find rent stabilization laws in NYC and in certain localities
located in Nassau, Westchester, and Rockland counties.
Security Deposit: This is money paid by a tenant that is held in escrow by a landlord as collateral
in the event the tenant damages the property they are leasing, or fails to pay all the rent that is due.
The amount of a security deposit is whatever the parties agree to. Generally, it is an amount that
equals between one and two months’ rent. Non-refundable security deposits are unlawful.
Landlords of buildings with six or more apartments must put all security deposits in a New York
bank accounts earning interest at the prevailing rate. Each tenant must be informed in writing of
the bank’s name and address and the amount of the deposit. Landlords are entitled to collect annual
administrative expenses of one percent of the deposit. All other interest earned on the deposits
belongs to the tenants. (General Obligations Law § 7-103)
New York State law requires that security deposits must be returned in a reasonable amount of
time. There is no specific time frame set by statute. Generally speaking, courts have interpreted 30
days to be a reasonable amount of time.
A landlord can use a security deposit to make repairs caused by the tenant. A landlord can also use
the security deposit for any rent or fees that are unpaid. If a landlord does keep any amount of a
security deposit, they must inform the tenant in writing on why and how they calculated their
expenditures.
While a landlord can deduct from the deposit actual cost of damages including labor costs, they
cannot deduct for repairs that are considered normal wear and tear. However, if a tenant leaves the
apartment unclean, the costs of cleaning can be deducted from the security deposit.
Renewal Clauses: Leases may contain automatic renewal clauses. However, to be enforceable,
the landlord must give the tenant advance notice of the existence of this clause between 15 and 30

307

days before the tenant is required to notify the landlord of an intention not to renew the lease.
(General Obligations Law § 5-905)
Senior Citizen Rights: Senior citizens have the right to terminate their leases with thirty days’
notice to their landlord if they are at least 62-year- old, and accepted into: 1) an adult care facility;
2) a residential health care facility; 3) subsidized low income housing; 4) other senior housing; or
5) move into the residence of a relative or family member if certified by a physician as no longer
able to live independently. (Real Property Law § 227-a)
Active Duty Military: Tenants that are on active duty with the military and transferred out of the
area, may terminate their lease with a thirty-day notice corresponding to the rent due date. (NY
Military Law § 310)
Victims of Domestic Violence: Tenants that are victims of domestic violence and are shielded by
a court order of protection are permitted, with ten days’ notice to their landlord, to seek a court
order terminating their lease. If the lease is terminated by court order, the tenant will be released
from any further rental payments. (Real Property Law § 227-c)
Sharing Occupancy: A landlord cannot restrict the occupancy of an apartment strictly to the
named tenant or tenants in a lease. Tenants may share the rental unit with immediate family, one
additional occupant, and the occupant’s dependent children, provided that the tenant or the tenant’s
spouse occupies the premises as their primary residence.
When a lease names more than one tenant, and one of the tenants named in the lease moves out,
that tenant may be replaced with another occupant and the dependent children of the occupant.
Tenants have the obligation to give the landlord notice of the additional occupants within 30 days.
If the tenant moves out, the occupants have no right of occupancy.
Landlords may limit the total number of people living in rental based on state and local occupancy
laws.
Heat Bills: The law in New York requires that a landlord or heat supplier must furnish, upon
request by a prospective tenant, the cost of heating and cooling for the past two years. (Energy
Law § 17-103)
Providing Heat: A landlord must provide heating, plumbing, and electrical apparatus in good and
safe working order, even if the tenant pays the utility bills. State law requires that landlords who
supply heat to tenants must do so between October 1 and May 31. Multiple Dwelling Law § 79
links the outside temperature to the required indoor temperature as follows:
Time
6 a.m. to 10 p.m.
10 p.m. to 6 a.m.

Outside
55 degrees or less
40 degrees or less

Inside
68 degrees
55 degrees

Municipalities may require higher, but not lower, indoor temperatures.
308

Hot Water: Landlords must provide both hot and cold water. (Multiple Dwelling Law § 75) Hot
water should have a constant temperature of 120 degrees or greater at the tap.
Safety: Landlords are required to follow all Certificate of Occupancy requirements. They must
install and maintain the proper number of smoke detectors and carbon monoxide detectors. They
must abide by all state and local lead paint laws. The apartment must be secured with functioning
window and door locks. Some buildings require functioning intercom systems and access to fire
escapes. Landlords are required to take reasonable measures to keep their property safe from crime.
Assignment of Lease: “Unless a greater right to assign is conferred by the lease, a tenant renting
a residence may not assign his lease without the written consent of the owner, which consent may
be unconditionally withheld without cause provided that the owner shall release the tenant from
the lease upon request of the tenant upon thirty days’ notice if the owner unreasonably withholds
consent which release shall be the sole remedy of the tenant. If the owner reasonably withholds
consent, there shall be no assignment and the tenant shall not be released from the lease.” (Real
Property Law § 226-b(1)).
Sublet: “A tenant renting a residence pursuant to an existing lease in a dwelling having four or
more residential units shall have the right to sublease his premises subject to the written consent
of the landlord in advance of the subletting. Such consent shall not be unreasonably withheld.”
(Real Property Law § 226-b(2)(a))
“If the landlord consents, the premises may be sublet in accordance with the request, but the tenant
thereunder, shall nevertheless remain liable for the performance of tenant's obligations under said
lease. If the landlord reasonably withholds consent, there shall be no subletting and the tenant
shall not be released from the lease. If the landlord unreasonably withholds consent, the tenant
may sublet in accordance with the request and may recover the costs of the proceeding and
attorney’s fees if it is found that the owner acted in bad faith by withholding consent.”
(Real Property Law § 226-b(2)(c))
Pets: Whether a landlord will allow a tenant to have pets is a lease term that is negotiated between
the parties. Landlord are allowed to charge more rent and fees, including higher security deposits
with tenants that want to have pets.
Snow Removal and Lawn Cutting: Tenants of single family and two-family dwellings are
responsible for cutting the grass and shoveling the snow unless the landlord and tenant(s) agree
otherwise. Some local laws even require that the first-floor tenant is responsible for snow removal
on the public sidewalk in front of the rented premises.
Warranty of Habitability: “In every written or oral lease or rental agreement for residential
premises the landlord or lessor shall be deemed to covenant and warrant that the premises so leased
or rented and all areas used in connection therewith in common with other tenants or residents are
fit for human habitation and for the uses reasonably intended by the parties and that the occupants
of such premises shall not be subjected to any conditions which would be dangerous, hazardous
or detrimental to their life, health or safety. When any such condition has been caused by the

309

misconduct of the tenant or lessee or persons under his direction or control, it shall not constitute
a breach of such covenants and warranties.” (Real Property Law § 235-b(1))
“Any agreement by a lessee or tenant of a dwelling waiving or modifying his rights as set forth in
this section shall be void as contrary to public policy.” (Real Property Law § 235-b(2))
The warrant of habitability does not have to be stated in the lease. It applies to all residential leases
by law.
Tenant Repair and Deduct Law: When a tenant has repeatedly requested repairs in writing over
an extended period of time, the tenant may, under common law, make the repairs and deduct the
costs of said repairs from the rent. There is no written law that allows this remedy in NYS.
Therefore, there is no guaranteed protection given a tenant who decides to take the course of action.
Appliances: Landlords are not required to provide appliances in an apartment. However, if they
do not provide a stove or refrigerator with the apartment, they must notify the tenant before
finalizing the lease. If the landlord does supply appliances, they must keep them in good working
order.
Privacy Rights of a Tenant: Tenants are entitled to what is referred to as quiet enjoyment of their
leased premises. This doctrine limits a landlord’s access to a tenant’s apartment so as to protect
the privacy of a tenant. If a landlord wants to enter the tenant’s apartment, they must give
reasonable notice (24 hours) before doing so. However, a landlord may enter without notice for
emergencies. Fire, gas or water leaks, and burglary are considered emergencies. A lease often
details how the tenant’s right to privacy will be protected.
Unlawful Lease Terms: Certain terms in a lease are void by law. A term that exempt the landlord
from liability for injuries to persons or property caused by the landlord’s negligence, or that of the
landlord’s employees or agents would be void pursuant to General Obligations Law § 5-321.
Waiving the tenant’s right to a jury trial in any lawsuit brought by either of the parties against the
other for personal injury or property damage would be void pursuant to Real Property Law § 259c. Requiring tenants to pledge their household furniture as security for rent is void pursuant to Real
Property Law § 231.
Renters Insurance: Tenants often purchase renter’s insurance to cover their risk of loss if their
personal property in their apartment is damaged. Landlord’s carry insurance that covers the risks
to the landlord’s property, not to damage or losses incurred to a tenant’s personal property in a
rental unit. When damage results to a tenant’s personal property from something like water damage
due to a broken water supply line, or burglary, the landlord will not be responsible for said
damages. That is when renters insurance would help a tenant recover from their loss. If the landlord
were in some way legally responsible, a tenant may be able to sue the landlord for said damages
but that is often not easy to prove, can be expensive, and is time consuming.
Evictions: Evictions are legal proceedings where a landlord is asking a civil court to issue an order
for removal of the tenant from an apartment. Typically, when a tenant has not paid the rent (is in
arrears), or violated terms of the lease (like having a pet in an apartment where the lease
310

specifically prohibits such), or is a hold over tenant (when a tenant remains in possession of a
property without the landlords consent after their lease has expired), a landlord must first give
three days’ written notice of the violations, then serve a tenant with a Notice of Petition and Petition
to appear in court for a Summary Proceeding for eviction. The Petition sets out the grounds for
the eviction, while the Notice of Petition sets out the date, location of the court, and time of
appearance for the Summary Proceeding. A Summary Proceeding is an expedited court
proceeding.
At the Summary Proceeding, if a judge finds there that no triable issues exist, there is no hearing.
The landlord then obtains an order for eviction and judgment for rent due. If the judge finds there
is a triable issue of fact (like a warrant of habitability violation claim), then the judge can set a
hearing date to get testimony from both parties before rendering an order of eviction or dismissing
the case.
Landlords may not use self-help to evict a tenant. A landlord cannot do things like change the
locks, remove a tenant’s possessions, or shut off the utilities to force a tenant out. These actions
are criminal acts under New York State Real Property Law § 235.
If a judge issues a judgment of eviction known as a Warrant of Eviction, the tenant will have 72
hours to vacate the premises. If the tenant fails to abide by the Warrant of Eviction, only a marshal
of the court can enforce the Warrant. The landlord would hire the marshal to enforce the Warrant
and remove the tenant.
If the tenant leaves their personal belongings behind in an apartment, whether the tenant is evicted
or not, unless the tenant has given notice to the landlord that they do not want said personal
property, the landlord must place those items in a secure storage area for 30 days before disposing
of them. The tenant has the right retrieve said items of personal property within the 30-day period
of time as long as they pay the landlord for the reasonable cost of the storage. After the 30-day
period expires, the landlord can sell any remaining personal property in storage and apply those
funds to any monies owed to the landlord by the tenant.

SELECTING TENANTS
A person’s ability to pay rent and willingness to preserve an apartment are the two major
considerations of a landlord in selecting a tenant.
Landlords usually use an application form which requests the following information:
• Name, social security number, and current residence address
• Number and names of people who will occupy rental unit
• Residence and work telephone numbers
• Annual income and source
• Employer’s name, address, and length of time on the job
• Bank accounts – name of bank and account number(s)
• Past residence addresses over several years
• Motor vehicle make, model, year, and plate numbers
• Credit and character references
311

•
•

Whom to contact in the event of an emergency
Written permission from the applicant to run a credit report on them

Discrimination: In selecting a tenant, a landlord is prohibited under New York’s Human Rights
Act and the federal government’s Fair Housing Amendments Act of 1988 from illegally refusing
to rent or refuse to renew a lease based on race, color, religion, national origin, age, sex, marital
status, disabilities, sexual orientation, military status, and children. These are what are called under
the laws “protected categories” that prohibit discrimination in residential lease transactions.
However, landlords in owner-occupied rental units of four units or less, and in renting a room in a
home in which the owner resides, are exempt from both these state and federal discrimination laws.
Sexual Harassment in Housing: Sexual harassment in housing is a form of sex discrimination
prohibited by the Fair Housing Act and other federal and state laws. There are two main types of
sexual harassment: (1) quid pro quo sexual harassment; and (2) hostile environment sexual
harassment.
Quid pro quo harassment is when a landlord, property manager, or maintenance person requires a
person to submit to an unwelcome request to engage in sexual conduct as a condition of obtaining
or maintaining housing or housing-related services.
Hostile environment harassment is when a landlord, property manager, or maintenance person
subjects a person to severe or pervasive unwelcome sexual conduct that interferes with the rental,
the availability of a rental, or the terms, conditions, or privileges of housing or housing-related
services.

312

Chapter 8 Appendix 1: Sample Lease
LEASE AGREEMENT made by and between the Tenant, _____________________________,
currently residing at _________________________, and the Landlord, ____________________,
with a current mailing address of _____________________________________.
The parties hereby agree to the following terms and conditions of this lease agreement:
1. Apartment Location: __________________________________________, Apt. No.______.
2. Term of Lease:

___________Months, beginning ___________ and ending ___________.

3. Rent: Monthly: $ _____________________________.
4. Rent Due Date:

Rent will be due the ________ day of the month starting _____________.

5. Late Charge: Tenant will pay a charge of $__________if rent is more than five (5) days late.
6. Maintenance of the Apartment: The tenant agrees to pay for any damage to the apartment
occurring during his term only. Tenant may, within ten (10) days of moving in, notify the owner
in writing of any items which are damaged, broken, or soiled. The tenant will not be held
responsible for any damage, breakage, or soil occurring before the tenant moved in. Broken
glass of windows shall be replaced by tenant. The tenant agrees not to paint or make any
alterations to the apartment without discussing his plans with the owner. The tenant is
responsible for, and shall take care of, the apartment during his occupancy and agrees to keep the
apartment clean.
7. Security Deposit: A Security Deposit in the amount of $ ___________, which represents onemonth’s rent, is required, and will be held in trust by the owner until termination of tenancy. The
security deposit is not to be considered as rent for the last month of lease. The Security Deposit
will be refunded in full, with interest minus a 1% account maintenance fee within thirty (30)
days of termination of this tenancy, less any damages over and above regular wear and tear, and
less cleaning charges, if any.
8. Cleaning Charges: Tenant is expected to leave apartment clean at end of tenancy, and to
place all unwanted items in boxes, and remove same from the apartment, and place at curb, ready
for refuse collector. If the tenant fails to leave the apartment in clean condition, the following
cleaning charges may be applied against the Security Deposit: Range: $25.00; Refrigerator:
$25.00; Kitchen (including cabinets), Bathroom (including all fixtures and tile), and all other
rooms: $15.00 each.
9. Utilities: The tenant shall be responsible and pay for electric, cable, telephone, and internet
service to the apartment. The landlord is responsible for, and will pay, the utilities for the gas
appliances that provide heat and hot water service to the apartment and for the water supply
service.

313

10. Early Termination: Tenant agrees to occupy the apartment and to pay rent during the full
term of lease. Owner will release tenant from tenant’s obligation to complete the full term of this
lease provided:
(a) Tenant gives at least one-month’s written notice of his intention to leave. Notice should be
mailed to Owner at address as stated at the top of this lease, and
(b) Tenant pays the regular rent for one month after date of written notice, and
(c) Tenant will let owner keep the security deposit to cover such rental expenses as advertising,
traveling, and showing apartment caused by the earlier termination.
11. Use of Premises: The tenant shall use the apartment as private living quarters for no more
than ____________ occupants. Tenant agrees not to use the apartment for business purposes.
The tenant shall not violate any regulation of the Board of Health, Fire Underwriters, City
Ordinance, or State or Federal laws of any nature, and shall not use the apartment for any
unlawful or immoral purpose.
12. Assignment or Subletting: The tenant agrees that he will not assign this lease or sublet the
apartment, or any part of it, without the written consent of the owner. Said consent shall not be
unreasonably withheld and the landlord will only refuse to consent for a good reason.
13. Repairs: Plumbing leaks, failure of heating or hot water systems, and electrical malfunctions
will be repaired by the landlord within a reasonable time after the tenant notifies the owner. To
avoid more damage to the apartment, the tenant agrees to give notice of the need of said repairs
to the landlord as soon as possible. Landlord is not required to give notice of entry of the
apartment to evaluate and/or make emergency repairs.
14. Insurance: The owner’s insurance policy covers damage or loss by fire, theft, or otherwise,
to the building and owner’s furnishings only. It is the responsibility of the tenant to protect with
renters insurance tenant’s own personal property. Tenant agrees to make no claims against
owner for any such damage or loss.
15. Pets: No pets of any kind are allowed in the apartment.
16. Snow Removal and Lawn Maintenance: The landlord is responsible for all snow removal
at the premises, as well as lawn maintenance.
17. Tenant Privacy: Tenant will have quiet enjoyment of said apartment. Landlord will give 24hour notice of intent to enter said apartment unless emergency repairs are required.

314

18. Signatures: The person signing this lease as the tenant states that she/he has the authority to
sign for all other persons who will occupy the apartment.
_______________________________________, Tenant
Dated: _________________________

_______________________________________, Landlord
Dated: _________________________

References:
About Rent Stabilization. (n.d.). Retrieved July 27, 2018, from
http://metcouncilonhousing.org/help_and_answers/about_rent_stabilization
Frequently Asked Questions (FAQs). (n.d.). Retrieved July 27, 2018, from
https://www1.nyc.gov/site/rentguidelinesboard/resources/rent-stabilization.page
N.Y. State Codes & Statutes, (2015, October 23) Retrieved July 27, 2918 from
https://www.nycourts.gov/lawlibraries/nycodesstatutes.shtml
New York Rental Laws. (2017, April 24). Retrieved July 27, 2018, from
https://www.landlordology.com/new-york-landlord-tenant-laws/
New York State Division of Human Rights. (n.d.). Fair Housing Guide. Retrieved July 27, 2018,
from https://dhr.ny.gov/sites/default/files/pdf/nysdhr-fair-housing-guide.pdf
Office of the New York State Attorney General. (n.d.). Tenants' Rights Guide. Retrieved July 27,
2018, from https://ag.ny.gov/sites/default/files/tenants_rights.pdf
Pogue, D. L., Clifford, E., & Schwartz, A. L. (2009). Understanding New York Law, 2013-14.
Upstate Legal Publishers
Sexual Harassment in Housing Initiative. (2018, July 23). Retrieved July 27, 2018, from
https://www.justice.gov/crt/sexual-harassment-housing-initiative
The Housing Council. (2007, November 12). Tenant Rights & Responsibilities. Retrieved July
27, 2018, from https://www.rochester.edu/reslife/assets/pdf/non/Tenants-RightsResponsibilities.pdf

315

CHAPTER 14
ELEMENTS OF A CONTRACT, CONSUMER PROTECTIONS, AND
BANKRUPTCY
INTRODUCTION
In law school, the contracts course is one, if not the most, important courses taught. It typically is
a two-semester course which demonstrates the depth and complexity of the subject matter. This
chapter will explain the very basic elements of contract law and how it affects private citizens and
consumers every day. To that end, some basic consumer protections provided under the law will
be touched upon. The chapter will end with a basic explanation of the ultimate consumer protection
law, bankruptcy.
Some contracts have already been discussed in previous chapters. Purchase offers for real property,
leases, separation agreements, and prenuptial agreements are all contracts. Most simply stated, a
contract is a legally enforceable promise.
Most contracts are not overly formal and not in writing. Every time you buy a pizza or put gas in
your car, you are entering into a contract. Some contracts must be in writing and many contracts
are. Because contracts are a part of everyday life a basic understanding of them is important.

ELEMENTS OF A CONTRACT
To be valid, a contract must generally contain all of the following elements:
• Offer
• Acceptance
• Consideration
• Legality
OFFER:
Contracts always start with an offer. An offer is an expression of a willingness to enter into a
contract on certain terms. It is important to establish what is and is not an offer. Offers must be
firm, not ambiguous, or vague. A person who is making the offer is called the offeror.
Invitation to Treat: Offers are different than an invitation to treat. An invitation to treat is not an
offer. When you list your home for sale, you are not making an offer; you are making an offer to
treat. You are inviting potential buyers to make an offer to you to buy your home. The same is true
with most advertising. The stores are making an offer to treat. They are expressing their willingness
to sell you something if you offer them their asking price. However, they are not bound to accept
your offer. For example, you place an ad online to sell your automobile for a certain price.
Someone makes an offer to buy the automobile from you at full price. Do you have to accept their
offer? No. You are making an offer to treat, and you are not bound to accept their actual offer to
buy your automobile.
Puffery: Advertisers often use puffery to promote their products. So, was the advertising slogan
“Red Bull Gives You Wings” meant to be a true statement or puffery? In a class action lawsuit
316

filed on Jan. 16, 2013 in the U.S. District Court of the Southern District of New York by Benjamin
Careathers, Mr. Careathers claimed he had been drinking Red Bull since 2002. His lawsuit argued
that Red Bull mislead consumers about the superiority of its products starting with its slogan “Red
Bull gives you wings” and its claims of increased performance, concentration, and reaction speed.
Red Bull eventually settled the lawsuit and emailed a statement to BevNET.com, Inc., a beverage
oriented media company stating, “Red Bull settled the lawsuit to avoid the cost and distraction of
litigation. However, Red Bull maintains that its marketing and labeling have always been truthful
and accurate, and denies any and all wrongdoing or liability.”
(See https://www.bevnet.com/news/2014/red-bull-to-pay-13-million-for-false-advertisingsettlement/ for more information.)
Courts will determine whether a statement in advertising is false versus puffery by using the
“reasonable person” standard. In other words, would a reasonable person believe the exaggerated
statement in an advertisement is meant to be true? It is hard to imagine a jury would find that the
Red Bull advertisement that by drinking their product one would grow wings was anything but
puffery.
Counter-Offers: A counter-offer negates the original offer. It alters the original offer, and by
doing, so releases the person making the original offer from any obligation. For example, A makes
an offer to treat regarding the sale of A’s automobile for $10,000.00. B offers A $9,000.00. If A
accepts this offer, B is bound to purchase the vehicle for that price. A does not have to accept B’s
offer and is not bound to. However, A then makes a counter-offer to B that A will sell the vehicle
for $9,500.00. B is not bound to buy the vehicle for that price, but A is now bound to sell the
vehicle to B for that price if B accepts the counter-offer.
ACCEPTANCE:
Acceptance by the offeree (the person accepting an offer) is the unconditional agreement to all the
terms of the offer. There must be what is called a “meeting of the minds” between the parties of
the contract. This means both parties to the contract understand what offer is being accepted. The
acceptance must be absolute without any deviation, in other words, an acceptance in the “mirror
image” of the offer. The acceptance must be communicated to the person making the offer. Silence
does not equal acceptance.
CONSIDERATION:
Consideration is the act of each party exchanging something of value to their detriment. A sells
A’s automobile to B. A is exchanging and giving up A’s automobile while B is exchanging and
giving up B’s cash. Both parties must provide consideration.
Past Consideration: Voluntarily doing something for someone is not consideration. A see’s B’s
lawn needs to be cut so A voluntarily does so. B comes home from work and is so pleased that B
gives A $30 for cutting the lawn. The following week A cuts B’s lawn again without B asking A
to do so. A now asks B for $30 for cutting the lawn and B refuses to do so. A claims they have a
contract since A has provided consideration by mowing B’s lawn, even though it was voluntary.
A is incorrect. B is not obligated to provide consideration to A. There is no contract. However, if
B had asked A to mow the lawn, but did not set the price, A would probably be able to enforce the
contract after mowing the lawn because B requested he do so.
317

Performance of an Existing Duty: If a person has a duty to do something, such as a public
servant, the performance of the duty is not consideration.
Promissory Estoppel: In some instances, one party is not providing consideration but is relying
on a reasonable promise made by another. A party that that is induced to action based on the
reasonable promise may be able to enforce the promise under the legal theory of promissory
estoppel.
This is explained in the Restatement (Second) of Contracts* § 90. Promise Reasonably Inducing
Action Or Forbearance:
(1) A promise which the promisor should reasonably expect to induce action or
forbearance on the part of the promisee or a third person and which does induce
such action or forbearance is binding if injustice can be avoided only by
enforcement of the promise. The remedy granted for breach may be limited as
justice requires.
(2) A charitable subscription or a marriage settlement is binding under Subsection
(1) without proof that the promise induced action or forbearance.
For example, A works for B who has promised to provide A retirement benefits if A works for B
for 25 years. After A is employed with B for 15 years, B tells A that the retirement benefits will
now be half the amount originally promised. A can enforce the original promise under the theory
of promissory estoppel even though A has provided no consideration. A can make the case that A
was induced and acted on this promise.
*(The Restatement (Second) of the Law of Contracts is a legal treatise often cited by judges and
lawyers regarding the general principles of contract common law. It is one of the most recognized
and cited legal treatises in American law.)
LEGALITY:
The fourth required element of a valid contract is legality. The basic rule is that courts will not
enforce an illegal bargain. Contracts are only enforceable when they are made with the intention
that they legal, and that the parties intend to legally bind themselves to their agreement. An
agreement between family members to go out to dinner with one member covering the check is
legal but is not likely made with the intent to be a legally binding agreement. Just as a contract to
buy illegal drugs from a drug dealer is made with all the parties knowing that what they are doing
is against the law and therefore not a contract that is enforceable in court.
Lack of Mental Capacity: The capacity to enter into a contract may be compromised by mental
illness or intellectual deficiency. Issues of dementia and Alzheimer’s can blur the lines of
competency to sign a contract. Competency to enter into a contract requires more than a transient
surge of lucidity. It requires the ability to understand not only the nature and quality of the
transaction, but an understanding of its significance and consequences. If a person is found to lack
the mental capacity to enter into a contract, then the contract is not automatically void but it is
voidable.
318

Minors and Contracts: Minors under the age of 18-years-old are allowed to sign contracts, but
they are voidable at the minor’s election. The exception to this rule is that contracts for necessities
are not voidable. Necessities are general goods or services necessary for subsistence, health,
comfort, or education. The burden to prove a contract is for necessities for a minor is on the
plaintiff. Minors can affirm their contract made while a minor formally or by actions upon reaching
the age of 18.
Contracts That Must Be In Writing: As already mentioned above, not all contracts have to be
in a written format. However, some absolutely do, or they are voidable. Under the common law
doctrine of the “Statute of Frauds,” which has been codified in the General Obligations Law
(GOB), contracts for the purchase of real property (GOB § 5-703), contracts that cannot be
performed in less than 1 year, and contracts that guarantee the debt of another (co-signers) (GOB
§ 5-701) must all be in writing. It is important to understand that just about any form of writing is
acceptable. A handwritten contract to purchase real property on a napkin is acceptable if all the
elements of a contract are met. The use of email and text message may also acceptable under GOB
§ 5-701(4).
UNILATERAL VERSUS BILATERAL CONTRACTS: Most contracts are bilateral, meaning
both parties are in agreement and the four basic elements of a contract exist. For example, B
offers to buy A’s automobile for a specific price and A accepts the offer and agrees to give B the
automobile upon receipt of those specific funds. Both parties are agreeing to the contractual
arrangement. It is bilateral. In a unilateral contract, one party is making an offer and promise if
someone does something in return. There is no agreement necessarily between two individuals as
there is in a bilateral contract. However, an offer is made and if another individual accepts the
offer and performs, an enforceable contract exists. An example would be if A offers a reward of
$100 to the person who finds and returns A’s missing cat. If B finds and returns the cat to A, A
would be bound to pay B the $100 reward. This is a unilateral contract.
GIFT VERSUS CONTRACT:
Gifts are very similar to contracts, but they are different. Gifts do require an offer, acceptance, and
delivery of the gift, but are generally not enforceable. If A promises to give B a birthday gift but
fails to do so, B cannot enforce the promise. There is no consideration provided by B. However,
B is also in no worse position than before the promise was made. From a legal standpoint, if a
party does not follow through with the promise of a gift, the parties are in no worse position
because of it, and therefore there is no cause of action.

CONSUMER PROTECTIONS
CONSUMER CONTRACTS:
The General Obligations Law (GOB) § 5-327 defines a consumer contract as:
“Consumer contract” means a written agreement entered into between a creditor,
seller or lessor as one party with a natural person who is the debtor, buyer or lessee
as the second party, and the money, other personal property or services which are
319

the subject of the transaction are primarily for personal, family or household
purposes;”
There are numerous consumer protection laws under federal and NYS statutes. The following are
just a few.
New York Deceptive Trade Practice: NY Gen Bus L §§ 349-350 prohibits deceptive trade
practices, such as false advertising, and Vehicle and Traffic Law (VAT) § 417-b and Gen. Bus.
§392-addresses the tampering with a car's odometer.
New York Interest Rates: GOB § 5-501(1) and Banking § 14-a address interest rates and usury
regulations. The maximum interest rate a lender can charge for a loan is 16%.
New York Identity Theft:
It is a crime to use someone else's personally identifying information to secure credit or purchase
goods.
• New York Penal Law Section 190.77 (identity theft offenses)
• New York Penal Law Section 190.78 (third degree identity theft)
• New York Penal Law Section 190.79 (second degree identity theft)
• New York Penal Law Section 190.80 (first degree identity theft)
• New York Penal Law Section 190.80-a (aggravated identity theft)
New York Lemon Law: General Business Law § 198-a protects consumers who purchase or lease
new automobiles while General Business Law § 198-b protects consumers who purchase used
automobiles from a dealer. Private sales are not covered under NYS’s Lemon Law.
New Automobiles: For new automobiles, the law places a duty on the manufacturer to
correct a problem during the first 18,000 miles or two years, whichever comes first, free of
charge to the buyer. If the manufacturer or dealer is unable to repair the problem after a
reasonable number of attempts, and if the problem substantially impairs the value of the
car to the consumer, then the manufacturer, at the consumer’s option, must either
•
refund the full purchase (or lease) price, or
•
offer a comparable replacement car.
There additional restrictions placed on this law once a vehicle reaches 12,000 miles or more
in terms of the amount of a refund the consumer will get.
Used Automobiles: For used automobiles purchased from a dealer (which is defined as a
person selling 3 or more vehicles over a 12-month period of time), you are entitled to the
following warranty:

Automobiles with 36,000 miles or less
Automobiles with over 36,000 up to 80,000
miles

90 days or 4,000 miles, whichever comes first
60 days or 3,000 miles, whichever comes first

320

Automobiles with more than 80,000 miles

No warranty

Consumer Contracts Cooling Off Period: There is a three day “cooling off period” that applies
to door-to-door solicitations, dating services, health clubs, and home improvement contracts.
Contracts for those types of services must clearly stipulate your right to cancel the agreement
within 72 hours.
Fair Debt Collection Practices Act (FDCPA): This is a federal statute that is enforced by the
Consumer Financial Protection Bureau. The general purpose of the law is to eliminate abusive
practices in the collection of consumer debts and promote fair debt collection. A few of the
prohibited actions of debt collectors are:
• Contacting consumers by telephone outside of the hours of 8:00 a.m. to 9:00 p.m. local
time.
• Communicating with consumers after receiving written notice that said consumer
wishes no further communication with the debt collector.
• Causing a telephone to ring or engaging any person in telephone conversation
repeatedly or continuously: with intent to annoy, abuse, or harass a person.
• Communicating with consumers at their place of employment after having been
advised that this is unacceptable.
• Contacting consumer known to be represented by an attorney.
• Threatening arrest or legal action that is either not permitted or not actually
contemplated.
• The use of abusive or profane language by the debt collector.
• Reporting false information on a consumer's credit report or threatening to do so in
the process of collection.
Credit Card Accountability Responsibility and Disclosure Act of 2009, (CARD Act):
This federal consumer protection law was passed to reform the credit card business by
mandating more transparency, and requiring easier-to-understand credit card terms. Some of
the protections the law provides credit card users are:
• retroactive interest rate increases on existing card balances is prohibited
• increased the time to pay monthly bills
• requires greater advance notice of changes in credit card terms
• provides consumers the right to opt out of significant changes in terms on accounts.
• provides consumers with more time, 45 days instead of 15, to shop around for better
deals if they don't like the new terms
• bans the issuance of credit cards to anyone under 21, unless they have adult co-signers
on the accounts or can show proof they have enough income to repay the card debt
• requires that credit card companies stay at least 1,000 feet from college campuses if
they are offering free food or gifts to entice students to apply for credit cards

BANKRUPTCY
There are occasions were individuals (and companies) find themselves in so much debt, they
can no longer pay their bills and function financially. This is where bankruptcy can assist a
321

person by relieving them of their debt burden and give them a fresh start. The first thing to
understand about bankruptcy is that is a federal legal action. There is no New York State law
allowing for bankruptcy. Our Founders realized that too much debt can become a problem
and set forth in the U.S. Constitution a remedy.
“The Congress shall have Power To...establish...uniform Laws on the subject of
Bankruptcies throughout the United States....”
ARTICLE I, SECTION 8, CLAUSE 4
Personal bankruptcies are covered primarily under two parts of the U.S. Bankruptcy Code,
Chapter 7’s and Chapter 13’s.
Chapter 7 Bankruptcy: Chapter 7 liquidation, commonly referred to as straight bankruptcy,
is often what people mean or thinks of when they use or hear the term generically. In its
simplest form, Chapter 7 wipes out most, but not all of your debts and, in return, you may
have to surrender some of your property. Chapter 7 doesn’t include a repayment plan. Your
debts are simply eliminated forever.
To qualify for a Chapter 7 bankruptcy, you must first pass the means test. If you have too
many means, i.e. income or money, you can’t declare Chapter 7 bankruptcy. Second, you
must receive required credit counseling. At some point during the six months before you file
for bankruptcy, you have to receive counseling and get a certificate from a court-approved
nonprofit credit counselor.
Some debts cannot be discharged and will still be owed by the debtor even after the
bankruptcy. Some assets are allowed to be kept by the debtor (exemptions) like a home
allowance, a motor vehicle, and personal property up to certain amounts.
Some of the non-dischargeable debts are:
• Taxes
• Debts owed to spouse (maintenance, child support, divorce property settlements)
• Credit Card “luxury” purchases over $650 within 90 days of the bankruptcy filing
• Student loans with rare exceptions
• Fines, penalties, restitution
• Personal Injury judgments
• Debts not listed in the Bankruptcy filing
When you file a Chapter 7 bankruptcy, almost all of your assets and property become
property of the bankruptcy estate. A bankruptcy trustee is appointed and given the authority
to sell your assets to pay your creditors. However, under the bankruptcy law, there are asset
exemptions. The law allows a person to retain some of their assets. Exemptions allow you to
keep a certain amount of your property so that you can make a fresh start after the bankruptcy.
How much property a debtor can keep in a Chapter 7 bankruptcy depends on the value of the
assets and where the debtor lives.

322

The 2018 NYS Homestead Exemption for a debtor’s residence is: $170,825 for the counties
of Kings, New York, Queens, Bronx, Richmond, Nassau, Suffolk, Rockland, Westchester,
and Putnam; $142.350 for the counties of Dutchess, Albany, Columbia, Orange, Saratoga,
and Ulster; $85,400 for the remaining counties in the state.
There are also personal property exemptions. In 2018, a debtor may keep a motor vehicle in
value up to $4,550, or $11,375 if the vehicle is equipped for a disabled person. This is
doubled if a married couple both file.
As of 2018, debtors can keep most household goods and clothing, and their tools that are
necessary for their employment or trade up to a total of $11,375.
For the most part, debtors keep their retirement assets like their IRA, 401(k), Keogh, or other
qualified retirement plans. Social Security, unemployment, disability, public assistance,
workers’ compensation, or veteran’s benefits are also exempt from bankruptcy garnishment.
Chapter 13 Bankruptcy: The primary difference with a Chapter 7 and Chapter 13 is that
Chapter 13 is a repayment plan. It freezes debt and accumulating interest but requires a plan
to repay creditors that must be approved by the bankruptcy court.
There are other special kinds of bankruptcy. Chapter 11 bankruptcy is available to
individuals, but primarily is used for large business reorganizations. Chapter 12 bankruptcy
is similar to a Chapter 13 bankruptcy, but for family farmers and family fishermen.

References:
Bankruptcy. (n.d.). Retrieved July 28, 2018, from http://www.uscourts.gov/servicesforms/bankruptcy
CreditCards.com. (2016, January 28). 12 consumer protections in the Credit CARD Act.
Retrieved July 28, 2018, from https://www.creditcards.com/credit-card-news/help/card-act12-consumer-protections-6000.php
Duggan, O. (2014, October 11). $13m lawsuit proves Red Bull doesn't give you wings.
Retrieved July 28, 2018, from
https://www.telegraph.co.uk/news/worldnews/northamerica/usa/11155731/13m-lawsuitproves-Red-Bull-doesnt-give-you-wings.html
Fair Debt Collection Practices Act. (2016, March 23). Retrieved July 28, 2018, from
https://www.ftc.gov/enforcement/rules/rulemaking-regulatory-reform-proceedings/fairdebt-collection-practices-act-text
Institute, T. A. (n.d.). Shop ALI Publications. Retrieved July 27, 2018, from
https://www.ali.org/publications/show/contracts/

323

New Car Lemon Law Fact Sheet. (n.d.). Retrieved July 28, 2018, from
https://ag.ny.gov/consumer-frauds/new-car-lemon-law-fact-sheet
New York Bankruptcy Exemption Laws. (n.d.). Retrieved July 28, 2018, from
https://www.legalconsumer.com/bankruptcy/bankruptcy-law.php?ST=NY
New York Homestead Laws. (n.d.). Retrieved July 28, 2018, from
https://statelaws.findlaw.com/new-york-law/new-york-homestead-laws.html
New York Lemon Laws. (n.d.). Retrieved July 28, 2018, from
https://statelaws.findlaw.com/new-york-law/new-york-lemon-laws.html
New York State. (n.d.). N.Y. State Codes & Statutes. Retrieved July 28, 2018, from
https://www.nycourts.gov/lawlibraries/nycodesstatutes.shtml
Pogue, D. L., Clifford, E., & Schwartz, A. L. (2009). Understanding New York Law, 201314. Upstate Legal Publishers
Red Bull to Pay $13 Million for False Advertising Settlement. (2015, September 10).
Retrieved July 28, 2018, from https://www.bevnet.com/news/2014/red-bull-to-pay-13million-for-false-advertising-settlement/
US Legal, Inc. (n.d.). USLegal. Retrieved July 28, 2018, from
https://definitions.uslegal.com/i/invitation-to-treat/
US Legal, Inc. (n.d.). USLegal. Retrieved July 28, 2018, from
https://definitions.uslegal.com/p/puffery/
US Legal, Inc. (n.d.). USLegal. Retrieved July 28, 2018, from
https://definitions.uslegal.com/p/promissory-estoppel/

324

CHAPTER 15
PRIVACY
INTRODUCTION
The word privacy does not appear in the United States Constitution. Yet, privacy is a fundamental
right of Americans. This chapter will explain how despite the fact that the word privacy is not
specifically mentioned in the United States Constitution, it is still a constitutionally protected right.
With the advent of heightened concerns of terrorism, cyber-attacks, security, and the use of social
media, a basic understanding of privacy law is becoming increasingly important.

THE HISTORICAL DEVELOPMENT OF PRIVACY LAW
In 1890, the Harvard Law Review published an article which addressed the “right to be let alone.”
It was co-authored by two legal scholars, Samuel Warren and Louis Brandies. Louis Brandies was
a law professor at the time, but went on to later become one of the more respected U.S. Supreme
Court justices. Perhaps in some ways, what they mention as “Recent inventions and business
methods…” is as pertinent today regarding social media and smartphones as it was to cameras and
newspapers in 1890.
“Recent inventions and business methods call attention to the next step which must
be taken for the protection of the person, and for securing to the individual what
Judge Cooley calls the right "to be let alone" Instantaneous photographs and
newspaper enterprise have invaded the sacred precincts of private and domestic
life; and numerous mechanical devices threaten to make good the prediction that
"what is whispered in the closet shall be proclaimed from the house-tops." For years
there has been a feeling that the law must afford some remedy for the unauthorized
circulation of portraits of private persons; and the evil of invasion of privacy by the
newspapers, long keenly felt, has been but recently discussed by an able writer. The
alleged facts of a somewhat notorious case brought before an inferior tribunal in
New York a few months ago, directly involved the consideration of the right of
circulating portraits; and the question whether our law will recognize and protect
the right to privacy in this and in other respects must soon come before our courts
for consideration.”
In 1960, the California Law Review published an article entitled “Privacy.” It was written by
widely recognized legal scholar William Prosser. In this law review article, Prosser discusses the
Warren and Brandies law review article mentioned above in some detail. He also compiled and
reviewed the various privacy cases from the various courts and jurisdictions. Prosser concluded
that there are four distinct but related actions that violate a person’s right to privacy.
•

•

Intrusion: The intrusion, whether physically or otherwise, upon the solitude of another
in a highly offensive manner is a violation of one’s privacy.
Private Facts: The publication of private information about a person who is not a
public figure is a violation of one’s privacy.
325

•
•

False Light: The publication of a highly offensive and false impression of another is a
violation of one’s privacy.
Appropriation: Taking and using a person’s name or likeness for financial or other
advantage without that person’s consent is a violation of one’s privacy.

Prosser argued these various privacy violations in terms of tort actions and the right to sue. While
Americans most likely would overwhelming agree that all four actions, intrusion, private facts,
false light, and appropriation are violations of one’s privacy, with the everyday use of social media,
are those lines being blurred voluntarily?
GRISWOLD v CONNECTICUT, 381 U.S. 479 (1965): As already mentioned, the U.S.
Constitution does not include the word privacy in it. However, 1965, the US Supreme Court held
in Griswold v. Connecticut that the right to privacy does exist. The case involved a Connecticut
doctor who had been arrested and fined $100 by a Connecticut trial court for counseling married
couples about birth control devices. Such advice violated a Connecticut statute making birth
control counseling a misdemeanor.
The U.S. Supreme court overruled the conviction and declared the Connecticut statute to be
unconstitutional. The Court found that the spirit, structure, and specific provisions of the Bill of
Rights created ‘zones of privacy’ which are broad enough to protect aspects of personal and family
life, in this case, marital privacy. The Court declared “…that specific guarantees in the Bill of
Rights have penumbras, formed by emanations from those guarantees that help give them life and
substance.”
ROE v. WADE, 410 U.S. 113 (1973): One could argue the Roe v. Wade is the most politically
and socially controversial landmark U.S. Supreme Court cases of our time. The 1973 decision
authored by Justice Harry Blackmun enunciated a woman’s right to privacy.
The question before the court was whether a Texas statute that criminalized all abortions except
those necessary to save the mother’s life was constitutional. The Court declared, in a 7-2 majority
opinion, that the Texas statute was unconstitutional as it violated a woman’s right to privacy
stating, “This right of privacy, whether it be founded in the Fourteenth Amendment's concept of
personal liberty and restrictions upon state action, as we feel it is, or, as the District Court
determined, in the Ninth Amendment's reservation of rights to the people, is broad enough to
encompass a woman's decision whether or not to terminate her pregnancy.”
The Court also acknowledged the legal tension between a woman’s privacy right and the State’s
interest in the life of the unborn child. In addressing this legal issue, the Court constructed the
following trimester framework.
1. A state criminal abortion statute of the current Texas type, that excepts from
criminality only a lifesaving procedure on behalf of the mother, without regard to
pregnancy stage and without recognition of the other interests involved, is violative
of the Due Process Clause of the Fourteenth Amendment.

326

(a) For the stage prior to approximately the end of the first trimester, the abortion
decision and its effectuation must be left to the medical judgment of the pregnant
woman's attending physician.
(b) For the stage subsequent to approximately the end of the first trimester, the
State, in promoting its interest in the health of the mother, may, if it chooses,
regulate the abortion procedure in ways that are reasonably related to maternal
health.
(c) For the stage subsequent to viability, the State in promoting its interest in the
potentiality of human life may, if it chooses, regulate, and even proscribe, abortion
except where it is necessary, in appropriate medical judgment, for the preservation
of the life or health of the mother.
A syllabus version of this case can be found in Chapter 4.
PLANNED PARENTHOOD v CASEY, 505 U.S. 833 (1992): In 1992, the U.S. Supreme Court
again took up the issue of abortion in the Planned Parenthood v. Casey case. The state of
Pennsylvania had passed legislation regulating abortions requiring the following:
• Informed consent with a 24-hour waiting period prior to the procedure.
• Minor’s seeking an abortion need the consent of one parent or a judge’s order.
• A married woman must sign off that she notified her husband.
In a 5-4 decision, Court reaffirmed the core principle of Roe v Wade, but replaced the trimester
framework with the “undue burden” test.” This new standard is that any law that places an “undue
burden” on a woman’s right to obtain an abortion before viability is unconstitutional. Under this
new standard, the only section of Pennsylvania’s statute found to place and undue burden on a
woman’s right to have an abortion before viability of a child was the requirement that a married
woman must inform her husband of her intent to have an abortion.
“The spousal notification requirement is thus likely to prevent a significant number
of women from obtaining an abortion. It does not merely make abortions a little
more difficult or expensive to obtain; for many women, it will impose a substantial
obstacle. We must not blind ourselves to the fact that the significant number of
women who fear for their safety and the safety of their children are likely to be
deterred from procuring an abortion as surely as if the Commonwealth had
outlawed abortion in all cases.”
A syllabus version of this case can be found in Chapter 4.

HIPAA
The Health Insurance Portability & Accountability Act, (HIPPA) is the federal statute passed by
the US Congress in 1996 to protect the privacy of medical information. The Department of Health
and Human Services summarizes patients’ rights on their website by publishing HIPAA General
Fact Sheets. The following information can be found in their General Fact Sheet entitled Your
Health Information Privacy Rights

327

Most of us feel that our health information is private and should be protected. That
is why there is a federal law that sets rules for health care providers and health
insurance companies about who can look at and receive our health information.
This law, called the Health Insurance Portability and Accountability Act of 1996
(HIPAA), gives you rights over your health information, including the right to get
a copy of your information, make sure it is correct, and know who has seen it.
Get It.
You can ask to see or get a copy of your medical record and other health
information. If you want a copy, you may have to put your request in writing and
pay for the cost of copying and mailing. In most cases, your copies must be given
to you within 30 days.
Check It.
You can ask to change any wrong information in your file or add information to
your file if you think something is missing or incomplete. For example, if you and
your hospital agree that your file has the wrong result for a test, the hospital must
change it. Even if the hospital believes the test result is correct, you still have the
right to have your disagreement noted in your file. In most cases, the file should be
updated within 60 days.
Know Who Has Seen It.
By law, your health information can be used and shared for specific reasons not
directly related to your care, like making sure doctors give good care, making sure
nursing homes are clean and safe, reporting when the flu is in your area, or reporting
as required by state or federal law. In many of these cases, you can find out who
has seen your health information. You can:
•

•

Learn how your health information is used and shared by your doctor
or health insurer. Generally, your health information cannot be used for
purposes not directly related to your care without your permission. For
example, your doctor cannot give it to your employer, or share it for things
like marketing and advertising, without your written authorization. You
probably received a notice telling you how your health information may be
used on your first visit to a new health care provider or when you got new
health insurance, but you can ask for another copy anytime.
Let your providers or health insurance companies know if there is
information you do not want to share. You can ask that your health
information not be shared with certain people, groups, or companies. If you
go to a clinic, for example, you can ask the doctor not to share your medical
records with other doctors or nurses at the clinic. You can ask for other
kinds of restrictions, but they do not always have to agree to do what you
ask, particularly if it could affect your care. Finally, you can also ask your
health care provider or pharmacy not to tell your health insurance company
about care you receive or drugs you take, if you pay for the care or drugs in

328

•

full and the provider or pharmacy does not need to get paid by your
insurance company.
Ask to be reached somewhere other than home. You can make
reasonable requests to be contacted at different places or in a different way.
For example, you can ask to have a nurse call you at your office instead of
your home or to send mail to you in an envelope instead of on a postcard.

If you think your rights are being denied or your health information is not being
protected, you have the right to file a complaint with your provider, health insurer,
or the U.S. Department of Health and Human Services.
To learn more, visit www.hhs.gov/ocr/privacy/.

FOIL
FOIL is an acronym for the Freedom of Information Law. (Public Officers Law §§ 87-90.) Passed
in 1974 by the NYS Legislature, FOIL provides public access to NYS government documents,
statistics, and records. In other words, while citizens have a right to privacy, the government
generally does not. The purpose of the law is set out in the statute. (Public Officers Law § 84)
Legislative declaration.
The legislature hereby finds that a free society is maintained when government is
responsive and responsible to the public, and when the public is aware of
governmental actions. The more open a government is with its citizenry, the greater
the understanding and participation of the public in government.
As state and local government services increase and public problems become more
sophisticated and complex and therefore harder to solve, and with the resultant
increase in revenues and expenditures, it is incumbent upon the state and its
localities to extend public accountability wherever and whenever feasible.
The people's right to know the process of governmental decision-making and to
review the documents and statistics leading to determinations is basic to our society.
Access to such information should not be thwarted by shrouding it with the cloak
of secrecy or confidentiality. The legislature therefore declares that government is
the public's business and that the public, individually and collectively and
represented by a free press, should have access to the records of government in
accordance with the provisions of this article.
The law requires all NYS agencies to keep FOIL request for six months, and to make them
available to the public, unless doing so would violate the privacy of the FOIL requester. NYS
agencies subject to a FOIL request are not allowed to ask why the information is being requested.

FERPA
FERPA is an acronym for the Family Educational Rights and Privacy Act. The U.S. Department
of Education provides information regarding FERPA on its website. The general purpose of the
329

law to provide privacy rights to students and parents regarding student educational records. The
following is from the Department of Education’s website regarding FERPA.
(https://www2.ed.gov/policy/gen/guid/fpco/ferpa/index.html)
The Family Educational Rights and Privacy Act (FERPA) (20 U.S.C. § 1232g; 34
CFR Part 99) is a Federal law that protects the privacy of student education records.
The law applies to all schools that receive funds under an applicable program of the
U.S. Department of Education.
FERPA gives parents certain rights with respect to their children's education
records. These rights transfer to the student when he or she reaches the age of 18 or
attends a school beyond the high school level. Students to whom the rights have
transferred are "eligible students."
Parents or eligible students have the right to inspect and review the student's
education records maintained by the school. Schools are not required to provide
copies of records unless, for reasons such as great distance, it is impossible for
parents or eligible students to review the records. Schools may charge a fee for
copies.
Parents or eligible students have the right to request that a school correct records
which parent or eligible student then has the right to a formal hearing. After the
hearing, if the school still decides not to amend the record, the parent or eligible
student has the right to place a statement with the record setting forth his or her
view about the contested information.
Generally, schools must have written permission from the parent or eligible student
in order to release any information from a student's education record. However,
FERPA allows schools to disclose those records, without consent, to the following
parties or under the following conditions (34 CFR § 99.31):
•
•
•
•
•
•
•
•
•

School officials with legitimate educational interest;
Other schools to which a student is transferring;
Specified officials for audit or evaluation purposes;
Appropriate parties in connection with financial aid to a student;
Organizations conducting certain studies for or on behalf of the school;
Accrediting organizations;
To comply with a judicial order or lawfully issued subpoena;
Appropriate officials in cases of health and safety emergencies; and
State and local authorities, within a juvenile justice system, pursuant to
specific State law.

Schools may disclose, without consent, "directory" information such as a student's
name, address, telephone number, date and place of birth, honors and awards, and
dates of attendance. However, schools must tell parents and eligible students about
directory information and allow parents and eligible students a reasonable amount
of time to request that the school not disclose directory information about them.
330

Schools must notify parents and eligible students annually of their rights under
FERPA. The actual means of notification (special letter, inclusion in a PTA
bulletin, student handbook, or newspaper article) is left to the discretion of each
school.
For additional information, you may call 1-800-USA-LEARN (1-800-872-5327)
(voice). Individuals who use TDD may use the Federal Relay Service.
Or you may contact us at the following address:
Family Policy Compliance Office
U.S. Department of Education
00 Maryland Avenue, SW
Washington, D.C. 20202-8520

THE USA PATRIOT ACT
After the 9/11 terrorist attack in 2001, Congress passed the USA Patriot Act. The U.S. Department
of
Justice’s
website
has
a
page
entitled
Preserving
Life
&
Liberty.
(https://www.justice.gov/archive/ll/highlights.htm) The top of that page states the following
regarding the Patriot Act.
The Department of Justice's first priority is to prevent future terrorist attacks. Since
its passage following the September 11, 2001 attacks, the Patriot Act has played a
key part - and often the leading role - in a number of successful operations to protect
innocent Americans from the deadly plans of terrorists dedicated to destroying
America and our way of life. While the results have been important, in passing the
Patriot Act, Congress provided for only modest, incremental changes in the law.
Congress simply took existing legal principles and retrofitted them to preserve the
lives and liberty of the American people from the challenges posed by a global
terrorist network.
The remainder of this webpage summarizes the USA Patriot Act as follows:
The USA PATRIOT Act: Preserving Life and Liberty
(Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism)
Congress enacted the Patriot Act by overwhelming, bipartisan margins,
arming law enforcement with new tools to detect and prevent terrorism: The
USA Patriot Act was passed nearly unanimously by the Senate 98-1, and 357-66 in
the House, with the support of members from across the political spectrum.
The Act Improves Our Counter-Terrorism Efforts in Several Significant
Ways:

331

1. The Patriot Act allows investigators to use the tools that were already
available to investigate organized crime and drug trafficking. Many of the tools
the Act provides to law enforcement to fight terrorism have been used for decades
to fight organized crime and drug dealers, and have been reviewed and approved
by the courts. As Sen. Joe Biden (D-DE) explained during the floor debate about
the Act, "the FBI could get a wiretap to investigate the mafia, but they could not
get one to investigate terrorists. To put it bluntly, that was crazy! What's good for
the mob should be good for terrorists." (Cong. Rec., 10/25/01)
•

Allows law enforcement to use surveillance against more crimes of terror.
Before the Patriot Act, courts could permit law enforcement to conduct electronic
surveillance to investigate many ordinary, non-terrorism crimes, such as drug
crimes, mail fraud, and passport fraud. Agents also could obtain wiretaps to
investigate some, but not all, of the crimes that terrorists often commit. The Act
enabled investigators to gather information when looking into the full range of
terrorism-related crimes, including: chemical-weapons offenses, the use of
weapons of mass destruction, killing Americans abroad, and terrorism financing.

•

Allows federal agents to follow sophisticated terrorists trained to evade
detection. For years, law enforcement has been able to use "roving wiretaps" to
investigate ordinary crimes, including drug offenses and racketeering. A roving
wiretap can be authorized by a federal judge to apply to a particular suspect, rather
than a particular phone or communications device. Because international terrorists
are sophisticated and trained to thwart surveillance by rapidly changing locations
and communication devices such as cell phones, the Act authorized agents to seek
court permission to use the same techniques in national security investigations to
track terrorists.

•

Allows law enforcement to conduct investigations without tipping off
terrorists. In some cases, if criminals are tipped off too early to an investigation,
they might flee, destroy evidence, intimidate or kill witnesses, cut off contact with
associates, or take other action to evade arrest. Therefore, federal courts in narrow
circumstances long have allowed law enforcement to delay for a limited time when
the subject is told that a judicially-approved search warrant has been executed.
Notice is always provided, but the reasonable delay gives law enforcement time to
identify the criminal's associates, eliminate immediate threats to our communities,
and coordinate the arrests of multiple individuals without tipping them off
beforehand. These delayed notification search warrants have been used for decades,
have proven crucial in drug and organized crime cases, and have been upheld by
courts as fully constitutional.

•

Allows federal agents to ask a court for an order to obtain business records in
national security terrorism cases. Examining business records often provides the
key that investigators are looking for to solve a wide range of crimes. Investigators
might seek select records from hardware stores or chemical plants, for example, to
find out who bought materials to make a bomb, or bank records to see who's sending
332

money to terrorists. Law enforcement authorities have always been able to obtain
business records in criminal cases through grand jury subpoenas and continue to do
so in national security cases where appropriate. These records were sought in
criminal cases such as the investigation of the Zodiac gunman, where police
suspected the gunman was inspired by a Scottish occult poet and wanted to learn
who had checked the poet's books out of the library. In national security cases where
use of the grand jury process was not appropriate, investigators previously had
limited tools at their disposal to obtain certain business records. Under the Patriot
Act, the government can now ask a federal court (the Foreign Intelligence
Surveillance Court), if needed to aid an investigation, to order production of the
same type of records available through grand jury subpoenas. This federal court,
however, can issue these orders only after the government demonstrates the records
concerned are sought for an authorized investigation to obtain foreign intelligence
information not concerning a U.S. person or to protect against international
terrorism or clandestine intelligence activities, provided that such investigation of
a U.S. person is not conducted solely on the basis of activities protected by the First
Amendment.
2. The Patriot Act facilitated information sharing and cooperation among
government agencies so that they can better "connect the dots." The Act
removed the major legal barriers that prevented the law enforcement, intelligence,
and national defense communities from talking and coordinating their work to
protect the American people and our national security. The government's
prevention efforts should not be restricted by boxes on an organizational chart. Now
police officers, FBI agents, federal prosecutors and intelligence officials can protect
our communities by "connecting the dots" to uncover terrorist plots before they are
completed. As Sen. John Edwards (D-N.C.) said about the Patriot Act, "we simply
cannot prevail in the battle against terrorism if the right hand of our government
has no idea what the left hand is doing" (Press release, 10/26/01)
•

Prosecutors and investigators used information shared pursuant to section 218 in
investigating the defendants in the so-called “Virginia Jihad” case. This prosecution
involved members of the Dar al-Arqam Islamic Center, who trained for jihad in
Northern Virginia by participating in paintball and paramilitary training, including
eight individuals who traveled to terrorist training camps in Pakistan or Afghanistan
between 1999 and 2001. These individuals are associates of a violent Islamic
extremist group known as Lashkar-e-Taiba (LET), which operates in Pakistan and
Kashmir, and that has ties to the al Qaeda terrorist network. As the result of an
investigation that included the use of information obtained through FISA,
prosecutors were able to bring charges against these individuals. Six of the
defendants have pleaded guilty, and three were convicted in March 2004 of charges
including conspiracy to levy war against the United States and conspiracy to
provide material support to the Taliban. These nine defendants received sentences
ranging from a prison term of four years to life imprisonment.

333

3. The Patriot Act updated the law to reflect new technologies and new threats.
The Act brought the law up to date with current technology, so we no longer have
to fight a digital-age battle with antique weapons-legal authorities leftover from the
era of rotary telephones. When investigating the murder of Wall Street Journal
reporter Daniel Pearl, for example, law enforcement used one of the Act's new
authorities to use high-tech means to identify and locate some of the killers.
Allows law enforcement officials to obtain a search warrant anywhere a terroristrelated activity occurred. Before the Patriot Act, law enforcement personnel were
required to obtain a search warrant in the district where they intended to conduct a
search. However, modern terrorism investigations often span a number of districts,
and officers therefore had to obtain multiple warrants in multiple jurisdictions,
creating unnecessary delays. The Act provides that warrants can be obtained in any
district in which terrorism-related activities occurred, regardless of where they will
be executed. This provision does not change the standards governing the
availability of a search warrant, but streamlines the search-warrant process.
•

Allows victims of computer hacking to request law enforcement assistance in
monitoring the "trespassers" on their computers. This change made the law
technology-neutral; it placed electronic trespassers on the same footing as physical
trespassers. Now, hacking victims can seek law enforcement assistance to combat
hackers, just as burglary victims have been able to invite officers into their homes
to catch burglars.
4. The Patriot Act increased the penalties for those who commit terrorist
crimes. Americans are threatened as much by the terrorist who pays for a bomb as
by the one who pushes the button. That's why the Patriot Act imposed tough new
penalties on those who commit and support terrorist operations, both at home and
abroad. The Act:

•

Prohibits the harboring of terrorists. The Act created a new offense that prohibits
knowingly harboring persons who have committed or are about to commit a variety
of terrorist offenses, such as: destruction of aircraft; use of nuclear, chemical, or
biological weapons; use of weapons of mass destruction; bombing of government
property; sabotage of nuclear facilities; and aircraft piracy.

•

Enhanced the inadequate maximum penalties for various crimes likely to be
committed by terrorists: including arson, destruction of energy facilities, material
support to terrorists and terrorist organizations, and destruction of national-defense
materials.

•

Enhanced a number of conspiracy penalties, including for arson, killings in
federal facilities, attacking communications systems, material support to terrorists,
sabotage of nuclear facilities, and interference with flight crew members. Under
previous law, many terrorism statutes did not specifically prohibit engaging in
conspiracies to commit the underlying offenses. In such cases, the government

334

could only bring prosecutions under the general federal conspiracy provision,
which carries a maximum penalty of only five years in prison.
•

Punishes terrorist attacks on mass transit systems.

•

Punishes bioterrorists.

•

Eliminates the statutes of limitations for certain terrorism crimes and
lengthens them for other terrorist crimes.
The government's success in preventing another catastrophic attack on the
American homeland since September 11, 2001, would have been much more
difficult, if not impossible, without the USA Patriot Act. The authorities Congress
provided have substantially enhanced our ability to prevent, investigate, and
prosecute acts of terror.

USA FREEDOM ACT: On June 2, 2015, President Obama signed into law the USA Freedom
Act. The Bill passed with bi-partisan support. The vote in the House was 338-88 and in the Senate
67-32. This law was passed partly in response to bulk collection of Americans’ phone records
under Section 215 of the Patriot Act. The law was crafted to help prevent the Patriot Act from
infringing on the civil liberties of U.S. citizens. The House of Representatives Judiciary Committee
published a summary of the law which states in part:
PROTECTS CIVIL LIBERTIES
Ends bulk collection: Prohibits bulk collection of ALL records under Section 215 of the
PATRIOT Act, the FISA pen register authority, and national security letter statutes.
Prevents government overreach: The bulk collection prohibition is strengthened by prohibiting
large-scale, indiscriminate collection, such as all records from an entire state, city, or zip code.
Allows challenges of national security letter gag orders: NSL nondisclosure orders must be
based upon a danger to national security or interference with an investigation. Codifies procedures
for individual companies to challenge nondisclosure orders. Requires periodic review of
nondisclosure orders to determine necessity.
(https://judiciary.house.gov/issue/usa-freedom-act/)

DRONES AND PRIVACY
There are drones, and then there are drones. The military use of drones for both surveillance and
as weapons has been around for some time now. According to the Council on Foreign Relations
blog post by Micah Zenko on January 20, 2017 entitled Obama’s Final Drone Strike Data, it is
estimated that President Obama during his presidency as part of his counterterrorism efforts
abroad, authorized 542 drone strikes that killed an estimated 3,797 people, including 324 civilians.
335

However, drones are now being used domestically and their use is expanding. One can find drones
being sold online and at the mall. Farmers use them to survey their land. Various industries use
them to inspect their facilities and equipment that is hard to reach. Amazon is considering using
them to deliver packages. Hobbyists fly them for recreational purposes. The Federal Aviation
Administration has rules for the flying model aircraft.

•
•
•
•
•
•
•
•

Fly under the Special Rule for Model Aircraft
To fly under the Special Rule for Model Aircraft you must:
Fly for hobby or recreation ONLY
Register your model aircraft
Fly within visual line-of-sight
Follow community-based safety guidelines and fly within the programming of a
nationwide community-based organization
Fly a drone under 55 lbs. unless certified by a community-based organization
Never fly near other aircraft
Notify the airport and air traffic control tower prior to flying within five miles of
an airport*
Never fly near emergency response efforts
*The person flying the model aircraft is responsible for contacting the airport
directly.

The law in NYS regarding the regulation of drones is mixed. NYC, Syracuse, and Orchard Park
all have restrictions on the flying of drones within their municipality limits. With concerns
regarding weaponized drones, their size, and use to violate the privacy rights of others, there is
legislation being considered in NYS to address the use of drones.
In January 2018, the NYS Troopers deployed four unmanned drones in various locations
throughout the state with plans to deploy another 14 by the end of the year. Official spokesman for
the troopers stated that the drones will be used for emergency response, traffic safety, and other
law enforcement missions. (Daily News, New York State Police launching drones to aid in disaster
response, traffic safety, by Glenn Blain, January 11, 2018.)

INTERNET PRIVACY
The statement internet privacy is an oxymoron. It can be argued that privacy on the internet does
not exist. What is most interesting is how willingly many people give it up. The use of social
media, smartphones and unsecured Wi-Fi are everyday occurrences.
The following excerpts are from The Harvard Gazette article, On internet privacy, be very afraid
by Liz Mineo, Harvard Staff Writer dated August 24, 2017. She interviewed cybersecurity expert
Bruce Schneier, a fellow with the Berkman Klein Center for Internet & Society and the Belfer
Center for Science and International Affairs at Harvard Kennedy School. The interview illustrates
how the use of the internet subjects all of us to our loss of privacy. The article makes the point that
while we may have legitimate concerns about the government violating our constitutionally
protected privacy rights, perhaps our bigger concerns should be with big business.
336

(https://news.harvard.edu/gazette/story/2017/08/when-it-comes-to-internet-privacy-be-veryafraid-analyst-suggests/)
In the internet era, consumers seem increasingly resigned to giving up fundamental
aspects of their privacy for convenience in using their phones and computers, and
have grudgingly accepted that being monitored by corporations and even
governments is just a fact of modern life.
In fact, internet users in the United States have fewer privacy protections than those
in other countries.
GAZETTE: After whistleblower Edward Snowden’s revelations concerning the
National Security Agency’s (NSA) mass surveillance operation in 2013, how much
has the government landscape in this field changed?
SCHNEIER: Snowden’s revelations made people aware of what was happening,
but little changed as a result. The USA Freedom Act resulted in some minor
changes in one particular government data-collection program. The NSA’s data
collection hasn’t changed; the laws limiting what the NSA can do haven’t changed;
the technology that permits them to do it hasn’t changed. It’s pretty much the same.
GAZETTE: What about corporate surveillance? How pervasive is it?
SCHNEIER: Surveillance is the business model of the internet. Everyone is under
constant surveillance by many companies, ranging from social networks like
Facebook to cellphone providers. This data is collected, compiled, analyzed, and
used to try to sell us stuff. Personalized advertising is how these companies make
money, and is why so much of the internet is free to users. We’re the product, not
the customer.
GAZETTE: It seems that U.S. customers are resigned to the idea of giving up their
privacy in exchange for using Google and Facebook for free. What’s your view on
this?
SCHNEIER: The survey data is mixed. Consumers are concerned about their
privacy and don’t like companies knowing their intimate secrets. But they feel
powerless and are often resigned to the privacy invasions because they don’t have
any real choice. People need to own credit cards, carry cellphones, and have email
addresses and social media accounts. That’s what it takes to be a fully functioning
human being in the early 21st century. This is why we need the government to step
in.
GAZETTE: You’re one of the most well-known cybersecurity experts in the world.
What do you do to protect your privacy online?

337

SCHNEIER: I don’t have any secret techniques. I do the same things everyone else
does, and I make the same tradeoffs that everybody else does. I bank online. I shop
online. I carry a cellphone, and it’s always turned on. I use credit cards and have
airline frequent flier accounts. Perhaps the weirdest thing about my internet
behavior is that I’m not on any social media platforms. That might make me a freak,
but honestly, it’s good for my productivity. In general, security experts aren’t
paranoid; we just have a better understanding of the trade-offs we’re doing. Like
everybody else, we regularly give up privacy for convenience. We just do it
knowingly and consciously.
GAZETTE: What else do you do to protect your privacy online? Do you use
encryption for your email?
SCHNEIER: I have come to the conclusion that email is fundamentally insecurable.
If I want to have a secure online conversation, I use an encrypted chat application
like Signal. By and large, email security is out of our control. For example, I don’t
use Gmail because I don’t want Google having all my email. But last time I
checked, Google has half of my email because you all use Gmail.
GAZETTE: Is Google the “Big Brother?”
SCHNEIER: “Big Brother” in the Orwellian sense meant big government. That’s
not Google, and that’s not even the NSA. What we have is many “Little Brothers”:
Google, Facebook, Verizon, etc. They have enormous amounts of data on
everybody, and they want to monetize it. They don’t want to respect your privacy.
(This is not the entire interview which has been edited for length by the Author.)

References:
Committee on Open Government. (n.d.). Retrieved July 28, 2018, from
https://www.dos.ny.gov/coog/freedomfaq.html
FindLaw's United States Supreme Court case and opinions. (n.d.). Retrieved July 28,
2018, from https://caselaw.findlaw.com/us-supreme-court/410/113.html
Griswold v. Connecticut. (n.d.). Retrieved July 28, 2018, from
https://www.law.cornell.edu/supremecourt/text/381/479
Mineo, L. (2017, August 24). When it comes to internet privacy, be very afraid, analyst
suggests. Retrieved July 28, 2018, from
https://news.harvard.edu/gazette/story/2017/08/when-it-comes-to-internet-privacy-bevery-afraid-analyst-suggests/

338

Office for Civil Rights. (n.d.). Your Health Information Privacy Rights. Retrieved July
28, 2018, from
https://www.hhs.gov/sites/default/files/ocr/privacy/hipaa/understanding/consumers/consu
mer_rights.pdf
Planned Parenthood of Southeastern Pennsylvania v. Casey. (n.d.). Retrieved July 28,
2018, from https://www.law.cornell.edu/supremecourt/text/505/833
Pogue, D. L., Clifford, E., & Schwartz, A. L. (2009). Understanding New York Law,
2013-14. Upstate Legal Publishers
Prosser, W. J. (1960). Privacy. California Law Review, 48(3), 1-42. Retrieved July 28,
2018, from
https://scholarship.law.berkeley.edu/cgi/viewcontent.cgi?article=3157&context=californi
alawreview.
USA Freedom Act Archives. (n.d.). Retrieved July 28, 2018, from
https://judiciary.house.gov/issue/usa-freedom-act/
Warren, S. D., & Brandeis, L. D. (1890). The Right to Privacy. Harvard Law Review,
4(5), 193-220. Retrieved July 27, 2018, from
https://www.jstor.org/stable/pdf/1321160.pdf?refreqid=excelsior:c94503ca104f06654246
d39c944f72f1.
What is the USA Patriot Web. (n.d.). Retrieved July 28, 2018, from
https://www.justice.gov/archive/ll/highlights.htm

339

